Case 3:21-cv-00178-MCR-EMT Document1-1 Filed 01/28/21 Page 1 of 182

Pensacola Claims Branch

Auto- Owner S$ PO Box 2640 | Pensacola FL 32513-2640

INSURANCE 4900 Bayou Blvd Ste 100 | Pensacola FL 32503
p, 800.437.2240 | f. 850.476.3106 | auto-owners.com

LIFE + HOME + CAR + BUSINESS .
Pensacola.clm@adoins.com

August 5, 2020

Wesley A. Bowden
Attorney at Law

PO Box 12308
Pensacola, FL 32591

RE: Claim No. : 300-254884-2020
Insured : TL Goodson LLC
Date of Loss : 03/15/2020
Your Client : Beef O’Brady’s

Dear Mr. Bowden:

We acknowledge receipt of your letter of representation. Please refer to the above claim number on
all correspondence directed to this office.

Enclosed is a Disclosure of Insurance Information and a complete copy of our insured’s policy and
declarations page indicating the specific coverages and limits.

Our investigation continues with regard to the subject accident. Should you have any questions or
comments regarding this matter or wish to discuss this claim, please feel free to contact the
undersigned. We look forward to working with you toward the resolution of this claim.

Sincerely,

Lisa M. Jacobs, MSOM
Field Claim Representative
Extension 58434

LJ/kat

Enclosures

Serving our policyholders and agents since 1916
Case 3:21-cv-00178-MCR-EMT Document1-1 Filed 01/28/21 Page 2 of 182
Case 3:21-cv-00178-MCR-EMT Document1-1 Filed 01/28/21 Page 3 of 182

DISCLOSURE OF INSURANCE INFORMATION

To: Levin, Papantonio, Thomas, Mitchell, Rafferty & Proctor, P.A. Claim No.: 300-254884-2020
Re: TL Goodson LLC DBA Beef O’Brady’s, (Insured)
Nature of Claim: Business Income”

The following information is provided pursuant to the provision of FS 627.4137 and at the request of

TL Goodson LLC DBA Beef O’Brady’s v Wesley A. Bowden *
Claimant Attorney

Southern-Owners Insurance Company has the following numbered policy(ies) in which TL Goodson LLC DBA
Beef O’Brady’s is a named insured

Policy No. Named Insured “ Limits of Liability
¢ 204622-78400865 TL Goodson LLC DBA Beef O’Brady’s See Attached

Southern-Owners Insurance Company reasonably believes that a coverage defense exists as to the following
policies for the following reason:

Policy No. Reason for Coverage Defense
* 204622-78400865 54082 Cause of Loss
54205 Business Income

~

A copy of the policy(ies) identified above is hereto attached or provided along with this disclosure.

Other insurance which may be available to the above named insured which is known to Southern-Owners
Insurance Company at this time is a follows:

Company Policy Number Limits of Liability

“4 None Known None Known None Known
FLORIDA STATUTES PROVIDE THAT: "Any person who knowingly, and with intent to injure, defraud or
deceive any insurance company files a statement of claim containing any false, incomplete or misleading
information is guilty of a felony of the third degree.’

Dated: 08/05/2020 I, Kathleen Jernigan after having been duly sworn,
do hereby swear and affirm that the above stated
information is correct to the best of my knowledge,

   

 

oly KATHY WINCH soe as :
a es MY COMMISSION # GG 248234 infor mation and belief
422 act EXPIRES: October 22, 2023 NY
fy age RON Bonded Thru Notary P Publlo Undoruriters_|f Sc CLA
SES 3 Sas GQ a war K RY:
| ‘ 7 \ Name & a \
STATE OF GLOVE LC \ NY \j

county or EACghUaLa

The foregoing disclosure of insurance information was acknowledge before me this 5th day of August 2020 by
Kathleen Jernigan.

LONG,
Notafy Public

Country { LrA

My commission expires | o| AND
Case 3:21-cv-00178-MCR-EMT Document 1-1 Filed 01/28/21 Page 4 of 182
Case 3:21-cv-00178-MCR-EMT Document1-1 Filed 01/28/21 Page 5 of 182

 

oSé a Page 1
outhern-Owners ecued 02.21.2020
INSURANCE COMPANY TAILORED PROTECTION POLICY DECLARATIONS
6101 ANACAPRI BLVD., LANSING, MI 48917-3999
AGENCY ZARAHN INSURANCE AGENCY INC New Business Effective 02-14-2020

12-0427-00 MKT TERR 054 850-438-9169 POLICY NUMBER 204622-78400865-20
INsuRED TL GOODSON LLC Company Use 78-46-FL-2002

DBA BEEF O'BRADY'S

Company Policy Term
AppRESS 243 SABINE DR . Bill 12:01 a.m. 42:01 a.m.
Oo
PENSACOLA BEACH FL 32561-5226 02-14-2020 02-14-2021

 

 

 

 

THIS POLICY CONTAINS A SEPARATE DEDUCTIBLE FOR
HURRICANE LOSSES, WHICH MAY RESULT IN HIGH
OUT-OF-POCKET EXPENSES TO YOU.

55039 (11-87)

      

COMMON POLICY INFORMATION

 

 

 

Business Description: Restaurant
Entity: Limited Liab Corp
Program: Prime Restaurant
THIS POLICY CONSISTS OF THE FOLLOWING COVERAGE PART(S): PREMIUM
COMMERCIAL PROPERTY COVERAGE $3,826.00
MINIMUM PROPERTY PLUS PREMIUM ADJUSTMENT (CP) $136.00
MINIMUM EQUIPMENT BREAKDOWN PREMIUM ADJUSTMENT (CP) $10.00
COMMERCIAL GENERAL LIABILITY COVERAGE $6,430.00
LIQUOR LIABILITY COVERAGE (REFER TO COVERAGE PART) (INCLUDED)
SURTAX $10.40
FLORIDA EMERGENCY TRUST FUND SURCHARGE $4,00
TOTAL $10,416.40
PAID IN FULL DISCOUNT $1,016.03
TOTAL POLICY PREMIUM IF PAID IN FULL $9,400.37
THIS PREMIUM MAY BE SUBJECT TO ADJUSTMENT.
The Paid in Full Discount does not apply to fixed fees, statutory charges or minimum premiums.

 

 

 

Premium shown above for commercial general liability coverage is an advanced premium deposit and may be subject to audit.

Forms that apply to all coverage part(s) shown above (except garage liability, dealer's blanket, commercial automobile, if applicable):
TLO017 (11-85) 55156 (07-12)

Countersigned By: ZARAHN INSURANCE AGENCY INC
Case 3:21-cv-00178-MCR-EMT Document1-1 Filed 01/28/21 Page 6 of 182

Page 2
Southern-Owners Ins. Co. Issued 02-21-2020
agency ZARAHN INSURANCE AGENCY INC Company POLICY NUMBER 204622-78400865-20
12-0427-00 MKT TERR 054 Bill 78-46-FL-2002

INSURED TL GOODSON LLC Term 02-14-2020 to 02-14-2021

 

34104 (12-12)

   

55198 (01-07)

 

The coverages and limits below apply separately to each location or sublocation that sustains a loss to covered property and is
designated in the Commercial Property Coverage Declarations. No deductible applies to the below Property Plus Coverages.

 

 

COVERAGE LIMIT
ARSON REWARD $7,500
BUSINESS INCOME & EXTRA EXPENSE W/RENTAL $50,000
VALUE, INCLUDING NEWLY ACQUIRED LOC'S
BUSINESS PERSONAL PROPERTY - AT FAIRS OR EXHIBITIONS $5,000
BUSINESS PERSONAL PROPERTY - EXPANDED COVERAGE UP TO 1,000 FEET
DEBRIS REMOVAL $25,000
FIRE EXTINGUISHER AND FIRE SUPPRESSION SYSTEM RECHARGE $10,000

GLASS BREAKAGE

INVENTORY
NEWLY ACQUIRED OR CONSTRUCTED PROPERTY
NEWLY ACQUIRED BUSINESS PERSONAL PROPERTY

WITHIN BLDG OR BUSINESS
PERSONAL PROPERTY LIMIT
UP TO 25% OF BPP LIMIT
$1,000,000 FOR 90 DAYS
$500,000 FOR 90 DAYS

OFF-PREMISES UTILITY SERVICE FAILURE $50,000

BUSINESS INCOME/EXTRA EXPENSE

($10,000 SUBLIMIT)

ORDINANCE OR LAW $50,000
OUTDOOR PROPERTY $10,000

TREES, SHRUBS OR PLANTS $1,000 PER ITEM
PERSONAL EFFECTS AND PROPERTY OF OTHERS $15,000
POLLUTANT CLEAN UP AND REMOVAL $25,000
PROPERTY IN TRANSIT : $25,000
PROPERTY OFF PREMISES $25,000
REFRIGERATED PRODUCTS $10,000
REKEYING OF LOCKS $1,000
WATER BACK-UP FROM SEWERS OR DRAINS $15,000
ACCOUNTS RECEIVABLE $100,000
SIGNS (ATTACHED AND DETACHED) $5,000
ELECTRONIC DATA PROCESSING EQUIPMENT $25,000
SALESPERSON'S SAMPLES $10,000
VALUABLE PAPERS $50,000

FINE ARTS, COLLECTIBLES AND MEMORABILIA

 

$10,000

 
Case 3:21-cv-00178-MCR-EMT Document1-1 Filed 01/28/21 Page 7 of 182

Page 3
Southern-Owners Ins. Co. Issued 02-21-2020
agency ZARAHN INSURANCE AGENCY INC Company POLICYNUMBER 204622-78400865-20
12-0427-00 MKT TERR 054 Bill 78-46-FL-2002
INSURED TL GOODSON LLC Term 02-14-2020 to 02-14-2021

 

55198 (01-07)

 

COVERAGE LIMIT

 

$2,500 PER ITEM
BAILEES $5,000

$2,500 PER ITEM
EMPLOYEE DISHONESTY $15,000
FORGERY AND ALTERATION $10,000
MONEY AND SECURITIES INSIDE PREMISES $15,000
MONEY AND SECURITIES OUTSIDE PREMISES $15,000
FIRE DEPARTMENT SERVICE CHARGE $5,000

 

 

Forms that apply to this coverage part:
54182 (06-00) 54205 (01-07
54190 (01-07 54223 (06. oo

54199
54185

(06-00) 54198 (06-00
(
54197 (06-00
(
(

64281 (06-17

54188 (06-00
54184 (06-00

) ) )

) ) ) ) )

54208 (06-00) 54191 (06-00) 54195 (06-00) ) 54192 (06-00)
54196 (06-00) 54189 (08. 10) 54183 (06-00) 54186 06-00) 54218 (06-00)
54207 (06-00) 54217 (06-00) 54216 (06-00) 54214 06-00) 54221 (06-00)
54220 (06-00) 54219 (06-00) 54193 (06-00) 54338 (01-07) 54339 (01-07)

Coverages Provided

Insurance at the described premises applies only for coverages for which a limit of insurance is shown.

HURRICANE DEDUCTIBLE

IN ANY ONE OCCURRENCE OF A HURRICANE, THE TOTAL
DEDUCTIBLE FOR ALL COVERED HURRICANE LOSSES
WILL BE A MINIMUM OF $1,000. PLEASE SEE ATTACHED
FORM FOR ADDITIONAL DEDUCTIBLE INFORMATION.

THIS POLICY CONTAINS A CO-PAY PROVISION THAT MAY
RESULT IN HIGH OUT-OF- POCKET EXPENSES TO YOU.

‘BUILDING 0001__

 

Location: 1 New Market St, Cantonment, FL 32533-6572

Occupied As: Restaurant

Secured Interested Parties: None
Case 3:21-cv-00178-MCR-EMT

Southern-Owners Ins. Co.

AGeNcy ZARAHN INSURANCE AGENCY INC
12-0427-00 MKT TERR 054

INSURED TL GOODSON LLC

Document 1-1 Filed 01/28/21 Page 8 of 182

Page 4
issued 02-21-2020

Company POLICYNUMBER 204622-78400865-20
Bill 78-46-FL-2002

Term 02-14-2020 to 02-14-2021

 

Rating Information
Territory: 175

Program: Prime Restaurant
Protection Class: 05

Rated As Sprinklered

County: Escambia

Construction: Mas N-C

Class Code: 0544

Specific Rate - Pers Prop: 0.231

 

COVERAGE COINS

 

PERSONAL PROPERTY
Causes of Loss

Basic Group |

Basic Group I!

Hurricane

Special

Special Including Theft

OPTIONAL COVERAGE

Replacement Cost

Inflation Guard Factor Personal Property 1.017
Property Plus Coverage Package

Equipment Breakdown

BI & EXTRA EXP
Causes of Loss

 

URANCE | DEDUCTIBLE LIMIT RATE PREMIUM
$250,000

80% $1,000 0.287 $718.00

80% $1,000 0,083 $208.00

80% 5% Included

80% $1,000 0.045 $113.00

80% $1,000 0.101 $253.00
None} See 55198 (01-07) $99,00

$1,000 See Form 54843 $24.00

Actual Loss Sustained

 

 

 

 

 

 

Special 0% $0 Included
OPTIONAL COVERAGE
Equipment Breakdown $0 See Form 54843 $1.00
SPOILAGE COVERAGE $500 $100,000 $2,285.00
FOOD CONTAMINATION
Food Contamination $50,000 $119.00
Additional Advertising Expense $10,000 $6.00
Forms that apply to this building:
59351 (01-15) 54355 (10-15) 55081 (05-18) IL0003 (07-02) 54093 (03-07)
IL0175 (09-93) 54850 (06-11) 54851 (09-15) 54343 (08-07) 54995 (07-11)
64224 (01-16) 64296 (12-17} CP0090 (07-88) 54956 (01-11) 54312 (04-07)
54091 (03-07) CP0010 (10-91) 54082 (02-05) 54843 (10-09) 64114 (04-15)
54399 (07-13) 64281 (06-17) 54205 (01-07)
COMMERCIAL PROPERTY COVERAGE - LOCATION 0001 SUMMARY ‘ PREMIUM

 

TERRORISM - CERTIFIED ACTS SEE FORM: 59351

EXCLUDED
LOCATION 0001 $3,826.00

 

 
Case 3:21-cv-00178-MCR-EMT Document1-1 Filed 01/28/21 Page 9 of 182

Page 5
Southern-Owners Ins. Co. Issued 02-21-2020
acency ZARAHN INSURANCE AGENCY INC Company POLICY NUMBER 204622-78400865-20
12-0427-00 MKT TERR 054 Bill 78-46-FL-2002
INSURED TL GOODSON LLC Term 02-14-2020 to 02-14-2021

 

55040 (11-87)

   

 

 

COVERAGE LIMITS OF INSURANCE
General Aggregate $2,000,000
(Other Than Products-Completed Operations)
Products-Completed Operations Aggregate $2,000,000
Personal Injury and Advertising Injury $2,000,000
Each Occurrence $2,000,000
COMMERCIAL GENERAL LIABILITY PLUS ENDORSEMENT
Damage to Premises Rented to You $300,000 Any One Premises
(Fire, Lightning, Explosion, Smoke or Water Damage) ,
Medical Payments $10,000 Any One Person
Hired Auto & Non-Owned Auto $2,000,000 Each Occurrence
Expanded Coverage Details See Form:
Extended Watercraft

Personal Injury Extension

Broadened Supplementary Payments

Broadened Knowledge Of Occurrence

Additional Products-Completed Operations Aggregate
Blanket Additional Insured - Lessor of Leased Equipment
Blanket Additional Insured - Managers or Lessors of Premises
Newly Formed or Acquired Organizations Extension

Blanket Waiver of Subrogation

 

Twice the "General Aggregate Limit", shown above, is provided at no additional charge for each 12 month period in
accordance with form 55300.

AUDIT TYPE: Annual Audit

Forms that apply to this coverage:

59351 (01-15) 55146 (06-04) 55592 (02-14) CG2407 (01-96) 55091 (10-08)
IL0021 (07-02) 55296 (09-09) 55637 (09-14) 55881 (12-17) 55300 (07-05)
CG0220 (03-12) TLOO17 (11-85) 55513 (11-11) 55719 (11-15) 55718 (11-15)
Case 3:21-cv-00178-MCR-EMT Document 1-1 Filed 01/28/21 Page 10 of 182

Page 6
Southern-Owners Ins. Co. Issued 02-21-2020
AGENCY ZARAHN INSURANCE AGENCY INC Company POLICY NUMBER 204622-78400865-20
12-0427-00 MKT TERR 054 Bill 78-46-FL-2002

INSURED TL GOODSON LLC Term 02-14-2020 to 02-14-2021

 

 
   

Location: 1 New Market St, Cantonment, FL 32533-6572

 

 

 

 

 

 

 

 

 

Territory: 006 County: Escambia

CLASSIFICATION CODE SUBLINE PREMIUM BASIS RATE PREMIUM
Prime Classification Family Restaurant - Sales Of 83140 Gross Sales| Each 1000
Alcoholic Beverages Less Than Or Equal To 50% Of Prem/Op $1,200,000 3.664 $4,397.00
The Total Annual Receipts Of The Restaurant - Without Prod/Comp Op $1,200,000 .473 $568.00
Dance Floor
Prime Classification Commercial General Liability Plus 83501 Prem/Op Prem Each 1
Endorsement Included At 6.5% Of The Premises Prem/Op Included Included Included
Operations Premium
COMMERCIAL GENERAL LIABILITY COVERAGE - LOCATION 0001 SUMMARY PREMIUM
TERRORISM - CERTIFIED ACTS SEE FORM: 59351 EXCLUDED

LOCATION 0001 $4,965.00

 

 

55409 (07-07)

   
 

 

 

 

 

COVERAGE LIMITS OF INSURANCE
Liquor Liability Aggregate $1,000,000
Liquor Liability Each Common Cause $1,000,000
AUDIT TYPE: Annual Audit
Forms that apply to this coverage:
59351 (01-15) ILOG21 (07-02) 55296 (09-09) 55637 (09-14) 55881 (12-17)
CG0033 (12-07) 55397 (10-07) IL0017 (11-85)

 
   

Location: 1 New Market St, Cantonment, FL 32533-6572

Territory: 006 County: Escambia |

 

 

 

 

 

 

 

 

 

CLASSIFICATION CODE SUBLINE PREMIUM BASIS RATE PREMIUM
Prime Classification Liquor Liability-Restaurants 83202 Gross Sales} Each 1000
Liquor Liab $360,000 4.070 $1,465.00
LIQUOR LIABILITY COVERAGE - LOCATION 0001 SUMMARY PREMIUM
TERRORISM - CERTIFIED ACTS SEE FORM: 59351 EXCLUDED
LOCATION 0001 $1,465.00

 

 
Agency Code” eaaasnorY COL 78 MCR EMT Document 1-1 Filed 01/28/21 Page, 1 Of t-82,94622-78400865

 

64114 (4-15)

THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

FLORIDA - SPOILAGE COVERAGE

This endorsement modifies insurance provided under the following:

BUILDING AND PERSONAL PROPERTY COVERAGE FORM
CONDOMINIUM COMMERCIAL UNIT-OWNERS COVERAGE FORM

SCHEDULE

 

Premises Number Limit Of Insurance

00001 $ 100,000

 

 

 

Description Of Property: EDIBLE
Deductible: $500

Refrigeration Maintenance
Agreement:

Selling Price: X

 

Causes Of Loss

 

Breakdown Or Contamination: X

Power Outage: X

 

Premises Number Limit Of Insurance

 

 

 

Description Of Property:
Deductible:

Refrigeration Maintenance
Agreement:

Selling Price:

 

Causes Of Loss

 

Breakdown Or Contamination:

Power Outage:

 

 

 

64114 (4-15) Includes copyrighted material of Insurance Services Office, Inc., with its permission. Page 1 of 3
- - - - 12 of 182
Agency CodeCASSe7.dgCV-00178-MCR-EMT Document 1-1 Filed 01/28/21 Page

Policy Number 204622-78400865

 

Premises Number

Limit Of Insurance

 

 

 

Description Of Property:
Deductible:

Refrigeration Maintenance
Agreement:

Selling Price:

 

Causes Of Loss

 

Breakdown Or Contamination:

Power Outage:

 

 

Information required to complete this Schedule, if not shown above, will be shown in the Declarations.

 

The Coverage Form to which this endorsement applies
is extended to insure against direct physical loss or dam-
age by the Covered Causes of Loss, but only with re-
spect to coverage provided by this endorsement.

A. Paragraph A., 1. Covered Property is deleted and
replaced by the following:

1. Covered Property

Covered Property means "perishable stock" at

the described premises owned by you or by

others that is in your care, custody or control.

B. With respect to the coverage provided by this en-
dorsement, property located on buildings or in the
open or in vehicles is considered to be Property Not
Covered.

C. Paragraph A., 3. Covered Causes Of Loss is de-
leted and replaced by the following:

3. Covered Causes Of Loss

Covered Causes of Loss means the following

only if indicated by an "X" in the Schedule:

a. Breakdown or Contamination, meaning:

(1) Change in temperature or humidity
resulting from mechanical breakdown or
mechanical failure of refrigerating, cool-
ing or humidity control apparatus or
equipment, only while such equipment
or apparatus is at the described prem-
ises; and

(2) Contamination by the refrigerant.

b. Power Outage, meaning change in temper-
ature or humidity resulting from complete or
partial interruption of electrical power, either
on or off the described premises, because of
conditions beyond your control.

D.

Selling Price
If the Selling Price is indicated by an "X" in the
Schedule, the following is added to the Valuation
Loss Condition:
We will determine the value of finished "perishable
stock" in the event of loss or damage at:
1. The selling price, as if no loss or damage had
occurred;
2. Less discounts and expenses you otherwise
would have had.
Paragraph A., 5. Coverage Extensions does not
apply.
Paragraph B. EXCLUSIONS is deleted and re-
placed by the following:
B. EXCLUSIONS
1. Only the following Exclusions contained in

Paragraph B.1. of the Causes of Loss Form

applicable to this Coverage Part apply to

Spoilage Coverage:

a. Earth Movement:

b. Governmental Action;

c. Nuclear Hazard;

d. War And Military Action; and

e. Water.

2. The following Exclusions are added:

We will not pay for loss or damage caused

by or resulting from:

a. The disconnection of any refrigerating, |
cooling or humidity control system from
the source of power.

b. The deactivation of electrical power
caused by the manipulation of any
switch or other device used to control
the flow of electrical power or current.

641714 (4-15) Includes copyrighted material of Insurance Services Office, Inc., with its permission. Page 2 of 3

 
Agency Code 2-042

c. The inability of an electrical utility com-
pany or other power source to provide
sufficient power because of:

(1) Lack of fuel; or
(2) Governmental order.

d. The inability of a power source at the
described premises to provide sufficient
power because of lack of generating
capacity to meet demand.

e. Breaking of any glass that is a perma-
nent part of any refrigerating, cooling or
humidity control unit.

G. Paragraph D. DEDUCTIBLE is deleted and re-
placed by the following:
D. DEDUCTIBLE
We will not pay for loss or damage in any one
occurrence until the amount of loss or damage
exceeds the Deductible shown in the Schedule
of this endorsement. We will then pay the
amount of loss or damage in excess of that De-
ductible, up to the applicable Limit of Insurance.
No other deductible in this policy applies to the
coverage provided by this endorsement.
H. Paragraph F. ADDITIONAL CONDITIONS is de-
leted and replaced by the following:
ADDITIONAL CONDITION
The following condition applies in addition to the
Common Policy Conditions and the Commercial
Property Conditions.

Cas 352 4,cv-00178-MCR-EMT Document 1-1 Filed 01/28/21 PAGS, harter-22204622-78400865

REFRIGERATION MAINTENANCE AGREEMENTS
If Breakdown or Contamination is designated as a
Covered Cause of Loss and a refrigeration mainte-
nance agreement is shown as applicable by an "X"
in the Schedule, the following condition applies:
You must maintain a refrigeration maintenance or
service agreement. If you voluntarily terminate this
agreement and do not notify us within 10 days, the
insurance provided by this endorsement will be auto-
matically suspended at the involved location.
A refrigeration maintenance agreement means a
written service contract, between you and the refrig-
eration service organization, which provides for reg-
ular periodic inspection of the refrigeration equip-
ment at the insured location, and the servicing and
repair of the equipment, including emergency re-
sponse at the insured location.
Paragraph G. OPTIONAL COVERAGES does not
apply.
The following is added to the DEFINITIONS:
"Perishable stock" means personal property:
a. Maintained under controlled conditions for its
preservation; and
b. Susceptible to loss or damage if the controlled
conditions change.

All other policy terms and conditions apply.

64114 (4-15) Includes copyrighted material of Insurance Services Office, Inc., with its permission. Page 3 of 3
4 4-CV- - - -1 Fi 28/21 Page 14 of 182
Case 24 hgCvV-00178-MCR-EMT Document 1-1 Filed 01/28/ g

Agency Code Policy Number 204622-78400865

 

POLICY NUMBER: COMMERCIAL GENERAL LIABILITY
CG 24 07 01 96

THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

PRODUCTS/COMPLETED OPERATIONS HAZARD
REDEFINED |

This endorsement modifies insurance provided under the following:

COMMERCIAL GENERAL LIABILITY COVERAGE PART
PRODUCTS/COMPLETED OPERATIONS LIABILITY COVERAGE PART

SCHEDULE

Description of Premises and Operations:

(If no entry appears above, information required to complete this endorsement will be shown in the Declarations as
applicable to this endorsement.)

With respect to "bodily injury” or "property damage" Paragraph a. of the definition of "Products - completed
arising out of "your products" manufactured, sold, han- operations hazard" in the DEFINITIONS Section is re-
dled or distributed: placed by the following:

1. On, from or in connection with the use of any prem- "Products - completed operations hazard"

ises described in the Schedule, or a. Includes all "bodily injury” and "property dam-

age" that arises out of "your products" if the
"bodily injury" or “property damage" occurs
after you have relinquished possession of those
products.

2. In connection with the conduct of any operation de-
scribed in the Schedule, when conducted by you or
on your behalf,

CG 24 07 01 96 Copyright, Insurance Services Office, Inc., 1994 Page 1 of 1
Agency Code” eeasienaeY OLB MCR EMT Document 1-1 Filed 01/28/21 Page 5 OF 82, 94622-78400865

 

54091 (3-07)

THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY

FLORIDA CHANGES - HURRICANE DEFINITION

This endorsement modifies insurance provided under the following:
COMMERCIAL PROPERTY COVERAGE PART
The following definition is added to the BUILDING AND PERSONAL PROPERTY COVERAGE FORM, H. DEFINITIONS.

"Hurricane" means a storm system that has been declared to be a "hurricane" by the National Hurricane Center of the
National Weather Service. The duration of the "hurricane" includes the time period, in Florida:

a. Beginning at the time a "hurricane" watch or "hurricane" warning is issued for any part of Florida by the National Hur-
ricane Center of the National Weather Service;

b. Continuing for the time period during which the “hurricane” conditions exist anywhere in Florida; and

c. Ending 72 hours following the termination of the last "hurricane" watch or "hurricane" warning issued for any part of
Florida by the National Hurricane Center of the National Weather Service.

"Hurricane" is only covered under the peril of Windstorm or Hail. Coverage for "hurricane" does not include loss to Cov-
ered Property caused directly or indirectly by the following, whether or not any other cause or event contributes concur-
rently or in any sequence to the loss:

a. Regardless of the cause, flood, surface water, waves, tides, tidal waves, storm surge, overflow of any body of water,
or their spray, all whether driven by wind or not;

b. Mudslide or mudflow;
c. Water that backs up from a sewer or drain; or
d. Water under the ground surface pressing on, or flowing or seeping through:
(1) Foundations, walis, floors or paved surfaces;
(2) Basements, whether paved or not; or
(3) Doors, windows or other openings.
But if loss or damage by fire, explosion or sprinkler leakage results, we will pay for the resulting damage.

As used in the preceding paragraphs only, windstorm means wind, wind gusts, hail, rain, tornadoes, or cyclones caused
by or resulting from a "hurricane" which results in direct physical loss or damage to property.

All other policy terms, conditions and exclusions apply.

Includes copyrighted material of Insurance Services Office, Inc., with its permission.
54091 (3-07) Copyrighted Insurance Services Office, Inc., 1983, 1990 Page 1 of 1
Bis hgcV 00178-MCR-EMT Document 1-1 Filed 01/28/21 Page 16 of 182

Case
Agency Code ASS, Policy Number 204622-78400865

 

54093 (3-07)

THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

CHANGES - WATER DAMAGE EXCLUSION

This endorsement modifies insured provided under the following:
COMMERCIAL PROPERTY COVERAGE PART
CAUSES OF LOSS - BASIC FORM
CAUSES OF LOSS - BROAD FORM
CAUSES OF LOSS - SPECIAL FORM
Under B. EXCLUSIONS, g. Water is deleted and replaced by the following:
g. Water .

(1) Regardless of the cause, flood, surface water, waves, tides, tidal waves, storm surge, overflow of any body of
water, or their spray, all whether driven by wind or not;

(2) Mudslide or mudflow;

(3) Water that backs up from a sewer or drain: or

(4) Water under the ground surface pressing on, or flowing or seeping through:
(a) Foundations, walls, floors or paved surfaces;
(b) Basements, whether paved or not; or
(c) Doors, windows or other openings.

But if loss or damage by fire, explosion or sprinkler leakage results, we will pay for that resulting loss or damage.

Includes copyrighted material of Insurance Services Office, Inc., with its permission.
54093 (3-07) Copyright Insurance Services Office, Inc., 1983, 1990 Page 1 of 1
Agency Code eeasieboeY C0178 MCR EMT Document 1-1 Filed 01/28/21 PAGS Mer? %04622-78400865

 

54182 (6-00)

THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

ARSON REWARD

This endorsement modifies insurance under the following:

BUILDING AND PERSONAL PROPERTY COVERAGE FORM

CONDOMINIUM ASSOCIATION COVERAGE FORM

CONDOMINIUM COMMERCIAL UNIT-OWNERS COVERAGE FORM

Under A. COVERAGE, 4. Additional Coverages, the following Additional Coverage is added:

Arson Reward

We will pay for information which leads to a conviction for arson in connection with a fire loss to Covered Property
insured by this policy. The most we will pay is the Limit of Insurance shown in the Declarations for ARSON REWARD
regardless of the number of persons who provide information. No Deductible applies to this Additional Coverage.

All other policy terms and conditions apply.

Includes copyrighted material of Insurance Services Office, Inc., with its permission
54182 (6-00) Copyright, Insurance Services Office, Inc., 1984, 1986 Page 1 of 1
°21-cv-00178-MCR-EMT Document 1-1 Filed 01/28/21 Page 18 of 182
Agency Code FSF. b0CY 001 Policy Number 204622-78400865

 

54183 (6-00)

THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

REKEYING OF LOCKS

This endorsement modifies insurance under the following:

BUILDING AND PERSONAL PROPERTY COVERAGE FORM

CONDOMINIUM ASSOCIATION COVERAGE FORM

CONDOMINIUM COMMERCIAL UNIT-OWNERS COVERAGE FORM

Under A. COVERAGE, 4. Additional Coverages, the following Additional Coverage is added:
Rekeying of Locks
We will pay reasonable necessary expenses you incur to rekey locks on doors of the building described in the Dec-
larations, provided the keys to such locks are a part of a theft loss covered by this policy. The most we will pay is the
Limit of Insurance shown in the Declarations for REKEYING OF LOCKS. No Deductible applies to this Additional

Coverage.

All other policy terms and conditions apply.

Includes copyrighted material of ISO Commercial Services, Inc., with its permission
54183 (6-00) Copyright, ISO Commercial Risk Services, Inc., 1983, 1990 Page 1 of 1
Case 3:21-cv-00178- - -
Agency Code 0837.00 V MCR-EMT Document1-1 Filed 01/28/21 PAGS, Keriber °“04622-78400865

 

54184 (6-00)
THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

INVENTORY

This endorsement modifies insurance under the following:

BUILDING AND PERSONAL PROPERTY COVERAGE FORM

CONDOMINIUM ASSOCIATION COVERAGE FORM

CONDOMINIUM COMMERCIAL UNIT-OWNERS COVERAGE FORM

Under A. COVERAGE, 4. Additional Coverages, the following Additional Coverage is added:

Inventory

a. The Limit of Insurance for Business Personal Property (BPP) will automatically increase by the Limit of Insurance
shown in the Declarations for INVENTORY for temporary variations in inventory.

b. This increase will apply only if the Limit of Insurance shown for Business Personal Property in the Declarations is
at least 80% of your average monthly values during the lesser of:

(1) The twelve months immediately preceding the date the loss or damage occurs; or
(2) The period of time you have been in business as of the date the loss or damage occurs.
No Deductible applies to this Additional Coverage.

All other policy terms and conditions apply.

Includes copyrighted material of ISO Commercial Services, Inc., with its permission
54184 (6-00) Copyright, |SO Commercial Risk Services, Inc., 1983, 1984, 1986, 1990 Page 1 of 1
Case 3:21-cv-00178-MCR-EMT Document1-1 Filed 01/28/21 Page 20 of 182
Agency Code =12-0427-00 Policy Number 204622-78400865

 

54186 (6-00)

THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

WATER BACK-UP FROM SEWERS OR DRAINS

This endorsement modifies insurance under the following:

BUILDING AND PERSONAL PROPERTY COVERAGE FORM
CONDOMINIUM ASSOCIATION COVERAGE FORM
CONDOMINIUM COMMERCIAL UNIT-OWNERS COVERAGE FORM
CAUSES OF LOSS - SPECIAL FORM

1. Subject to the provisions of paragraph 2. below, under B. EXCLUSIONS, g. Water subparagraph (3) is deleted.
2, Under C. LIMITATIONS the following limitation is added:

In any one loss, we will not pay more than the Limit of Insurance shown in the Declarations under WATER BACK-UP
FROM SEWERS OR DRAINS for loss of or damage to Covered Property caused by water back-up from sewers or
drains. In the event that the amount of loss of or damage to Covered Property does not exceed the Limit of Insur-
ance shown in the Declarations for WATER BACKUP FROM SEWERS OR DRAINS, you may, at your option, apply
the remainder of this Limit of Insurance to your actual loss of Business Income or necessary Extra Expense, if any,
subject to the terms and conditions of the Additional Coverage, Business Income and Extra Expense.

All other policy terms and conditions apply.

Includes copyrighted material of SO Commercial Services, Inc., with its permission
54186 (6-00) Copyright, ISO Commercial Risk Services, Inc., 1983, 1990 Page 1 of 1
Case 3:21-cv-00178- - -
Agency Code 1.0457.00 MCR-EMT Document1-1 Filed 01/28/21 PAGE title °2104622-78400865

 

54188 (6-00)

THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

BUSINESS PERSONAL PROPERTY AT FAIRS OR
EXHIBITIONS

This endorsement modifies insurance under the following:

BUILDING AND PERSONAL PROPERTY COVERAGE FORM
CONDOMINIUM ASSOCIATION COVERAGE FORM
CONDOMINIUM COMMERCIAL UNIT-OWNERS COVERAGE FORM

Under A. COVERAGE, 4. Additional Coverages, the following Additional Coverage is added:
Business Personal Property at Fairs or Exhibitions
We will pay for direct physical loss of or damage to Your Business Personal Property while it is temporarily at any fair
or exhibition caused by or resulting from any Covered Cause of Loss. This Additional Coverage shall apply for a per-

iod not to exceed 15 days at any one fair or exhibition. This coverage does not apply to Covered Property inorona
vehicle.

Our payment for any one loss at any one fair or exhibition shall not exceed the Limit of Insurance shown in Declara-
tions for BUSINESS PERSONAL PROPERTY AT FAIRS OR EXHIBITIONS. The Additional Condition, Coinsurance
does not apply to this Additional Coverage.

All other policy terms and conditions apply.

Includes copyrighted material of ISO Commercial Services, Inc., with its permission
54188 (6-00) Copyright, ISO Commercial Risk Services, Inc., 1983, 1990 Page 1 of 1
Case 3:21-cv-00178-MCR-EMT Document1-1 Filed 01/28/21 Page 22 of 182
Agency Code 72-0427-00 Policy Number 204622-78400865

 

54190 (1-07)

THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

FIRE EXTINGUISHER AND FIRE SUPPRESSION
SYSTEM RECHARGE

This endorsement modifies insurance under the following:

BUILDING AND PERSONAL PROPERTY COVERAGE FORM

CONDOMINIUM ASSOCIATION COVERAGE FORM

CONDOMINIUM COMMERCIAL UNIT-OWNERS COVERAGE FORM

Under A. COVERAGE, 4. Additional Coverages, the following Additional Coverage is added:

Fire Extinguisher And Fire Suppression System Recharge

We shail pay for the recharging of fire extinguishers and fire suppression systems that you own that have been dis-
charged to control a fire at a premises described in the Declarations.

The most we shall pay to recharge your fire extinguishers and fire suppression systems in any one occurrence is the Limit
of Insurance shown in the Declarations for FIRE EXTINGUISHER AND FIRE SUPPRESSION SYSTEM RECHARGE,

No Deductible applies to this Additional Coverage.

All other policy terms and conditions apply.

Includes copyrighted material of ISO Commercial Services, Inc., with its permission
54190 (1-07) Copyright, ISO Commercial Risk Services, Inc., 1983, 1987 Page 1 of 1
Case 3:21-cv-00178-MCR-EM -
Agency Code” 12-0437-00 T Document 1-1 Filed 01/28/21 Page Re Ot 82,5 4622-78400865

 

54191 (6-00)

THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

OUTDOOR PROPERTY

This endorsement modifies insurance under the following:

BUILDING AND PERSONAL PROPERTY COVERAGE FORM

CONDOMINIUM ASSOCIATION COVERAGE FORM

CONDOMINIUM COMMERCIAL UNIT-OWNERS COVERAGE FORM

1. Under A. COVERAGE, 5. Coverage Extensions, e. Outdoor Property is deleted.

2. Under A. COVERAGE, 4. Additional Coverages, the following Additional Coverage is added:
Outdoor Property
We shall pay for direct physical loss or damage to your outdoor fences, radio and television antennas, trees, shrubs
and plants (other than "stock" of trees, shrubs or plants), including debris removal expense, caused by or resulting
from any of the following causes of loss if they are Covered Causes of Loss:
(1) Fire;
(2) Lightning;
(3) Explosion;
(4) Riot or Civil Commotion; or
(5) Aircraft.
Our payment for any one loss for all covered outdoor property shall not exceed the Limit of Insurance shown in the
Declarations for OUTDOOR PROPERTY. Our payment for any one tree, shrub or plant (other than "stock" of trees,
shrubs or plants) shall not exceed the Limit of Insurance per item shown in the Declarations under TREES, SHRUBS

OR PLANTS.

All other policy terms and conditions apply.

Includes copyrighted material of ISO Commercial Services, Inc., with its permission
54191 (6-00) Copyright, ISO Commercial Risk Services, Inc., 1983, 1990 Page 1 of 1
52 4-CV- -MCR-EMT Document 1-1 Filed 01/28/21 Page 24 of 182
Agency Code ASF 7-45CY 00178-MC Policy Number —204622-78400865

 

54192 (6-00)

THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

PROPERTY IN TRANSIT

This endorsement modifies insurance under the following:
BUILDING AND PERSONAL PROPERTY COVERAGE FORM
CONDOMINIUM ASSOCIATION COVERAGE FORM

CONDOMINIUM COMMERCIAL UNIT-OWNERS COVERAGE FORM
CAUSES OF LOSS - SPECIAL FORM

1. Under A. COVERAGE, 4. Additional Coverages, the following Additional Coverage is added:
Property In Transit
a. We will pay for direct physical loss or damage to Your Business Personal Property (other than property in the
care, custody or control of your salespersons) in transit more than 1000 feet from the described premises
covered by or resulting from any of the following causes of loss:

(1) Fire, lightning, explosion, windstorm or hail, riot or civil commotion, or vandalism.

(2) Vehicle collision, upset or overturn. Collision means accidental contact of your vehicle with another vehicle or
object. It does not mean your vehicle's contact with the road bed.

(3) Theft of an entire bale, case or package by forced entry into a securely locked body or compartment of the
vehicle. There must be visible marks of the forced entry.

b. Property must be in or on a motor vehicle you own, lease or operate while between points in the coverage terri-
tory.

c. Our payment for any one loss shall not exceed the Limit of Insurance shown in the Declarations for PROPERTY
IN TRANSIT.

d. The Additional Condition, Coinsurance, does not apply to this Additional Coverage.

2. Under the CAUSES OF LOSS - SPECIAL FORM, E. ADDITIONAL COVERAGE EXTENSIONS, 1. Property In
Transit is deleted.

All other policy terms and conditions apply.

Includes copyrighted material of ISO Commercial Services, Inc., with its permission
54192 (6-00) Copyright, [SO Commercial Risk Services, Inc., 1983, 1989, 1990 Page 1 of 1
Case 3:21-cv-00178-MCR-EMT -
Agency Code 172043700 Document 1-1 Filed 01/28/21 PAGS Forder? 04622-78400865

 

54193 (6-00)

THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

FIRE DEPARTMENT SERVICE CHARGE

This endorsement modifies insurance under the following:

BUILDING AND PERSONAL PROPERTY COVERAGE FORM
CONDOMINIUM ASSOCIATION COVERAGE FORM
CONDOMINIUM COMMERCIAL UNIT-OWNERS COVERAGE FORM

Under A. COVERAGE, 4. Additional Coverages, c. Fire Department Service Charge is deleted and replaced by the
following:

c. Fire Department Service Charge
When the fire department is called to save or protect Covered Property from a Covered Cause of Loss, we will
pay up to the Limit of Insurance shown in the Declarations for FIRE DEPARTMENT SERVICE CHARGE for your
liability for fire department service charges:
(1) Assumed by contract or agreement prior to loss; or
(2) Required by local ordinance.

No Deductible applies to this Additional Coverage.

All other policy terms and conditions apply.

Includes copyrighted material of SO Commercial Services, Inc., with its permission
54193 (6-00) Copyright, ISO Commercial Risk Services, Inc., 1983, 1990 Page 1 of 1
Case 3:21-cv-00178-MCR-EMT Document1-1 Filed 01/28/21 Page 26 of 182
Agency Code 12-0427-00 Policy Number 204622-78400865

 

54795 (6-00)

THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

PERSONAL EFFECTS AND PROPERTY OF OTHERS

This endorsement modifies insurance under the following:
BUILDING AND PERSONAL PROPERTY COVERAGE FORM
CONDOMINIUM ASSOCIATION COVERAGE FORM
CONDOMINIUM COMMERCIAL UNIT-OWNERS COVERAGE FORM
1. Under A. COVERAGE, 5. Coverage Extensions, b. Personal Effects of Others is deleted.
2. Under A. COVERAGE, 4. Additional Coverages, the following Additional Coverage is added:
Personal Effects and Property of Others

We shall pay for direct physical loss or damage to:

(1) Personal effects owned by you, your officers, your partners or your employees caused by or resulting from any
Covered Cause of Loss except loss or damage by theft.

(2) Personal property of others in your care, custody or control caused by or resulting from any Covered Cause of
Loss.

Our payment for any one loss at any described premises shall not exceed the Limit of insurance shown in the Decla-
rations for PERSONAL EFFECTS AND PROPERTY OF OTHERS. Our payment for loss of or damage to personal
property of others will only be for the account of the owner of the property.

The Additional Condition, Coinsurance does not apply to this Additional Coverage.

All other policy terms and conditions apply.

Includes copyrighted material of ISO Commercial Services, Inc., with its permission
54195 (6-00) Copyright, SO Commercial Risk Services, Inc., 1983, 1990 Page 1 of 1
Case 3:21-cv-00178-MCR- -
Agency Code” 1210437-00 CR-EMT Documenti1-1 Filed 01/28/21 Fags, fl fet 82.94622-78400865

 

54196 (6-00)

THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

PROPERTY OFF-PREMISES

This endorsement modifies insurance under the following:
BUILDING AND PERSONAL PROPERTY COVERAGE FORM
CONDOMINIUM ASSOCIATION COVERAGE FORM
CONDOMINIUM COMMERCIAL UNIT-OWNERS COVERAGE FORM
1. Under A. COVERAGE, 5. Coverage Extensions, d. Property Off-Premises is deleted.
2. Under A. COVERAGE, 4. Additional Coverages, the following Additional Coverage is added:
Property Off-Premises
We shall pay for direct physical loss of or damage to your Covered Property, other than "stock":
(1) That is temporarily at a location you do not own, lease or operate; and
(2) Caused by or resulting from any Covered Cause of Loss.
This Coverage does not apply to Covered Property:
(1) In orona vehicle; |
(2) In the care, custody or control of your salespersons; or

(3) At any fair or exhibition.

Our payment for any one loss shall not exceed the Limit of Insurance shown in the Declarations for PROPERTY
OFF-PREMISES.

All other policy terms and conditions apply.

Includes copyrighted material of ISO Commercial Services, Inc., with its permission
54196 (6-00) Copyright, ISO Commercial Risk Services, Inc., 1983, 1990 Page 1 of 1
Case 3:21-cv-00178-MCR-EMT Document1-1 Filed 01/28/21 Page 28 of 182
Agency Code “0427-00 Policy Number 204622-78400865

 

54197 (6-00)

THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

POLLUTANT CLEAN UP AND REMOVAL

This endorsement modifies insurance under the following:

BUILDING AND PERSONAL PROPERTY COVERAGE FORM
CONDOMINIUM ASSOCIATION COVERAGE FORM
CONDOMINIUM COMMERCIAL UNIT-OWNERS COVERAGE FORM

Under A. COVERAGE, 4. Additional Coverages, d. Pollutant Clean Up and Removal is deleted and replaced by the
following:

d. Pollutant Clean Up and Removal

We will pay your expense to extract "pollutants" from land or water at the described premises if the discharge, disper-
Sal, seepage, migration, release or escape of the “pollutants” is caused by or results from a Covered Cause of Loss
that occurs during the policy period. The expenses will be paid only if they are reported to us in writing within 180
days of the date on which the Covered Cause of Loss occurs.

This Additional Coverage does not apply to costs to test for, monitor or assess the existence, concentration or effects
of “pollutants”. But we will pay for testing which is performed in the course of extracting the "pollutants" from the land
or water.

The most we will pay under this Additional Coverage at each described premises for the sum of all covered expenses
arising out of Covered Causes of Loss occurring during each separate 12 month period of this policy is the Limit of
Insurance shown in the Declarations for POLLUTANT CLEAN UP AND REMOVAL.

All other policy terms and conditions apply.

Includes copyrighted material of ISO Commercial Services, Inc., with its permission
54197 (6-00) Copyright, ISO Commercial Risk Services, Inc., 1983, 1990 Page 1 of 1
Case 3:21-cv-00178-MCR-EMT D -
agency Code 12-0427-00 ocument 1-1 Filed 01/28/21 PAGS, Rar tlel-°04622-78400865

 

54198 (6-00)

THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

DEBRIS REMOVAL

This endorsement modifies insurance under the following:

BUILDING AND PERSONAL PROPERTY COVERAGE FORM

CONDOMINIUM ASSOCIATION COVERAGE FORM

CONDOMINIUM COMMERCIAL UNIT-OWNERS COVERAGE FORM

Under C. LIMITS OF INSURANCE, the fourth paragraph is deleted and replaced by the following:
Payments under the following Additional Coverages will not increase the applicable Limit of Insurance:
1. Preservation of Property; or

2. Debris Removal; but if:

a. The sum of direct physical loss or damage and debris removal expense exceeds the Limit of Insurance; or

b. The debris removal expense exceeds the amount payable under the 25% limitation in the Debris Removal
Additional Coverage;

we will pay up to the Limit of Insurance shown in the Declarations for DEBRIS REMOVAL.

All other policy terms and conditions apply.

Includes copyrighted material of ISO Commercial Services, Inc., with its permission
54198 (6-00) Copyright, SO Commercial Risk Services, Inc., 1983, 1990 Page 1 of 1
Case 3:21-cv-00178-MCR-EMT Document1-1 Filed 01/28/21 Page 30 of 182
Agency Code = 12-0427-00 Policy Number 204622-78400865

 

54199 (6-00)
THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY,

BUSINESS PERSONAL PROPERTY - EXPANDED
COVERAGE

This endorsement modifies insurance under the following:

BUILDING AND PERSONAL PROPERTY COVERAGE FORM
CONDOMINIUM ASSOCIATION COVERAGE FORM
CONDOMINIUM COMMERCIAL UNIT-OWNERS COVERAGE FORM

Under A. COVERAGE, 1. Covered Property, Your Business Personal Property, the phrase ". . .within 100 feet of the
described premises. . ." is deleted and replaced by ". . .within the distance, shown in the Declarations for BUSINESS
PERSONAL PROPERTY - EXPANDED COVERAGE, from the described premises. . .".

All other policy terms and conditions apply.

Includes copyrighted material of ISO Commercial Services, Inc., with its permission
54199 (6-00) Copyright, ISO Commercial Risk Services, Inc., 1983, 1990 Page 1 of 1
Case 3:21-cv-00178-MCR-EMT Document i-1 Filed 01/28/21 Page 31 f 283
Agency Code = 712-0427-00 Saley Number 04622-78400865

 

54207 (6-00)
THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

SIGNS (ATTACHED AND DETACHED)

This endorsement modifies insurance under the following:
BUILDING AND PERSONAL PROPERTY COVERAGE FORM
CONDOMINIUM ASSOCIATION COVERAGE FORM
CONDOMINIUM COMMERCIAL UNIT-OWNERS COVERAGE FORM
Under A. COVERAGE, 4. Additional Coverages, the following Additional Coverage is added:
Signs
(1) We will pay for direct physical loss of or damage to:
(a) your signs; or
(b) signs owned by others in your care, custody or control;

caused by or resulting from any Covered Cause of Loss.

(2) Under A. COVERAGE, 2. Property Not Covered, that portion of p. (2) that reads "signs (other than signs at-
tached to buildings)" is deleted.

(3) Under C. LIMITS OF INSURANCE, the second paragraph does not apply. The most we will pay for loss or dam-
age to each sign is the Limit of Insurance shown in the Declarations for SIGNS (ATTACHED AND DETACHED).

This is an additional amount of insurance.

All other policy terms and conditions apply.

includes copyrighted material of ISO Commercial Services, Inc., with its permission
54207 (6-00) Copyright, ISO Commercial Risk Services, Inc., 1983, 1987 Page 1 of 1
Case 3:21-cv-00178-MCR-EMT Document1-1 Filed 01/28/21 Page 32 of 182
Agency Code 12-0427-00 Policy Number —204622-78400865

 

54223 (6-00)

THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

GLASS BREAKAGE

This endorsement modifies insurance under the CAUSES OF LOSS - SPECIAL FORM.
Under C. LIMITATIONS, paragraph 2. is deleted and replaced by the following:

2. We will not pay more for loss of or damage to glass that is part of a building or structure than the Limit of Insur-
ance shown in the Declarations for GLASS BREAKAGE for each plate, pane, multiple plate insulating unit, radiant
or solar heating panel, jalousie, louver or shutter, We will not pay more than the Limit of Insurance shown in the
Declaration for GLASS BREAKAGE for all loss or damage to building glass that occurs at any one time.

This Limitation does not apply to loss or damage by the "specified causes of loss", except vandalism.

All other policy terms and conditions apply.

Includes copyrighted material of ISO Commercial Services, Inc., with its permission
54223 (6-00) Copyright, ISO Commercial Risk Services, Inc., 1983, 1990 Page 1 of 1
Case 3:21-cv-00178-MCR-EMT Document 1-1 Filed 01/28/21 Page 33 of 18
Policy N 1p f

Agency Code 12-0427-00

umbe 304622-78400865

 

COMMERCIAL PROPERTY
54399 (7-13)

THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

FOOD CONTAMINATION

This endorsement modifies insurance provided under the following:

BUILDING AND PERSONAL PROPERTY COVERAGE FORM

CAUSES OF LOSS - BASIC FORM
CAUSES OF LOSS - BROAD FORM
CAUSES OF LOSS - SPECIAL FORM

SCHEDULE

 

A. Food Contamination Limit of Insurance:

$

 

$

B. Additional Advertising Expense Limit of Insurance:

 

 

Information required to complete this Schedule, if not shown above,

 

will be shown in the Declarations.

 

A. The following is added to Paragraph A.4 Additional

Coverages:

Food Contamination

(1) If your business at the described premises is
ordered closed by the Board of Health or any
other governmental authority as a result of the
discovery or suspicion of "food contamination",
we will pay:

(a) Your expense to clean your equipment as
required by the Board of Health or any other
governmental authority;

(b) Your cost to replace the food which is, or is
suspected to be, contaminated;

(c) Your expense to provide necessary medical
tests or vaccinations for your infected em-
ployees. However, we will not pay for any
expense that is otherwise covered under a
Workers Compensation Policy;

(d) The loss of Business Income you sustain
resulting from the necessary suspension of
your "operations". The coverage for Busi-
ness Income will begin 24 hours after you
receive notice of closing from the Board of
Health or any other governmental authority;
and

(e) Additional advertising expenses you incur to
restore your reputation.

(2) For the purposes of this endorsement, Business
income means the:

(a) Net Income (Net Profit or Loss before in-
come taxes) that would have been earned
or incurred; and

54399 (7-13)

Includes copyrighted material of Insurance Services Office, Inc., with its permission.

(b) Continuing normal operating expenses in-
curred, including payroll.

(3) The most we will pay for all loss under Para-
graphs (1)(a) through (1)(d), including Business
income, is the Food Contamination Limit of in-
surance as indicated in the Schedule of this en-
dorsement.

The most we will pay for all loss under Para-
graph (1)(e) is the Additional Advertising Ex-
pense Limit of Insurance as indicated in the
Schedule of this endorsement.

(4) We will not pay any fines or penalties levied
against you by the Board of Health or any other
governmental authority as a result of the dis-
covery or suspicion of "food contamination" at
the described premises.

. With respect to the coverage provided by this en-

dorsement only, exclusion h. "Fungi", Wet Rot, Dry
Rot And Bacteria under B. EXCLUSIONS of the
applicable Causes of Loss Form as shown in the
Declarations does not apply.

. The following is added to Paragraph H. DEFINI-

TIONS:

"Egod contamination” means an incidence of food

poisoning to one or more of your customers as a

result of:

a. Tainted food you purchased;

b. Food which has been improperly stored, han-
died or prepared; or

c. Acommunicable disease transmitted through
one or more of your employees.

All other policy terms and conditions apply.

Page 1 of 1
Case 3:21-cv-00178-MCR-EMT Document1-1 Filed 01/28/21 Page 34 of 182
Agency Code —12-0427-00 Policy Number 204622-78400865

 

54956 (1-11)

THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

TENTATIVE RATE

The rates used in the development of the premium for the covered property are tentative. Once developed, the new prop-
erty rate will be applied as of the inception of the current policy term or the date the property was added to the policy if the
adjustment will decrease your premium. If the adjustment will increase your premium, it will be applied at the next re-
newal.

Includes copyrighted material of Insurance Services Office, Inc., with its permission.
54956 (1-11) Copyright, ISO Commercial Risk Services, Inc., 1983, 1989 Page i of 1

 

34995 (7-11)

THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

FLORIDA CHANGES

This endorsement modifies insurance provided under the following:

COMMERCIAL PROPERTY COVERAGE PART

this policy within 3 years after the hurricane first made landfall or the windstorm caused the covered damage.

Supplemental claim or reopened claim means any additional claim for recovery from us for losses from the same
hurricane or windstorm which we have previously adjusted pursuant to the initial claim.

This condition does not affect any applicable limitation for legal action against us provided in this policy under the LEGAL
ACTION AGAINST US Condition including any amendment to that Condition for claims, supplemental claims, or
reopened claims that are timely filed in accordance with Florida law.

All other policy terms and conditions apply.

Includes copyrighted material of Insurance Services Office, Inc., with its permission.
54995 (7-11) © Insurance Services Office, Inc., 2011 Page 1 of 1
Case 3:21-cv-00178-MCR-EMT Documenti1-1 Filed 01/28/21 Page 35 of 182

Agency Code 12-0427-00

Policy Number 204622-78400865

 

54082 (2-05)
COMMERCIAL PROPERTY

CAUSES OF LOSS - SPECIAL FORM

Words and phrases that appear in quotation marks have special mea

A. COVERED CAUSES OF LOSS

When Special is shown in the Declarations, Cov-
ered Causes of Loss means RISKS OF DIRECT
PHYSICAL LOSS unless the loss is:

4. Excluded in Section B., Exclusions; or
2, Limited in Section C., Limitations;
that follow.

B. EXCLUSIONS

1. We will not pay for loss or damage caused di-
rectly or indirectly by any of the following. Such
loss or damage is excluded regardless of any
other cause or event that contributes concur-
rently or in any sequence to the loss.

a. Ordinance or Law
The enforcement of any ordinance or law:

(1) Regulating the construction, use or re-
pair of any property; or

(2) Requiring the tearing down of any prop-
erty, including the cost of removing its
debris.

b. Earth Movement

(1) Any earth movement (other than sink-
hole collapse), such as an earthquake,
landslide, mine subsidence or earth
sinking, rising or shifting. But if loss or
damage by fire or explosion results, we
will pay for that resulting loss or dam-
age.

(2) Volcanic eruption, explosion or effusion.
But if loss or damage by fire, building
glass breakage or volcanic actions re-

ning. Refer to Section F. - Definitions.

sults, we will pay for that resulting loss
or damage.

Volcanic action means direct loss or
damage resulting from the eruption ofa
volcano when the loss or damage is
caused by:

(a) Airborne volcanic blast or airborne
shock waves;

(b) Ash, dust or particulate matter, or
(c) Lava flow.

All volcanic eruptions that occur within
any 168 hour period will constitute a
single occurrence.

Volcanic action does not include the
cost to remove ash, dust or particulate
matter that does not cause direct physi-
cal loss or damage to the described

property.
Governmental Action

Seizure or destruction of property by order
of governmental authority.

But we will pay for acts of destruction or-
dered by governmental authority and taken
at the time of a fire to prevent its spread, if
the fire would be covered under this Cover-
age Part.

Nuclear Hazard

Nuclear reaction or radiation, or radioactive
contamination however caused.

But if loss or damage by fire results, we will
pay for that resulting loss or damage.

Includes copyrighted material of Insurance Services Office, Inc., with its permission.
54082 (2-05) Copyright, ISO Commercial Risk Services, Inc., 1983, 1990, 2001 Page 1 of 8.

 
Agency Code

ase 3:
C 12-0427-0

e. Off-Premises Services

The failure of power or other utility service
supplied to the described premises, however
caused, if the failure occurs away from the
described premises.

But if loss or damage by a Covered Cause
of Loss results, we will pay for that resulting
loss or damage.

f. War And Military Action
(1) War, including undeclared or civil war;

(2) Warlike action by a military force, in-
cluding action in hindering or defending
against an actual or expected attack, by
any government, sovereign or other
authority using military personnel or
other agents; or

(3) Insurrection, rebellion, revolution,
usurped power, or action taken by gov-
€rnmental authority in hindering or de-
fending against any of these.

21-cv-00178-MCR-EMT Document1-1 Filed 01/28/21 Page 36 of 182
0

Policy Number 204622-78400865

"Fungi", Wet Rot, Dry Rot And Bacteria

Presence, growth, proliferation, spread or
any activity of "fungi", wet rot, dry rot or bac-
teria.

But if "fungi", wet rot, dry rot or bacteria re-
sults in a "specified cause of loss", we will
pay for the loss or damage caused by that
"specified cause of loss",

This exclusion does not apply:

1. When "fungi", wet rot, dry rot or bacteria
results from fire or lightning; or

2. To the extent that coverage is provided
in the Limited Coverage For "Fungi",
Wet Rot, Dry Rot And Bacteria with re-
spect to loss or damage by a cause of
loss other than fire or lightning.

Exclusions B.1.a. through B.1.h. apply whether
or not the loss event resuits in widespread dam-
age or affects a substantial area.

2. We will not pay for loss or damage caused by or

g. Water resulting from any of the following:

(1) Flood, surface water, waves, tides, tidal a. Artificially generated electric current, includ-
waves, overflow of any body of water, or ing electric arcing, that disturbs electrical de-
their spray, all whether driven by wind or vices, appliances or wires.
not;

But if loss or damage by fire results, we will

(2) Mudslide or mudflow; pay for that resulting loss or damage.

(3) Water that backs up from a sewer or b. Delay, loss of use or loss of market.
drain; or

c. Smoke, vapor or gas from agricultural

(4) Water under the ground surface press- smudging or industrial operations.

ing on, or flowing or seeping through: d. (1) Wear and tear:

(a) Foundations, walls, floors or paved
surfaces;

(b) Basements, whether paved or not;
or

(c) Doors, windows or other openings.
But if loss or damage by fire, explosion or

sprinkler leakage results, we will pay for that
resulting loss or damage.

(2) Rust, corrosion, decay, deterioration,
hidden or latent defect or any quality in
property that causes it to damage or
destroy itself;

(3) Smog;

(4) Settling, cracking, shrinking or expan-
sion;

(5) Insects, birds, rodents or other animals;

Includes copyrighted material of Insurance Services Office, Inc., with its permission.

54082 (2-05) Copyright, SO Commercial Risk Services, Inc., 1983, 1990, 2001 Page 2 of 8
54082 (2-05)

Case 3:21-cv-00178-MCR-EMT Document 1-1 Filed 01/28/21 Page 37 of 18
Agency Code 12-0427-00 Bat %

(6) Mechanical breakdown, including rup-
ture or bursting caused by centrifugal
force. However, this does not apply to
any resulting loss or damage caused by
elevator collision;

(7) The following causes of loss to personal
property:

(a) Dampness or dryness of atmo-
sphere;

(b) Changes in or extremes of temper-
ature; or

(c) Marring or scratching.

But if loss or damage by the "specified
causes of loss" or building glass breakage
results, we will pay for that resulting loss or
damage.

Explosion of steam boilers, steam pipes,
steam engines or steam turbines owned or
leased by you, or operated under your con-
trol. But if loss or damage by fire or com-
bustion explosions results, we will pay for
that resulting loss or damage. We will also
pay for loss or damage caused by or resuit-
ing from the explosion of gases or fuel within
the furnace of any fired vessel or within the
flues or passages through which the gases
of combustion pass.

Continuous or repeated seepage or leakage
of water that occurs over a period of 14
days or more,

Water, other liquids, powder or molten
material that leaks or flows from plumbing,
heating, air conditioning or other equipment
(except fire protective systems) caused by
or resulting from freezing, unless:

(1) You do your best to maintain heat in the
building or structure; or

(2) You drain the equipment and shut off
the supply if the heat is not maintained.

Dishonest or criminal act by you, any of your
partners, employees, directors, trustees,
authorized representatives or anyone to
whom you entrust the property for any pur-
pose:

cy Number $04622-78400865

(1) Acting alone or in collusion with others;
or

(2) Whether or not occurring during the
hours of employment.

This exclusion does not apply to acts of de-
struction by your employees; but theft by
employees is not covered.

i. Voluntary parting with any property by you
or anyone else to whom you have entrusted
the property if induced to do so by any
fraudulent scheme, trick, device or false
pretense.

j. Rain, snow, ice or sleet to personal property
in the open.

k. Collapse, except as provided below in the
Additional Coverage for Collapse. But if
loss or damage by a Covered Cause of Loss
results at the described premises, we will
pay for that resulting loss or damage.

1. Discharge, dispersal, seepage, migration,
release or escape of "pollutants" unless the
discharge, dispersal, seepage, migration,
release or escape is itself caused by any of
the "specified causes of loss." But if loss or
damage by the "specified causes of loss"
results, we will pay for the resulting damage
caused by the “specified causes of loss."

We will not pay for loss or damage caused by or
resulting from any of the following. But if loss or
damage by a Covered Cause of Loss results,
we will pay for the resulting loss or damage.

a. Weather conditions. But this exclusion only
applies if weather conditions contribute in
any way with a cause or event excluded in
paragraph 1. above to produce the loss or
damage.

b. Acts or decisions, including the failure to act
or decide, of any person, group, organiza-
tion or governmental body.

c. Faulty, inadequate or defective:

(1) Planning, zoning, development, survey-
ing, siting;

Includes copyrighted material of Insurance Services Office, Inc., with its permission.

Copyright, ISO Commercial Risk Services, Inc., 1983, 1990, 2001 Page 3 of 8

 
54082 (2-05)

ase 3:21-cv-00178-MCR-EMT Document 1-1 Filed 01/28/21 Page 38 of 182
~0427-00

Agency Code’ 12 ~0

(2) Design, specifications, workmanship, re-
pair, construction, renovation, remodel-
ing, grading, compaction;

(3) Materials used in repair, construction,
renovation or remodeling; or

(4) Maintenance;

of part or all of any property on or off the
described premises.

4. Special Exclusions

The following provisions apply only to the speci-
fied Coverage Forms.

a. Business Income (And Extra Expense)
Coverage Form, Business Income (With-
out Extra Expense) Coverage Form, or
Extra Expense Coverage Form

We will not pay for:
(1) Any loss caused by or resulting from:

(a) Damage or destruction of "finished
stock;" or

(b) The time required to reproduce "“fin-
ished stock."

This exclusion does not apply to Extra
Expense.

(2) Any loss caused by or resulting from
direct physical loss or damage to radio
or television antennas, including their
lead-in wiring, masts or towers,

(3) Any increase of loss caused by or re-
sulting from:

(a) Delay in rebuilding, repairing or re-
placing the property or resuming
“operations,” due to interference at
the location of the rebuilding, repair
or replacement by strikers or other
persons; or

(b) Suspension, lapse or cancellation of
any license, lease or contract. But if
the suspension, lapse or cancella-
tion is directly caused by the sus-

Includes copyrighted material of Insurance S
Copyright, [SO Commercial Risk $

Policy Number 204622-78400865

pension of "operations," we will
cover such loss that affects your
Business Income during the "period
of restoration."

(4) Any Extra Expense caused by or result-
ing from suspension, lapse or cancella-
tion of any license, lease or contract be-
yond the "period of restoration,"

(5) Any other consequential loss.

Leasehold Interest Coverage Form

(1) Paragraph B.1.a. Ordinance or Law,
does not apply to insurance under this
Coverage Form.

(2) We will not pay for any loss caused by:

(a) Your canceling the lease;

(b) The suspension, lapse or cancella-
tion of any license; or

(c) Any other consequential loss.
Legal Liability Coverage Form

(1) The following Exclusions do not apply to
insurance under this Coverage Form:

(a) Paragraph B.1.a., Ordinance or
Law;

(b) Paragraph B.1.c., Governmental
Action;

(c) Paragraph B.1.d., Nuclear Hazard;

(d) Paragraph B.1.e., Power Failure;
and

(e) Paragraph B.1.f., War and Military
Action,

(2) Contractual Liability

We will not defend any claim or “suit,” or
pay damages that you are legally liable
to pay, solely by reason of your as-
sumption of liability in a contract or
agreement.

ervices Office, Inc., with its permission.
ervices, Inc., 1983, 1990, 2001 Page 4 of 8
54082 (2-05)

Case 3:21-cv-00178-MCR-EMT Documenti1-1 Filed 01/28/21 Page 39 of 182

Agency Code = 12-0427-00

(3) Nuclear Hazard

We will not defend any claim or “suit,” or
pay any damages, loss, expense or obli-
gation, resulting from nuclear reaction or
radiation, or radioactive contamination,
however caused.

Cc. LIMITATIONS

1. We will not pay for loss of or damage to:

a. Steam boilers, steam pipes, steam engines
or steam turbines caused by or resulting
from any condition or event inside such
equipment. But we will pay for loss of or
damage to such equipment caused by or
resulting from an explosion of gases or fuel
within the furnace of any fired vessel or
within the flues or passages through which
the gases of combustion pass.

b. Hot water boilers or other water heating
equipment caused by or resulting from any
condition or event inside such boilers or
equipment, other than an explosion.

c. The interior of any building or structure, or to
personal property in the building or struc-
ture, caused by or resulting from rain, snow,
sleet, ice, sand or dust, whether driven by
wind or not, unless:

(1) The building or structure first sustains
damage by a Covered Cause of Loss to
its roof or walls through which the rain,
snow, sleet, ice, sand or dust enters; or

(2) The loss or damage is caused by or re-
sults from thawing of snow, sleet or ice
on the building or structure.

d. Building materials and supplies not attached
as part of the building or structure, unless
held for sale by you, caused by or resulting
from theft, except as provided in C.5.a.
below.

e. Property that is missing, where the only evi-
dence of the loss or damage is a shortage
disclosed on taking inventory, or other in-
stances where there is no physical evidence
to show what happened to the property.

Policy Number 204622-78400865

f. Gutters and downspouts caused by or re-
sulting from weight of snow, ice or sleet.

g. Property that has been transferred to a per-
son or to a place outside the described pre-
mises on the basis of unauthorized instruc-
tions.

We will not pay more for loss of or damage to
glass that is part of a building or structure than
$100 for each plate, pane, multiple plate insula-
ting unit, radiant or solar heating panel, jalousie,
louver or shutter. We will not pay more than
$500 for all loss of or damage to building glass
that occurs at any one time.

This Limitation does not apply to loss or damage
by the "specified causes of loss," except vandal-
ism.

We will not pay for loss of or damage to the fol-
lowing types of property unless caused by the
"specified causes of loss" or building glass
breakage:

a. Valuable papers and records, such as books
of account, manuscripts, abstracts, draw-
ings, card index systems, film, tape, disc,
drum, cell or other data processing, record-
ing or storage media, and other records.

b. Animals, and then only if they are killed or
their destruction is made necessary.

c. Fragile articles such as glassware, statuary,
marbles, chinaware and porcelains, if bro-
ken. This restriction does not apply to:

(1) Glass that is part of a building or struc-
ture;

(2) Containers of property held for sale; or

(3) Photographic or scientific instrument
lenses.

d. Builders’ machinery, tools, and equipment
you own or that are entrusted to you, while
away from the premises described in the
Declarations, except as provided in para-
graph C.5.b. below.

For loss or damage by theft, the following types
of property are covered only up to the limits
shown:

Includes copyrighted material of Insurance Services Office, Inc., with its permission.

Copyright, ISO Commercial Risk Services, Inc., 1983, 1990, 2001 Page 5 of 8

 
54082 (2-05)

C
Agency Code —12-

_ a. $2,500 for furs, fur garments and garments
trimmed with fur.

b. $2,500 for jewelry, watches, watch move-
ments, jewels, pearls, precious and semi-
precious stones, bullion, gold, silver, plati-
num and other precious alloys or metals.
This limit does not apply to jewelry and
watches worth $100 or less per item,

¢. $2,500 for patterns, dies, molds and forms.

d. $250 for stamps, tickets, including lottery
tickets held for sale, and letters of credit.

5. Builders' Risk Coverage Form Limitations

The following provisions apply only to the Build-
ers' Risk Coverage Form.

a. Limitation 1.d. is replaced by the following:

d. Building materials and supplies not at-
tached as part of the building or struc-
ture caused by or resulting from theft.

b. Limitation 3.d. is replaced by the following:

d. Builders' machinery, tools and equip-
ment you own or that are entrusted to
you.

6. We will not pay the cost to repair any defect to a
system or appliance from which water, other
liquid, powder or molten material escapes. But
we will pay the cost to repair or replace dam-
aged parts of fire extinguishing equipment if the
damage:

a. Results in discharge of any substance from
an automatic fire protection system: or

b. Is directly caused by freezing.

D. ADDITIONAL COVERAGE - COLLAPSE

We will pay for loss or damage caused by or result-
ing from risks of direct physical loss involving coi-
lapse of a building or any part of a building caused
only by one or more of the following:

1. The "specified causes of loss" or breakage of
building glass, all only as insured against in this
Coverage Part;

ase 3:21-cv-00178-MCR-EMT Document 1-1 Filed 01/28/21 Page 40 of 182
0427-00 Policy Number 204622-78400865

2. Hidden decay;

3. Hidden insect or vermin damage;

4. Weight of people and personal property;
5. Weight of rain that collects on a roof:

6. Use of defective material or methods in con-
struction, remodeling or renovation if the col-
lapse occurs during the course of the construc-
tion, remodeling or renovation.

We will not pay for loss or damage to the following
types of property, if otherwise covered in this Cov-
erage Part, under items 2., 3., 4., 5. and 6. unless
the loss or damage is a direct result of the collapse
of a building:

outdoor radio or television antennas, including
their lead-in wiring, masts or towers: awnings,
gutters and downspouts; yard fixtures: outdoor
swimming pools; fences; piers, wharves and
docks; beach or diving platforms or appurte-
nances; retaining walls; walks, roadways and
other paved surfaces.

Collapse does not include settling, cracking, shrink-
age, bulging or expansion.

This Additional Coverage will not increase the Limits
of Insurance provided in this Coverage Part.

. LIMITED COVERAGE FOR “FUNGI", WET ROT,

DRY ROT AND BACTERIA

1. The coverage described in E.2. and E.6. only
applies when the "fungi", wet rot, dry rot or bac-
teria is the result of a "specified cause of loss"
other than fire or lighting that occurs during the
policy period and only if all reasonable means
were used to save and preserve the property
from further damage at the time of and after that
occurrence,

2. We will pay for loss or damage by "fungi", wet
rot, dry rot or bacteria. As used in this Limited
Coverage, the term loss or damage means:

a. Direct physical loss or damage to Covered
Property caused by "fungi", wet rot, dry rot
or bacteria, including the cost of removal of
the "fungi", wet rot, dry rot or bacteria;

Includes copyrighted material of Insurance Services Office, Inc., with its permission.

Copyright, ISO Commercial Risk Services, Inc., 1983, 1990, 2001 Page 6 of 8
Agency Code

54082 (2-05)

Case 3:21-cv-00178-MCR-EMT Document 1-1 Filed 01/28/21

12-0427-00

b. The cost to tear out and replace any part of
the building or other property as needed to
gain access to the "fungi", wet rot, dry rot or
bacteria; and

c. The cost of testing performed after removal,
repair, replacement or restoration of the
damaged property is completed, provided
there is a reason to believe that "fungi", wet
rot, dry rot or bacteria are present.

The coverage described under E.2. of this Lim-
ited Coverage is limited to 10% of the building or
personal property limit of insurance, whichever
is greater, subject to a maximum of $100,000
and a minimum of $15,000. Regardless of the
number of claims, this limit is the most we will
pay for the total of all loss or damage arising out
of all occurrences of "specified causes of loss"
(other than fire or lightning) which take place ina
12-month period (starting with the beginning of
the present annual policy period). With respect
to a particular occurrence of loss which results
in "fungi", wet rot, dry rot or bacteria, we will not
pay more than this limit even if the "fungi", wet
rot, dry rot or bacteria continues to be present or
active, or recurs, in a later policy period.

The coverage provided under this Limited Cov-
erage does not increase the applicable Limit of
Insurance on any Covered Property. If a partic-
ular occurrence results in loss or damage by
"fungi", wet rot, dry rot or bacteria, and other
loss or damage, we will not pay more, for the
total of all loss or damage, than the applicable
Limit of Insurance on the affected Covered
Property.

If there is covered loss or damage to Covered
Property, not caused by “fungi”, wet rot, dry rot
or bacteria, loss payment will not be limited by
the terms of this Limited Coverage, except to
the extent that "fungi", wet rot, dry rot or bacteria
causes an increase in the loss. Any such in-
crease in the loss will be subject to the terms of
this Limited Coverage.

The terms of this Limited Coverage do not in-
crease or reduce the coverage provided under
Paragraph F.2. (Water Damage, Other Liquids,
Powder Or Molten Material Damage) of this
Causes Of Loss Form or under the Additional
Coverage - Collapse.

FAME, Rtntle!8204622-78400865

The following, 6.a. or 6.b., applies only if Busi-
ness Income and/or Extra Expense coverage
applies to the described premises and only if the
"suspension" of "operations" satisfies all terms
and conditions of the applicable Business In-
come and/or Extra Expense coverage form.

a. If the loss which resulted in "fungi", wet rot,
dry rot or bacteria does not in itself necessi-
tate a "suspension" of "operations", but such
"suspension" is necessary due to loss or
damage to property caused by "fungi", wet
rot, dry rot or bacteria, then our payment
under Business Income and/or Extra Ex-
pense is limited to the amount of loss and/or
expense sustained in a period of not more
than 45 days. The days need not be con-
secutive.

b. if a covered "suspension" of "operations"
was caused by loss or damage other than
"fungi", wet rot, dry rot or bacteria but reme-
diation of "fungi", wet rot, dry rot or bacteria
prolongs the "period of restoration", we will
pay for loss and/or expense sustained dur-
ing the delay (regardless of when such a
delay occurs during the "period of restora-
tion"), but such coverage is limited to 45
days. The days need not be consecutive.

F. ADDITIONAL COVERAGE EXTENSIONS

1.

Property In Transit. This Extension applies
only to your personal property to which this form
applies.

a. You may extend the insurance provided by
this Coverage Part to apply to your personal
property (other than property in the care,
custody or control of your sales-persons) in
transit more than 100 feet from the de-
scribed premises. Property must be in or on
a motor vehicle you own, lease or operate
while between points in the coverage terri-

tory.

b. Loss or damage must be caused by or re-
sult from one of the following causes of loss:

(1) Fire, lightning, explosion, windstorm or
hail, riot or civil commotion, or vandal-
ism,

Includes copyrighted material of Insurance Services Office, Inc., with its permission.

Copyright, ISO Commercial Risk Services, Inc., 1983, 1990, 2001

Page 7 of 8
Agency Code€

(2) Vehicle collision, upset or overturn. Col-
lision means accidental contact of your
vehicle with another vehicle or object. It
does not mean your vehicle's contact
with the road bed.

(3) Theft of an entire bale, case or package
by forced entry into a securely locked
body or compartment of the vehicle.
There must be visible marks of the
forced entry.

c. The most we will pay for loss or damage
under this Extension is $1000.

This Coverage Extension is additional insurance.
The Additional Condition, Coinsurance, does not
apply to the Extension.

Water Damage, Other Liquids, Powder or
Molten Material Damage. If loss or damage
caused by or resulting from covered water or
other liquid, powder or molten material damage
loss occurs, we will also pay the cost to tear out
and replace any part of the building or structure
to repair damage to the system or appliance
from which the water or other substance
escapes

G. DEFINITIONS

1.

54082 (2-05)

"Fungi" means any type or form of fungus, in-
cluding, but not limited to, mold, mildew, myco-
toxins, spores, scents or byproducts produced
or released by any type or form of fungus.

52.1-CV- - - nt 1-1 Filed 01/28/21 Page 42 of 182
ARE 7-h9C¥ 00178-MCR-EMT Document Pokey Number 204622-78400865

"Specified Causes of Loss" means the following:

Fire; lightning; explosion; windstorm or hail:
smoke; aircraft or vehicles; riot or civil commo-
tion; vandalism; leakage from fire extinguishing
equipment; sinkhole collapse; volcanic action;
falling objects; weight of ice and snow, ice or
sleet; water damage.

a. Sinkhole collapse means the sudden sinking
or collapse of land into underground empty
Spaces created by the action of water on
limestone or dolomite. This cause of loss
does not include:

(1) The cost of filling sinkholes; or

(2) Sinking or collapse of land into man-
made underground cavities.

b. Falling objects does not include loss or dam-
age to:

(1) Personal property in the open; or

(2) The interior of a building or structure, or
property inside a building or structure,
unless the roof or an outside wall of the
building or structure is first damaged by
a failing object.

c. Water damage means accidental discharge
or leakage of water or steam as the direct
result of the breaking or cracking of any part
of a system or appliance containing water or
steam.

Includes copyrighted material of Insurance Services Office, Inc., with its permission.

Copyright, ISO Commercial Risk Services, Inc., 1983, 1990, 2001

Page 8 of 8
Agency Code” SeasieboY Ot 7S MCR-EMT Document 1-1 Filed 01/28/21 Page, 3 OF 82, 04622-78400865

 

54185 (6-00)
THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

NEWLY ACQUIRED OR CONSTRUCTED PROPERTY

This endorsement modifies insurance under the following:
BUILDING AND PERSONAL PROPERTY COVERAGE FORM
CONDOMINIUM ASSOCIATION COVERAGE FORM
CONDOMINIUM COMMERCIAL UNIT-OWNERS COVERAGE FORM
1. Under A. COVERAGE, 5. Coverage Extensions, a. Newly Acquired or Constructed Property, is deleted.
2. Under A. COVERAGE, 4. Additional Coverages, the following Additional Coverage is added:
Newly Acquired or Constructed Property
a. Wewill pay for direct physical loss or damage to:
(1) Your new buildings while being built on the described premises; and
(2) Buildings you acquire at locations, other than the described premises, intended for:
(a) Similar use as the building described in the Declarations; or

(b) Use as a warehouse.

The most we will pay for loss or damage is the Limit of Insurance shown in the Declarations for NEWLY
ACQUIRED OR CONSTRUCTED PROPERTY.

b. We will pay for direct physical loss of or damage to Your Business Personal Property at any location you acquire
other than at fairs or exhibitions.

The most we will pay for loss or damage is the Limit of Insurance shown in the Declarations for NEWLY
ACQUIRED BUSINESS PERSONAL PROPERTY at each building.

¢. Coverage for each newly acquired or constructed property will end when any of the following first occurs:
(1) This policy expires.
(2) The number of days shown in the Declarations under:
(a) NEWLY ACQUIRED OR CONSTRUCTED PROPERTY - INCREASED LIMIT; or
(b) NEWLY ACQUIRED BUSINESS PERSONAL PROPERTY - INCREASED LIMIT;
expire after you acquire or begin to construct the property.

(3) You report values to us.

Includes copyrighted material of ISO Commercial Services, Inc., with its permission
54185 (6-00) Copyright, ISO Commercial Risk Services, Inc., 1983, 1990 Page 1 of 2
Case 3:21-cv-00178-MCR-EMT Document 1-1 Filed 01/28/21 Page 44 of 182
Agency Code 12-0427-00 Policy Number 204622-78400865

(4) You secure other insurance for such property.

We will charge you additional premium for values reported from the date construction begins or you acquire the
property.

All other policy terms and conditions apply.

Includes copyrighted material of ISO Commercial Services, Inc., with its permission
54185 (6-00) Copyright, |SO Commercial Risk Services, Inc., 1983, 1990 Page 2 of 2
Case 3:21-cv-00178-MCR-EMT Document 1-1 Filed 01/28/21 PAGE AR tel-°204622-78400865

Agency Code 12-0427-00

 

54189 (8-10)

THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

REFRIGERATED PRODUCTS

This endorsement modifies insurance under the following:

BUILDING AND PERSONAL PROPERTY COVERAGE FORM

CONDOMINIUM ASSOCIATION COVERAGE FORM

CONDOMINIUM COMMERCIAL UNIT-OWNERS COVERAGE FORM

CAUSES OF LOSS - SPECIAL FORM

1. Under A. COVERAGE, 4. Additional Coverages,
the following Additional Coverage is added:
Refrigerated Products
We shall pay for loss of or damage to "perishable
stock" caused directly by any of the following:

(1) Mechanical breakdown of the refrigeration
system; or
(2) The interruption of electrical services to the
refrigeration system caused by direct physi-
cal damage to the electrical generating or
transmission equipment of your “local utility
service".
You must exercise diligence in inspecting and main-
taining refrigeration equipment. If interruption of
electrical service or mechanical or electrical break-
down is known, you must use al] reasonable means
to protect the covered property from further damage.

2. Under C. LIMITS OF INSURANCE, the following
limitation is added:

The most we shall pay for ail loss or damage caused
directly by mechanical or electrical breakdown of the
refrigeration system or the interruption of electrical
service to the refrigeration system caused by direct
physical damage by a Covered Cause of Loss to the
electrical generating or transmission equipment of
your “local utility service" in any one loss is the Limit
of Insurance shown in the Deciarations for REFRIG-
ERATED PRODUCTS. In the event that the
amount of loss of or damage to "perishable stock"
does not exceed the Limit of Insurance shown in the
Declarations for REFRIGERATEDPRODUCTS, you
may, at your option, apply the remainder of this Limit
of Insurance to your actual loss of Business income
or necessary Extra Expense, if any, subject to the
terms and conditions of the Additional Coverage.
Business Income and Extra Expense.

Under the CAUSE OF LOSS - SPECIAL FORM, B.

EXCLUSIONS:

a. Exclusion 1.e. Off-Premises Services is de-
leted and replaced by the following exclusion.

e. Off-Premises Services
We shall not pay for loss or damage caused
by or resulting from the failure to supply
"power supply services" from any regional or
national grid.

b. Exclusion 2.d.(6) is deleted and replaced by the
following exclusion for this Additional Coverage
only:

(6) Mechanical breakdown, including rupture or
bursting caused by centrifugal force. _How-
ever, this does not apply to any resulting
joss or damage caused by elevator collision
or mechanical breakdown of refrigeration
systems.

Definitions

The following definitions apply only to this Additional

Coverage

"Local Utility Services", means your billing entity,

repair entity or service entity directly providing "pow-

er supply services" to the premises described in the

Declarations.

"Perishable stock" means merchandise heid in

storage or for sale that is refrigerated for preserva-

tion and is susceptible to loss or damage if the re-
frigeration fails.

“Power Supply Services", means the following

types of property supplying electricity to the de-

scribed premises that are not located on a described
premises and not rented, leased or owned by any
insured:

(1) Utility generating plants;

(2) Switching stations;

Includes copyrighted material of ISO Commercial Services, Inc., with its permission

54189 (8-10)

Copyright, ISO Commercial Risk Services, Inc., 1983, 1990 Page 1 of 2
Case 3:21-cv-00178-MCR-EMT Document 1-1 Filed 01/28/21 Page 46 of 182
Agency Code 12-0427-00 Policy Number 204622-78400865

(3) Substations;
(4) Transformers: and
(5) Transmission lines.

All other policy terms and conditions apply.

includes copyrighted material of ISO Commercial Services, Inc., with its permission
54189 (8-10) Copyright, ISO Commercial Risk Services, Inc., 1983, 1990 Page 2 of 2
Agency Code cod zboY OOt/S-MCR-EMT Document 1-1 Filed 01/28/21 PAGE Rar Het-204622-78400865

 

This endorsement modifies insurance provided under the following:

BUILDING AND PERSONAL PROPERTY COVERAGE FORM

54205 (1-07)

THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

BUSINESS INCOME AND EXTRA EXPENSE

CONDOMINIUM ASSOCIATION COVERAGE FORM
CONDOMINIUM COMMERCIAL UNIT-OWNERS COVERAGE FORM

1. The following coverages are added to A. COVER-
AGE, 4. Additional Coverages:

a.

54205 (1-07)

Business Income

Subject to the Limit of Insurance provisions of
this endorsement, we will pay for the actual loss
of Business Income you sustain due to the nec-
essary suspension of your "operations" during
the "period of restoration".

Business Income means the:
(1) Net Income (Net Profit or Loss before in-
come taxes) that would have been earned

or incurred; and

(2) Continuing normal operating expenses in-
curred, including payroll.

Extra Expense

Subject to the Limit of Insurance provisions of
this endorsement, we will pay necessary Extra
Expense you incur during the "period of restora-
tion".

Extra Expense means expense incurred:

(1) To avoid or minimize the suspension of
business and to continue "operations":

(a) At the described premises or at a "newly
acquired location"; or

(b) At replacement premises or at temp-
orary locations, including:

1) Relocation expenses; and

2) Costs to equip and operate the re-
placement or temporary locations.

(2) To minimize the suspension of business if
you cannot continue "operations".

(3) (a) To repair or replace any property; or

(b) To research, replace or restore the lost
information on damaged valuable pa-
pers and records;

to the extent it reduces the amount of loss
that otherwise would have been payable
under this Additional Coverage or the Ad-
ditional Coverage, Business Income.

Subject to the Limit of Insurance provisions of
this endorsement, we will also pay for the actual
loss of Business Income you sustain and neces-
sary Extra Expense caused by action of civil
authority that prohibits access to the described
premises or to a "newly acquired location" due
to direct physical loss of or damage to property,
other than at the described premises or at a
"newly acquired location”, caused by or resulting
from any covered Cause of Loss. This coverage
will apply for a period of up to two consecutive
weeks from the date of that action.

Limit of Insurance

The following provisions apply only to the Additional
Coverages, Business Income and Extra Expense.

a. Inthe event of loss or damage to Covered Prop-
erty which is covered by the following Additional
Coverages:

Includes copyrighted material of Insurance Services Office, Inc., with its permission.

Copyright, Insurance Services Office, Inc., 1983, 1984, 1986, 1990 Page 1 of 4
Agency CodeC AK

(1) WATER BACK-UP FROM SEWERS OR
DRAINS;

(2) REFRIGERATED PRODUCTS;

(3) OFF-PREMISES UTILITY SERVICE
FAILURE;

(4) MECHANICAL BREAKDOWN; or
(5) ORDINANCE OR LAW;

and you sustain actual loss of Business Income
due to the necessary suspension of your "opera-
tions" during the "period of restoration" or incur
necessary Extra Expense during the "period of
restoration", we shall not pay more than the ap-
plicable Limit of Insurance shown in the Declara-
tions for:

(1) WATER BACK-UP FROM SEWERS OR
DRAINS;

(2) REFRIGERATED PRODUCTS;

(3) OFF-PREMISES UTILITY SERVICE
FAILURE;

(4) MECHANICAL BREAKDOWN; or
(5) ORDINANCE OR LAW:

for all loss or damage including Business In-
come and Extra Expense.

When a specific dollar amount is shown in the
Declarations as the Limit of Insurance for BUSI-
NESS INCOME AND EXTRA EXPENSE, and
the loss of or damage to Covered Property is not
covered by the following Additional Coverages:

(1) WATER BACK-UP FROM SEWERS OR
DRAINS;

$9 GgCV 00178-MCR-EMT Document 1-1 Filed 01/28/21 Page 48 of 182

Policy Number 204622-78400865

loss of Business Income you sustain due to the
suspension of your "operations" during the
"period of restoration" and necessary Extra
Expense you incur during the "period of restora-
tion". The suspension must be caused by direct
physical loss of or damage to property at the
described premises or at a "newly acquired lo-
cation", including personal property in the open
(or in a vehicle) within 100 feet caused by or
resulting from any Covered Cause of Loss.

When the Limit of Insurance shown in the Dec-
larations for BUSINESS INCOME AND EXTRA
EXPENSE is shown as, ACTUAL LOSS SUS-
TAINED, and loss of or damage to Covered
Property is not covered by the following Addi-
tional Coverages:

(1) WATER BACK-UP FROM SEWERS OR
DRAINS;

(2) REFRIGERATED PRODUCTS;

(3) OFF-PREMISES UTILITY SERVICE
FAILURE;

(4) MECHANICAL BREAKDOWN; or
(5) ORDINANCE OR LAW;

we will pay for the actual loss of Business In-
come you sustain due to the necessary suspen-
sion of your "operations" during the "period of
restoration" and necessary Extra Expense you
incur during the “period of restoration" that oc-
curs within 12 consecutive months after the date
of direct physical loss of or damage to property
at the described premises or at a "newly ac-
quired location", including personal property in
the open (or in a vehicle) within 100 feet, caused
by or resulting from any Covered Cause of Loss.
This is an additional amount of insurance.

3. The following conditions apply in addition to the
Common Policy Conditions, Commercial Property
Conditions and Commercial Property Loss Condi-

(3) OFF-PREMISES UTILITY SERVICE tions.

FAILURE;

(2) REFRIGERATED PRODUCTS;

a. Appraisal
(4) MECHANICAL BREAKDOWN; or
If we and you disagree on the amount of Net In-
come and operating expense or the amount of
loss, either may make written demand for an
appraisal of the loss. In this event, each party
will select a competent and impartial appraiser.

(5) ORDINANCE OR LAW;

the Limit of Insurance shown in the Declarations
for BUSINESS INCOME AND EXTRA EX-
PENSE is the most we will pay for the actual

Includes copyrighted material of Insurance Services Office, Inc., with its permission.

54205 (1-07) Copyright, Insurance Services Office, Inc., 1983, 1984, 1986, 1990 Page 2 of 4
54205 (1-07)

3:21-cv- - - -
Agency Code nes sCY 00178-MCR-EMT Document1-1 Filed 01/28/21

The two appraisers will select an umpire. If they
cannot agree, either may request that selection
be made by a judge of a court having jurisdic-
tion. The appraisers will state separately the
amount of Net Income and operating expense or
amount of toss. If they fail to agree, they will
submit their differences to the umpire. A deci-
sion agreed to by any two will be binding. Each
party will:

(1) Pay its chosen appraiser, and

(2) Bear the other expenses of the appraisal
and umpire equally.

If there is an appraisal, we will still retain our
right to deny the claim.

Duties In The Event Of Loss Or Damage

If you intend to continue your business, you
must resume all or part of your “operations” as
quickly as possible.

Limitation - Electronic Media and Records

We will not pay for any loss of Business Income
caused by direct physical loss of or damage to
Electronic Media and Records after the longer
of:

(1) 60 consecutive days from the date of direct
physical loss or damage; or

(2) The period, beginning with the date of direct
physical loss or damage, necessary to re-
pair, rebuild or replace with reasonable
speed and similar quality, other property at
the described premises or at a "newly
acquired location" due to loss or damage
caused by the same occurrence.

Electronic Media and Records are:

(1) Electronic data processing, recording or
storage media such as films, tapes, discs,
drums or cells;

(2) Data stored on such media; or

(3) Programming records used for electronic
data processing or electronically controlled

equipment.

Example No. 1:

PAGE Kar tet-204622-78400865

A Covered Cause of Loss damages a computer
on June 1. It takes until September 1 to replace
the computer, and until October 1 to restore the
data that was lost when the damage occurred.
We will only pay for the Business Income loss
sustained during the period June 1-September
1. Loss during the period September 2-October
1 is not covered.

Example No. 2:

A Covered Cause of Loss results in the loss of
data processing programming records on
August 1. The records are replaced on October
15. We will only pay for the Business Income
loss sustained during the period August 1-
September 29 (60 consecutive days). Loss
during the period September 30-October 15 is
not covered.

Loss Determination

(1) The amount of Business Income loss will be
determined based on:

(a) The Net Income of the business if no
loss or damage occurred;

(b) The likely Net Income of the business if
no loss or damage occurred;

(c) The operation expenses, including pay-
roll expenses, necessary to resume
"operations" with the same quality of
service that existed just before the direct
physical loss or damage; and

(d) Other relevant sources of information,
including:

1) Your financial records and
accounting procedures;

2) Bills, invoices and other vouchers;
and

3) Deeds, liens or contracts.

(2) The amount of Extra Expense will be
determined based on:

(a) All expenses that exceed the normal op-
erating expenses that would have been
incurred by “operations" during the "per-
iod of restoration" if no direct physical

includes copyrighted material of Insurance Services Office, Inc., with its permission.

Copyright, Insurance Services Office, Inc., 1983, 1984, 1986, 1990 Page 3 of 4
Agency Code

loss or damage had occurred. We will
deduct from the total of such expenses:

1) The salvage value that remains of
any property bought for temporary
use during the "period of restora-
tion" once “operations" are re-
sumed; and

2) Any Extra Expense that is paid for
by other insurance, except for insur-
ance that is written subject to the
same plan, terms, conditions and
provisions as this insurance; and

(b) All necessary expenses that reduce the
Business Income loss that otherwise
would have been incurred.

(3) Resumption Of Operations
We will reduce the amount of your:

(a) Business Income loss, other than Ex-
tra Expense, to the extent you can re-
sume your "operations", in whole or in
part, by using damaged or undamaged
property (including merchandise or
stock) at the described premises, at a
"newly acquired location" or elsewhere.

(b) Extra Expense loss to the extent you
can return “operations” to normal and
discontinue such Extra Expense.

(4) If you do not resume "operations", or do not
resume “operations” as quickly as possible,
we will pay based on the length of time it
would have taken to resume "operations" as
quickly as possible.

e. Loss Payment

We will pay for covered loss within 30 days after
we receive the sworn proof of loss, if:

(1) You have complied with all of the terms of
this Coverage Part: and

(2) (a) We have reached agreement with you
on the amount of loss: or

(b) An appraisal award has been made.

Case, 3)24gCV-00178-MCR-EMT Document 1-1 Filed 01/28/21 Page 50 of 182

Policy Number 204622-78400865

4. The following definitions apply only to this en-

dorsement:

“Newly Acquired Location" means Buildings you
acquire at locations, other than the described pre-
mises, intended for:

a. Similar use as the building described in the
Declarations; or

b. Use as a warehouse.

Designation as a "newly acquired location" will end
when any of the following first occurs:

a. This policy expires.

b. The number of days shown in the Declarations
expire after you acquire the property.

c. You report values to us.
d. You secure other insurance for such property.

"Operations" mean your business activities occur-
ring at the described premises or at a "newly ac-
quired location".

“Period of Restoration" means the period of time
that:

a. Begins with the date of direct physical loss or
damage caused by or resulting from any Cov-
ered Cause of Loss at the described premises
or at a "newly acquired location"; and

b. Ends on the date when the property at the de-
scribed premises or at a "newly acquired loca-
tion" should be repaired, rebuilt or replaced with
reasonable speed and similar quality.

"Period of restoration" does not include any in-
creased period required due to the enforcement of
any law that:

(1) Regulates the construction, use or repair, or
requires the tearing down of any property; or

(2) Regulates the prevention, control, repair, clean-
up or restoration of environmental damage.

The expiration date of this policy will not cut short
the “period of restoration".

All other policy terms and conditions apply.

Includes copyrighted material of Insurance Services Office, Inc., with its permission.

54205 (1-07)

Copyright, Insurance Services Office, Inc., 1983, 1984, 1986, 1990 Page 4 of 4
Agency Code = 12-0427-0

Case 3521-cv-00178-MCR-EMT Document 1-1 Filed 01/28/21 Page | Ott 82, 9.4622-78400865

 

54208 (6-00)

THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

ORDINANCE OR LAW

This endorsement modifies insurance provided under the following:

A

rm

BUILDING AND PERSONAL PROPERTY COVERAGE FORM
CONDOMINIUM ASSOCIATION COVERAGE FORM
CONDOMINIUM COMMERCIAL UNIT-OWNERS COVERAGE FORM
CAUSES OF LOSS - SPECIAL FORM

Coverage

1.

Coverage A - Coverage For Loss to the Undamaged Portion of the Building.

If a Covered Cause of Loss occurs to covered Building property and a Limit of Insurance is shown in the Declara-
tions under ORDINANCE OR LAW, we will pay for loss to the undamaged portion of the building caused by en-
forcement of any ordinance or law that:

a. Requires the demolition of parts of the same property not damaged by a Covered Cause of Loss;

b. Regulates the construction or repair of buildings, or establishes zoning or land use requirements at the
described premises; and

c. Is in force at the time of loss.

Coverage B - Demolition Cost Coverage.

if a Covered Cause of Loss occurs to covered Building property and a Limit of Insurance is shown in the Declara-
tions under ORDINANCE OR LAW, we will pay the cost to demolish and clear the site of undamaged parts of the
property caused by enforcement of building, zoning or land use ordinance or law in force at the time of loss.
Coverage C - Increased Cost of Construction Coverage.

If a Covered Cause of Loss occurs to covered Building property and a Limit of Insurance is shown in the Declara-
tions under ORDINANCE OR LAW, we will pay for the increased cost to repair, rebuild or construct the property
caused by enforcement of building, zoning or land use ordinance or law in force at the time of loss. If the proper-
ty is repaired or rebuilt, it must be intended for similar occupancy as the current property, unless otherwise re-
quired by zoning or land use ordinance or law in force at the time of loss.

However, we will not pay for the increased cost of construction if the building is not repaired or replaced.

B. Exclusion

Includes copyrighted material of ISO Commercial Services, Inc., with its permission

54208 (6-00) Copyright, ISO Commercial Risk Services, Inc., 1983, 1984, 1986, 1989, 1990 Page 1 of 3
Case 3:21-cv-00178-MCR-EMT Document1-1 Filed 01/28/21 Page 52 of 182
Agency Code OO F57-00 Policy Number 204622-78400865

The following exclusion applies only to the coverage provided by this endorsement:
We will not pay under this endorsement for the costs associated with the enforcement of any ordinance or law
which requires any insured or others to test for, monitor, cleanup, remove, contain, treat, detoxify or neutralize, or
in any way respond to, or assess the effects of “pollutants.”
C. Limit of Insurance
The most we shall pay for the total of all covered loss caused by the enforcement of any ordinance or law under Cov-
erage A, Coverage B and Coverage C combined, is the Limit of Insurance shown in the Declarations for ORDINANCE
OR LAW. Subject to this Limit of Insurance the following loss payment provisions apply:
1. Under Coverage A - Coverage for Loss to the Undamaged Portion of the Building:

a. Ifthe Replacement Cost Coverage Option applies and the property is repaired or replaced, on the same or
another premises, we will not pay more for loss or damage to Covered Property caused by enforcement of an
ordinance or law, than the lesser of:

(1) The amount you actually spend to repair, rebuild or reconstruct the building, but not for more than the a-
mount it would cost to restore the building on the same premises and to the same height, floor area, style
and comparable quality of the original property insured; or

(2) The Limit of Insurance shown in the Declarations under ORDINANCE OR LAW.

b. If the Replacement Cost Coverage option applies and the property is not repaired or replaced or if the Re-
placement Cost Coverage option does not apply, we will not pay more for loss or damage to Covered Proper-
ty caused by enforcement of an ordinance or law, than the lesser of:

(1) The actual cash value of the building at the time of loss: or

(2) The Limit of Insurance shown in the Declarations under ORDINANCE OR LAW.

2. Under Coverage B - Demolition Cost Coverage we will not pay more than the lesser of the following:

a. The amount you actually spend to demolish and clear the site of the described premises; or

b. The Limit of Insurance shown in the Declarations under ORDINANCE OR LAW.

3. Under Coverage C - Increased Cost of Construction Coverage:

a. We shall not pay:

(1) Until the property is actually repaired or replaced, at the same or another premises; and

(2) Unless the repairs or replacement are made as soon as reasonably possible after the loss or damage,
not to exceed two years. We may extend this period in writing during the two years.

b. If the building is repaired or replaced at the same premises, or if you elect to rebuild at another premises, we
will not pay more than the lesser of:

(1) The increased cost of construction at the same premises; or

Includes copyrighted material of ISO Commercial Services, Inc., with its permission
54208 (6-00) Copyright, SO Commercial Risk Services, Inc., 1983, 1984, 1986, 1989, 1990 Page 2 of 3
Case 3:21-cv-00178-MCR-EMT D m -
Agency Code 12-0427-00 ocument 1-1 Filed 01/28/21 PAGE Renter °204622-78400865
(2) The Limit of Insurance shown in the Declarations under ORDINANCE OR LAW.
c. If the ordinance or law requires relocation to another premises, we will not pay more than the lesser of:
(1) The increased cost of construction at the new premises; or
(2) The Limit of Insurance shown in the Declarations under ORDINANCE OR LAW.
4. Inthe event that the total amount paid under Coverage A, Coverage B and Coverage C combined does not ex-
ceed the Limit of Insurance shown in the Declarations for ORDINANCE OR LAW, you may, at your option, apply
the remainder of this Limit of Insurance to your actual loss of Business Income or necessary Extra Expense, if
any, subject to the terms and conditions of the Additional Coverage, Business Income and Extra Expense.

D. The terms of this endorsement apply separately to each building to which this endorsement applies.

All other policy terms and conditions apply.

Includes copyrighted material of ISO Commercial Services, Inc., with its permission
54208 (6-00) Copyright, ISO Commercial Risk Services, Inc., 1983, 1984, 1986, 1989, 1990 Page 3 of 3
Case 3:21-cv-00178-MCR-EMT Document 1-1 Filed 01/28/21 Page 54 of 182
Agency Code 12-0427-00 Policy Number 204622-78400865

 

54214 (6-00)
THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

VALUABLE PAPERS

This endorsement modifies insurance under the following:

BUILDING AND PERSONAL PROPERTY COVERAGE FORM

CONDOMINIUM ASSOCIATION COVERAGE FORM

CONDOMINIUM COMMERCIAL UNIT-OWNERS COVERAGE FORM

CAUSES OF LOSS - SPECIAL FORM

1. Under the A. COVERAGE, 4. Additional Coverages, the following Additional Coverage is added:

Valuable Papers

We will pay for direct physical loss of or damage to your "valuable papers and records", caused by or resulting from
any Covered Cause of Loss, while such papers and records are:

1. inside a building at the described premises; or
2. being moved outside the described premises; and

3. temporarily at a premises, other than the described premises, except storage. However, we shall pay no
more than 10% of the Limit of Insurance shown in the Declarations for VALUABLE PAPERS.

This coverage does not apply to property:

1. held as samples for sale or for delivery after the sale;

2. which can not be replaced with property of like kind and quality; or
3. which the trading of or transportation of is prohibited by law.

Our payment for any one loss shall not exceed the Limit of Insurance shown in the Declarations for VALUABLE
PAPERS. The Additional Condition, Coinsurance, does not apply to this Additional Coverage.

The following additional definitions apply only to this Additional Coverage.
1. "Valuable Papers and Records" :

a. means inscribed, written, or printed documents, manuscripts and records including: books, maps, films, draw-
ings, abstracts, deeds and mortgages.

b. does not mean:

Includes copyrighted material of ISO Commercial Services, Inc., with its permission.
54214 (6-00) Copyright, iSO Commercial Risk Services, Inc., 1983, 1990 Page 1 of 3
Agency Code = 12-0427-00

Case 3:21-cv-00178-MCR-EMT Document 1-1 Filed 01/28/21 Page Rent
cy Nu

(1) "money" or "securities"; nor

(2) electronic recordings of any kind.

2, “Money™ means:

a.

b.

currency, coins, bank notes, bullion; and

travelers checks, register checks and money orders held for sale to the public.

3. "Securities" means all negotiable and non-negotiable:

a.

b.

instruments; and

contracts;

representing either "money" or other property and includes:

a.

b.

tokens, tickets, stamps; and

revenue,

in current use, but does not include "money".

2. The following exclusions apply only to this Additional Coverage. B. EXCLUSIONS of the CAUSES OF LOSS -
SPECIAL FORM does not apply to this Additional Coverage.

Exclusions

1. Wedo not cover under this form loss or damage caused directly or indirectly by any of the following, whether or
not any other cause or happening contributes concurrently or in any sequence to the loss or damage:

a.

Seizure or destruction of property by order of governmental authority. But we will pay for such acts of de-
struction taken at the time of a fire to prevent its spread if the fire would be covered under this form.

Nuclear reaction, radiation, radioactive contamination, discharge of a nuclear weapon, however caused and
whether controlled or uncontrolled, or any consequence of any of these. We will cover direct loss resulting

from fire if caused by any of these, if fire is covered elsewhere in this form.

War (declared or undeclared), civil war, insurrection, rebellion or revolution.

Wear and tear: inherent vice, hidden or latent defect; gradual deterioration; mechanical break down; insects
vermin, rodents; depreciation; or by processing or any work on the property. We will cover direct loss from

fire or explosion which is caused by any of these.

Corrosion, rusting, dampness of atmosphere, or extremes of temperature.

Misappropriation, secretion, conversion, infidelity or any dishonest act by you or others or the employees or
agents of either to whom the covered property may be entrusted. This exclusion does not apply to carriers

Includes copyrighted material of ISO Commercial Services, Inc., with its permission.

54214 (6-00) Copyright, ISO Commercial Risk Services, Inc., 1983, 1990 Page 2 of 3

ett 8294622-78400865
Case 3:21-cv-00178-MCR-EMT Document 1-1 Filed 01/28/21 Page 56 of 182
Agency Code 12-0427-00 Policy Number 204622-78400865
for hire.

g. Bookkeeping, accounting or errors or omissions in processing or copying, unless fire or explosion ensues and
then only for direct loss caused by such fire or explosion.

h. Electrical or magnetic injury, disturbance or erasure of electronic recordings. We do cover loss caused by
lightning.

i. Collapse except to the extent it is covered under D. ADDITIONAL COVERAGE - COLLAPSE.
2. Except as to ensuing loss or damage not otherwise excluded, we do not cover loss or damage resulting directly
or indirectly from:
a. Acts, omissions or decisions of any person, group, organization or governmental body.
b. Faulty, inadequate or defective:
(1) construction, reconstruction, repair, remodeling or renovation;
(2) materials used in construction, reconstruction, repair, remodeling or renovation:
(3) design, workmanship, specifications;
(4) siting, surveying, zoning, planning, development, grading or compaction; or
(5) maintenance;
of a part or all of any property.

All other policy terms and conditions apply.

Includes copyrighted material of ISO Commercial Services, Inc., with its permission.
54214 (6-00) Copyright, [SO Commercial Risk Services, Inc., 1983, 1990 Page 3 of 3
Case 3:21-cv-00178-MCR-EMT Documenti1-1 Filed 01/28/21 Page 57 of 182
Agency Code = 12-0427-00 Policy Number =204622-78400865

 

54216 (6-00)

THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

SALESPERSON'S SAMPLES

This endorsement modifies insurance under the following:

BUILDING AND PERSONAL PROPERTY COVERAGE FORM

CONDOMINIUM ASSOCIATION COVERAGE FORM

CONDOMINIUM COMMERCIAL UNIT-OWNERS COVERAGE FORM

CAUSES OF LOSS - SPECIAL FORM

4. Under the A. COVERAGE 4. Additional Coverages, the following Additional Coverage is added:
Salesperson's Samples
We will pay for direct physical loss of or damage to samples of merchandise described which are:
1. owned by you while in your care, custody or control,
2. owned by you and in the care, custody or control of your salesperson and/or agents; or
3. while in transit, except by parcel post, between your premises and the salesperson and/or agent.
caused by or resulting from any Covered Cause of Loss.
This coverage does not apply to:

1. Jewelry, furs or articles consisting principally of fur;

2. Property located in or on the building described in the Declarations or in the open (or in a vehicle) within 1000 feet
of the described premises;

3. Property at or on the premises of your salespersons and/or agents, or

4. Merchandise intended for sale, which may be sold and shipped by you to others, or which has been purchased by
you from others.

Our payment for any one loss shall not exceed the Limit of Insurance shown in the Declarations for SALESPER-
SON'S SAMPLES. The Additional Condition, Coinsurance, does not apply to this Additional Coverage.

2. The following exclusions apply only to this Additional Coverage. B. EXCLUSIONS of the CAUSES OF LOSS -
SPECIAL FORM does not apply to this Additional Coverage.

Exclusions

We do not cover under this form loss or damage caused directly or indirectly by any of the following, whether or not
any other cause or happening contributes concurrently or in any sequence to the loss or damage:

Includes copyrighted material of ISO Commercial Services, inc., with its permission.
54216 (6-00) Copyright, iSO Commercial Risk Services, Inc., 1983, 1987, 1990 Page 1 of 2
Case 3:21-cv-00178-MCR-EMT Document1-1 Filed 01/28/21 Page 58 of 182

Agency Code 12-0427-00 Policy Number 204622-78400865

1.

10.

Seizure or destruction of property by order of governmental authority. But we will pay for such acts of destruction
taken at the time of a fire to prevent its spread if the fire would be covered under this form.

Nuclear reaction, radiation, radioactive contamination, discharge of a nuclear weapon, however caused and
whether controlled or uncontrolled, or any consequence of any of these. We will cover direct loss resulting from
fire if caused by any of these, if fire is covered elsewhere in this form.

War (declared or undeclared), civil war, insurrection, rebellion or revolution.

Wear and tear; inherent vice, hidden or latent defect; gradual deterioration; mechanical breakdown; insects ver-
min, rodents; depreciation; or by processing or any work on the property. We will cover direct loss from fire or
explosion which is caused by any of these.

Corrosion, rusting, dampness of atmosphere, or extremes of temperature,

Misappropriation, secretion, conversion, infidelity or any dishonest act by you or other or the employees or agents
of either to whom the covered property may be entrusted. This exclusion does not apply to carriers for hire.

Artificially generated electrical currents to electrical apparatus. We will cover loss or damage caused directly by
ensuing fire or explosion.

Breakage, marring, scratching, tearing or denting, unless caused by: fire or lightning: aircraft; theft and/or at-
tempted theft; cyclone, tornado or windstorm; earthquake; flood: explosion; malicious damage or collision, de-
railment or overturn of a transporting conveyance.

Mysterious or unexplained disappearance or from shortage disclosed by taking inventory.
Theft from any vehicle, unless at the time of the theft, there is actually in or upon such vehicle your salesperson,

representative or a permanent employee, or a person whose sole duty it is to attend the vehicle. This exclusion
shall not apply to property in the custody of a common carrier.

3. In addition to the conditions of this coverage form, the following conditions apply to this Additional Coverage. These
additional conditions apply only to this Additional Coverage.

Conditions

1.

2.

PAIR OR SET
In case of loss of or damage to any part of a pair or set, we may:

(a) repair or replace any part of the pair or set to restore it to its value before the loss: or

(b) pay the difference between the actual cash value of the property before and after the loss.
PARTS

In case of loss or damage to any part of property covered, consisting of several parts when complete, we shall
pay only for the value of the part lost or damaged.

All other policy terms and conditions apply.

Includes copyrighted material of ISO Commercial Services, Inc., with its permission.

54216 (6-00) Copyright, ISO Commercial Risk Services, Inc., 1983, 1987, 1990 Page 2 of 2
Case 3:21-cv-00178-MCR-EM -
Agency Code” 12:0407-00 T Document 1-1 Filed 01/28/21 PAGS, RonMe!-S04622-78400865

 

54217 (6-00)

THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

ELECTRONIC DATA PROCESSING EQUIPMENT

This endorsement modifies insurance under the following:
BUILDING AND PERSONAL PROPERTY COVERAGE FORM
CONDOMINIUM ASSOCIATION COVERAGE FORM

CONDOMINIUM COMMERCIAL UNIT-OWNERS COVERAGE FORM
CAUSES OF LOSS - SPECIAL FORM

Under A. COVERAGE, 4. Additional Coverages, the following Additional Coverage is added:
Electronic Data Processing Equipment
1. Covered Property
_ We will pay for:

a. direct physical loss of or damage to electronic equipment, component parts of such equipment, "media" and
air conditioning equipment necessary for the operation of the electronic equipment:

(1) which you own or which is in your care, custody or control; and
(2) while located at the premises described in the Declarations; and
(3) caused by or resulting from any Covered Cause of Loss.

We do not cover “laptop computers".

b. your costs to research, replace or restore information on "media" which has incurred direct physical loss or
damage.

2. Exclusions

The following exclusions apply only to this Additional Coverage. B. EXCLUSIONS of the CAUSES OF LOSS -
SPECIAL FORM does not apply to this Additional Coverage.

We do not cover under this Additional Coverage, loss or damage caused directly or indirectly by any of the follow-
ing, whether or not any other cause or happening contributes concurrently or in any sequence to the loss or dam-
age:

a. Loss or damage caused by:
(1) corrosion or rusting;

(2) dryness or dampness of atmosphere; or
(3) extremes of temperature;

Includes copyrighted material of Insurance Services Office, Inc., with its permission.
54217 (6-00) Copyright, Insurance Services Office, Inc., 1983, 1987, 1990 Page 1 of 8
-21-cv- - -EMT Document 1-1 Filed 01/28/21 Page 60 of 182
Agency Code ARE 7-HGCY 00178-MCR-EM Policy Number 204622-78400865

unless directly resulting from accidental direct physical damage to the data processing system's air condition-
ing equipment caused by a peril not excluded.

b. Any dishonest, fraudulent or criminal act by:
(1) you;
(2) your partners; or
(3) any of your officers, directors, or trustees:

whether acting alone or in collusion with others.

c. Loss or damage caused by data processing "media" failure, while the "media" is being run through the sys-
tem. We will cover loss, damage or expense caused directly by ensuing fire or explosion.

d. Actual work upon, installation or testing of property covered. We will cover loss caused by ensuing fire or ex-
plosion.

€. Faulty construction or error in design of the property covered. We will cover loss, damage or expense caused
directly by ensuing fire or explosion.

f. Delay or loss of market.
g. Loss or damage to any "laptop computer".
3. Limit of Insurance
a. Our payment for electronic equipment, component parts of such equipment and air conditioning equipment
necessary for the operation of such electronic equipment shall not exceed the Limit of insurance shown in the
Declarations for ELECTRONIC DATA PROCESSING EQUIPMENT.

b. Our payment for "media" shall not exceed the smallest of the following:

(1) the actual cost to repair, replace or reproduce the "media", including your costs to research, replace or
restore information;

(2) if the "media" is not repaired, replaced or reproduced, the value of blank "media": or
(3) the Limit of Insurance shown in the Declarations for ELECTRONIC DATA PROCESSING EQUIPMENT.
The Limit of Insurance shown in the Declarations for ELECTRONIC DATA PROCESSING EQUIPMENT is the to-
tal limit of our liability for loss or damage to all Covered Property in any one occurrence at one location. With re-
spect to Covered Property you do not own, we will pay no more than the amount for which you are legally liable.
The Additional Condition, Coinsurance does not apply to this Additional Coverage.
4. Coverage Extensions

a. Property At Newly Acquired Or Temporary Locations

We will pay for direct physical loss or damage to Covered Property caused by or resulting from any Covered
Cause of Loss at:

(1) any location you acquire for similar occupancy or warehousing purposes; or

(2) any temporary location, other than fairs or exhibitions, you acquire for similar occupancy or warehousing
purposes;

Includes copyrighted material of Insurance Services Office, Inc., with its permission.
54217 (6-00) Copyright, Insurance Services Office, Inc., 1983, 1987, 1990 Page 2 of 8
Case 3:21-cv-00178- - -
Agency Code 1 0a37-00 MCR-EMT Document1-1 Filed 01/28/21 PAGS, Rtnet-824622-78400865

other than at the premises shown in the Declarations, but within territorial limits.

The most we will pay for loss or damage under this extension is the Limit of Insurance shown in the Declara-
tions for ELECTRONIC DATA PROCESSING EQUIPMENT.

This coverage extension will stop:

(1) 60 days from your acquisition or use of such property;

(2) on the date, values at such locations are reported to us, or
(3) on the expiration date of the policy;

whichever comes first.

Additional premium shall be due and payable for values reported from the date the property arrives at such
locations.

b. Newly Acquired Property

We will pay for direct physical loss of or damage to property which you acquire of the same type as the prop-
erty covered at any one location caused by or resulting from any Covered Cause of Loss.

The most we will pay for loss or damage under this extension is the Limit of Insurance shown in the Declara-
tions for ELECTRONIC DATA PROCESSING EQUIPMENT.

This coverage will stop:

(1) 60 days from your acquisition or use of such property;

(2) on the date values of such property are reported to us; or

(3) on the expiration date of the policy;

whichever occurs first.

Additional premium shail be due and payable for values reported from the date the property is acquired.
5. Additional Coverages

a. Transportation
You may apply up to $10,000, for any one occurrence for loss of or damage to property caused by:

(1) fire; lightning; windstorm and hail; explosion; smoke; riot and civil commotion; and vandalism and maii-
cious mischief;

(2) the overturning, upset, or collision of the vehicle, transporting the insured property, with another vehicle
object other than the road bed; or

(3) theft of an entire shipping bale, case or package from a vehicle:
(a) while such property is in a fully enclosed and securely locked body or compartment; and
(b) theft results from forcible entry, evidenced by visible marks;

Includes copyrighted material of Insurance Services Office, Inc., with its permission.
54217 (6-00) Copyright, Insurance Services Office, Inc., 1983, 1987, 1990 Page 3 of 8
C Coes spgcv 001 78-MCR-EMT Document 1-1 Filed 01/28/21 Page 62 of 182
Agency Code “30797-00 Policy Number 204622-78400865

which occurs during transportation by motor vehicles you own, lease or operate.

We do not cover under this extension property held as samples, held for rental or sale or that you rent to oth-
ers while in the care, custody or control or Salespersons.

b. Business Income and Extra Expense
(1) Business Income
(a) Subject to the Limit of Insurance provisions of this additional coverage, we will pay for the actual loss
of Business Income you sustain as a direct result of the necessary suspension of your "operations"
during the "period of restoration" caused by accidental direct physical loss of or damage to:

1) the electronic equipment or "media" covered by this Additional Coverage;

2) the building housing the electronic equipment or "media" that prevents access to and use of the
electronic equipment or "media"; or

3) the air conditioning or electrical systems that are required to operate the electronic equipment,
provided such damage or destruction is inside the building or outside within 100 feet of the build-
ing;

caused by the perils insured against and subject to 2. Exclusions.

(b) We will also pay expenses you incur to reduce the covered loss. We will not pay for expenses:
1) you incur to extinguish a fire: or
2) expenses that exceed the amount by which the covered loss is reduced.
Business Income means the:
(1) net income (Net Profit or Loss before income taxes) that would have been earned or incurred: and
(2) continuing normal operating expenses incurred, including payroll.
(2) Extra Expense
(a) Subject to the Limit of Insurance provisions of this additional coverage, we will pay necessary Extra

Expense, other than loss of Business Income, you incur to continue "normal" operations of your busi-

ness following accidental direct physical loss of or damage to:

1) the electronic equipment or "media" covered by this Additional Coverage;

2) the building housing the electronic equipment or "media" that prevents access to and use of the
equipment or "media": or

3) the air conditioning or electrical systems that are required to operate the electronic equipment,
provided such damage or destruction is inside the building or outside within 100 feet of the build-
ing;

caused by the perils insured against and subject to 2. Exclusions.

You must resume normal operation of your business as soon as practical,

Includes copyrighted material of Insurance Services Office, Inc., with its permission.
54217 (6-00) Copyright, Insurance Services Office, Inc., 1983, 1987, 1990 Page 4 of 8
Case 3:21-cv-00178-MCR-EMT Document 1-1 Filed 01/28/21 Page 63

Agency Code

(3)

(4)

54217 (6-00)

f
12-0427-00 Policy Renter °S04622-78400865

(b) We will also cover the cost to repair, replace or restore:
1) books of accounts, abstracts, drawings;
2) card index systems; or

3) other records or data such as film, tape, disks, drum, cell or other magnetic storage or recording
"media" for electronic data processing;

that have been damaged or destroyed by perils we insure against, if such cost:
1) exceeds the normal cost for such repair, replacement or restoration; and
2) was incurred to reduce loss under this endorsement.
Extra Expense means expense incurred:
(1) To avoid or minimize the suspension of business and continue "operations":
(a) At the described premises; or
(b) At replacement premises or at temporary locations, including:
1) Relocation expenses; and
2) Costs to equip and operate the replacement or temporary locations.
3) To minimize the suspension of business if you cannot continue "operations".
4) (a) To repair or replace any Covered Property; or

(b) To research, replace or restore the lost information on damaged valuable papers and
records:

to the extent it reduces the amount of loss that otherwise would have been payable under
this Additional Coverage.

Coverage Extension

We extend Business Income and Extra Expense to include the actual loss or damage sustained by you
which is a direct result of an interruption of the business as covered by this policy because access to the
described business premises is prohibited by order of civil authority because of damage or destruction of
property adjacent to the described premises by the perils insured against. Coverage applies while access
is denied, but no longer than two consecutive weeks.

Exclusions

The following exclusions apply to Business Income and Extra Expense provided by this Additional Cover-
age only, in addition to those contained in 2. Exclusions above.

(a) We will not be liable for any increase in loss of Business Income or Extra Expense caused by any of
the following, whether or not any other cause or happening contributes concurrently or in any se-
quence to the loss or damage:

Includes copyrighted material of Insurance Services Office, Inc., with its permission.
Copyright, Insurance Services Office, Inc., 1983, 1987, 1990 Page 5 of 8
Case. .3:21-cv-00178-MCR-EMT Document 1-1 Filed 01/28/21 Page 64 of 182
Agency Code OR0959-00 Policy Number 204622-78400865

1) enforcement of any local or state ordinance or law regulating construction, repair or demolition of
buildings or structures:

2) interference at the described premises by strikers or other persons with:
a) rebuilding, repairing or replacing the property; or
b) resumption or continuation of business: or

3) the suspension, lapse, or cancellation of any lease, license, contract or order beyond the period
of restoration.

(b) We will not cover loss or damage caused directly or indirectly by any of the following, whether or not
any other cause or happening contributes concurrently or in any sequence to the loss or damage:

1) theft of any property, which is not an integral part of a building or structure at the time of loss.
We will cover direct loss that ensues from a peril not excluded in this policy. We will cover direct
loss by pillage and looting which occurs during and at the immediate place of riot or civil commo-
tion.

2) any other consequential or remote loss.

(5) Limit of Insurance
(a) Business Income

Subject to (c) below, we will pay only for loss of your Business Income that occurs during the "period

of restoration", but not exceeding 12 consecutive months after the date of accidental direct physical

loss of or damage to covered property, resulting from a Covered Cause of Loss.

(b) Extra Expense
Subject to (c) below, we will pay for necessary Extra Expense during the "period of restoration" start-
ing with the date of damage or destruction. Payments under this coverage shall not be limited by the
expiration of the policy.

(c) Our total payment for both Business Income and Extra Expense for any one occurrence shall not ex-
ceed $100,000.

(6) Loss Determination
(a) The amount of Business Income loss will be determined based on:
1) The Net Income of the business if no loss or damage occurred:
2) The likely Net Income of the business if no loss or damage occurred;

3) The operation expenses, including payroll expenses, necessary to resume “operations” with the
same quality of service that existed just before the direct physical loss or damage; and

4) Other relevant sources of information, including;

a) Your financial records and accounting procedures;

Includes copyrighted material of Insurance Services Office, Inc., with its permission.
54217 (6-00) Copyright, Insurance Services Office, Inc., 1983, 1987, 1990 Page 6 of 8
Case 3:21-cv-00178-MCR-EMT Document 1- i
Agency Code 12-0427-00 ent 1-1 Filed 01/28/21 Frade Rin | 82 o4622-78400865

 

b) Bills, invoices and other vouchers; and
c) Deeds, liens or contracts.
(b) The amount of Extra Expense will be determined based on:
1) All expenses that exceed the normal operating expenses that would have been incurred by "oper-
ations" during the "period of restoration" if no direct physical loss or damage had occurred. We

will deduct from the total of such expenses:

a) The salvage value that remains of any property bought for temporary use during the "period
of restoration” once "operations" are resumed; and

b) Any Extra Expense that is paid for by other insurance, except for insurance that is written
subject to the same plan, terms, conditions and provisions as this insurance; and

2) All necessary expenses that reduce the Business Income loss that otherwise would have been
incurred.

(c) Resumption Of Operations
We will reduce the amount of your:
1) Business Income loss, other than Extra Expense, to the extent you can resume your “opera-
tions,” in whole or in part, by using damaged or undamaged property (including merchandise or

stock) at the described premises or elsewhere.

2) Extra Expense loss to the extent you can return "operations" to normal and discontinue such
Extra Expense.

(d) \f you do not resume "operations", or do not resume "operations" as quickly as possible, we will pay
based on the length of time it would have taken to resume “operations” as quickly as possible.

(7) Loss Payment - Business Income and Extra Expense
We will pay for covered loss within 30 days after we receive the sworn proof of loss, if:
(1) You have complied with all of the terms of this Coverage Part; and
(2) (a) We have reached agreement with you on the amount of loss; or
(b) An appraisal award has been made.
6. Definitions
The following definitions apply only to this Additional Coverage:
a. "Laptop computer" means portable data collectors, notebook (laptop) computers, subnote book comput-
ers, palmtop computers, handheld computers and portable or any similar computer. Laptop computer does

not mean cellular phone, wireless phone or pager.

b. "Media" means materials on which information is recorded such as film, magnetic tope, paper tape, disks,
drums, and cards. Media includes computer software.

Includes copyrighted material of Insurance Services Office, Inc., with its permission.
54217 (6-00) Copyright, Insurance Services Office, Inc., 1983, 1987, 1990 Page 7 of 8
Case 3:21-cv-00178-MCR-EMT Document1-1 Filed 01/28/21 Page 66 of 182
Agency Code 72-0427-00 Policy Number 204622-78400865

c. “Normal" means the condition than would have existed had no loss occurred.
d. "Operations" means your business activities occurring at the described premises.
€. "Period of Restoration" means the period of time that:

(1) Begins with the date of direct physical loss or damage caused by or resulting from any Covered Cause of
Loss at the described premises; and

(2) Ends on the date when the property at the described premises should be repaired, rebuilt or replaced
with reasonable speed and similar quality.

"Period of restoration" does not include any increased period required due to the enforcement of any law that:
(1) Regulates the construction, use or repair, or requires the tearing down of any property; or
(2) Regulates the prevention, control, repair, clean-up or restoration of environmental damage.

The expiration date of this policy will not cut short the “period of restoration".

All other policy terms and conditions apply.

includes copyrighted material of Insurance Services Office, Inc., with its permission.
54217 (6-00) Copyright, Insurance Services Office, Inc., 1983, 1987, 1990 Page 8 of 8
Case 3:21-cv-00178-MCR-EMT Document 1-1 Filed 01/28/21 Page 67 of 182
Agency Code 12-0427-00 Policy Number 204622-78400865

 

54218 (6-00)
THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

ACCOUNTS RECEIVABLE

This endorsement modifies insurance under the following:
BUILDING AND PERSONAL PROPERTY COVERAGE FORM
CONDOMINIUM ASSOCIATION COVERAGE FORM
CONDOMINIUM COMMERCIAL UNIT-OWNERS COVERAGE FORM
CAUSES OF LOSS - SPECIAL FORM
1. Under A. COVERAGE, 4. Additional Coverages, the following Additional Coverage is added:
Accounts Receivable
We will pay:
1. all amounts your customers owe you that you cannot collect;
2. interest charges on loans you secure to offset impaired receipts until we pay these amounts;
3. collection costs in excess of normal; and
4. other expenses you reasonably incur to re-establish your records;
which result from direct physical loss of or damage to your records of accounts receivable;
1. caused by or resulting from any Covered Cause of Loss; and

2. which occurs on the premises described in the Declarations.

Our payment for any one loss shall not exceed the Limit of Insurance shown in the Declarations for ACCOUNTS
RECEIVABLE.

2. The following exclusions apply only to this Additional Coverage. B. EXCLUSIONS of the CAUSE OF LOSS -
SPECIAL FORM does not apply to this Additional Coverage.

Exclusions

1. We do not cover loss caused directly or indirectly by any of the following, whether or not any cause or happening
contributes concurrently or in any sequence to the loss:

a. Seizure or destruction of property by order of governmental authority. But we will pay for such acts of de-
struction taken at the time of the fire to prevent its spread if the fire would by covered under this form.

b. Nuclear action, meaning nuclear reaction, radiation, radioactive contamination, however caused and whether
controlled or uncontrolled, or any consequence of any of these. Nuclear action includes the discharge of a
nuclear weapon, even if accidental.

Includes copyrighted material of ISO Commercial Services, Inc., with its permission.
54218 (6-00) Copyright, 1SO Commercial Risk Services, Inc., 1983, 1990 Page 1 of 3
Case 3:21-cv-00178-MCR-EMT Document 1-1 Filed 01/28/21 Page 68 of 182
Agency Code 12-0427-00 Policy Number 204622-78400865

c. War (declared or undeclared), civil war, insurrection, rebellion or revolution.

d. Any dishonest act of:
(1) you or your employees;
(2) your authorized representatives: or
(3) anyone entrusted with the property;
while working or not working and whether alone or in collusion with others.

e. Bookkeeping, accounting or billing errors or omissions.

f.  Falsification, alteration, concealment or destruction of records done to conceal the wrongful giving, taking or
withholding of money, securities or other property. This exclusion applies only to the extent of the wrongful
giving, taking or withholding.

g. Electrical or magnetic injury, disturbance or erasure of electronic recordings. But we do cover direct loss
caused by lightning.

h. Voluntary parting with any property by you or anyone entrusted with it if induced to do so by any fraudulent
scheme, trick, device or false pretense.

2. We will not pay for any loss that relies solely upon an audit of records on an inventory computation to prove its
factual existence.

3. Except as to ensuing loss not otherwise excluded, we do not cover loss resulting directly or indirectly from:
a. Acts or decisions of any person, group, organization or governmental body, or their failure to act or decide.
b. Faulty, inadequate or defective:
(1) construction, reconstruction, repair, remodeling or renovation;
(2) materials used in construction, reconstruction, repair, remodeling or renovation;
(3) design, workmanship, specifications;
(4) siting, surveying, zoning, planning, development, grading or compaction; or
(5) maintenance;
of a part or all of any property.

4. Except as to ensuing loss not otherwise excluded, we do not cover loss resulting directly or indirectly from
collapse, unless;

a. the loss involves collapse of a building or part of a building; and
b. the collapse is caused by any of the following:

(1) hidden decay, hidden insect damage or hidden vermin damage;

Includes copyrighted material of ISO Commercial Services, Inc., with its permission.
54218 (6-00) Copyright, ISO Commercial Risk Services, Inc., 1983, 1990 Page 2 of 3
Agency Code = 12-0427-00 Poit

Case 3:21-cv-00178-MCR-EMT Document 1-1 Filed 01/28/21 Page Re Ole t 8 2,04622-78400865

(2) weight of people; contents, animals, equipment and/or furniture;

(3) defective material or defective methods used in construction, reconstruction, renovation or remodeling;
(4) weight of rain on a roof; or

(5) fire; lightning, windstorm; hail, explosion, smoke; aircraft; vehicles; riot; civil commotion; vandalism;

breakage of glass; falling objects; weight of ice, snow or sleet; water damage; all only as covered in this
form.

3. In addition to the conditions of this coverage form, the following conditions apply to this Additional Coverage. These
additional conditions apply only to this Additional Coverage.

a.

b.

Protection of Records of Accounts Receivable

For coverage to apply under this Additional Coverage, you must keep all records of accounts receivable in a
locked safe or vault when:

(1) you are not open for business; or
(2) you are not using such records; or

(3) such records are not removed from premises as permitted under the Additional Coverage, Preservation of
Property.

The following is added to the Loss Payment Condition.

(1) If you cannot accurately establish the accounts receivable outstanding as of the time of loss or damage, the
following method will be used:

(a) Determine the total of the average monthly amounts of accounts receivable for the 12 months immediate-
ly preceding the month in which the loss or damage occurs; and

(b) Adjust that total for any normal fluctuations in the amount of accounts receivable for the month in which
the loss or damage occurred or for any demonstrated variance from the average for that month.

(2) The following will be deducted from the total amount of accounts receivable, however that amount is
established:

(a) The amount of the accounts for which there is no loss or damage;
(b) The amount of the accounts that you are able to re-establish or collect;
(c) An amount to allow for probable bad debts that you are normally unable to collect; and

(d) All unearned interest and service charges.

All other policy terms and conditions apply.

Includes copyrighted material of ISO Commercial Services, Inc., with its permission.

54218 (6-00) Copyright, SO Commercial Risk Services, Inc., 1983, 1990 Page 3 of 3

é
Case 3:21-cv-00178-MCR-EMT Document 1-1 Filed 01/28/21 Page 70 of 182
Agency Code 12-0427-00 Policy Number 204622-78400865

 

54219 (6-00)

THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

MONEY AND SECURITIES

This endorsement adds crime coverage to the following:

BUILDING AND PERSONAL PROPERTY COVERAGE FORM
CONDOMINIUM ASSOCIATION COVERAGE FORM
CONDOMINIUM COMMERCIAL UNIT-OWNERS COVERAGE FORM

A. COVERAGE - We will pay for loss of Covered Property resulting directly from the Covered Causes of Loss.
1. Section 1. - Inside The Premises
a. Covered Property: "Money" and "securities" inside the "premises" or a "banking premises”.
b. Covered Causes of Loss
(1) "Theft"
(2) Disappearance
(3) Destruction
c. Coverage Extensions
(1) Containers of Covered Property: We will pay for loss of, and loss from damage to, a locked safe, vault,
cash register, cash box or cash drawer located in the "premises" resulting directly from an actual or at-
tempted:
(a) "Theft" of; or
(b) Unlawful entry into
those containers.
(2) Premises Damage: We will pay for loss from damage to the "premises" or its exterior resulting directly
from an actual or attempted "theft" of Covered Property if you are the owner of the "premises" or are li-
able for damage to it.

2. Section 2. - Outside The Premises

a. Covered Property: "Money" and "securities" outside the “premises” in the care and custody of a "messen-
ger".

b. Covered Causes of Loss

Includes copyrighted material of ISO Commercial Services, Inc., with its permission.
54219 (6-00) Copyright, ISO Commercial Risk Services, Inc., 1984, 1987, 1989 Page 1 of 8
Agency Code = 12-0427-00

Case 3:21-cv-00178-MCR-EMT Document1-1 Filed 01/28/21 PAGS, Kitn ter ?404622-78400865

(1) "Theft"
(2) Disappearance
(3) Destruction
c. Coverage Extension
Conveyance Of Property By Armored Motor Vehicle Company: We will pay for loss of Covered Property
resulting directly from the Covered Cause of Loss while outside the "premises" in the care and custody of an
armored motor vehicle company.
But, we will pay only for the amount of loss you cannot recover.

(1) Under your contract with the armored motor vehicle company; and

(2) From any insurance or indemnity carried by, or for the benefit of customers of, the armored motor vehicle
company.

The amount we pay under this Coverage Extension is part of, not in addition to the Limit of Insurance shown
in the Declarations for MONEY AND SECURITIES.

B. EXCLUSIONS

We will not pay for loss as specified below:

1.

Accounting or Arithmetical Errors or Omissions: Loss resulting from accounting or arithmetical errors or
omissions.

Acts Committed by You or Your Partners: Loss resulting from any dishonest or criminal act committed by you
or any of your partners whether acting alone or in collusion with other persons.

Acts of Employees, Directors, Trustees or Representatives: Loss resulting from any dishonest or criminal act
committed by any of your "employees", directors, trustees or authorized representatives:

a. Acting alone or in collusion with other persons; or
b. While performing services for you or otherwise.

Exchanges or Purchases: Loss resulting from the giving or surrendering of property in any exchange or pur-
chase.

Fire: Loss from damage to the "premises" resulting from fire, however caused.
Governmental Action: Loss resulting from seizure or destruction of property by order of governmental authority.

Indirect Loss: Loss that is an indirect result of any act or "occurrence" covered by this insurance including, but
not limited to, loss resulting from:

a. Your inability to realize income that you would have realized had there been no loss of, or loss from damage
to, Covered Property.

b. Payment of damages of any type for which you are legally liable. But, we will pay compensatory damages
arising directly from a loss covered under this insurance.

Includes copyrighted material of SO Commercial Services, Inc., with its permission.

54219 (6-00) Copyright, 1SO Commercial Risk Services, Inc., 1984, 1987, 1989 Page 2 of 8
ase 359. 4gCV-00178-MCR-EMT Document 1-1 Filed 01/28/21 Page 72 of 182
“0427-00

Agency Coae? Policy Number 204622-78400865

10.

11.

12.

13.

14,

c. Payment of costs, fees or other expenses you incur in establishing either the existence or the amount of loss
under this insurance,

Legal Expenses: Expenses related to any legal action.

Nuclear: Loss resulting from nuclear reaction, nuclear radiation or radioactive contamination, or any related act
or incident.

War and Similar Actions: Loss resulting from war, whether or not declared, warlike action, insurrection, rebel-
lion or revolution, or any related act or incident.

Money Operated Devices: Loss of "property" contained in any money operated device unless the amount of
"money" deposited in it is recorded by a continuous recording instrument in the device.

Transfer or Surrender of Property

a. Loss of property after it has been transferred or surrendered to a person or place outside the "premises" or
"banking premises":

(1) On the basis of unauthorized instructions: or
(2) As a result of a threat to do:

(a) Bodily harm to any person; or

(b) Damage to any property.

b. But, this exclusion does not apply under COVERAGE, Section 2. to loss of Covered Property while outside
the "premises" in the care and custody of a “messenger” if you:

(1) Had no knowledge of any threat at the time the conveyance began; or
(2) Had knowledge of a threat at the time the conveyance began, but the loss was not related to the threat.

Vandalism: Loss from damage to the "premises" or its exterior or to containers of Covered Property by vandal-
ism or malicious mischief.

Voluntary Parting of Title to or Possession of Property: Loss resulting from your, or anyone acting on your
express or implied authority, being induced by any dishonest act to voluntarily part with title to or possession of
any property.

LIMIT OF INSURANCE

The most we will pay for loss in any one "occurrence" is the Limit of Insurance shown in the Declarations for MONEY
AND SECURITIES.

DEDUCTIBLE

We will not pay for loss in any one "occurrence" unless the amount of loss exceeds the Deductible Amount shown in
the Declarations for MONEY AND SECURITIES. We will then pay the amount of loss in excess of the Deductible
Amount up to the Limit of Insurance.

Includes copyrighted material of ISO Commercial Services, Inc., with its permission.

54219 (6-00) Copyright, ISO Commercial Risk Services, Inc., 1984, 1987, 1989 Page 3 of 8
Case 3:21-cv-00178-MCR-EMT Document 1- i
Agency Code 12-0427-00 tit Filed ol/2e/e1 FAS, Kins (82, 04622-78400865

E. GENERAL CONDITIONS
1. Consolidation - Merger: If through consolidation or merger with, or purchase of assets of, some other entity:
a. Any additional persons become “employees”; or
b. You acquire the use and control of any additional “premises”;

any insurance afforded for "employees" or "premises" also applies to those additional "amployees" and "prem-
ises", but only if you:

a. Give us written notice within 30 days thereafter; and
b. Pay us an additional premium.

2. Discovery Period for Loss: We will pay only for covered loss discovered no later than one year from the end of
the policy period.

3. Duties in the Event of Loss

a. After you discover a loss or a situation that may result in loss of, or loss from damage to, Covered Property
you must:

(1) Notify us as soon as possible.

(2) Submit to examination under oath at our request and give us a signed statement of your answers.
(3) Give us a detailed, sworn proof of loss within 120 days.

(4) Cooperate with us in the investigation and settlement of any claim.

b. If you have reason to believe that any loss of or loss from damage to, Covered Property involves a violation
of law, you must notify the police.

4. Joint Insured
a. \f more than one Insured is named in the Declarations, the first named Insured will act for itself and for every
other Insured for all purposes of this insurance. If the first named Insured ceases to be covered, then the

next named Insured will become the first named Insured.

b. If any Insured or partner or officer of that Insured has knowledge of any information relevant to this insurance,
that knowledge is considered knowledge of every Insured.

c. An "employee" of any Insured is considered to be an "employee" of every Insured.

d._ If this insurance or any of its coverages is canceled or terminated as to any Insured, loss sustained by that
Insured is covered only if discovered no later than one year from the date of that cancellation or termination.

e. Wewill not pay more for loss sustained by more than one Insured than the amount we should pay if all the
loss had been sustained by one Insured.

5. Legal Action Against Us: You may not bring any legal action against us involving loss:

a. Unless you have complied with all the terms of this insurance,

Includes copyrighted material of ISO Commercial Services, Inc., with its permission.
54219 (6-00) Copyright, ISO Commercial Risk Services, Inc., 1984, 1987, 1989 Page 4 of 8
»21-CVv- - - Document 1-1 Filed 01/28/21 Page 74 of 182
ASE R55 baCV 00178-MCR-EMT

C
Agency Code Policy Number 204622-78400865

6.

10.

11.

b. Until 90 days after you have filed proof of loss with us; and
c. Unless brought within 2 years from the date you discover the loss.

Loss Covered Under More Than One Coverage of This Insurance: If two or more coverages of this insurance
apply to the same loss, we will pay the lesser of:

a. The actual amount of loss; or

b. The sum of the limits of insurance applicable to those coverages.

Loss Sustained During Prior Insurance

a. If you, or any predecessor in interest, sustained loss during the period of any prior insurance that you or the
predecessor in interest could have recovered under that insurance except that the time within which to dis-
cover loss had expired, we will pay for it under this insurance, provided:

(1) This insurance became effective at the time of cancellation or termination or the prior insurance: and

(2) The loss would have been covered by this insurance had it been in effect when the acts or events caus-
ing the loss were committed or occurred.

b. The insurance under this Condition is part of, not in addition to, the Limits of Insurance and is limited to the
lesser of the amount recoverable under:

(1) This insurance as of its effective date: or
(2) The prior insurance had it remained in effect.

Loss Covered Under This Insurance and Prior Insurance Issued by Us or Any Affiliate: If any loss is cov-
ered:

a. Partly by this insurance; and

b. Partly by any prior canceled or terminated insurance that we or any affiliate had issued to you or any prede-
cessor in interest:

the most we will pay is the larger of the amount recoverable under this insurance or the prior insurance.

Non-Cumulation of Limit of Insurance: Regardless of the number of years this insurance remains in force or
the number of premiums paid, no Limit of Insurance cumulates from year to year or period to period.

Other Insurance: This insurance does not apply to loss recoverable or recovered under other insurance or in-
demnity. However, if the limit of the other insurance or indemnity is insufficient to cover the entire amount of the
loss, this insurance will apply to that part of the loss, other than that falling within any deductible amount, not re-
coverable or recovered under the other insurance or indemnity, but not or more than the Limit of Insurance.
Ownership of Property; Interests Covered: The property covered under this insurance is limited to property:
a. That you own or hold; or

b. For which you are legally liable.

However, this insurance is for your benefit only. It provides no rights or benefits to any other person or organiza-

tion.

Includes copyrighted material of ISO Commercial Services, Inc., with its permission.

54219 (6-00) Copyright, [SO Commercial Risk Services, Inc., 1984, 1987, 1989 Page 5 of 8
Agency Code = 12-0427-00 icy Numbe!

12.

13.

14.

15.

16.

17.

Case 3:21-cv-00178-MCR-EMT Document 1-1 Filed 01/28/21 Frage 75 of 182,
Po i 204622-78400865

Policy Period
a. The Policy Period is shown in the Declarations.

b. Subject to the Loss Sustained During Prior Insurance condition, we will pay only for loss that you sustain
through acts committed or events occurring during the Policy Period.

Records: You must keep records of all Covered Property so we can verify the amount of any loss.
Recoveries

a. Any recoveries, less the cost of obtaining them, made after settlement of loss covered by this insurance will
be distributed as follows:

(1) To you, until you are reimbursed for any loss that you sustain that exceeds the Limit of insurance and the
Deductible Amount, if any:

(2) Then to us, until we are reimbursed for the settlement made;

(3) Then to you, until you are reimbursed for that part of the loss equal to the Deductible Amount, if any.
b. Recoveries do not include any recovery:

(1) From insurance, suretyship, reinsurance, security or indemnity taken for our benefit; or

(2) Of original "securities" after duplicates of them have been issued.

Territory: This insurance covers only acts committed or events occurring within the United States of America,
U.S. Virgin Islands, Puerto Rico, Canal Zone or Canada.

Transfer of Your Rights of Recovery Against Others to Us: You must transfer to us all your rights of recov-
ery against any person or organization for any loss you sustained and for which we have paid or settled. You
must also do everything necessary to secure those rights and do nothing after loss to impair them.

Valuation - Settlement

a. Subject to the Limit of Insurance provision we will pay for:

(1) Loss of "money" but only up to and including its face value. We may, at our option, pay for loss of "mon-
ey" issued by any country other than the United States of America;

(a) At face value in the "money" issued by that country; or

(b) In the United States of America dollar equivalent determined by the rate of exchange on the day the
loss was discovered.

(2) Loss of "securities" but only up to and including their value at the close of business on the day the loss
was discovered. We may, at our option:

(a) Pay the value of such "securities" or replace them in kind, in which event you must assign to us all
your rights, title and interest in and to those "securities";

(b) Pay the cost of any Lost Securities Bond required in connection with issuing duplicates of the "se-

curities."" However, we will be liable only for the payment of so much of the cost of the bond as would
be charged for a bond having a penalty not exceeding the lesser of the:

Includes copyrighted material of ISO Commercial Services, Inc., with its permission.

54219 (6-00) Copyright, ISO Commercial Risk Services, Inc., 1984, 1987, 1989 Page 6 of 8
Case 3:21-cv-00178-MCR-EMT Document1-1 Filed 01/28/21 Page 76 of 182
Agency Code 72-0427-00 Policy Number 204622-78400865

1) Value of the "securities" at the close of the business on the day the loss was discovered; or
2) Limit of Insurance.

(3) Loss of, or loss from damage to "property other than money and securities" or loss from damage to the
"premises" for not more than the:

(a) Actual cash value of the property on the day the loss was discovered:

(b) Cost of repairing the property or "premises": or

(c) Cost of replacing the property with property of like kind and quality.

We may, at our option, pay the actual cash value of the property or repair or replace it.

If we cannot agree with you upon the actual cash value or the cost of repair or replacement, the value or
cost will be determined by arbitration.

b. We may, at our option, pay for loss of, or loss from damage to, property other than "money":
(1) In the "money" of the country in which the loss occurred: or

(2) In the United States of America dollar equivalent of the "money" of the country in which the loss occurred
determined by the rate of exchange on the day the loss was discovered.

c. Any property that we pay for or replace becomes our property,
F. DEFINITIONS

1. "Banking Premises" means the interior of that portion of any building occupied by a banking institution or similar
safe depository.

2. "Employee" means:

a. Any natural person:
(1) While in your service (and for 30 days after termination of service);
(2) whom you compensate directly by salary, wages or commissions; and
(3) whom you have the right to direct and contro! while performing services for you; or

b. Any natural person employed by an employment contractor while that person is subject to your direction and
control and performing services for you excluding however, any such person while having care and custody of
property outside the "premises".

But "employee" does not mean any:

(1) Agent, broker, factor, commission merchant, consignee, independent contractor or representative of the
same general character; or

(2) Director or trustee except while performing acts coming within the scope of the usual duties of an em-
ployee.

Includes copyrighted material of ISO Commercial Services, Inc., with its permission.
54219 (6-00) Copyright, ISO Commercial Risk Services, inc., 1984, 1987, 1989 Page 7 of 8
Case 3:21-cv-00178-MCR-EMT Documenti1-1 Filed 01/28/21 Page 77 of 182

Agency Code 12-0427-00 Policy Number =204622-78400865
3. "Messenger" means you, any of your partners or any "employee" while having care and custody of the property
outside the "premises".
4. "Money" means:
a. Currency, coins and bank notes in current use and having a face value; and
b. Travelers checks, register checks and money orders held for sale to the public.
5. "Occurrence" means an:
a. Act or series of related acts involving one or more persons, or
b. Act or event, or a series of related acts or events not involving any person.
6. “Premises” means the interior of that portion of any building you occupy in conducting your business.
7. "Property Other Than Money and Securities" means any tangible property other than "money" and “securities”
that has intrinsic value but does not include any property listed in any Coverage Form as Property Not Covered.
8. "Securities" means negotiable and non-negotiable instruments or contracts representing either "money" or other
property and includes:
a. Tokens, tickets, revenue and other stamps (whether represented by actual stamps or unused value in a
meter) in current use; and
b. Evidences of debt issued in connection with credit or charge cards, which cards are not issued by you;
but does not include "money".
9. "Theft" means any act of stealing.
10. "Watchperson" means any person you retain specifically to have care and custody of property inside the

"premises" and who has no other duties.

All other policy terms and conditions apply.

Includes copyrighted material of [SO Commercial Services, Inc., with its permission.

54219 (6-00) Copyright, [SO Commercial Risk Services, Inc., 1984, 1987, 1989 Page 8 of 8
Case 3:21-cv-00178-MCR-EMT Document1-1 Filed 01/28/21 Page 78 of 182
Agency Code 12-0427-00 Policy Number 204622-78400865

 

54220 (6-00)
THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

FORGERY OR ALTERATION

This endorsement adds Crime Coverage to the following:

BUILDING AND PERSONAL PROPERTY COVERAGE FORM
CONDOMINIUM ASSOCIATION COVERAGE FORM
CONDOMINIUM COMMERCIAL UNIT-OWNERS COVERAGE FORM
A. COVERAGE

We will pay for loss involving Covered Instruments resulting directly from the Covered Causes of Loss.

1. Covered Instruments: Checks, drafts, promissory notes, or similar written promises, orders or directions to pay
a sum certain in "money" that are:

a. Made or drawn by or drawn upon you;
b. Made or drawn by one acting as your agent; or
that are purported to have been so made or drawn.

2. Covered Cause of Loss: Forgery or alteration of, on or in any Covered Instrument.

3. Coverage Extension
Legal Expenses: If you are sued for refusing to pay any Covered Instrument on the basis that it has been forged
or altered, and you have our written consent to defend the suit, we will pay for any reasonably legal expenses that
you incur and pay in that defense. The amount we will pay under this extension is in addition to the Limit of Insur-
ance applicable to this insurance.

B. EXCLUSIONS

We will not pay for loss as specified below:

1. Acts Committed by You or Your Partners: Loss resulting from any dishonest or criminal act committed by you
or any of your partners whether acting alone or in collusion with other persons.

2. Acts of Employees, Directors, or Trustees: We will not pay for loss resulting from any dishonest or criminal act
committed by any of your "employees", directors, or trustees:

a. Whether acting alone or in collusion with other persons; or
b. Whether while performing services for you or otherwise.

3. Governmental Action: Loss resulting from seizure or destruction or property by order of governmental authority.

includes copyrighted material of ISO Commercial Services, Inc., with its permission.
54220 (6-00) Copyright, ISO Commercial Risk Services, Inc., 1984, 1987 Page 1 of 6
Case 3:21-cv-00178-MCR-EMT Document i-1 Filed 01/28/21 Page 79 of 182,
Agency Code = 12-0427-00 Poticy Number 04622-78400865

4. Indirect Loss: Loss that is an indirect result of any act or “occurrence” covered by this insurance including, but
not limited to, loss resulting from:

a. Your inability to realize income that you would have realized had there been no loss of, or loss from damage
to, Covered Instruments.

b. Payment of damages of any type for which you are legally liable. But, we will pay compensatory damages
arising directly from a loss covered under this insurance.

c. Payment of costs, fees or other expenses you incur in establishing either the existence or the amount of loss
under this insurance.

5. Legal Expenses: Expenses related to any legal action.

6. Nuclear: Loss resulting from nuclear reaction, nuclear radiation or radioactive contamination, or any related act
or incident.

7. War and Similar Actions: Loss resulting from war, whether or not declared, warlike action, insurrection, rebel-
lion or revolution, or any related act or incident.

C. LIMIT OF INSURANCE

The most we will pay for loss in any one "occurrence" is the Limit of Insurance shown in the Declarations for FOR-
GERY AND ALTERATION.

D. DEDUCTIBLE
We will not pay for loss in any one "occurrence" unless the amount of loss exceeds the Deductible Amount shown in
the Declarations for FORGERY AND ALTERATION. We will then pay the amount of loss in excess of the Deductible
Amount up to the Limit of Insurance. This provision does not apply to legal expenses paid under the Coverage Ex-
tension.

E. GENERAL CONDITIONS
4. Consolidation - Merger: If through consolidation or merger with, or purchase of assets of, some other entity:

a. Any additional persons become "employees"; or

b. You acquire the use and control of any additional "premises";

any insurance afforded for "employees" or "premises" also applies to those additional "employees" and "prem-
ises", but only if you:

a. Give us written notice within 30 days thereafter; and
b. Pay us an additional premium.

2. Discovery Period for Loss: We will pay only for covered loss discovered no later than one year from the end of
the policy period.

3. Duties in the Event of Loss: After you discover a loss or a situation that may result in loss of, or loss from
damage to, Covered Instruments you must:

a. Notify us as soon as possible.

Includes copyrighted material of ISO Commercial Services, Inc., with its permission.
54220 (6-00) Copyright, ISO Commercial Risk Services, Inc., 1984, 1987 Page 2 of 6
Case 3:21-cv-00178-MCR-EMT Document1-1 Filed 01/28/21 Page 80 of 182
Agency Code 12-0427-00 Policy Number 204622-78400865

b. Submit to examination under oath at our request and give us a signed statement of your answers.
c. Give us a detailed, sworn proof of loss within 120 days.
d. Cooperate with us in the investigation and settlement of any claim.
4. Joint Insured
a. If more than one Insured is named in the Declarations, the first named Insured will act for itself and for every
other Insured for all purposes of this insurance. If the first named Insured ceases to be covered, then the

next named Insured will become the first named Insured.

b. If any Insured or partner or officer of that Insured has knowledge of any information relevant to this insurance,
that knowledge is considered knowledge of every Insured.

c. An "employee" of any Insured is considered to be an "employee" of every Insured.

d._ If this insurance or any of its coverages is canceled or terminated as to any Insured, loss sustained by that
Insured is covered only if discovered no later than one year from the date of that cancellation or termination.

e. We will not pay more for loss sustained by more than one Insured than the amount we should pay if all the
loss had been sustained by one insured.

5. Legal Action Against Us: You may not bring any legal action against us involving loss:
a. Unless you have complied with all the terms of this insurance:
b. Until 90 days after you have filed proof of loss with us; and
c. Unless brought within 2 years from the date you discover the loss.

6. Loss Covered Under More Than One Coverage of This Insurance: if two or more coverages of this insurance
apply to the same loss, we will pay the lesser of:

a. The actual amount of loss: or
b. The sum of the limits of insurance applicable to those coverages.
7. Loss Sustained During Prior Insurance
a. If you, or any predecessor in interest, sustained loss during the period of any prior insurance that you or the
predecessor in interest could have recovered under that insurance except that the time within which to dis-
cover loss had expired, we will pay for it under this insurance, provided:

(1) This insurance became effective at the time of cancellation or termination of the prior insurance: and

(2) The loss would have been covered by this insurance had it been in effect when the acts or events caus-
ing the loss were committed or occurred.

b. The insurance under this Condition is part of, not in addition to, the Limits of Insurance and is limited to the
lesser of the amount recoverable under:

(1) This insurance as of its effective date: or

Includes copyrighted material of ISO Commercial Services, Inc., with its permission.
54220 (6-00) Copyright, ISO Commercial Risk Services, Inc., 1984, 1987 Page 3 of 6
Case 3:21-cv-00178-MCR-EMT Document 1- i
Agency Code 12-0427-00 tit Filed ol/2e/e1 Fags, 1 Ot 82,94622-78400865

(2) The prior insurance had it remained in effect.

8. Loss Covered Under This Insurance and Prior Insurance Issued by Us or Any Affiliate: If any loss is cov-
ered:

a. Partly by this insurance; and

b. Partly by any prior canceled or terminated insurance that we or any affiliate had issued to you or any prede-
cessor in interest; ;

the most we will pay is the larger of the amount recoverable under this insurance or the prior insurance.

9. Non-Cumulation of Limit of Insurance: Regardless of the number of years this insurance remains in force or
the number of premiums paid, no Limit of Insurance cumulates from year to year or period to period.

40. Other Insurance: This insurance does not apply to loss recoverable or recovered under other insurance or in-
demnity. However, if the limit of the other insurance or indemnity is insufficient to cover the entire amount of the
loss, this insurance will apply to that part of the loss, other than that falling within any deductible amount, not re-
coverable or recovered under the other insurance or indemnity, but not or more than the Limit of Insurance.

11. Ownership of Property; Interests Covered: The property covered under this insurance is limited to property:
a. That you own or hold; or

b. For which you are legally liable.

However, this insurance is for your benefit only. It provides no rights or benefits to any other person or organiza-
tion,

12. Policy Period
a. The Policy Period is shown in the Declarations.

b. Subject to the Loss Sustained During Prior Insurance condition, we will pay only for loss that you sustain
through acts committed or events occurring during the Policy Period.

13. Records: You must keep records of all Covered Instruments so we can verify the amount of any loss.
14, Recoveries

a. Any recoveries, less the cost of obtaining them, made after settlement of loss covered by this insurance will
be distributed as follows:

(1) To you, until you are reimbursed for any loss that you sustain that exceeds the Limit of Insurance and the
Deductible Amount, if any:

(2) Then to us, until we are reimbursed for the settlement made;
(3) Then to you, until you are reimbursed for that part of the loss equal to the Deductible Amount, if any.
b. Recoveries do not include any recovery:

(1) From insurance, suretyship, reinsurance, security or indemnity taken for our benefit; or

Includes copyrighted material of ISO Commercial Services, Inc., with its permission.
54220 (6-00) Copyright, |SO Commercial Risk Services, Inc., 1984, 1987 Page 4 of 6
Case 3:21-cv-00178-MCR-EMT Document1-1 Filed 01/28/21 Page 82 of 182
Agency Code” 430429-00 Policy Number 204622-78400865

(2) Of original "securities" after duplicates of them have been issued.

15. Territory: This insurance covers only acts committed or events occurring within the United States of America,
U.S. Virgin Islands, Puerto Rico, Canal Zone or Canada.

16. Transfer of Your Rights of Recovery Against Others to Us: You must transfer to us all your rights of recov-
ery against any person or organization for any loss you sustained and for which we have paid or settled. You
must also do everything necessary to secure those rights and do nothing after loss to impair them.

17, Valuation - Settlement

a. Subject to the Limit of Insurance provision we will pay for:

(1) Loss of "money" but only up to and including its face value. We may, at our option, pay for loss of "“mon-
ey" issued by any country other than the United States of America;

(a) At face value in the "money" issued by that country; or

(b) In the United States of America dollar equivalent determined by the rate of exchange on the day the
loss was discovered.

(2) Loss of "securities" but only up to and including their value at the close of business on the day the loss
was discovered. We may, at our option:

(a) Pay the value of such "securities" or replace them in-kind, in which event you must assign to us all
your rights, title and interest in and to those "securities":

(b) Pay the cost of any Lost Securities Bond required in connection with issuing duplicates of the "secuti-
ties". However, we will be liable only for the payment of so much of the cost of the bond as would be
charged for a bond having a penalty not exceeding the lesser of the:

i. Value of the "securities" at the close of the business on the day the loss was discovered: or

ii. Limit of Insurance.

(3) Loss of, or loss from damage to "property other than money and securities" or loss from damage to the
"premises" for not more than the:

(a) Actual cash value of the property on the day the loss was discovered:

(b) Cost of repairing the property or "premises": or

(c) Cost of replacing the property with property of like kind and quality.

We may, at our option, pay the actual cash value of the property or repair or repiace it.

If we cannot agree with you upon the actual cash value or the cost of repair or replacement, the value or
cost will be determined by arbitration.

-b. We may, at our option, pay for loss of, or loss from damage to, property other than "money:"
(1) in the "money" of the country in which the loss occurred; or
(2) In the United States of America dollar equivalent of the "money" of the country in which the loss occurred

determined by the rate of exchange on the day the loss was discovered.

Includes copyrighted material of ISO Commercial Services, Inc., with its permission.
54220 (6-00) Copyright, ISO Commercial Risk Services, Inc., 1984, 1987 Page 5 of 6
Case 3:21-cv-00178-MCR-EMT Document 1- i
Agency Code 12-0427-00 tit Filed ol/2e/e1 Fags, 3 Ott 82,54622-78400865

c. Any property that we pay for or replace becomes our property.

18. Facsimile Signatures: We will treat mechanically reproduced facsimile signatures the same as handwritten
signatures.

19. Proof of Loss: You must include with your proof of loss any instrument involved in that loss, or if that is not
possible, an affidavit setting forth the amount and cause of loss.

F. DEFINITIONS
1. "Employee" means:

a. Any natural person:
(1) While in your service (and for 30 days after termination of service);
(2) Whom you compensate directly by salary, wages or commissions; and
(3) Whom you have the right to direct and control while performing services for you; or

b. Any natural person employed by an employment contractor while that person is subject to your direction and
control and performing services for you excluding however, any such person while having care and custody of
property outside the "premises".

But."“employee" does not mean any:

(1) Agent, broker, factor, commission merchant, consignee, independent contractor or representative of the
same general character, or

(2) Director or trustee except while performing acts coming within the scope of the usual duties of an em-
ployee.

2. "Money" means:
a. Currency, coins and bank notes in current use and having a face value; and
b. Travelers checks, register checks and money orders held for sale to the public.

3. "Occurrence" means all loss caused by any person or in which that person is involved, whether the loss involves
one or more instruments.

4, "Property Other Than Money and Securities" means any tangible property other than "money" and "securities"
that has intrinsic value but does not include any property listed in any Coverage Form and Property Not Covered.

5. "Securities" means negotiable and non-negotiable instruments or contracts representing either "money" or other
property and includes:

a. Tokens, tickets, revenue and other stamps (whether represented by actual stamps or unused value in a
meter) in current use; and

b. Evidences of debt issued in connection with credit or charge cards, which cards are not issued by you;
but does not include “money”.
All other policy terms and conditions apply.

Includes copyrighted material of ISO Commercial Services, Inc., with its permission.
54220 (6-00) Copyright, |SO Commercial Risk Services, Inc., 1984, 1987 Page 6 of 6
C Gogo cCV-00178-MCR-EMT Document 1-1 Filed 01/28/21 Page 84 of 182
Agency Code” “0499-60 Policy Number 204622-78400865

 

54221 (6-00)

THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

EMPLOYEE DISHONESTY

This endorsement adds Crime Coverage to the following:
BUILDING AND PERSONAL PROPERTY COVERAGE FORM

CONDOMINIUM ASSOCIATION COVERAGE FORM
CONDOMINIUM COMMERCIAL UNIT-OWNERS COVERAGE FORM

A. COVERAGE
We will pay for loss involving Covered Instruments resulting directly from the Covered Cause of Loss.
1. Covered Property: "Money", "securities", and “property other than money and securities".
2. Covered Cause of Loss: "Employee Dishonesty".
3. Coverage Extension
Employee Temporarily Outside Coverage Territory: We will pay for loss caused by any "employee" while tem-
porarily outside the territory specified in the Territory General Condition for a period not more than 90 days. The
amount we pay under this Coverage Extension is part of, not in addition to, the Limit of Insurance shown in the
Declarations for EMPLOYEE DISHONESTY.
B. EXCLUSIONS

We will not pay for loss as specified below:

1. Acts Committed by You or Your Partners: Loss resulting from any dishonest or criminal act committed by you
or any of your partners whether acting alone or in collusion with other persons.

2. Governmental Action: Loss resulting from seizure or destruction or property by order of governmental authority.

3. Indirect Loss: Loss that is an indirect result of any act or "occurrence" covered by this insurance including, but
not limited to, loss resulting from:

a. Your inability to realize income that you would have realized had there been no loss of, or loss from damage
to, Covered Property.

b. Payment of damages of any type for which you are legally liable. But, we will pay compensatory damages
arising directly from a loss covered under this insurance.

c. Payment of costs, fees or other expenses you incur in establishing either the existence or the amount of loss
under this insurance.

4. Legal Expenses: Expenses related to any legal action.

Includes copyrighted material of SO Commercial Services, Inc., with its permission.
54221 (6-00) Copyright, ISO Commercial Risk Services, Inc., 1984, 1987 Page 1 of 7
Case 3:21-cv-00178-MCR-EMT Document i-1 Filed 01/28/21 Frage 85 of 182
Agency Code 12-0427-00 Policy Number = 204622-78400865

5. Nuclear: Loss resulting from nuclear reaction, nuclear radiation or radioactive contamination, or any related act
or incident.

6. War and Similar Actions: Loss resulting from war, whether or not declared, warlike action, insurrection, rebel-
lion or revolution, or any related act or incident.

7. Employee Cancelled Under Prior Insurance: Loss caused by any "employee" of yours, or predecessor in inter-
est of yours, for whom similar prior insurance has been cancelled and not reinstated since the last such cancel-
lation.

8. Inventory Shortages: Loss, or that part of any loss, the proof of which as to its existence or amount is depend-
ent upon:

a. An inventory computation; or
b. A profit and loss computation.
Cc. LIMIT OF INSURANCE

The most we will pay for loss in any one "occurrence" is the Limit of Insurance shown in the Declarations for EM-
PLOYEE DISHONESTY.

D. DEDUCTIBLE
1. We will not pay for loss in any one "occurrence" unless the amount of loss exceeds the Deductible Amount shown
in the Declarations for EMPLOYEE DISHONESTY. We will then pay the amount of loss in excess of the Deducti-
ble Amount up to the Limit of Insurance. This provision does not apply to legal expenses paid under the Cover-
age Extension.

2. You must:

a. Give us notice as soon as possible of any loss of the type insured under this Coverage Form even though it
falls entirely within the Deductible Amount.

b. Upon our request, give us a statement describing the loss.
E. GENERAL CONDITIONS
1. Consolidation - Merger: If through consolidation or merger with, or purchase of assets of, some other entity:
a. Any additional persons become "employees"; or
b. You acquire the use and control of any additional "premises";

any insurance afforded for "employees" or "premises" also applies to those additional "employees" and "prem-
ises", but only if you:

a. Give us written notice within 30 days thereafter; and
b. Pay us an additional premium.

2. Discovery Period for Loss: We will pay only for covered loss discovered no later than one year from the end of
the policy period.

Includes copyrighted material of ISO Commercial Services, Inc., with its permission.
54221 (6-00) Copyright, ISO Commercial Risk Services, Inc., 1984, 1987 Page 2 of 7
Case 3:21-cv-00178-MCR-EMT Document 1-1 Filed 01/28/21 Page 86 of 182
Agency Code =12-0427-00 Policy Number 204622-78400865
3. Duties in the Event of Loss: After you discover a loss or a situation that may result in loss of, or loss from dam-

7.

age to, Covered Property you must:

a. Notify us as soon as possible.

b. Submit to examination under oath at our request and give us a signed statement of your answers.

c. Give us a detailed, sworn proof of loss within 120 days.

d. Cooperate with us in the investigation and settlement of any ciaim.

Joint Insured

a. If more than one Insured is named in the Declarations, the first named Insured will act for itself and for every
other Insured for all purposes of this insurance. If the first named Insured ceases to be covered, then the

next named Insured will become the first named Insured.

b. if any Insured or partner or officer of that Insured has knowledge of any information relevant to this insurance,
that knowledge is considered knowledge of every Insured.

c. An "employee" of any Insured is considered to be an “employee" of every Insured.

d._ If this insurance or any of its coverages is canceled or terminated as to any Insured, loss sustained by that
Insured is covered only if discovered no later than one year from the date of that cancellation or termination.

e. We will not pay more for loss sustained by more than one Insured than the amount we should pay if all the
loss had been sustained by one Insured.

Legal Action Against Us: You may not bring any legal action against us involving loss:
a. Unless you have complied with all the terms of this insurance;

b. Until 90 days after you have filed proof of loss with us; and

c. Unless brought within 2 years from the date you discover the loss,

Loss Covered Under More Than One Coverage of This Insurance: If two or more coverages of this insurance
apply to the same loss, we will pay the lesser of:

a. The actual amount of loss: or

b. The sum of the limits of insurance applicable to those coverages.

Loss Sustained During Prior Insurance

a. If you, or any predecessor in interest, sustained loss during the period of any prior insurance that you or the
predecessor in interest could have recovered under that insurance except that the time within which to dis-
cover loss had expired, we will pay for it under this insurance, provided:

(1) This insurance became effective at the time of cancellation or termination or the prior insurance: and

(2) The loss would have been covered by this insurance had it been in effect when the acts or events caus-
ing the loss were committed or occurred.

Includes copyrighted material of ISO Commercial Services, Inc., with its permission.

54221 (6-00) Copyright, ISO Commercial Risk Services, Inc., 1984, 1987 Page 3 of 7
Case 3:21-cv-00178-MCR-EMT Document 1- i
Agency Code 12-0427-00 ent1-1 Filed 01/28/21 FAAS, Rnd 1.4 82, 04622-78400865

b. The insurance under this Condition is part of, not in addition to, the Limits of Insurance and is limited to the
lesser of the amount recoverable under:

(1) This insurance as of its effective date; or
(2) The prior insurance had it remained in effect.

8. Loss Covered Under This Insurance and Prior Insurance Issued by Us or Any Affiliate: lf any loss is cov-
ered:

a. Partly by this insurance; and

b. Partly by any prior canceled or terminated insurance that we or any affiliate had issued to you or any prede-
cessor in interest;

the most we will pay is the larger of the amount recoverable under this insurance or the prior insurance.

9. Non-Cumulation of Limit of Insurance: Regardless of the number of years this insurance remains in force or
the number of premiums paid, no Limit of Insurance cumulates from year to year or period to period.

10. Other Insurance: This insurance does not apply to loss recoverable or recovered under other insurance or in-
demnity. However, if the limit of the other insurance or indemnity is insufficient to cover the entire amount of the
loss, this insurance will apply to that part of the loss, other than that falling within any deductible amount, not re-
coverable or recovered under the other insurance or indemnity, but not or more than the Limit of Insurance.

11. Ownership of Property; Interests Covered: The property covered under this insurance is limited to property:
a. That you own or hold; or

b. For which you are legally liable.

However, this insurance is for your benefit only. It provides no rights or benefits to any other person or organiza-
tion.

12. Policy Period
a. The Policy Period is shown in the Declarations.

b. Subject to the Loss Sustained During Prior Insurance condition, we will pay only for loss that you sustain
through acts committed or events occurring during the Policy Period.

13. Records: You must keep records of all Covered Property so we can verify the amount of any joss.
14, Recoveries

a. Any recoveries, less the cost of obtaining them, made after settlement of loss covered by this insurance will
be distributed as follows: ,

(1) To you, until you are reimbursed for any loss that you sustain that exceeds the Limit of Insurance and the
Deductible Amount, if any:

(2) Then to us, until we are reimbursed for the settlement made;

(3) Then to you, until you are reimbursed for that part of the loss equal to the Deductible Amount, if any.

Includes copyrighted material of ISO Commercial Services, Inc., with its permission.
54221 (6-00) Copyright, ISO Commercial Risk Services, Inc., 1984, 1987 Page 4 of 7
e 3:21-cv-00178-MCR-EMT Document1-1 Filed 01/28/21 Page 88 of 182
0

Ca
Agency Code 037-0 Policy Number 204622-78400865

b. Recoveries do not include any recovery:

(1)
(2)

From insurance, suretyship, reinsurance, security or indemnity taken for our benefit: or

Of original "securities" after duplicates of them have been issued.

15. Territory: This insurance covers only acts committed or events occurring within the United States of America,
U.S. Virgin Islands, Puerto Rico, Canal Zone or Canada.

16. Transfer of Your Rights of Recovery Against Others to Us: You must transfer to us all your rights of recov-
ery against any person or organization for any loss you sustained and for which we have paid or settled. You
must also do everything necessary to secure those rights and do nothing after loss to impair them.

17. Valuation - Settlement

a. Subject to the Limit of Insurance provision we will pay for:

(1)

(2)

(3)

Loss of "money" but only up to and including its face value. We may, at our option, pay for loss of “mon-
ey" issued by any country other than the United States of America;

(a) At face value in the "money" issued by that country; or

(b) In the United States of America dollar equivalent determined by the rate of exchange on the day the
loss was discovered,

Loss of "securities" but only up to and including their value at the close of business on the day the loss
was discovered. We may, at our option:

(a) Pay the value of such "securities" or replace them in kind, in which event you must assign to us all
your rights, title and interest in and to those "securities":

(b) Pay the cost of any Lost Securities Bond required in connection with issuing duplicates of the "securi-
ties". However, we will be liable only for the payment of so much of the cost of the bond as would be
charged for a bond having a penalty not exceeding the lesser of the:

i. Value of the "securities" at the close of the business on the day the loss was discovered: or

ii. Limit of Insurance.

Loss of, or loss from damage to "property other than money and securities" or loss from damage to the
"premises" for not more than the:

(a) Actual cash value of the property on the day the loss was discovered:

(b) Cost of repairing the property or "premises": or

(c) Cost of replacing the property with property of like kind and quality.

We may, at our option, pay the actual cash value of the property or repair or replace it.

If we cannot agree with you upon the actual cash value or the cost of repair or replacement, the value or
cost will be determined by arbitration.

b. We may, at our option, pay for loss of, or loss from damage to, property other than “money”:

54221 (6-00)

Includes copyrighted material of ISO Commercial Services, Inc., with its permission.
Copyright, ISO Commercial Risk Services, Inc., 1984, 1987 Page 5 of 7
Case 3:21-cv-00178-MCR-EMT Documenti1-1 Filed 01/28/21 Page 89 of 182
Agency Code 12-0427-00 Policy Number  204622-78400865

(1) In the "money" of the country in which the loss occurred; or

(2) In the United States of America dollar equivalent of the "money" of the country in which the loss occurred
determined by the rate of exchange on the day the loss was discovered.

c. Any property that we pay for or replace becomes our property.
18. Cancellation As To any Employee: This insurance is cancelled as to any "Employee":
a. Immediately upon discovery by:
(1) You; or
(2) Any of your partners, officers or directors not in collusion with the "employee",
of any dishonest act committed by that "employee" whether before or after becoming employed by you.

b. On the date specified in a notice mailed to you. That date will be least 30 days after the date of mailing. The
notice will be mailed to you at your last mailing address known to us.

F. DEFINITIONS
1. "Employee" means:

a. Any natural person:
(1) While in your service (and for 30 days after termination of service);
(2) Whom you compensate directly by salary, wages or commissions, and
(3) Whom you have the right to direct and control while performing services for you; or

b. Any natural person employed by an employment contractor while that person is subject to your direction and
control and performing services for you excluding however, any such person while having care and custody of
property outside the "premises".

But “employee” does not mean any:

(1) Agent, broker, factor, commission merchant, consignee, independent contractor or representative of the
same general character; or

(2) Director or trustee except while performing acts coming within the scope of the usual duties of an employ-
ee.

2. "Employee Dishonesty" in paragraph A.2. means only dishonest acts committed by an "employee", whether
identified or not, acting alone or in collusion with other persons, except you or a partner, with the manifest intent
to:

(1) Cause you to sustain loss; and also

(2) Obtain financial benefit (other than employee benefits earned in the normal course of employment, including:
salaries, commissions, fees, bonuses, promotions, awards, profit sharing or pensions) for:

(a) The "employee"; or

Includes copyrighted material of ISO Commercial Services, Inc., with its permission.
54221 (6-00) Copyright, ISO Commercial Risk Services, Inc., 1984, 1987 Page 6 of 7
Case 3:21-cv-00178-MCR-EMT Document1-1 Filed 01/28/21 Page 90 of 182
Agency Code 12-0427-00 Policy Number 204622-78400865

(b) any person or organization intended by the "employee" to receive that benefit.
3. "Money™ means:
a. Currency, coins and bank notes in current use and having a face value; and
b. Travelers checks, register checks and money orders held for sale to the public.

4. “Occurrence” means all loss caused by, or involving one or more “employees", whether the result of a single act
or series or acts.

5. “Property Other Than Money and Securities" means any tangible property other than "money" and "securities"
that has intrinsic value but does not include any property listed in any Coverage Form and Property Not Covered.

6. "Securities" means negotiable and non-negotiable instruments or contracts representing either "money" or other
property and includes:

a. Tokens, tickets, revenue and other stamps (whether represented by actual stamps or unused value in a me-
ter) in current use; and

b. Evidences of debt issued in connection with credit or charge cards, which cards are not issued by you:
but does not include “money."

All other policy terms and conditions apply.

Includes copyrighted material of ISO Commercial Services, Inc., with its permission.
54221 (6-00) Copyright, SO Commercial Risk Services, Inc., 1984, 1987 Page 7 of 7
Agency Code

Case 3:21-cv-00178-MCR-EMT Document 1- i
ent1-1 Filed 01/28/21 Page, 1 Ott 82, 94622-78400865

12-0427-00

 

This endorsement modifies insurance provided under the following:
BUILDING AND PERSONAL PROPERTY COVERAGE FORM

54312 (4-07)

54312 (4-07)

THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

HURRICANE PERCENTAGE DEDUCTIBLE

DEFINITION

The following definition is added to the BUILDING
AND PERSONAL PROPERTY COVERAGE FORM,
H. DEFINITIONS.

"Hurricane" means a storm system that has been
declared to be a "hurricane" by the National Hurri-

cane Center of the National Weather Service. The
duration of the "hurricane" includes the time period,
in Florida:

a. Beginning at the time a “hurricane” watch or
"hurricane" warning is issued for any part of
Florida by the National Hurricane Center of the
National Weather Service;

b. Continuing for the time period during which the
"hurricane" conditions exist anywhere in Florida;
and

c. Ending 72 hours following the termination of the
last "hurricane" watch or "hurricane" warning
issued for any part of Florida by the National
Hurricane Center of the National Weather
Service.

"Hurricane" is only covered under the peril of Wind-
storm or Hail. Coverage for "hurricane" does not
include loss to Covered Property caused directly or
indirectly by the following, whether or not any other
cause or event contributes concurrently or in any
sequence to the loss:

a. Regardless of the cause, flood, surface water,
waves, tides, tidal waves, storm surge, over-
flow of any body of water, or their spray, all
whether driven by wind or not;

b. Mudslide or mudflow;

c. Water that backs up from a sewer or drain; or

d. Water under the ground surface pressing on, or
flowing or seeping through:

(1) Foundations, walls, floors or paved sur-
faces;

(2) Basements, whether paved or not; or
(3) Doors, windows or other openings.

But if loss or damage by fire, explosion or sprinkler
leakage results, we will pay for the resulting dam-
age.

All other policy terms, conditions and exclusions
apply.

HURRICANE DEDUCTIBLE CLAUSE

The Hurricane Percentage Deductible shown in the
Declarations, applies to covered loss or damage to
Covered Property caused directly or indirectly by a
"hurricane", regardless of any other cause or event
that contributes concurrently or in any sequence to
the loss or damage. If loss or damage from a cov-
ered weather condition other than a “hurricane” oc-
curs, and that loss or damage would not have occur-
red but for the "hurricane", such loss or damage
shall be considered to be caused by a “hurricane”
and therefore part of the "hurricane" occurrence.

The Hurricane Percentage Deductible shown in the
Declarations for Building, Business Personal Prop-
erty and/or Property In The Open, only applies to
covered loss or damage to such property caused by
a "hurricane". The Hurricane Percentage Deductible
does not apply to any other type of property covered
by this coverage form.

Included copyrighted material of Insurance Services Office, Inc., with its permission.

© Insurance Services Office, Inc., 1983, 1990, 1997

Page 1 of 3
Agency Code?

If a windstorm is not declared to be a "hurricane" and
there is covered loss or damage to Covered Property,
the applicable deductible is the same deductible that
applies to Fire.

As used in this endorsement, the terms “specific insur-
ance” and "blanket insurance" have the following mean-
ings: Specific insurance covers each item of insurance
(for example, each building or personal property ina
building) under a separate Limit of Insurance. Blanket
insurance covers two or more items of insurance (for
example, a building and personal property in that build-
ing, or two buildings) under a single Limit of Insurance.
Items of insurance and corresponding Limit(s) of Insur-
ance are shown in the Declarations.

A. Calculation Of The Deductible

1.

54312 (4-07)

A deductible is calculated separately for and
applies separately to:

a. Each building sustaining covered loss or
damage;

b. Each building and to personal property in
that building if both sustain covered loss or
damage. A separate deductible applies to
the building and a separate deductible ap-
plies to the personal property;

¢. Personal property at each building, if per-
sonal property sustains covered loss or
damage;

d. Scheduled property in the open sustaining
covered loss or damage.

In any one occurrence of "hurricane", the total
deductible for all covered "hurricane" losses will
not be fess than $1,000.

We will not pay for covered loss or damage until
the amount of covered loss or damage exceeds
the applicable deductible. We will then pay the
amount of covered loss or damage in excess of
that deductible, up to the applicable Limit(s) of
Insurance, after any reduction required by any of
the following: Coinsurance Condition, Agreed
Value Optional Coverage, Additional Condition -
Need For Adequate Insurance or Additional
Condition - Need For Full Reports.

When property is covered under the Coverage
Extension for Newly Acquired or Constructed
Property: In determining the amount, if any, that

ASE $59:hgC¥ 001 78-MCR-EMT Document 1-1 Filed 01/28/21 Page 92 of 182

Policy Number 204622-78400865

we will pay for covered loss or damage, we will
deduct an amount equal to a percentage of the
Limit(s) of Insurance of the property at time of
loss. The applicable percentage for Newly Ac-
quired or Constructed Property is the highest
percentage shown in the Declarations for any
described premises.

B. Calculation Of The Deductible - Specific Insur-
ance Other Than Builders Risk

1.

Property Not Subject To Value Reporting
Forms

In determining the amount, if any, that we will
pay for covered loss or damage, we will deduct
an amount equal to the Hurricane Percentage
Deductible (as shown in the Declarations) of the
Limit(s) of Insurance applicable to the property
that has sustained loss or damage.

Property Subject To Value Reporting Forms

In determining the amount, if any, that we will
pay for covered loss or damage, we will deduct
an amount equal to the Hurricane Percentage
Deductible (as shown in the Declarations) of the
Limit(s) of Insurance of the property that has
sustained loss or damage. The Limit(s) of Insur-
ance to be used are the latest Limit(s) of Insur-
ance shown in the most recent Report of Values
on file with us.

However:

a. If the most recent Report of Values shows
less than the full Limit(s) of Insurance of the
property on the report dates, we will deter-
mine the deductible amount as a percentage
of the full Limit(s) of Insurance as of the
report dates.

b. If the first Report of Values is not filed with
us prior to loss or damage, we will deter-
mine the deductible amount as a percentage
of the applicable Limit(s) of Insurance.

C. Calculation Of The Deductible - Blanket Insur-
ance Other Than Builders Risk

1.

Property Not Subject To Value Reporting
Forms

In determining the amount, if any, that we will
pay for covered loss or damage, we will deduct

Included copyrighted material of Insurance Services Office, Inc., with its permission.

© Insurance Services Office, Inc., 1983, 1990, 1997

Page 2 of 3
Case 3:21-cv-00178-MCR-EMT Document 1-1 Filed 01/28/21

Agency Code 12-0427-00

an amount equal to the Hurricane Percentage
Deductible (as shown in the Declarations) of the
Limit(s) of Insurance of the property that has
sustained loss or damage. The Limit(s) of insur-
ance to be used are those shown in the most
recent Statement of Values on file with us.

Property Subject To Value Reporting Forms

in determining the amount, if any, that we will
pay for property that has sustained covered loss
or damage, we will deduct an amount equal to
the Hurricane Percentage Deductible (as shown
in the Declarations) of the Limit(s) of Insurance
of that property as of the time of loss or dam-
age.

D. Calculation Of The Deductible - Builders Risk In-
surance

1.

54312 (4-07)

Builders Risk Other Than Reporting Form

In determining the amount, if any, that we will
pay for covered loss or damage, we will deduct
an amount equal to the Hurricane Percentage
Deductible (as shown in the Declarations) of the
actual cash value(s) of that property as of the
time of loss or damage.

Fans, Rieirg 1-8 2,04622-78400865

Builders Risk Reporting Form

In determining the amount, if any, that we will
pay for covered loss or damage, we will deduct
an amount equal to the Hurricane Percentage
Deductible (as shown in the Declarations) of the
Limit(s) of Insurance of the property that has
sustained loss or damage. The Limit(s) of Insur-
ance to be used are the actual cash value(s)
shown in the most recent Report of Values on
file with us.

However:

a. If the most recent Report of Values shows
less than actual cash value(s) of the prop-
erty on the report date, we will determine the
deductible amount as a percentage of the
actual cash value(s) as of the report date.

b. If the first Report of Values is not filed with
us prior to covered loss or damage, we will
determine the deductible amount as a per-
centage of the actual cash value(s) of the
property as of the time of loss or damage.

Included copyrighted material of Insurance Services Office, Inc., with its permission.

© Insurance Services Office, Inc., 1983, 1990, 1997

Page 3 of 3
e 3:21-cv-00178-MCR-EMT Document1-1 Filed 01/28/21 Page 94 of 182

Agency Code 8359-46

Policy Number 204622-78400865

 

54338 (1-07)

THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

FINE ARTS, COLLECTIBLES AND
MEMORABILIA - BLANKET COVERAGE

This endorsement modifies insurance under the following:

BUILDING AND PERSONAL PROPERTY COVERAGE FORM

CONDOMINIUM ASSOCIATION COVERAGE FORM

CONDOMINIUM COMMERCIAL UNIT-OWNERS COVERAGE FORM

CAUSES OF LOSS - SPECIAL FORM

1. Under A. COVERAGE, 4. Additional Coverages,
the following Additional Coverage is added:

Fine Arts, Collectibles and Memorabilia - Blanket
Coverage

a. Coverage

We will pay for direct physical loss or damage to
fine arts, collectibles and memorabilia owned by
you while located within the United States of
America and Canada.

b. Perils We Insure Against

The Covered Cause Of Loss Form shown in the
Declarations, does not apply to this Additional
Coverage.

We cover RISKS OF DIRECT PHYSICAL LOSS
unless the loss is:

(1) Excluded in c. Exclusions, immediately be-
low; or

(2) Limited by any other provision of this policy.
c. Exclusions

We will not pay for loss or damage caused di-
rectly or indirectly by any of the following. Such
loss is excluded regardless of any other cause
or event that contributes concurrently or in any
sequence to the loss.

(1)
(2)

(3)

(4)

(5)

(6)

(7)

(8)

Wear and tear.

Rust, corrosion, fungus, decay, deteriora-
tion, hidden or latent defect or any quality in
property that caused it to damage or destroy
itself.

Insects, birds, rodents, or other animals or
vermin.

Nuclear reaction or radiation, or radioactive
contamination, however caused. But if loss
or damage by fire results, we will pay for
that resulting loss or damage.

War, including undeclared or civil war; war-
like action by a military force, including
action in hindering or defending against an
actual or expected attack, by any govern-
ment, sovereign or other authority using
military personnel or other agents; or insur-
rection, rebellion, revolution, usurped power,
or action taken by governmental authority in
hindering or defending against any of these.

An action committed by you or at your direc-
tion with the intent to cause loss or damage.

Damage caused by any repairing, restora-
tion or retouching process.

Breakage of art glass windows, statuary,
marble, glassware, bric-a-brac, porcelains
and similar fragile articles unless caused by:

Includes copyrighted material of ISO Commercial Services, Inc., with its permission
54338 (1-07) Copyright, ISO Commercial Risk Services, Inc., 1983, 1984, 1986, 1990 Page 1 of 2
54338 (1-07)

Case 3:21-cv-00178-MCR-EMT Documenti1-1 Filed 01/28/21 Page 95 of 182

Agency Code 12-0427-00

(a) Fire or lightning;

(b) Aircraft;

(c) Theft or attempted theft;
(d) Windstorm or hail;

(e) Earthquake;

(f) Flood or storm surge;
(g) Malicious damage; or

(h) Collision, derailment or overturn of con-
veyance;

except as we may state otherwise.

(9) Loss to fine arts, collectibles or memorabilia
on exhibition at any premises other than the
premises described in the Declarations.

(10)Mysterious disappearance unless the loss is
a direct result of forcible entry of which there
is visible evidence.

d. Limit Of Insurance
We will pay no more than the smallest of either:

(1) The cost to replace damaged property with
new property of similar quality and features
reduced by the amount of decrease in value
because of age, wear, obsolescence or mar-
ket value applicable to the damaged prop-
erty immediately prior to the loss; or

(2) The Limit of Insurance shown in the Decla-
rations for FINE ARTS, COLLECTIBLES OR
MEMORABILIA - BLANKET INSURANCE.

In no event shall our payment for all items in any
one loss exceed the Limit of Insurance shown in
the Declarations for FINE ARTS, COLLECT-
{IBLES OR MEMORABILIA - BLANKET INSUR-
ANCE.

This is an additional amount of insurance.

e. Deductible

Policy Number  204622-78400865

No deductible applies to this Additional Cover-
age.

f. Conditions

(1) In case of loss of or damage to any part of a
pair or set, we may:

(a) repair or replace any part of the pair or
set to restore it to its value before the
loss; or

(b) pay the difference between the actual
cash value of the property before and
after the loss.

(2) In case of loss or damage to any part of
property covered, consisting of several parts
when complete, we shail pay only for the
value of the part lost or damaged.

2. Under A. COVERAGE, b. Your Business Personal
Property, 2. Property Not Covered, the following
property is added:

Fine arts, collectibles and memorabilia.

3. Under F. ADDITIONAL CONDITIONS, 1. Coinsur-
ance, does not apply to this coverage.

4. Under C. LIMITATIONS, paragraph 3. c. does not
apply to this Additional Coverage.

5. The following Definitions apply to this endorsement
only:

a. Fine arts mean paintings, etchings, pictures,
tapestries, art glass windows and other bona
fide works of art of rarity, historical value or
artistic merit.

b. Collectibles mean objects collected as a hobby,
for display or as an investment whose value
may appreciate.

c. Memorabilia means objects valued for their
connection to historical events, culture, enter-
tainment or experiences worthy of remem-
brance.

All other policy terms and conditions apply.

Includes copyrighted material of ISO Commercial Services, Inc., with its permission
Copyright, ISO Commercial Risk Services, Inc., 1983, 1984, 1986, 1990 Page 2 of 2
Case 3:21-cv-00178-MCR-EMT Document 1-1 Filed 01/28/21 Page 96 of 182

Agency Code 12-0427-00

Policy Number 204622-78400865

 

54339 (1-07)

THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

BAILEES COVERAGE

This endorsement modifies insurance under the following:

BUILDING AND PERSONAL PROPERTY COVERAGE FORM
CONDOMINIUM ASSOCIATION COVERAGE FORM
CONDOMINIUM COMMERCIAL UNIT-OWNERS COVERAGE FORM

1. Under A. COVERAGE, 4. Additional Coverages,
the following Additional Coverage is added:
Bailees Coverage
a. Covered Property

We will pay for direct physical loss or damage to
the property of others that:

(1) Is in your possession or in the possession of
any of your employees; or

(2) Is being transported by you, any of your em-
ployees, a public carrier or mail service.

We will also cover your actual incurred cost for
labor and materials.

b. Property Not Covered
We do not cover:

(1) Property held for storage or for which a stor-
age charge is made. If you do not have in-
structions from the owner of the goods to
store goods held by you, such goods are not
considered stored.

(2) Property while in the possession of any per-
son, company or corporation other than you,
your employees, a public carrier or mail
service.

(3) Any land motor vehicle.

(4) Watercraft.

(5) Aircraft including objects falling from aircraft.

(6) Animals, fish, fowl, reptiles or amphibians.

(7) Accounts, bills, currency, deeds, food
stamps or other evidences of debt, money,
notes or securities. Lottery tickets held for
sale are not securities.

(8) Contraband or property in the course of il-
legal transportation or trade.

Perils We insure Against

The Covered Cause Of Loss Form shown in the
Declarations, does not apply to this coverage.

We cover direct physical loss or damage to
property covered caused by:

(1) Fire and lightning;

(2) Windstorm or hail:

(3) Explosion;

(4) Collision meaning accidental impact of the
transporting vehicle with any other vehicle or
object including overturning of the transport-
ing vehicle or collapse of bridges;

(5) Strikers, locked-out workmen or persons
taking part in labor disturbances; riots and
civil commotions;

(6) Aircraft including objects falling from air-
craft;

Includes copyrighted material of ISO Commercial Services, Inc., with its permission.
54339 (1-07) Copyright, ISO Commercial Risk Services, Inc., 1983, 1984, 1986, 1990. Page 1 of 2
Case 3:21-cv-00178-MCR-EMT Document 1-1 Filed 01/28/21 Page 2d of 18

Agency Code = 12-0427-00

(7) Flood, meaning rising of navigable waters;
(8) Earthquake;
(9) Sprinkler leakage;

(10)Burglary, if there are signs of forcible entry
into the premises or delivery vehicle;

(11)Robbery from you, any of your employees, a

public carrier or mail service;

(12) Transportation risks by public carriers or
mail service; and

(13)Confusion of goods resulting from any of the

above perils.
d. Exclusions

We will not pay for loss or damage caused di-
rectly or indirectly by any of the following. Such
loss is excluded regardless of any other cause
or event that contributes concurrently or in any
sequence to the loss.

(1) Nuclear reaction or radiation, or radioactive
contamination, however caused. But if loss
or damage by fire results, we will pay for
that resulting loss or damage.

(2) War, including undeclared or civil war, war-
like action by a military force, including ac-
tion in hindering or defending against an ac-
tual or expected attack, by any government,
sovereign or other authority using military
personnel or other agents; or insurrection,
rebellion, revolution, usurped power, or
action taken by governmental authority in
hindering or defending against any of these.

(3) Misappropriation, secretion, conversion,
infidelity or any dishonest act by you or
others or the employees or agents of either
to whom the covered property may be en-
trusted. This exclusion does not apply to
carriers for hire.

miber 204622-78400865

(4) Delay.

(5) Vandalism or malicious mischief.

(6) Burglary of property left in your delivery veh-
icles overnight unless locked and in your
building which you occupy.

e. Limit Of Insurance

We will pay no more than the smallest of either:

(1) The cost to replace damaged property with
new property of similar quality and features
reduced by the amount of decrease in value
because of age, wear, obsolescence or mar-
ket value applicable to the damaged prop-
erty immediately prior to the loss; or

(2) The Limit of Insurance shown in the Decla-
rations for BAILEES COVERAGE.

This is an additional amount of insurance.
Our payment for loss of or damage to property
of others will only be for the account of the own-
er of the property.

f. Deductible

No deductible applies to this Additional Cover-
age.

2. Coinsurance

The Additional Condition, Coinsurance does not ap-
ply to this Additional Coverage.

3. B. EXCLUSIONS does not apply to this Additional
Coverage.

All other policy terms and conditions apply.

Includes copyrighted material of ISO Commercial Services, Inc., with its permission.

54339 (1-07)

Copyright, ISO Commercial Risk Services, Inc., 1983, 1984, 1986, 1990.

Page 2 of 2
Agency Code ORF,

B9.ygcY 001 78-MCR-EMT Document 1-1 Filed 01/28/21 Page 98 of 182
-U0

Policy Number 204622-78400865

 

54343 (8-07)

THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

FLORIDA CHANGES

This endorsement modifies insurance provided under the following:

COMMERCIAL PROPERTY COVERAGE PART

A. The following provision applies when a Coinsurance
percentage is shown in the Declarations:

Florida law states as follows:

Coinsurance contract: The rate charged in this policy
is based upon the use of the coinsurance clause at-

tached to this policy, with the consent of the Insured. Cc.

B. The following is added:
If windstorm is a Covered Cause of Loss and loss or
damage to Covered Property is caused by or results
from windstorm, the following exclusion applies in:
1. Broward County;
2. Dade County;
3. Martin County;
4. Monroe County;

5. Palm Beach County; and

6. All the areas east of the west bank of the In-
tra-Coastal Waterway in the Counties of:

a. Indian River; and
b. St. Lucie.

Windstorm Exterior Paint and Waterproofing
Exclusion

We will not pay for loss or damage caused by
windstorm to:

1. Paint; or

2. Waterproofing material:

applied to the exterior of Buildings unless the Build-
ing to which such loss or damage occurs also sus-
tains other loss or damage by windstorm in the
course of the same storm event. But such coverage
applies only if windstorm is a Covered Cause of
Loss.

The LOSS PAYMENT Condition dealing with the
number of days within which we must pay for cov-
ered loss or damage is replaced by the following:

Provided you have complied with all the terms of this
Coverage Part, we will pay for covered loss or dam-
age:

(1) Within 20 days after we receive the
sworn proof of loss and reach written
agreement with you; or

(2) Within 30 days after we receive the
sworn proof of loss and:

(a) There is an entry of a final judg-
ment; or

(b) There is a filing of an appraisal
award with us; or

(3) Within 90 days of receiving notice of a
property claim, unless we deny the
claim during that time or factors beyond
our control reasonably prevent such pay
ment. If a portion of the claim is denied,
then the 90-days time period for pay-
ment of claim relates to the portion of
the claim that is not denied.

This condition applies only to the
following:

Includes copyrighted material of Insurance Services Office, Inc., with its permission.
54343 (8-07) Copyright, ISO Properties, Inc., 2006, 2007 Page 1 of 2
Case 3:21-cv-00178-MCR-EMT Document 1-1 Filed 01/28/21 Page 22

Oh 28
Agency Code 12-0427-00 %04622-78400865

(a) A claim under a policy covering resi- (c) Aclaim for contents coverage un-
dential property; der a commercial tenant's policy if
the rented premises are 10,000
(b) A claim for building or contents cov- square feet or less and the policy
erage under this policy if the insured covers only locations in Florida.
building is 10,000 square feet or
less and this policy covers only loca- All other policy terms and conditions apply.

tions in Florida; or

Includes copyrighted material of Insurance Services Office, Inc., with its permission.
54343 (8-07) Copyright, ISO Properties, Inc., 2006, 2007 Page 2 of 2
Agency Coa

-21-cv- - -EMT Document 1-1 Filed 01/28/21 Page 100 of 182
ASS RFhscv 00178-MCR-EM

Policy Number 204622-78400865

 

This endorsement modifies insurance provided under the following:

54355 (10-15)

THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY,

FLORIDA CHANGES - CANCELLATION AND
NONRENEWAL

COMMERCIAL PROPERTY COVERAGE PART

A. Paragraph 2. of the CANCELLATION Common
Policy Condition is replaced by the following:
2. Cancellation For Policies In Effect 90 Days
Or Less

a.

If this policy has been in effect for 90 days
or less, we may cancel this policy by mailing
or delivering to the first Named Insured writ-
ten notice of cancellation, accompanied by
the specific reasons for cancellation, at
least:

(1) 10 days before the effective date of can-
cellation if we cancel for nonpayment of
premium; or

(2) 20 days before the effective date of can-
cellation if we cancel for any other rea-
son, except we may cancel immediately
if there has been:

(a) A material misstatement or misrep-
resentation; or

(b) A failure to comply with underwriting
requirements established by the
insurer.

We may not cancel:

(1) On the basis of property insurance
claims that are the result of an act of
God, unless we can demonstrate, by
claims frequency or otherwise, that you
have failed to take action reasonably
necessary as requested by us to pre-
vent recurrence of damage to the in-
sured property; or

(2) Solely on the basis of a single property
insurance claim which is the result of
water damage, unless we can demon-
strate that you have failed to take action
reasonably requested by us to prevent a
future similar occurrence of damage to
the insured property.

B. Paragraph 5. of the CANCELLATION Common
Policy Condition is replaced by the following:

54355 (10-15)

Cc,

Includes copyrighted material of Insurance Services Office, Inc., with its permission.

If this policy is canceled, we will send the first
Named Insured any premium refund due. If we
cancel, the refund will be pro rata. If the return
premium is not refunded with the notice of can-
cellation or when this policy is returned to us, we
will mail the refund within 15 working days after
the date cancellation takes effect.

The following is added to the CANCELLATION
Common Policy Condition:
7. Cancellation For Policies In Effect For More

Than 90 Days
a. If this policy has been in effect for more than

90 days, we may cancel this policy only for

one or more of the following reasons:

(1) Nonpayment of premium;

(2) The policy was obtained by a material
misstatement;

(3) There has been a failure to comply with
underwriting requirements established
by us within 90 days after the effective
date of coverage;

(4) There has been a substantial change in
the risk covered by the policy;

(5) The cancellation is for all insureds under
such policies for a given class of
insureds;

(6) On the basis of property insurance
claims that are the result of an act of
God, if we can demonstrate, by claims
frequency or otherwise, that you have
failed to take action reasonably neces-
Sary as requested by us to prevent re-
currence of damage to the insured
property;

(7) On the basis of a single property insur-
ance claim which is the result of water
damage, if we can demonstrate that you
have failed to take action reasonably re-
quested by us to prevent a future similar

Page 1 of 2
Case 3:21-cv-00178-MCR-EMT Document i-1 Filed 01/28/21 P

Agency Code 12-0427-00

occurrence of damage to the insured
property; or

(8) If the Office of Insurance Regulation
(Office) finds that the early cancellation
of some or all of our policies is neces-
sary to protect the best interests of the
public or policyholders and the Office
approves our plan for early cancellation
of some or all of our policies.

b. If we cancel this policy for any of these rea-
sons, we will mail or deliver to the first
Named Insured written notice of cancel-
lation, accompanied by the specific reasons
for cancellation, at least:

(1) 10 days before the effective date of can-
cellation if cancellation is for nonpay-
ment of premium; or

(2) 45 days before the effective date of can-
cellation if cancellation is for one or
more of the reasons stated in 7.a.(2)
through 7.a.(8) above.

D. The following is added:
NONRENEWAL

1.

54355 (10-15)

If we decide not to renew this policy we will mail
or deliver to the first Named Insured written no-
tice of nonrenewal, accompanied by the specific
reason for nonrenewal, at least 45 days prior to
the expiration of the policy.

Includes copyrighted material of Insurance Services Office, Inc., with its permission.

2. Any notice of nonrenewal will be mailed or deliv-

ered to the first Named Insured's last mailing ad-

dress known to us.

We may not refuse to renew this policy:

a. On the basis of property insurance claims
that are the result of an act of God, unless
we can demonstrate, by claims frequency or
otherwise, that you have failed to take action
reasonably necessary as requested by us to
prevent recurrence of damage to the insured
property.

b. On the basis of filing of property insurance
claims for sinkhole loss if:

(1) The total of such property insurance
claim payments does not equal or ex-
ceed the policy limits of coverage in ef-
fect on the date of loss for property
damage to the covered building.

(2) You repaired the structure in accor-
dance with the engineering recommen-
dations upon which any loss payment or
policy proceeds were based.

c. Solely on the basis of a single property in-
surance claim which is the result of water
damage, unless we can demonstrate that
you have failed to take action reasonably
requested by us to prevent a future similar
occurrence of damage to the insured

property.

Page 2 of 2

BOE Ain Bl:18304622-78400865
Agency Cod

-21-CVv- - -EMT Document 1-1 Filed 01/28/21 Page 102 of 182
as. BF lacV 00178-MCR-EM

Policy Number 204622-78400865

 

34843 (10-09)

THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

EQUIPMENT BREAKDOWN ENDORSEMENT

This endorsement modifies insurance provided under the following:

BUILDING AND PERSONAL PROPERTY COVERAGE FORM ;

CAUSES OF LOSS - BASIC FORM
CAUSES OF LOSS - BROAD FORM
CAUSES OF LOSS - SPECIAL FORM

1. The BUILDING AND PERSONAL PROPERTY
COVERAGE FORM is amended as follows:

a. A. COVERAGE, 4, Additional Coverages is
amended as follows:

(1) d. Pollutant Clean Up and Removal is de-
leted and replaced by the following as it
applies to this endorsement only:

d. Pollutant Clean Up and Removal

We will pay for the pollutant clean up,
removal, repair or replacement of dam-
aged Covered Property resulting from
an "Equipment Breakdown". The
amount we pay is subject to the Limits
of Insurance Section.

This coverage does not include contam-
ination of perishable stock by a refriger-
ant.

(2) The following Additional Coverages are
added:

(a) Expediting Expenses
We will pay for the expediting expense
loss resulting from an "Equipment
Breakdown" with respect to your
damaged Covered Property. We will
pay the "reasonable extra cost" to:
1) Make temporary repairs;

2) Expedite permanent repairs; or

(b)

(c)

3) Expedite permanent replacement.

"Reasonable extra cost" shall mean "the
extra cost of temporary repair and of
expediting the repair of such damaged
equipment of the insured, including
overtime and the extra cost of express
or other rapid means of transportation".
The amount we pay is subject to the
Limits of Insurance Section.

Refrigerant Contamination

We will pay for loss to your Covered
Property that is damaged by contamina-
tion by a refrigerant used in the refriger-
ating, cooling or humidity control equip-
ment at the described premises as a
result of an "Equipment Breakdown",
The amount we pay is subject to the
Limits of Insurance Section.

Spoilage Coverage

We will pay for loss of perishable goods
due to spoilage resulting from lack of
power, light, heat, steam or refrigeration
caused by an "Equipment Breakdown"
to types of property covered by this po-
licy, that are:

1) Located on or within 1,000 feet of
your described premises; and

2) Owned by you, the building owner (if
you are a tenant), or owned by a
public utility, or other supplier with
whom you have a contract to supply

Includes copyrighted material of Insurance Services Office, Inc., with its permission.
54843 (10-09) Copyright ISO Properties, Inc., 1988, 1990 Page 1 of 7
Case 3:21-cv-00178-MCR-EMT Document 1-1

Agency Code

54843 (10-0

12-0427-00

(d)

9)

you with any of the following ser-
vices: electrical power, waste dis-
posal, air conditioning, refrigeration,
heating, natural gas, compressed
air, water, steam, internet access,
telecommunications services, wide
area networks or data transmission.

However, we will not pay for any physi-
cal loss or damage caused by or result-
ing from any of the causes of loss listed
below, unless loss or damage not other-
wise excluded results, then we will pay
for such resulting damage:

4) Fire, lightning, combustion explo-
sion, windstorm or hail, weight of
snow, ice or sleet, falling objects,
smoke, aircraft or vehicles, riot or
civil commotion, vandalism, sinkhole
collapse, volcanic action, leakage
from fire extinguishing equipment,
water damage, earth movement; or

2) Flood, unless an "Equipment
Breakdown" ensues.

Our payment will be based upon the
actual replacement cost of the perish-
able goods at the time of loss. The
amount we pay is subject to the Limits
of Insurance Section.

CFC Refrigerants

We will pay for the "additional costs" to
repair or replace Covered Property be-
cause of the use or presence of a refrig-
erant containing CFC (chlorofluorocar-
bon) substances.

"Additional costs" mean those in excess
of what would have been required to
repair or replace Covered Property, had
no CFC refrigerant been involved. We
will also pay for additional loss as de-
scribed under Spoilage Coverage or
loss of Business Income Coverage pro-
vided by this endorsement, caused by
the presence of a refrigerant containing
CFC substances.

We will pay no more than the least of
the following:

Fil
ed 01/28/21 Page 403,01, 185 4627-78400865

(e)

(f)

1) The cost to repair the damaged
property and replace any lost CFC
refrigerant;

2) The cost to repair the damaged
property, retrofit the system to
accept a non-CFC refrigerant, and
charge 'the system with a non-CFC
refrigerant; or

3) The cost to replace the system with
one using a non-CFC refrigerant.

The amount we pay is subject to the
Limits of Insurance Section.

Computer Equipment

We will pay for direct physical loss or
damage to your computers as a result of
an “Equipment Breakdown". The
amount we pay is subject to the Limits
of insurance Section.

Business Interruption, Extra Expense
and Service interruption

Any insurance provided for Business In-
come or Extra Expense is extended to
apply to your loss, damage or expense
caused by an "Equipment Breakdown"
to equipment that is owned by a utility,
landlord or other supplier with whom you
have a contract to supply you with any
of the following services: electrical
power, waste disposal, air conditioning,
refrigeration, heating, natural gas, com-
pressed air, water, steam, internet
access, telecommunications services,
wide area networks or data transmis-
sion. The equipment must meet the
definition of "Equipment Breakdown"
except that it is not Covered Property.

We will pay:

1) Your actual loss sustained from a
total or partial interruption of busi-
ness; and

2) The reasonable extra expense you
sustain to run your business during
the interruption, caused solely by an
"Equipment Breakdown", including
an "Equipment Breakdown" to any

Includes copyrighted material of Insurance Services Office, Inc., with its permission.

Copyright ISO Properties, Inc., 1988, 1990

Page 2 of 7

 
54843 (10-09)

0427-0

transformer, electrical apparatus, or
any covered equipment that is:

a) Located on or within 1,000 feet
of your described premises:

b) Owned by you, the building
owner (if you are a tenant), or
owned by a public utility com-
pany; and

c) Used to supply electrical power,
waste disposal, air conditioning,
refrigeration, heating, natural
gas, compressed air, water,
steam, internet access, tele-
communications services, wide
area networks or data trans-
mission.

The amount we pay is subject to the
Limits of Insurance Section.

(g) Data Restoration

We will pay for your reasonable and
necessary cost to research, replace and
restore the lost information on electronic
media and records as a result of an
“Equipment Breakdown".

The amount we pay is subject to the
Limits of Insurance Section.

This will be part of and not in addition to
the limits provided by the "valuable
papers and records" coverage under the
property form to which this endorsement
‘iS attached.

(3) The following is added to 5. Coverage Ex-
tensions:

Replacement Cost Coverage

We will pay you the amount you actually
spend to repair or replace your damaged
property with new property of like kind,
Capacity, size and quality, whichever is less
except for the following:

If any damaged property is not repaired or
replaced, then we will pay only the actual
cash value at the time of the "Equipment
Breakdown",

Case 3:21-cv-00178-MCR-EMT Document 1-1 Filed 01/28/21 Page 104 of 182
Agency Codé 3S. j 0

Policy Number 204622-78400865

b. The following provision is added to B. EXCLU-
SIONS as it applies to this endorsement only:

Under Business Interruption, Extra Expense and
Service Interruption, we will not pay for:

(1) The interruption of business that would not
or could not have been carried on if the
“Equipment Breakdown" had not occurred;

(2) Your failure to use due diligence and dis-
patch and all reasonable means to resume
business at the location(s) shown on the
Declarations page; or

(3) The part of any loss or expense that is due
solely to the suspension, lapse or cancella-
lation of a contract following an "Equipment
Breakdown" extending beyond the time
business would have resumed if the contract
had not lapsed, been suspended or can-
celed.,

c. C. LIMITS OF INSURANCE is deleted and re-

placed by the following for this endorsement
only:

C. LIMITS OF INSURANCE

(1) The most we will pay for "Equipment
Breakdown" for one or more coverages
in any one occurrence at any one loca-
tion is the amount equal to the "total in-
sured value" at each location where
“Equipment Breakdown" is shown in the
Declarations. This provision does not
apply to paragraph (4) below.

(2) The limit of insurance for Pollutant
Clean Up and Removal, Refrigerant
Contamination, Spoilage Coverage
and Data Restoration are not additional
Limits of Insurance, but are included in
the “total insured value". We will pay
the lesser of "total insured value" or:

(a) For Pollutant Clean Up and Remo-
val, the greater of $25,000 or the
limit shown in an endorsement that
is attached to the property form:

(b) For Refrigerant Contamination, up
to $750,000 for loss or damage;

(c) For Spoilage Coverage, up to
$750,000 for loss or damage; and

Includes copyrighted material of Insurance Services Office, Inc., with its permission.

Copyright ISO Properties, Inc., 1988, 1990 Page 3 of 7
54843 (10-09)

Case 3:21-cv-00178-MCR-EMT Document 1-1
Agency Code 12-0427-00

(d) For Data Restoration, up to $25,000
for loss, damage or expense includ-
ing actual loss of Business Income
you sustain and necessary Extra
Expense you incur.

(3) Inno event will we pay more than the
"total insured value" for each location
where “Equipment Breakdown" is shown
in the Declarations.

(4) As regards Business Interruption, Extra
Expense and Service Interruption, our
limit of liability for any one “Equipment
Breakdown" is equal to twelve (12) con-
secutive months of actual loss sustained
for a total or partial interruption of your
business. The twelve (12) consecutive
months begin on the date of the “Equip-
ment Breakdown".

d. The following conditions are added to F. ADDI-

TIONAL CONDITIONS, as they apply to this
endorsement only:

(1) Suspension

Whenever Covered Property is found to be
in, or exposed to, a dangerous condition,
any of our representatives may immediately
suspend the insurance against loss to that
Covered Property for the perils covered by
this endorsement. Coverage can be sus-
pended and possibly reinstated by delivering
or mailing a written notice of suspension or
coverage reinstatement to:

(a) Your last known address; or

(b) The address where the property is
located.

If we suspend your insurance, you will get a
pro rata refund of premium. But the
suspension will be effective even if we have
not yet made or offered a refund.

(2) Jurisdictional Inspections

If any Covered Property under this endorse-
ment requires inspection to comply with
state or municipal boiler and pressure vessel
regulations, we agree to perform such in-
spection on your behalf. We do not warrant

Filed 01/28/21 Page 105 of

(3)

(4)

icy Number 1855 4622-78400865

that conditions are safe or healthful.

Environmental, Safety and Efficiency Im-
provements

if Covered Property requires replacement
due to an "Equipment Breakdown", we will
pay your additional cost to replace with
equipment that is better for the environment,
safer, or more efficient than the equipment
being replaced.

However, we will not pay more than 125% of
what the cost would have been to repair or
replace with like kind and quality. This
condition does not apply to any property to
which Actual Cash Value applies.

Green Environmental and Efficiency
Improvements

If Covered Property requires repair or re-
placement due to an "Equipment Break-
down", we will pay:

a. The lesser of the reasonable and nec-
essary additional cost incurred by you to
repair or replace physically damaged
Covered Property with equipment of like
kind and quality which qualifies as
"Green". Like kind and quality includes
similar size and capacity.

b. The additional reasonable and neces-
sary fees incurred by you for an accred-
ited professional certified by a "Green
Authority" to participate in the repair or
replacement of physically damaged
Covered Property as "Green".

c. The additional reasonable and neces-
sary cost incurred by you for certification
or recertification of the repaired or re-
placed Covered Property as "Green".

d. The additional reasonable and neces-
sary cost incurred by you for "Green" in
the removal, disposal or recycling of
damaged Covered Property.

e. The business interruption (if covered
within the policy to which this Equipment
Breakdown Endorsement is attached)
loss during the additional time required

Includes copyrighted material of Insurance Services Office, Inc., with its permission.

Copyright ISO Properties, Inc., 1988, 1990

Page 4 of 7
(5)

54843 (10-09)

se 3:21-
Agency cou 12-04,

27-0

for repair or replacement of Covered
Property, consistent with "Green", in the
coverage above.

We will not pay more than 125%, up toa
maximum limit of $100,000, of what the cost
would have been to repair or replace with
equipment of like kind and quality inclusive
of fees, costs and any business interruption
loss incurred as stated above.

Green Environmental and Efficiency Im-
provements does not cover any of the fol-
lowing:

a. Covered Property does not include
stock, raw materials, finished goods,
“production machinery", merchandise,
electronic data processing equipment
not used in the functional support of the
real property, process water, molds and
dies, property in the open, property of
others for which you are legally liable, or
personal property of others.

b. Any loss adjusted on any valuation ba-
sis other than a repair or replacement
cost basis as per E. LOSS CONDI-
TIONS, 4. Loss Payment.

¢. Any loss covered under any other sec-
tion of this policy.

d. Any cost incurred due to any law or or-
dinance with which you were legally obli-
gated to comply with prior to the time of
the “Equipment Breakdown",

Other Insurance issued By Us

If this policy provides coverage for Data Pro-
cessing Equipment Coverages, Electronic
Data Processing Equipment, Refrigerated
Products or Mechanical Breakdown where
two or more of this policy's coverages apply
to the same loss or damage, the Coverage
of this endorsement shall supercede any
coverages provided outside of this Equip-
ment Breakdown Endorsement for the loss
or damage that arises out of an "Equipment
Breakdown" loss.

This Condition supercedes any similar Con-
dition when provided by us in this policy.

cv-00178-MCR-EMT Document 1-1 Filed 01/28/21 Page 106 of 182
0

Policy Number 204622-78400865

2. B. EXCLUSIONS of the CAUSES OF LOSS
FORMS are amended as follows:

Under CAUSES OF LOSS - BASIC FORM and
CAUSES OF LOSS - BROAD FORM, the fol-
lowing exclusions are deleted as they apply to
this endorsement only:

Artificially generated electrical current, including
electric arcing, that disturbs electrical devices,
appliances or wires. But if loss or damage by
fire results, we will pay for that resulting
damage.

Mechanical breakdown, including rupture or
bursting caused by centrifugal force. But if loss
or damage by a Covered Cause of Loss results,
we will pay for that resulting loss or damage.

Explosion of steam boilers, steam pipes, steam
engines or steam turbines owned or leased by
you, Or operated under your control. But if loss
or damage by fire or combustion explosion
results, we will pay for that resulting loss or
damage.

Under CAUSES OF LOSS - SPECIAL FORM,
the following exclusions are deleted as they
apply to this endorsement only:

Artificially generated electrical current, including
electric arcing, that disturbs electrical devices,
appliances or wires. But if loss or damage by
fire results, we will pay for that resulting loss or
damage.

Mechanical breakdown, including rupture or
bursting caused by centrifugal force. However,
this does not apply to any resulting loss or dam-
age caused by elevator collision.

Explosion of steam boilers, steam pipes, steam
engines or steam turbines owned or leased by
you, or operated under your control. But if loss
or damage by fire or combustion explosions
results, we will pay for that resulting loss or
damage. We will also pay for loss or damage
caused by or resulting from the explosion of
gases or fuel within the furnace of any fired
vessel or within the flues or passages through
which the gases of combustion pass.

Under CAUSES OF LOSS - SPECIAL FORM,
C. LIMITATIONS, the following limitations are
deleted as they apply to this endorsement only:

Includes copyrighted material of Insurance Services Office, Inc., with its permission.

Copyright ISO Properties, Inc., 1988, 1990

Page 5 of 7
Case 3:21-cv-00178-MCR-EMT Document 1-1
Agency Code

12-0427-00

(1) Steam boilers, steam pipes, steam engines,
or steam turbines caused by or resulting
from any condition or event inside such
equipment. But we will pay for loss of or
damage to such equipment caused by or
resulting from an explosion of gases or fuel
within the furnace of any fired vessel or
within the flues or passages through which
the gases of combustion pass.

(2) Hot water boilers or other water heating
equipment caused by or resulting from any

Filed 01/28/21 Page Anbar 8504622-78400865

(2)

(b) All mechanical, electrical, electronic or
fiber optic equipment; and

Caused by, resulting from, or consisting of:
(a) Mechanical breakdown;
(b) Electrical or electronic breakdown; or

(c) Rupture, bursting, bulging, implosion, or
steam explosion.

However, "Equipment Breakdown" does not
mean:

condition or event inside such boilers or
equipment, other than any explosion.

Physical loss or damage caused by or resulting
from any of the following; however, if loss or
damage not otherwise excluded results, then we

3. DEFINITIONS are amended as follows as they apply
to this endorsement only:

a. The CAUSES OF LOSS - SPECIAL FORM, will pay for such resulting damage:
"Specified Causes of Loss" is amended to in-
clude "Equipment Breakdown". (a) Wear and tear;
b. Under CAUSES OF LOSS - SPECIAL FORM, (b) Rust or other corrosion, decay, deteriora-

54843 (10-09)

CAUSES OF LOSS - BASIC FORM and
CAUSES OF LOSS - BROAD FOR\M, the fol-
lowing definitions are added:

"Equipment Breakdown" means:

(1) Physical loss or damage both originating
within:

(a) Boilers, fired or unfired pressure ves-
sels, vacuum vessels, and pressure
piping, all normally subject to vacuum or
internal pressure other than static pres-
sure of contents, excluding:

1) waste disposal piping;

2) any piping forming part of a fire pro-
tactive system;

3) furnaces; and
4) any water piping other than:

a) boiler feed water piping between
the feed pump and the boiler,

b) boiler condensate return piping;
or

c) water piping forming part of a
refrigerating or air conditioning
system.

(c)
(d)
(e)

(f)

(g)
(h)

tion, hidden or latent defect, "fungi", wet rot,
dry rot, bacteria or any other quality in prop-
erty that causes it to damage or destroy
itself;

Smog;
Settling, cracking, shrinking or expansion;

Nesting or infestation, or discharge or re-
lease of waste products or secretions, by
insects, birds, rodents or other animals;

Any accident, loss, damage, cost, claim, or
expense, whether preventative, remedial, or
otherwise, directly or indirectly arising out of
or relating to the recognition, interpretation,
calculation, comparison, differentiation, se-
quencing, or processing of data by any
computer system including any hardware,
programs or software;

Scratching or marring; and

Loss, damage, cost or expense directly
caused by, contributed to by, resulting from
or arising out of the following causes of loss:

1) Fire, lightning, combustion explosion,
windstorm or hail, weight of snow, ice or
sleet, falling objects, smoke, aircraft or
vehicles, riot or civil commotion, vandal-
ism, sinkhole collapse, volcanic action,

Includes copyrighted material of Insurance Services Office, Inc., with its permission.
Copyright ISO Properties, Inc., 1988, 1990

Page 6 of 7
54843 (10-09)

ieakage from fire extinguishing equip-
ment, water damage, earth movement;
or

2) Flood, unless an “Equipment Break-
down" ensues.

"Total insured value" means:

The sum of the limits for the following coverages
if shown at the location where "Equipment
Breakdown" is shown in the Declarations:

(1) Building;

(2) Business Personal Property;

(3) Stock:

(4) Personal Property of Others;

(5) Tenants Improvements and Betterments:
(6) Improvements and Alterations;

(7) Furniture;

(8) Fixtures:

(9) Machinery and Equipment;

(10) Personal Property in the Open:

(11) Legal Liability Real Property;

gL =CV- -MCR-EMT Document 1-1 Filed 01/28/21 Page 108 of 182
Agency Code 995. F75GY 00178-MC Policy Number 204622-78400865

(12) Business Income and Extra Expense (when
Business Income and Extra Expense - 12
months - Actual Loss Sustained is shown,
Business Income and Extra Expense
applies at 25% of the sum of the building
and business personal property limits at
that location);

(13) Business Income (Without Extra Expense);
and

(14) Extra Expense.

"Green" means products, materials, methods
and processes certified by a "Green Authority"
that conserve natural resources, reduce energy
or water consumption, avoid toxic or other pol-
luting emissions or otherwise minimize environ-
mental impact.

"Green Authority" means an authority on
"Green" buildings, products, materials, methods
or processes certified and accepted by Leader-
ship in Energy and Environmental Design
(LEED®), "Green" Building Initiative Green
Globes®, Energy Star Rating System or any
other recognized "Green" rating system.

"Production machinery" means any machine
which processes, forms, shapes or transports
raw materials, materials in process, waste
materials or finished products.

All other policy terms and conditions apply.

Includes copyrighted material of Insurance Services Office, Inc., with its permission.

Copyright !SO Properties, Inc., 1988, 1990 Page 7 of 7
Case 3:21-cv-00178-MCR-EMT - |
Agency Code”'12.0427-00 Document 1-1 Filed 01/28/21 Page AOR Qf 182, 4622-78400865

 

 

54850 (6-11)

THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

FLORIDA CATASTROPHIC GROUND COVER COLLAPSE

This endorsement modifies insurance provided under the following:

BUILDING AND PERSONAL PROPERTY COVERAGE FORM
CAUSES OF LOSS — BASIC FORM

CAUSES OF LOSS — BROAD FORM

CAUSES OF LOSS — SPECIAL FORM

4. Under BUILDING AND PERSONAL PROPERTY COVERAGE FORM, E. LOSS CONDITIONS, 4. Loss Payment,
the following is added for this endorsement only:
If a covered building suffers a catastrophic ground cover collapse, we will repair such damage or loss in accord-
ance with the “professional engineer's" recommended repairs. However, if the “professional engineer"
determines that the repair cannot be completed within policy limits, we will pay to complete the repairs recommended
by the "professional engineer" or pay to you the policy limit applicable to the damaged building.

2. CAUSES OF LOSS FORMS BASIC, BROAD and SPECIAL, are amended as follows:
a. The following is added to A. COVERED CAUSES OF LOSS:

Catastrophic Ground Cover Collapse
We will pay for direct physical loss or damage to Covered Property caused by or resulting from catastrophic
ground cover collapse, meaning geological activity that results in all of the following:

The abrupt collapse of the ground cover;

A depression in the ground cover clearly visible to the naked eye;

"Structural damage" to the covered building, including the foundation; and

The insured structure being condemned and ordered to be vacated by the governmental agency authorized

by law to issue such an order for that structure.

20709

Damage consisting merely of the settling or cracking of a foundation, structure, or building does not constitute a
loss resulting from a catastrophic ground cover collapse.

Your Business Personal Property coverage applies if there is a loss resulting from a catastrophic ground cover
collapse.

b. With respect to coverage provided by this endorsement, the Earth Movement exclusion and the Collapse
exclusion do not apply.

3. The following definitions are added for this endorsement only:

a. "Professional engineer" means a person who has a bachelor's degree or higher in engineering. A “profes-
sional engineer” must also have experience and expertise in the identification of "sinkhole activity" as well as
other potential causes of "structural damage".

b. "Sinkhole activity” means settlement or systematic weakening of the earth supporting the covered building only
if the settlement or systematic weakening results from contemporaneous movement or raveling of soils,
sediments, or rock materials into subterranean voids created by the effect of water on a limestone or similar rock
formation.

c. "Structural damage" means a covered building, regardless of the date of its construction, that has experienced
the following:

(1) Interior floor displacement or deflection in excess of acceptable variances as defined in ACI 117-90 or the

Includes copyrighted material of Insurance Services Office, Inc., with its permission.
54850 (6-11) Copyright 1SO Properties, Inc., 2007 Page 1 of 2
‘21-CVv- - -EMT Document 1-1 Filed 01/28/21 Page 110 of 182
Agency Coa’ OSS FF v-00178-MCR Policy Number 204622-78400865

Florida Building Code, which results in settlement related damage to the interior such that the interior building
structure or members become unfit for service or represents a safety hazard as defined within the Florida
Building Code;

(2) Foundation displacement or deflection in excess of acceptable variances as defined in ACI 318-95 or the
Florida Building Code, which results in settlement related damage to the "primary structural members" or
“primary structural systems" that prevents those members or systems from supporting the loads and
forces they were designed to support to the extent that stresses in those "primary structural members" or
“primary structural systems" exceeds one and one-third the nominal strength allowed under the Florida
Building Code for new buildings of similar structure, purpose, or location;

(3) Damage that results in listing, leaning, or buckling of the exterior load bearing walls or other vertical “primary
structural members" to such an extent that a plumb line passing through the center of gravity does not fall
inside the middle one-third of the base as defined within the Florida Building Code;

(4) Damage that results in the building, or any portion of the building containing “primary structural members"
or “primary structural systems", being significantly likely to imminently collapse because of the movement
or instability of the ground within the influence zone of the supporting ground within the sheer plane
necessary for the purpose of supporting such building as defined within the Florida Building Code; or

(5) Damage occurring on or after October 15, 2005, that qualifies as "substantial structural damage" as defined
in the Florida Building Code.

d. "Primary structural member" means a structural element designed to provide support and stability for the
vertical or lateral loads of the overall structure.
e. "Primary structural system" means an assemblage of "primary structural members".

All other policy terms and conditions apply.

Includes copyrighted material of Insurance Services Office, Inc., with its permission.
54850 (6-11) Copyright ISO Properties, Inc., 2007 Page 2 of 2
Case 3:21-cv-00178-MCR-EMT Document i-1 Filed 01/28/21 P

Agency Code = 12-0427-00

BO Ryhtn Bort 8 504622-78400865

 

This endorsement modifies insurance provided under the following:

Cc.

54851 (9-15)

54851 (9-15)

THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

FLORIDA - SINKHOLE LOSS COVERAGE

COMMERCIAL PROPERTY COVERAGE PART
CAUSES OF LOSS - BASIC FORM

-CAUSES OF LOSS - BROAD FORM

CAUSES OF LOSS - SPECIAL FORM

Under Causes of Loss - Basic Form, and Broad
Form, the following is added as a COVERED
CAUSES. OF LOSS:

Sinkhole Loss.

With respect to coverage provided by this endorse-
ment, the Earth Movement exclusion, the Collapse

exclusion and sinkhole collapse of the "specified
causes of loss", do not apply.

With respect to "sinkhole" claim, the following provi-

sions are added:
(1) Provided that you have complied with the re-

quirement in Paragraph D. Duties In The Event

Of Loss Or Damage of this endorsement and

upon receipt of a claim for a "sinkhole loss" to a

covered building, we must meet the following

standards in investigating a claim:

(a) We must inspect the policyholder's premises
to determine if there is “structural damage"
that may be the result of "sinkhole activity".

(b) If we confirm that "structural damage" exists
but are unable to identify a valid cause of
such damage or discover that such damage
is consistent with "sinkhole loss", we shall
engage a "professional engineer” or a "pro-
fessional geologist” to conduct testing ac-
cording to Florida law to determine the
cause of the loss within a reasonable pro-
fessional probability and issue a report to us
and you, only if "sinkhole loss" is covered
under this policy. The fees and costs of the
“professional engineer" or “professional ge-
ologist" shall be paid by us.

(c) Following the initial inspection of the policy-
holder's premises, we shall provide written
notice to the policyholder disclosing the fol-
lowing information:

Includes copyrighted material of Insurance Services Office, Inc., with its permission.

1) What we have determined to be the
cause of damage, if we have made such
a determination.

2) Astatement of the circumstances under
which we are required to engage a "pro-
fessional engineer" or a “professional
geologist" to verify or eliminate "sinkhole
loss" and to engage a "professional en-
gineer" to make recommendations re-
garding land and building stabilization
and foundation repair.

3) A statement regarding the right of the
policyholder to request testing by a "pro-
fessional engineer" or a "professional
geologist", the circumstances under
which the policyholder may demand cer-
tain testing and the circumstances un-
der which the policyholder may incur
costs associated with testing.

(d) If we determine there is no “sinkhole loss",
we may deny the claim. {f this policy covers
"sinkhole loss" and we deny the claim with-
out performing testing as stated in (1)(b)
above, you may demand such testing. Your
demand for such testing must be communi-
cated to us in writing within 60 days after
your receipt of our denial of the claim. You
shall pay 50 percent of the actual costs of
the analyses and services of the "profes-
sional engineer" or “professional geologist"
or $2,500, whichever is less. We shall re-
imburse you for the costs if the engineer or
geologist provides written certification that
there is "sinkhole loss".

(e) If we obtain, pursuant to the investigation
mentioned in (1)(b) above, written certifica-
tion that there is no “sinkhole loss" or that
the cause of the damage was not "sinkhole

Page 1 of 4
Agency coal

54851 (9-15)

activity", and if you submitted the "sinkhole"

claim without good faith grounds:

1) You shall reimburse us 50 percent of
the actual costs of the analyses and
services provided under (1)(b) above;
however, you are not required to reim-
burse us more than $2,500 with respect
to any claim.

2) You are required to pay reimbursement
under this subdivision only if you re-
quested the analysis and services under
(1)(b) above and we, before ordering
the analysis, inform you in writing of
your potential liability for reimbursement
and give you the opportunity to withdraw
the claim.

(2) Loss Settlement will be handled as follows:

(a) With respect to a verified "sinkhole loss" to
covered property, the following is added:

1) We shall pay to stabilize the land and
building and repair the foundation in ac-
cordance with the recommendations of
the "professional engineer" retained pur-
suant to C.(1)(b) above, with notice to
the policyholder, subject to the coverage
and terms of the policy. We shall pay
for other repairs to the structure and
contents in accordance with the terms of

_ the policy. /

2) If a covered building suffers a “sinkhole
loss", we will repair such damage or
loss in accordance with the "profes-
sional engineer's" recommended re-
pairs. However, if the "professional
engineer" determines that the repair
cannot be completed within policy limits,
we will:

a) Pay to complete the repairs recom-
mended by the "professional engi-
neer"; or ;

b) Pay the applicable policy limits to
you.

3) We may limit our total claims payment
to the actual cash value of the "sinkhole
loss", which does not include underpinn-
ing or grouting or any other repair tech-
nique performed below the existing
foundation of the damaged covered
building, until you enter into a contract
for the performance of building stabiliza-
tion or foundation repairs in accordance
with the recommendations set forth in
the report on "sinkhole" from the "pro-
fessional engineer" or "professional
geologist".

4) In order to prevent additional damage to
the building or structure, you must enter

(b)

(c)

(d)

(e)

Includes copyrighted material of Insurance Services Office, Inc., with its permission.

12,1-CV- - - nt 1-1 Filed 01/28/21 Page 112 of 182
ass arb Cv 00178-MCR-EMT Document g

Policy Number 204622-78400865

into a contract for the performance of
building stabilization and foundation re-
pairs within 90 days after we confirm
coverage for the "sinkhole loss" and no-
tify you of such confirmation. This time
period is tolled if either party invokes the
neutral evaluation process, and begins
again 10 days after the conclusion of
the neutral evaluation process.

5) After you enter into the contract for the
performance of building stabilization and
foundation repairs, we shall pay the
amounts necessary to begin and per-
form such repairs as the work is per-
formed and the expenses are incurred.

The stabilization and all other repairs to the

structures and contents must be completed

within 12 months after entering into the con-
tract for repairs described in (a)2) above un-
less:

1) There is a mutual agreement between
us and you:

2) The claim is involved with the neutral
evaluation process;

3) The claim is in litigation; or

4) The claim is under appraisal or
mediation.

Upon us obtaining written approval of any
lienholder, we may make payment directly to
the persons selected by you to perform the
land and building stabilization and founda-
tion repairs. We are not liable for the work
performed.
You may not accept a "rebate" from any
person performing repairs.
If you receive a "rebate" from the person
performing the repairs, coverage is void and
you must refund the amount of the "rebate"
to us.
As used in this paragraph, the term "re-
bate" means a remuneration, payment, gift,
discount, or transfer of any item of value to
you by or on behalf of a person performing
the repairs specified above as an incentive
or inducement to obtain repairs performed
by that person.

With respect to a disputed "sinkhole" claim,

the following provision is added:

Provided that you have complied with the

requirement in Paragraph D. Duties In The

Event Of Loss Or Damage of this endorse-

ment and following the receipt of a report

from a "professional engineer" or "profes-
sional geologist" certifying to you and us:

1) The cause of the actual physical and
“structural damage" is "sinkhole activ-
ity"; and

Page 2 of 4
Case 3:21-cv-00178-MCR-EMT Document i-1 Filed 01/28/21 Page 113 of 18

Agency Code  12-0427-00

2) The "professional engineer's" recom-
mended methods for stabilizing the land
and building and for making repairs to
the foundation; or

3) We deny your claim for "sinkhole loss"

you have the right to participate in "neutral

evaluation" that is administered by the

Florida Department of Financial Services

(the department). "Neutral evaluation"

supersedes mediation, but does not invali-

date the appraisal provision of this policy.

"Neutral evaluation" is nonbinding, but man-
datory if requested by you or us. You or we
may file a request with the department for
"neutral evaluation"; the other party must
comply with such request.

The parties to the “neutral evaluation" shall
appoint a "neutral evaluator" from the de-
partment list and promptly inform the de-
partment. If you or we cannot agree to a
"neutral evaluator" within 14 business days,
the department shall appoint a "neutral eval-
uator" from the list of certified "neutral eval-
uators". You or we may disqualify two "neu-
tral evaluators" without cause.

At the conclusion of the "neutral evaluation",
the "neutral evaluator" shall prepare a report
describing all matters that are the subject of
the “neutral evaluation", including whether,
in his or her opinion, the “sinkhole loss" has
been verified or eliminated within a reason-
able degree of professional probability and,
if verified, whether the "sinkhole activity"
caused "structural damage" to the covered
building, and if so, the need for and esti-
mated costs of stabilizing the land and any
covered buildings and other appropriate re-
mediation or necessary building repairs due
to the "sinkhole loss". The evaluator's report
shall be sent to all parties and to the depart-
ment within 14 days after completing the
"neutral evaluation" conference.

The "neutral evaluator’s" written recommen-
dation, oral testimony, and full report shall
be admitted in any action, litigation or pro-
ceeding relating to the claim or to the cause
of action giving rise to the claim. Evidence
of an offer to settle a claim during "neutral
evaluation" is inadmissible regarding liability
or claim value.

if the “neutral evaluator" recommends re-
pairs that exceed our offer to pay, we are

54851 (9-15)

Includes copyrighted material of Insurance Services Office, Inc., with its permission.

Policy Number 504622-78400865

liable to you for up to $2,500 in attorney's

fees. If we timely agree in writing to comply

and timely comply with the recommendation
of the "neutral evaluator’, but you decline to
resolve the matter in accordance with the
recommendation of the "neutral evaluator":

a. We are not liable for extra contractual
damages unrelated to the issues
determined by the neutral evaluation
process.

b. Our actions are not a confession of
judgment or admission of liability, and
we are not liable for attorney's fees un-
less you obtain a judgment that is more
favorable than the recommendation of
the "neutral evaluator".

We shall pay reasonable costs associated

with the "neutral evaluation". However, if a

party chooses to hire a court reporter or ste-

nographer to contemporaneously record and
document the "neutral evaluation", that party
must bear such costs.

(3) Participation in the "neutral evaluation" program
does not change your right to file suit action
against us in accordance with the LEGAL AC-
TION AGAINST US Condition in this policy, ex-
cept that the time for filing suit is extended for a
period of 60 days following the conclusion of the
neutral evaluation process or 5 years, which-
ever is later.

Duties In The Event Of Loss Or Damage is
amended. With respect to "sinkhole" claim, the
following provision is added:

A claim for "sinkhole loss" including, but not limited
to initial, supplemental and reopened claims is
barred unless notice of the claim is provided to us in
accordance with the terms of this policy within 2
years after you knew, or reasonably should have
known about the "sinkhole loss".

Sinkhole Report

As a precondition to accepting payment for a “sink-

hole loss", the policyholder must file a copy with the

county clerk of court, of any "sinkhole" report regard-
ing the insured property which was prepared on
behalf, or at the request of the policyholder. The
policyholder shall bear the cost of filing and record-
ing the "sinkhole" report. The recording of the report
does not:

1. Constitute a lien, encumbrance, or restriction on
the title to the real property or constitute a defect
in the title to the real property;

2. Create any cause of action or liability against
any grantor of the real property for breach of any
warranty of good title or warranty against
encumbrances; or

Page 3 of 4
Agency Coa

3.

Create any cause of action or liability against a
title insurer that insures the title to the real

property.

F. The following definitions apply for purposes of this
endorsement:

1,

54851 (9-15)

"Sinkhole" means a landform created by sub-
sidence of soil, sediment or rock as underlying
strata are dissolved by groundwater. A "sink-
hole" forms by collapse into subterranean voids
created by dissolution of limestone or dolostone
or by subsidence as these strata are dissolved.
"Sinkhole loss" means "structural damage" to
the covered building, including the foundation,
caused by "sinkhole activity". Your Business
Personal Property coverage applies only if there
is "structural damage" to the covered building
caused by "sinkhole activity".

"Sinkhole activity" means settlement or sys-

tematic weakening of the earth supporting the

covered building only if the settlement or sys-
tematic weakening results from contempora-
neous movement or raveling of soils, sediments
or rock materials into subterranean voids cre-
ated by the effect of water on a limestone or
similar rock formation.

"Professional engineer" means a person, as

defined in section 471.005, Florida Statutes,

who has a bachelor’s degree or higher in engi-
neering. A "professional engineer" must also
have experience and expertise in the identifica-
tion of "sinkhole activity" or other potential
causes of "structural damage".

"Professional geologist" means a person who

has a bachelor’s degree or higher in geology or

related earth science and experience and exper-
tise in the identification of "sinkhole activity" as
well as potential geologic causes of "structural
damage".

“Structural damage" means a covered build-

ing, regardless of the date of its construction,

has experienced the following:

a. Interior floor displacement or deflection in
excess of acceptable variances as defined
in ACI 117-90 or the Florida Building Code,
which results in settlement related damage
to the interior such that the interior building
structure or members become unfit for ser-
vice or represents a safety hazard as de-
fined within the Florida Building Code;

b. Foundation displacement or deflection in ex-
cess of acceptable variances as defined in
ACI 318-95 or the Florida Building Code,
which results in settlement related damage
to the "primary structural members" or

21-CV- -MCR-EMT Document 1-1 Filed 01/28/21 Page 114 of 182
a56. GaP rg 00178-MC 204622-78400865

10.

Includes copyrighted material of Insurance Services Office, Inc., with its permission.

Policy Number

“primary structural systems" that prevents
those members or systems from supporting
the loads and forces they were designed to
support to the extent that stresses in those
“primary structural members" or “primary
structural systems” exceeds one and one-
third the nominal strength allowed under the
Florida Building Code for new buildings of
similar structure, purpose or location;

c. Damage that results in listing, leaning or
buckling of the exterior load bearing walls or
other vertical "primary structural members"
to such an extent that a plumb line passing
through the center of gravity does not fall in-
side the middle one-third of the base as de-
fined in the Florida Building Code;

d. Damage that results in the building, or any
portion of the building containing "primary
structural members" or "primary structural
systems", being significantly likely to immi-
nently collapse because of the movement or
instability of the ground within the influence
zone of the supporting ground within the
sheer plane necessary for the purpose of
supporting such building as defined within
the Florida Building Code; or

e. Damage occurring on or after October 15,
2005, that qualifies as "substantial structural
damage" as defined in the Florida Building
Code.

"Primary structural member" means a struc-

tural element designed to provide support and

stability for the vertical or lateral loads of the
overall structure.

"Primary structural system" means an assem-

blage of “primary structural members”.

“Neutral evaluation" means the alternative dis-

pute resolution provided in section 627.7074,

Florida Statutes.

“Neutral evaluator" means an engineer li-

censed under Chapter 471, of the Florida Insur-

ance Code, who has experience and expertise
in the identification of "sinkhole activity” as well
as other potential causes of "structural damage"
or a “professional geologist". The licensed engi-
neer or "professional geologist" must have com-
pleted a course of study in alternative dispute

- resolution designed or approved by the depart-

ment for use in the neutral evaluation process,
must be determined by the department to be fair
and impartial, and may not otherwise be ineligi-
ble for certification as provided under section
627.7074, Florida Statues.

All other policy terms and conditions apply.

Page 4 of 4
Case 3:21-cv-00178-MCR-EMT Document 1-1 Filed 01/28/21 Page 115 of 182

Agency Code 12-0427-00

Policy Number 204622-78400865

 

64224 (1-16)

THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

CHANGES - TRANSFER OF RIGHTS OF
RECOVERY AGAINST OTHERS TO US

This endorsement modifies insurance provided under the following:

COMMERCIAL PROPERTY COVERAGE PART

COMMERCIAL PROPERTY CONDITIONS, I.
TRANSFER OF RIGHTS OF RECOVERY AGAINST
OTHERS TO US is amended. The following condition is
added.

If the claim paid is less than the agreed loss because of
any deductible or other limiting terms, the recovery is

64224 (1-16)

Includes copyrighted material of Insurance Services Office, Inc., with its permission.

prorated between you and us based on the interest of
each in the loss. This condition only applies if we pay
for a loss and then payment is made by those respon-
sible for the loss.

All other policy terms and conditions apply

Page 1 of 1

 

64296 (12-17)

THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

FLORIDA CHANGES -— INSUFFICIENT FUNDS FEE

This endorsement modifies insurance under the following:

COMMERCIAL PROPERTY COVERAGE PART

Common Policy Conditions are amended. The following
condition is added.

INSUFFICIENT FUNDS FEE

We may impose an insufficient funds fee of up to $15
per occurrence, if, because of insufficient funds, your
payment of premium by debit card, credit card,
electronic funds transfer or electronic check is returned,

64296 (12-17)

Includes copyrighted material of Insurance Services Office, Inc., with its permission.

declined or cannot be processed. However, we may not
charge you an insufficient funds fee if the failure in
payment resulted from fraud or misuse on your account
from which the payment was made and such fraud or
misuse was not attributed to you.

All other policy terms and conditions apply.

Page 1 of 7
3:21-cv-00178-MCR-EMT Document 1-1 Filed 01/28/21 Page 116 of 182

Ca
Agency Code 45.0457. 0 Policy Number 204622-78400865

 

64281 (6-17)

THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

FLORIDA - OFF-PREMISES UTILITY
SERVICE FAILURE

This endorsement modifies insurance provided under the following:

BUILDING AND PERSONAL PROPERTY COVERAGE FORM
BUSINESS INCOME AND EXTRA EXPENSE

CONDOMINIUM ASSOCIATION COVERAGE FORM
CONDOMINIUM COMMERCIAL UNIT-OWNERS COVERAGE FORM
CAUSES OF LOSS - SPECIAL FORM

1. A. COVERAGE, 4. Additional Coverages, is amended. The following Additional Coverage is added.
Off-Premises Utility Service Failure
In the event of the interruption of utility service to the premises described in the Declarations, we shall pay for loss or
damage to Covered Property, actual loss of Business Income and necessary Extra Expense. The interruption must
result from direct physical damage by a Covered Cause of Loss to the property of your "local utility service".
2. a. The most we shall pay for all loss or damage to Covered Property, actual loss of Business Income and necessary
Extra Expense in any one loss is the Limit of Insurance shown in the Declarations for OFF-PREMISES UTILITY
SERVICE FAILURE. Subject to 2.b. below, payment for your actual loss of Business Income and necessary Ex-
tra Expense, if any, will be subject to the terms and conditions of the Additional Coverage, BUSINESS INCOME
AND EXTRA EXPENSE
b. The Additional Coverage, BUSINESS INCOME AND EXTRA EXPENSE is amended for purposes of this en-
dorsement only.
(1) 2. Limit of Insurance does not apply; and
(2) The definitions under 4. are deleted and the following definitions are added.
"Operations", means your business activities occurring at the described premises.
"Period of Restoration", means the period of time that:
a. Begins with the interruption of utility service to the premises described in the Declarations caused by di-
rect physical loss or damage by a Covered Cause of Loss to the property of your "local utility service";

and

b. Ends on the date when the interruption of utility service to the premises described in the Declarations is
restored.

"Period of restoration" does not include any increased period required because of the enforcement of any law

that:
(1) Regulates the construction, use or repair, or requires the tearing down of any property; or
(2) Regulates the prevention, control, repair, clean-up or restoration of environmental damage.
The expiration date of this policy will not cut short the “period of restoration".
3. Exclusions
The following exclusions apply only to this endorsement.
a. Perishable Stock
We will not pay for loss or damage to "perishable stock’,
b. Power or Other Utility Grid Failure
Under the CAUSES OF LOSS - SPECIAL FORM, B. EXCLUSIONS, exclusion 1.e. Off-Premises Services is
deleted and replaced by the following:
e. Off-Premises Services
We shall not pay for loss or damage caused by or resulting from the failure to supply “communication supply
services", "power supply services" or “water supply services" from any regional or national grid.

64281 (6-17) Includes copyrighted material of Insurance Services Office, Inc., with its permission. Page 1 of 2
Case 3:21-cv-00178-MCR-EMT Document 1-1 Filed 01/28/21 Page 117 of 182

Agency Code 12-0427-00 Policy Number =204622-78400865

4.

Definitions
The following definitions apply only to this Additional Coverage.
a. "Communication Supply Services", meaning property supplying communication services, including telephone,

radio, microwave or television services, to the described premises, that are not located on a described premises
and not rented, leased or owned by any insured, such as:

(1) Communication transmission lines, including optic fiber transmission lines;

(2) Coaxial cables; and

(3) Microwave radio relays except satellites.

“Local Utility Service", means your billing entity, repair entity or service entity directly supplying your "“communi-
cation supply services", "power supply services" or "water supply services” to the premises described in the Dec-
larations.

"Perishable Stock", means merchandise held in storage or for sale that is refrigerated for preservation and is
susceptible to loss or damage if the refrigeration fails.

"Power Supply Services", meaning the following types of property supplying electricity, steam or gas to the de-
scribed premises, that are not located on a described premises and not rented, leased or owned by any insured:
(1) Utility generating plants;

(2) Switching stations;

(3) Substations;

(4) Transformers; and

(5) Transmission lines.

"Water Supply Services", meaning the following types of property supplying water to the described premises,
that are not located on a described premises and not rented, leased or owned by any insured:

(1) Pumping stations; and

(2) Water mains.

All other policy terms and conditions apply.

64281 (6-17) Includes copyrighted material of Insurance Services Office, Inc., with its permission. Page 2 of 2
ase 3:21-cv-00178-MCR-EMT Document 1-1 Filed 01/28/21 Page 118 of 182
7

C
Agency Code 2-0427-00 Policy Number 204622-78400865

 

CP 00 10 10 91
COMMERCIAL PROPERTY

BUILDING AND PERSONAL PROPERTY COVERAGE FORM

Various provisions in this policy restrict coverage. Read the entire policy carefully to determine rights, duties and what is
and is not covered.

Throughout this policy the words "you" and "your" refer to the Named Insured shown in the Declarations. The words
"we", "us" and "our" refer to the Company providing this insurance.

Other words and phrases that appear in quotation marks have special meaning. Refer to SECTION H - DEFINITIONS.

A. COVERAGE (d) Appliances used for refrigerating,
ventilating, cooking, dishwashing or
We will pay for direct physical loss of or damage to laundering;
Covered Property at the premises described in the
Declarations caused by or resulting from any Cov- (5) if not covered by other insurance:

ered Cause of Loss.
(a) Additions under construction, altera-

1. Covered Property tions and repairs to the building or
structure;
Covered Property, as used in this Coverage
Part, means the following types of property for (b) Materials, equipment, supplies and
which a Limit of Insurance is shown in the Dec- temporary structures, on or within
larations: 100 feet of the described premises,
used for making additions, altera-
a. Building, meaning the building or structure tions or repairs to the building or
described in the Declarations, including: structure.
(1) Completed additions; b. Your Business Personal Property located
in or on the building described in the Decla-
(2) Permanently installed: rations or in open (or in a vehicle) within 100
feet of the described premises, consisting of
(a) Fixtures; the following unless otherwise specified in
the Declarations or on the Your Business
(b) Machinery; and Personal Property - Separation of Coverage
form:

(c) Equipment;
(1) Furniture and fixtures:
(3) Outdoor fixtures;
(2) Machinery and equipment;
(4) Personal property owned by you that is
used to maintain or service the building (3) "Stock;"
or structure or its premises, including:
(4) All other personal property owned by

(a) Fire extinguishing equipment; you and used in your business;

(b) Outdoor furniture: (5) Labor, materials or services furnished or
arranged by you on personal property of

(c) Floor coverings; and others;

CP 00 10 10 91 Copyright, ISO Commercial Risk Services, Inc., 1983, 1990 Page 1 of 10
CP 06 10 1091

Case 3:21-cv-00178-MCR-EMT Document 1-1
Agency Code 12-0427-00

(6) Your use interest as tenant in improve-
ments and betterments. Improvements
and betterments are fixtures, alterations,
installations or additions:

(a) Made a part of the building or struc-
ture you occupy but do not own; and

(b) You acquired or made at your ex-
pense but cannot legally remove;

(7) Leased personal property for which you
have a contractual responsibility to in-
sure, unless otherwise provided for
under Personal Property of Others.

c. Personal Property of Others that is:
(1) In your care, custody or control; and

(2) Located in or on the building described
in the Declarations or in the open (or in
a vehicle) within 100 feet of the de-
scribed premises.

However, our payment for loss of or damage
to personal property of others will only be for
the account of the owner of the property.

2. Property Not Covered

Covered Property does not include:

a. Accounts, bills, currency, deeds, food
stamps or other evidences of debt, money,
notes or securities. Lottery tickets held for
sale are not securities;

b. Animals, unless owned by others and
boarded by you, or if owned by you, only as
"stock" while inside of the buildings;

c. Automobiles held for sale;

d. Bridges, roadways, walks, patios or other
paved surfaces;

e. Contraband, or property in the course of
illegal transportation or trade;

f. The cost of excavations, grading, back-filling
or filling;

g. Foundations of buildings, structures, ma-
chinery or boilers if their foundations are
below:

Filed 01/28/21 Page 119 of 18

icy Number 504622-78400865

(1) The lowest basement floor; or

(2) The surface of the ground, if there is no
basement;

Land (including land on which the property is
located), water, growing crops or lawns;

Personal property while airborne or
waterborne;

Pilings, piers, wharves or docks;

Property that is covered under another cov-
erage form of this or any other policy in
which it is more specifically described ex-
cept for the excess of the amount due
(whether you can collect on it or not) from
that other insurance;

Retaining walls that are not part of the
building described in the Declarations,

. Underground pipes, flues or drains;

The cost to research, replace or restore the
information on valuable papers and records,
including those which exist on electronic or
magnetic media, except as provided in the
Coverage Extensions;

Vehicles or self-propelled machines (includ-
ing aircraft or watercraft) that:

(1) Are licensed for use on public roads; or

(2) Are operated principally away from the
described premises.

This paragraph does not apply to:
(a) Vehicles or self-propelled machines or
autos you manufacture, process or

warehouse;

(b) Vehicles or self-propelled machines,
other than autos, you hold for sale; or

(c) Rowboats or canoes out of water at the
described premises;

The following property while outside of
buildings:

(1) Grain, hay, straw or other crops;

Copyright, ISO Commercial Risk Services, Inc., 1983, 1990 Page 2 of 10
(2) Fences, radio or television antennas, in-
cluding their lead-in wiring, masts or
towers, signs (other than signs attached
to buildings), trees, shrubs or plants
(other than “stock" of trees, shrubs or
plants), all except as provided in the
Coverage Extensions.

3. Covered Causes Of Loss

See applicable Causes of Loss Form as shown
in the Declarations.

4. Additional Coverages

a. Debris Removal

(1) We will pay your expense to remove

debris of Covered Property caused by or
resulting from a Covered Cause of Loss
that occurs during the policy period.
The expenses will be paid only if they
are reported to us in writing within 180
days of the date of direct physical loss
or damage.

(2) The most we will pay under this Addi-
tional Coverage is 25% of:

(a) The amount we pay for the direct
physical loss of or damage to Cov-
ered Property; plus

(b) The deductible in this policy applic-
able to that loss or damage.

But this limitation does not apply to
any additional debris removal limit

provided in the Limits of Insurance
section.

(3) This Additional Coverage does not apply
to costs to:

(a) Extract “pollutants” from Jand or
water; or

(b) Remove, restore or replace polluted
land or water.

b. Preservation of Property

S700 - -EMT Document 1-1 Filed 01/28/21 Page 120 of 182
Agency Code 298. FF AgGV-00178-MCR

Policy Number 204622-78400865

Loss, we will pay for any direct physical loss
or damage to that property:

(1) While it is being moved or while tempo-
rarily stored at another location; and

(2) Only if the loss or damage occurs within
10 days after the property is first moved.

Fire Department Service Charge

When the fire department is called to save
or protect Covered Property from a Covered
Cause of Loss, we will pay up to $1,000 for
your liability for fire department service
charges:

(1) Assumed by contract or agreement prior
to loss; or

(2) Required by local ordinance.

No Deductible applies to this Additional Cov-
erage.

Pollutant Clean Up and Removal

We will pay your expense to extract "pol-
lutants" from land or water at the described
premises if the discharge, dispersal, see-
page, migration, release or escape of the
“pollutants” is caused by or results from a
Covered Cause of Loss that occurs during
the policy period. The expenses will be paid
only if they are reported to us in writing
within 180 days of the date on which the
Covered Cause of Loss occurs.

This Additional Coverage does not apply to
costs to test for, monitor or assess the
existence, concentration or effects of "pollu-
tants". But we will pay for testing which is
performed in the course of extracting the
"pollutants" from the land or water.

The most we will pay under this Additional
Coverage for each described premises is
$10,000 for the sum of all covered expenses
arising out of Covered Causes of Loss oc-
curring during each separate 12 month per-
iod of this policy.

If it is necessary to move Covered Property 5. Coverage Extensions
from the described premises to preserve it
from loss or damage by a Covered Cause of Except as otherwise provided, the following Ex-

tensions apply to property located in or on the

CP 00 10 10 91 Copyright, ISO Commercial Risk Services, inc., 1983, 1990 - Page 3 of 10
CP 00 10 10 91

Case 3:21-cv-00178-MCR-EMT Document i-1 Filed 01/28/21 P
Agency Code = 12-0427-00

building described in the Declarations or in the
open (or in a vehicle) within 100 feet of the de-
scribed premises.

If a Coinsurance percentage of 80% or more or,
a Value Reporting period symbol, is shown in
the Declarations, you may extend the insurance
provided by this Coverage Part as follows:

a. Newly Acquired or Constructed Property

(1) You may extend the insurance that
applies to Building to apply to:

(a) Your new buildings while being built
on the described premises; and

(b) Buildings you acquire at locations,
other than the described premises,
intended for:

(i) Similar use as the building de-
scribed in the Declarations; or

(ii) Use as a warehouse.

The most we will pay for loss or dam-
age under this Extension is 25% of the
Limit of Insurance for Building shown in
the Declarations, but not more than
$250,000 at each building.

(2) You may extend the insurance that ap-
plies to Your Business Personal Prop-
erty to apply to that property at any
location you acquire other than at fairs
or exhibitions.

The most we will pay for loss or damage
under this Extension is 10% of the Limit
of Insurance for Your Business Personal
Property shown in the Declarations, but
not more than $100,000 at each build-

ing.

(3) Insurance under this Extension for each
newly acquired or constructed property
will end when any of the following first
occurs:

(a) This policy expires.

(b) 30 days expire after you acquire or
begin to construct the property; or

(c) You report vaiues to us.

We will charge you additional premium
for values reported from the date con-
struction begins or you acquire the prop-
erty.

b. Personal Effects and Property of Others

You may extend the insurance that applies
to Your Business Personal Property to apply
to:

(1) Personal effects owned by you, your of-
ficers, your partners or your employees.
This extension does not apply to loss or
damage by theft.

(2) Personal property of others in your care,
custody or control.

The most we will pay for loss or damage
under this Extension is $2,500 at each de-
scribed premises. Our payment for loss of
or damage to personal property of others
will only be for the account of the owner of
the property.

c. Valuable Papers and Records - Cost of

Research

You may extend the insurance that applies
to Your Business Personal Property to apply
to your costs to research, replace or restore
the information on lost or damaged valuable
papers and records, including those which
exist on electronic or magnetic media, for
which duplicates do not exist. The most we
will pay under this Extension is $1,000 at
each described premises.

d. Property Off-Premises

You may extend the insurance provided by
this Coverage Form to apply to your Cov-
ered Property, other than "stock", that is
temporarily at a location you do not own,
lease or operate. This Extension does not
apply to Covered Property:

(1) In or on a vehicle;

(2) In the care, custody or control or your
salespersons; or

(3) At any fair or exhibition.

The most we will pay for loss or damage
under this Extension is $5,000.

Copyright, SO Commercial Risk Services, Inc., 1983, 1990 Page 4 of 10

BIR hein Blr 18554622-78400865
(57-05 - - Document 1-1 Filed 01/28/21 Page 122 of 182
Agency Code 298. G/F gGV-00178-MCR-EMT

e. Outdoor Property

You may extend the insurance provided by
this Coverage Form to apply to your outdoor
fences, radio and television antennas, signs
(other than signs attached to buildings),
trees, shrubs and plants (other than "stock"
of trees, shrubs or plants), including debris
removal expense, caused by or resulting
from any of the following cause of loss if
they are Covered Causes of Loss:

(1) Fire;

(2) Lightning;

(3) Explosion:

(4) Riot or Civil Commotion; or

(5) Aircraft.

The most we will pay for loss or damage .

under this Extension is $1,000, but not more

than $250 for any one tree, shrub or plant.
Each of these Exclusions is additional insur-
ance. The Additional Condition, Coinsurance,
does not apply to these Exclusions.

B. EXCLUSIONS

See applicable Causes of Loss Form as shown in
the Declarations.

C. LIMITS OF INSURANCE

The most we will pay for loss or damage in any one
occurrence is the applicable Limit of Insurance
shown in the Declarations.

The most we will pay for loss or damage to outdoor
signs attached to buildings is $1,000 per sign in any
one occurrence.

The limits applicable to the Coverage Extensions
and the Fire Department Service Charge and Pollu-
tant Clean Up and Removal Additional Coverages
are in addition to the Limits of Insurance.

Payments under the following Additional Coverages
will not increase the applicable Limit of Insurance:

1. Preservation of Property; or

2. Debris Removal: but if:

Policy Number 204622-78400865

a. The sum of direct physical loss or damage
and debris removal expense exceeds the
Limit of Insurance; or

b. The debris removal expense exceeds the
amount payable under 25% limitation in the
Debris Removal Additional Coverage;

we will pay up to an additional $5,000 for each
location in any one occurrence under the Debris
Removal Additional Coverage.

.. DEDUCTIBLE

We will not pay for loss-or damage in any one occur-
rence until the amount of loss or damage exceeds
the Deductible shown in the Declarations. We will
then pay the amount of loss or damage in excess of
the Deductible, up to the applicable Limit of Insur-
ance, after any deduction required by the Coinsur-
ance condition or the Agreed Value Optional Cov-
erage.

LOSS CONDITIONS

The following conditions apply in addition to the
Common Policy Conditions and the Commercial
Property Conditions.

1. Abandonment

There can be no abandonment of any property
to us.

2. Appraisal

If we and you disagree on the value of the prop-
erty or the amount of loss, either may make
written demand for an appraisal of the loss. In
this event, each party will select a competent
and impartial appraiser. The two appraisers will
select an umpire. If they cannot agree, either
may request that selection be made by a judge
of a court having jurisdiction. The appraisers will
state separately the value of the property and
amount of loss. If they fail to agree, they will
submit their differences to the umpire. A deci-
sion agreed to by any two will be binding. Each
party will:

a. Pay its chosen appraiser; and

b. Bear the other expenses of the appraisal
and umpire equally.

If there is an appraisal, we will still retain our
right to deny the claim.

CP 00 10 10 91 Copyright, ISO Commercial Risk Services, Inc., 1983, 1990 Page 5 of 10
Case 3:21-cv-00178-MCR-EMT Documenti1-1 Fil
Agency Code = 12-0427-00 led 01/28/21 Page iifian 1 8554622-78400865

3. Duties In The Event Of Loss Or Damage

a.

CP 00 10 10 94

You must see that the following are done in
the event of loss or damage to Covered
Property:

(1) Notify the police if a law may have been
broken.

(2) Give us prompt notice of the loss or
damage. Include a description of the
property involved.

(3) As soon as possible, give us a descrip-
tion of how, when and where the loss or
damage occurred.

(4) Take all reasonable steps to protect the
Covered Property from further damage
by a Covered Cause of Loss. If feas-
ible, set the damaged property aside
and in the best possible order for exami-
nation. Also keep a record of your ex-
penses for emergency and temporary
repairs, for consideration in the settle-
ment of the claim. This will not increase
the Limit of insurance.

(5) At our request, give us complete inven-
tories of the damaged and undamaged
property. Include quantities, costs,
values and amount of loss claimed.

(6) As often as may be reasonably required,
permit us to inspect the property proving
the loss or damage and examine your
books and records.

Also permit us to take samples of dam-
aged and undamaged property for in-
spection, testing and analysis, and per-
mit us to make copies from your books
and records.

(7) Send us a signed, sworn proof of loss
containing the information we request to
investigate the claim. You must do this
within 60 days after our request. We will
supply you with the necessary forms.

(8) Cooperate with us in the investigation or
settlement of the claim.

We may examine any insured under oath,
while not in the presence of any other in-
sured and at such times as may be reason-

Copyright, ISO Commercial Risk Services, Inc., 1983, 1990

ably required, about any matter relating to
this insurance or the claim, including an in-
sured's books and records. In the event of
an examination, an insured's answers must
be signed.

4. Loss Payment

a.

In the event of loss or damage covered by
this Coverage Form, at our option, we will
either:

(1) Pay the value of loss or damaged prop-
erly;

(2) Pay the cost of repairing or replacing the
lost or damaged property;

(3) Take all or any part of the property at an
agreed or appraised value; or

(4) Repair, rebuild or replace the property
with other property of like kind and
quality.

We will give notice of our intentions within
30 days after we receive the sworm proof of
loss.

We will not pay you more than your financial
interest in the Covered Property.

We may adjust losses with the owners of
lost or damaged property if other than you.
if we pay the owners, such payments will
satisfy your claims against us for the
owners’ property. We will not pay the
owners more than their financial interest in
the Covered Property.

We may elect to defend you against suits
arising from claims of owners of property.
We will do this at our expense.

We will pay for covered loss or damage
within 30 days after we receive the sworn
proof of loss, if:

(1) You have complied with all of the terms
of this Coverage Part; and

(2) (a) We have reached agreement with
you on the amount of loss; or

(b) An appraisal award has been made.

Page 6 of 10
CP 00 10 10 91

5. Recovered Property

If either you or we recover any property after
loss settlement, that party must give the other
prompt notice. At your option, the property will
be returned to you. You must then return to us
the amount we paid to you for the property. We
will pay recovery expenses and the expenses to
repair the recovered property, subject to the
Limit of Insurance.

Vacancy

If the building where loss or damage occurs has

been vacant for more than 60 consecutive days

before that loss or damage, we will:

a. Not pay for any loss or damage caused by
any of the following even if they are Covered
Causes of Loss:

(1) Vandalism:

(2) Sprinkler leakage, unless you have
protected the system against freezing;

(3) Building glass breakage;
(4) Water damage;

(5) Theft; or

(6) Attempted theft.

b. Reduce the amount we would otherwise pay
for the loss or damage by 15%.

A building is vacant when it does not contain
enough business personal property to conduct
customary operations.

Buildings under construction are not considered
vacant.

Valuation

We will determine the value of Covered Property
in the event of loss or damage as follows:

a. At actual cash value as of the time of loss or
damage, except as provided in b., c., d., e.
and f. below.

b. If the Limit of Insurance for Building satisfies
the Additional Condition, Coinsurance, and
the cost to repair or replace the damaged
building property is $2,500 or less, we will

roy - - Document 1-1 Filed 01/28/21 Page 124 of 182
Agency Cod’ 285. Fe F155 00178-MCR-EMT L

Policy Number  204622-78400865

pay the cost of building repairs or replace-
ment.

This provision does not apply to the follow-
ing even when attached to the building:

(1) Awnings or floor coverings:

(2) Appliances for refrigerating, ventilating,
cooking, dishwashing or laundering; or

(3) Outdoor equipment or furniture.

"Stock" you have sold but not delivered at
the selling price less discounts and ex-
penses you otherwise would have had.

Glass at the cost of replacement with safety
glazing material if required by law.

Tenant's Improvements and Betterments at:

(1) Actual cash value of the lost or dam-
aged property if you make repairs
promptly.

(2) A proportion of your original cost if you
do not make repairs promptly. We will
determine the proportionate value as
follows:

(a) Multiply the original cost by the
number of days from the loss or
damage to the expiration of the
lease; and

(b) Divide the amount determined in (a)
above by the number of days from
the installation of improvements to
the expiration of the lease.

If your lease contains a renewal option,
the expiration of the renewal option
period will replace the expiration of the
lease in this procedure,

(3) Nothing if others pay for repairs or
replacement.

Valuable Papers and Records, including
those which exist on electronic or magnetic
media (other than pre-packaged software
programs), at the cost of:

(1) Blank materials for reproducing the
records; and

Copyright, ISO Commercial Risk Services, Inc., 1983, 1990 Page 7 of 10
Case 3:21-cv-00178-MCR-EMT Document i-1 Filed 01/28/21 P

Agency Code = 12-0427-00

(2) Labor to transcribe or copy the records
when there is a duplicate.

F. ADDITIONAL CONDITIONS

The following conditions apply in addition to the
Common Policy Conditions and the Commercial
Property Conditions.

1. Coinsurance

Ifa

Coinsurance percentage is shown in the

Declarations, the following condition applies.

a.

CP 00 10 10 91

We will not pay the full amount of any loss if
the value of Covered Property at the time of
loss times the Coinsurance percentage
shown for it in the Declarations is greater
than the Limit of Insurance for the property.

instead, we will determine the most we will
pay using the following steps:

(1) Multiply the value of Covered Property
at the time of loss by the Coinsurance
percentage:

(2) Divide the Limit of Insurance of the
property by the figure determined in step
(1);

(3) Multiply the total amount of loss, before
the application of any deductible by the
figure determined in step (2); and

(4) Subtract the deductible from the figure
determined in step (3).

We will pay the amount determined in step
(4) or the limit of insurance, whichever is
less. For the remainder, you will either have
to rely on other insurance or absorb the loss
yourself,

Example No. 1 (Underinsurance):

When:

The value of property is 250,000
The Coinsurance percentage foritis 80%
The Limit of Insurance for it is 100,000
The Deductible is $250
The amount of loss is $ 40,000
Step (1): $250,000 x 80% = $200,000

(the minimum amount of insurance to
meet your Coinsurance requirements)
Step (2): $100,000 + $200,000 = .50

BOR MPO 1 8504622-78400865

Step (3): $40,000 x .50 = $20,000
Step (4): $20,000 - $250 = $19,750

We will pay no more than $19,750. The re-
maining $20,250 is not covered.

Example No. 2 (Adequate Insurance):
When:

The value of the property is $250,000
The Coinsurance percentage for itis 80%
The Limit of Insurance for it is $200,000

The Deductible is $250
The amount of loss is $40,000
Step (1): $250,000 x 80% = $200,000

(the minimum amount of insurance to
meet your Coinsurance requirements)
Step (2): $200,000 + $200,000 = 1.00
Step (3): $40,000 x 1.00 = $40,000
Step (4): $40,000 - $250 = $39,750

We will cover the $39,750 loss in excess of
the Deductible. No penalty applies.

if one Limit of Insurance applies to two or
more separate items, this condition will ap-
ply to the total of all property to which the
limit applies.

Example No. 3:

When:

The value of the property is:
Bldg. at Location No. 1 $75,000
Bldg. at Location No. 2 $100,000
Personal Property at
Location No. 2 $75,000

$250,000

The Coinsurance
percentage for it is 90%

The Limit of Insurance for
Buildings and Personal
Property at Location

Nos. 1 and 2 is $180,000
The Deductible is $1,000
The amount of loss is Bldg.

at Location No. 2 $30,000

Personal Property at

Location No. 2 $ 20,000

$ 50,000
Step (1): $250,000 x 90% = $225,000

(the minimum amount of insurance to meet
your Coinsurance requirements and to avoid
the penalty shown below)

Copyright, ISO Commercial Risk Services, Inc., 1983, 1990 Page 8 of 10
Agency coal a95 hy

CP 00 10 10 91

Step (2): $180,000 + $225,000 = .80
Step (3): $50,000 x .80 = $40,000
Step (4): $40,000 - $1,000 = $39,000.

We will pay no more than $39,000. The re-
maining $11,000 is not covered.

2. Mortgage Holders

The term "mortage holder" includes trustee.

We will pay for covered loss of or damage to
buildings or structures to each mortgage

holder shown in the Declarations in their or-
der of precedence, as interests may appear.

The mortgage holder has the right to receive
loss payment even if the mortgage holder
has started foreclosure or similar action on
the building or structure.

If we deny your claim because of your acts
or because you have failed to comply with
the terms of this Coverage Part, the mort-
gage holder will still have the right to receive
loss payment if the mortgage holder:

(1) Pays any premium due under this Cov-
erage Part at our request if you have
failed to do so;

(2) Submits a signed, sworn statement of
loss within 60 days after receiving notice
from us of your failure to do so; and

(3) Has notified us of any change in owner-
ship, occupancy or substantial change
in risk known to the mortgage holder.

All of the terms of this Coverage Part will
then apply directly to the mortgage holder,

lf we pay the mortgage holder for any loss
or damage and deny payment to you be-
cause of your acts or because you have
failed to comply with the terms of this Cov-
erage Part:

(1) The mortgage holder's rights under the
mortgage will be transferred to us to the
extent of the amount we pay; and

(2) The mortgage holder's right to recover
the full amount of the mortgage holder's
claim will not be impaired.

Copyright, ISO Commercial Risk Services, Inc., 1983, 1990

-cv-00178-MCR-EMT Document 1-1 Filed 01/28/21 Page 126 of 182
0

Policy Number 204622-78400865

At our option, we may pay to the mortgage
holder the whole principal! on the mortgage
plus any accrued interest. In this event,
your mortgage and note will be transferred
to us and you will pay your remaining mort-
gage debt to us.

if we cancel this policy, we will give written
notice to the mortgage holder at least:

(1) 10 days before the effective date of can-
cellation if we cancel for your nonpay-
ment of premium: or

(2) 30 days before the effective date of can-
cellation if we cancel for any other rea-
son.

If we elect not to renew this policy, we will
give written notice to the mortgage holder at
least 10 days before the expiration date of
this policy.

G. OPTIONAL COVERAGES

If shown in the Declarations, the following Optional
Coverages apply separately to each item.

1. Agreed Value

a.

The Additional Condition, Coinsurance, does
not apply to Covered Property to which this
Optional Coverage applies. We will pay no
more for loss of or damage to that property
than the proportion that the Limit of Insur-
ance under this Coverage Part for the prop-
erty bears to the Agreed Value shown for it
in the Declarations.

If the expiration date for this Optional Cov-
erage shown in the Declarations is not ex-
tended, the Additional Condition, Coinsur-
ance, is reinstated and this Optional Cover-
age expires.

The terms of this Optional Coverage apply
only to loss or damage that occurs:

(1) ‘On or after the effective date of this Op-
tional Coverage; and

(2) Before the Agreed Value expiration date

shown in the Declarations or the policy
expiration date, whichever occurs first.

Page 9 of 10
2.

3.

CP 00 10 10 91

Case 3:21-cv-00178-MCR-EMT Document 1-1 Filed 01/28/21 P
Agency Code

12-0427-00

Inflation Guard

a. The Limit of Insurance for property to which
this Optional Coverage applied will auto-
matically increase by the annual percentage
shown in the Declarations.

b. The amount of increase will be:

(1) The Limit of Insurance that applied on
the most recent of the policy inception
date, the policy anniversary date, or any
other policy change amending the Limit
of Insurance, times

(2) The percentage of annual increase
shown in the Declarations, expressed a
decimal (example: 8% is .08), times

(3) The number of days since the beginning
of the current policy year or the effective
date of the most recent policy change
amending the Limit of Insurance, divided

by 365.
Example:
If: ,
The applicable Limit of Insurance is $100,000
The annual percentage increase is 8%

The number of days since

the beginning of the policy

year (or last policy change) is 146
The amount of increase is

$100,000 x .08 x 146 + 365 = $3,200
Replacement Cost

a. Replacement Cost: (without deduction for
depreciation) replaces Actual Cash Value in
the Loss Condition, Valuation, of this Cover-
age Form.

b. This Optional Coverage does not apply to:
(1) Property of others;
(2) Contents of a residence;
(3) Manuscripts;
(4) Works of art, antiques or rare articles,
including etchings, pictures, statuary,

marbles, bronzes, porcelains and bric-
a-brac; or

(5) "Stock," unless the Including "Stock"
option is shown in the Declarations.

c. You may make a claim for loss or damage
covered by this insurance on an actual cash
value basis instead of on a replacement cost
basis. In the event you elect to have loss or
damage settled on an actual cash value
basis, you may still make a claim for the
additional coverage this Optional Coverage
provides if you notify us of your intent to do
so within 180 days after the loss or damage.

d. We will not pay on a replacement cost basis
for any Joss or damage:

(1) Until the lost or damaged property is
actually repaired or replaced; and

(2) Unless the repairs or replacement are
made as soon as reasonably possible
after the loss or damage.

e. We will not pay more for loss or damage on
a replacement cost basis than the least of:

(1) The Limit of Insurance applicable to the
lost or damaged property;

(2) The cost to replace, on the same pre-
mises, the lost or damaged property
with other property:

(a) Of comparable material and quality;
and

(b) Used for the same purpose; or
(3) The amount you actually spend that is

necessary to repair or replace the lost or
damaged property.

H. DEFINITIONS

1.

Copyright, ISO Commercial Risk Services, Inc., 1983, 1990

"Pollutants" means any solid, liquid, gaseous
or thermal irritant or contaminant, including
smoke, vapor, soot, fumes, acids, alkalis, chem-
icals and waste. Waste includes materials to be
recycled, reconditioned or reclaimed.

"Stock" means merchandise held in storage or
for sale, raw materials and in-process or finished
goods, including supplies used in their packing
or shipping.

Page 10 of 10

BOR huh bd: +8304622-78400865
Agency Cod

eL-CV- - - Document 1-1 Filed 01/28/21 Page 128 of 182
Case BF 15SY 00178-MCR-EMT

Policy Number 204622-78400865

 

CP 00 90 07 88

THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

COMMERCIAL PROPERTY CONDITIONS

This Coverage Part is subject to the following conditions, the Common Policy Conditions and applicable Loss Conditions

and Additional Conditions in Commercial Property Coverage Forms.

A. CONCEALMENT, MISREPRESENTATION OR
FRAUD

This Coverage Part is void in any case of fraud by
you as it relates to this Coverage Part at any time. It
is also void if you or any other insured, at any time,
intentionally conceal or misrepresent a material fact
concerning:

1. This Coverage Part;
2. The Covered Property;
3. Your interest in the Covered Property; or
4. Aclaim under this Coverage Part.

B. CONTROL OF PROPERTY
Any act or neglect of any person other than you
beyond your direction or control will not affect this
insurance.
The breach of any condition of this Coverage Part at
any one or more locations will not affect coverage at
any location where, at the time of loss or damage,

the breach of condition does not exist.

C. INSURANCE UNDER TWO OR MORE COV-
ERAGES

If two or more of this policy's coverages apply to the
same loss or damage, we will not pay more than the
actual amount of the loss or damage.

D,. LEGAL ACTION AGAINST US

No one may bring a legal action against us under
this Coverage Part unless:

1. There has been full compliance with all of the
terms of this Coverage Part; and

CP 00 90 07 88

2. The action is brought within 2 years after the
date on which the direct physical loss or dam-
age occurred.

LIBERALIZATION

If we adopt any revision that would broaden the cov-
erage under this Coverage Part without additional
premium within 45 days prior to or during the policy
period, the broadened coverage will immediately
apply to this Coverage Part.

NO BENEFIT TO BAILEE
No person or organization, other than you, having

custody of Covered Property will benefit from this
insurance.

- OTHER INSURANCE

1. You may have other insurance subject to the
same plan, terms, conditions and provisions as
the insurance under this Coverage Part. If you
do, we will pay our share of the covered loss or
damage. Our share is the proportion that the
applicable Limit of Insurance under this Cover-
age Part bears to the Limits of Insurance of all
insurance covering on the same basis.

2. if there is other insurance covering the same
loss or damage, other than that described in 1.
above, we will pay only for the amount of cov-
ered loss or damage in excess of the amount
due from that other insurance, whether you can
collect on it or not. But we will not pay more
than the applicable Limit of Insurance.

. POLICY PERIOD, COVERAGE TERRITORY

Under this Coverage Part:

1. We cover loss or damage commencing:

Copyright, Insurance Services Office, Inc., 1983, 1987 Page 1 of 2
Case 3:21-cv-00178-MCR-EMT Document 1- i
ti-1 Filed 01/28/21 Page Ae Pnbb | 8504622-78400865

Agency Code = 12-0427-00

a. During the policy period shown in the
Declarations; and

b. Within the coverage territory.
2. The coverage territory is:

a. The United States of America (including its
territories and possessions),

b. Puerto Rico; and
c. Canada.

1. TRANSFER OF RIGHTS OF RECOVERY
AGAINST OTHERS TO US

If any person or organization to or for whom we
make payment under this Coverage Part has rights
to recover damages from another, those rights are
transferred to us to the extent of our payment. That
person or organization must do everything neces-

Ic

sary to secure our rights and must do nothing after
loss to impair them. But you may waive your rights
against another party in writing:

1. Prior to a loss to your Covered Property or Cov-
ered Income.

2. After a loss to your covered Property or Covered
Income only if, at time of loss, that party is one
of the following:

a. Someone insured by this insurance;
b. A business firm:
(1) Owned or controlled by you; or
(2) That owns or controls you; or

c. Your tenant.

This will not restrict your insurance.

CP 00 90 07 88 Copyright, Insurance Services Office, Inc., 1983, 1987 Page 2 of 2
Ca Bo7gg VY 00178-MCR-EMT Document 1-1 Filed 01/28/21 Page 130 of 182
Agency Codé 95. 427-00 Policy Number 204622-78400865

 

55296 (9-09)

THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

RECORDING AND DISTRIBUTION OF MATERIAL OR
INFORMATION IN VIOLATION OF LAW EXCLUSION

This endorsement modifies insurance provided under the following:

COMMERCIAL GENERAL LIABILITY COVERAGE PART

1. The following exclusion is added to SECTION I -
COVERAGES, COVERAGE A. BODILY INJURY
AND PROPERTY DAMAGE LIABILITY, 2. Exclu-
sions:

2. The following exclusion is added to SECTION I -
COVERAGES, COVERAGE B. PERSONAL
INJURY AND ADVERTISING INJURY LIABILITY,
2. Exclusions:

Recording And Distribution Of Material Or Infor-
mation In Violation Of Law

Recording And Distribution Of Material Or Infor-
mation In Violation Of Law

"Bodily injury" or "property damage" arising directly
or indirectly out of any action or omission that
violates or is alleged to violate:

"Personal injury" or "advertising injury" arising
directly or indirectly out of any action or omission
that violates or is alleged to violate:

a. The Telephone Consumer Protection Act a.
(TCPA), including any amendment of or addi-
tion to such law;

The Telephone Consumer Protection Act
(TCPA), including any amendment of or addition
to such law;

b. The CAN-SPAM Act of 2003, including any b.
amendment of or addition to such law;

The CAN-SPAM Act of 2003, including any
amendment of or addition to such law:

55296 (9-09)

c. The Fair Credit Reporting Act (FCRA), and any c. The Fair Credit Reporting Act (FCRA), and any
amendment of or addition to such law, including amendment of or addition to such law, including
the Fair and Accurate Credit Transactions Act the Fair and Accurate Credit Transactions Act
(FACTA); or (FACTA); or

d. Any federal, state or local statute, ordinance or d. Any federal, state or local statute, ordinance or

regulation, other than the TCPA, CAN-SPAM
Act of 2003 or FCRA and their amendments and
additions, that addresses, prohibits, or limits the
printing, dissemination, disposal, collecting,
recording, sending, transmitting, communicating
or distribution of material or information.

regulation, other than the TCPA, CAN-SPAM
Act of 2003 or FCRA and their amendments and
additions, that addresses, prohibits, or limits the
printing, dissemination, disposal, collecting,
recording, sending, transmitting, communicating
or distribution of material or information.

All other policy terms and conditions apply.

Includes copyrighted material of Insurance Services Office, Inc., with its permission.

© Insurance Services Office, Inc., 2008

Page 1 of 1
Case 3:21-cv-00178-MCR-EMT Documenti1-1 Fil
Agency Code 12-0427-00 led 01/28/21 Page A tnbe: +? 5oa622-78400865

 

55397 (10-07)

THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

COMMUNICABLE DISEASE EXCLUSION

This endorsement modifies insurance provided under the following:
LIQUOR LIABILITY COVERAGE PART.
Under SECTION I - LIQUOR LIABILITY COVERAGE, 2. Exclusions, the following exclusion is added:

Communicable Disease

Bodily injury arising out of or resulting from the transmission of any communicable disease by any insured.

Including copyrighted material of Insurance Services Office, Inc., with its permission.
55397 (10-07) Copyright Insurance Services Office, Inc., 1984, 1985, 1987, 2002, 2004. Page 1 of 1
2 L-=CV- - -EMT Document 1-1 Filed 01/28/21 Page 132 of 182
Agency cok 855. GP tgGV 001 78-MCR Policy Number 204622-78400865

 

35592 (2-14)

THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

EXCLUSION - ACCESS OR DISCLOSURE OF
CONFIDENTIAL OR PERSONAL INFORMATION AND
DATA-RELATED LIABILITY - WITH LIMITED BODILY

INJURY EXCEPTION

This endorsement modifies insurance provided under the following:

COMMERCIAL GENERAL LIABILITY COVERAGE PART

CD-ROMs, tapes, drives, cells, data processing
devices or any other media which are used with
electronically controlled equipment.
B. The following is added to Paragraph 2. Exclusions
Access Or Disclosure Of Confidential Or of Section | - Coverage B - Personal Injury And
Personal Information And Data-related Advertising Injury Liability:
Liability 2. Exclusions
Damages arising out of: This insurance does not apply to:
(1) Any access to or disclosure of any person's Access Or Disclosure Of Confidential Or
or organization's confidential or personal in- Personal Information
formation, including patents, trade secrets, "Personal injury" and "advertising injury” arising
processing methods, customer lists, finan- out of any access to or disclosure of any per-
cial information, credit card information, son's or organization's confidential or personal
health information or any other type of non- information, including patents, trade secrets,
public information; or processing methods, customer lists, financial
(2) The loss of, loss of use of, damage to, cor- information, credit card information, health infor-
ruption of, inability to access, or inability to mation or any other type of nonpublic informa-
manipulate electronic data. tion.

A. The following is added to Paragraph 2. Exclusion
Section I - Coverage A - Bodily Injury And
Property Damage Liability:

This insurance does not apply to:

55592 (2-14)

This exclusion applies even if damages are
claimed for notification costs, credit monitoring
expenses, forensic expenses, public relations
expenses or any other loss, cost or expense in-
curred by you or others arising out of that which
is described in Paragraph (1) or (2) above.
However, unless Paragraph (1) above applies,
this exclusion does not apply to damages be-
cause of "bodily injury".

As used in this exclusion, electronic data means
information, facts or programs stored as or on,
created or used on, or transmitted to or from
computer software (including systems and
applications software), hard or floppy disks,

This exclusion applies even if damages are
claimed for notification costs, credit monitoring
expenses, forensic expenses, public relations
expenses or any other loss, cost or expense
incurred by you or others arising out of any ac-
cess to or disclosure of any person's or organi-
Zation's confidential or personal information.

All other policy terms and conditions apply.

Includes copyrighted material of Insurance Services Office, Inc., with its permission. Page 1 of 1
Case 3:21-cv-00178-MCR-EMT -
Document 1-1 Filed 01/28/21 PAGE AtiinBlrt 8454622-78400865

Agency Code 12-0427-00

 

55637 (9-14)

THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

PRODUCTS-COMPLETED OPERATIONS HAZARD
AMENDATORY

This endorsement modifies insurance provided under the following:

COMMERCIAL GENERAL LIABILITY COVERAGE PART

Under SECTION V- DEFINITIONS, 17.
"Products-completed operations hazard" is deleted and
replaced by the following.

17. "Products-completed operations hazard":

a. Includes all "bodily injury" and "property dam-
age" occurring away from premises you own or
rent and arising out of “your product” or "your
work" except:

(1) Products that are still in your physical pos-
session; or

(2) Work that has not yet been completed or
abandoned. However, "your work" will be
deemed completed at the earliest of the fol-
lowing times:

(a) When all of the work called for in your
contract has been completed.

(b) When all of the work to be done at the
job site has been completed if your con-
tract calls for work at more than one job
site.

(c) When that part of the work done at a job
site has been put to its intended use by
any person or organization other than
another contractor or subcontractor
working on the same project.

Work that may need service, maintenance,

correction, repair or replacement, but which

is otherwise complete, will be treated as
completed.
b. Does not include "bodily injury” or "property
damage" arising out of:

(1) The transportation of property, unless the
injury or damage arises out of a condition in
or on a vehicle not owned or operated by
you, and that condition was created by the
"loading or unloading" of that vehicle by any
insured; or

(2) The existence of tools, uninstalled equip-
ment or abandoned or unused materials.

All other policy terms and conditions apply.

55637 (9-14) includes copyrighted material of Insurance Services Office, Inc., with its permission. Page 1 of 1
eL=CV- -MCR-EMT Document 1-1 Filed 01/28/21 Page 134 of 182
Agency Conk 295. FtGY 00178-MC Policy Number 204622-78400865

 

55719 (11-15)

THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

FLORIDA AMENDATORY ENDORSEMENT
SUPPLEMENTARY PAYMENTS - COVERAGES A AND B

This endorsement modifies insurance provided under the following:

COMMERCIAL GENERAL LIABILITY COVERAGE FORM

Under SUPPLEMENTARY PAYMENTS - COVER- the insured unless the attorneys’ fees or attorneys’
AGES A ANDB, 5. is deleted and replaced by the expenses were taxed against the insured as a result
following. of our rejection of an offer of judgment at or below
the applicable limit of insurance while providing a
5. All costs taxed against the insured in the “suit” we defense for that insured.
defend. However, such costs shall not include
attorneys’ fees or attorneys’ expenses taxed against All other policy terms and conditions apply.

55719 (11-15) Includes copyrighted material of Insurance Services Office, Inc., with its permission. Page 1 of 1
Case 3:21-cv-00178-MCR- -
Agency Code’ 15-0407-00 CR-EMT Document 1-1 Filed 01/28/21 Page JthnQl,183p 4622-78400865

 

55881 (12-17)

THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

FLORIDA CHANGES — INSUFFICIENT FUNDS FEE

This endorsement modifies insurance under the following:

COMMERCIAL GENERAL LIABILITY COVERAGE PART

CYBER LIABILITY COVERAGE PART

LIQUOR LIABILITY COVERAGE PART

MANUFACTURERS ERRORS AND OMISSIONS LIABILITY COVERAGE PART
MISCELLANEOUS PROFESSIONAL LIABILITY COVERAGE PART

OWNERS AND CONTRACTORS PROTECTIVE LIABILITY COVERAGE PART
PRODUCTS/COMPLETED OPERATIONS LIABILITY COVERAGE PART
RAILROAD PROTECTIVE LIABILITY COVERAGE PART

Common Policy Conditions are amended. The following declined or cannot be processed. However, we may not
condition is added. charge you an insufficient funds fee if the failure in
INSUFFICIENT FUNDS FEE payment resulted from fraud or misuse on your account
We may impose an insufficient funds fee of up to $15 from which the payment was made and such fraud or
per occurrence, if, because of insufficient funds, your misuse was not attributed to you.

payment of premium by debit card, credit card,

electronic funds transfer or electronic check is returned, All other policy terms and conditions apply.

55881 (12-17) Includes copyrighted material of Insurance Services Office, Inc., with its permission. Page 1 of 1
1 =CV- - - Document 1-1 Filed 01/28/21 Page 136 of 182
Agency Cod 295. GuF7ngGY00178-MCR-EMT Do Policy Number 204622-78400865

 

COMMERCIAL GENERAL LIABILITY
55091 (10-08)

THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

COMMERCIAL GENERAL LIABILITY PLUS
ENDORSEMENT

This endorsement modifies insurance provided under the following:

COMMERCIAL GENERAL LIABILITY COVERAGE PART.

1. EXTENDED WATERCRAFT LIABILITY Exclusions
Under SECTION I - COVERAGES, COVERAGE A. With respect to only HIRED AUTO AND NON-
BODILY INJURY AND PROPERTY DAMAGE OWNED AUTO LIABILITY, the exclusions which
LIABILITY, 2. Exclusions, g., exclusion (2) is apply to SECTION I - COVERAGES, COVERAGE -
deleted and is replaced by the following: ~ A. BODILY INJURY AND PROPERTY DAMAGE
LIABILITY, other than the Nuclear Energy Liability
(2) A watercraft you do not own that is: Exclusion Endorsement, do not apply. The following

exclusions apply to this coverage:
(a) Less than 50 feet long; and
(b) Not being used to carry persons or This coverage does not apply to:
property for a charge;
a. "Bodily injury" or "property damage" expected or

2. HIRED AUTO AND NON-OWNED AUTO intended from the standpoint of the insured.
LIABILITY This exclusion does not apply to “bodily injury"
resulting from the use of reasonable force to
Coverage for "bodily injury" and “property damage" protect persons or property.
liability provided under SECTION | COVERAGES,
COVERAGE A. BODILY INJURY AND PROPERTY b. Any obligation of the insured under a workers
DAMAGE LIABILITY, is extended as follows under compensation, disability benefits or unemploy-
this item, but only if you do not have any other ment compensation law or any similar law.
insurance available to you which affords the same or
similar coverage. c. (1) “Bodily injury" or "property damage" arising
out of the actual, alleged or threatened
Coverage discharge, dispersal, seepage, migration,

release or escape of "pollutants":
We will pay those sums the insured becomes legally
obligated to pay as damages because of "bodily (a) That are, or are contained in any
injury" or “property damage" arising out of the main- property that is:
tenance or use of an "auto":
1) Being transported or towed by,

a. You do not own; handled or prepared for placement
b. Which is not registered in your name; or into or upon, or taken from the
c. Which is not leased or rented to you for more "auto":

than ninety consecutive days
2) Otherwise in the course of transit by
and which is used in your business. you or on your behalf; or

Includes copyrighted material of Insurance Services Office, Inc., with its permission.
55091 (10-08) Copyright Insurance Services Office, Inc., 1982, 1988, 2002, 2004 Page 1 of 7
55091 (10-08)

Case 3:21-cv-00178-MCR- -
Agency Code’ "19-0497-00 CR-EMT Document i-1 Filed 01/28/21 P

3) Being disposed of, stored, treated or
processed into or upon the "auto";

(b) Before such "pollutants" or property con-
taining "pollutants" are moved from the
place they are accepted by you or
anyone acting on your behalf for
placement into or onto the "auto"; or

(c) After such "pollutants" or property
containing "pollutants" are removed
from the "auto" to where they are
delivered, disposed of or abandoned by
you or anyone acting in your behalf.

c. (1) (a) above does not apply to "pollu-
tants" that are needed or result from the
normal mechanical, electrical or hydraulic
functioning of the "auto" or its parts, if the
discharge, release, escape, seepage,
migration or dispersal of such “pollutants” is
directly from a part of the "auto" designed to
hold, store, receive or dispose of such
"pollutants" by the "auto" manufacturer.

c. (1) (b) and c. (1) (c) above do not apply,
if as a direct result of maintenance or use of
the "auto", "pollutants" or property contain-
ing "pollutants" which are not in or upon the
"auto", are upset, overturned or damaged at
any premises not owned by or leased to
you. The discharge, release, escape,
seepage, migration or dispersal of the
"nollutants" must be directly caused by such
upset, overturn or damage.

(2) Any loss, cost or expense arising out of any:

(a) Request, demand or order that any
insured or others test for, monitor, clean
up, remove, contain, treat, detoxify or
neutralize, or in any way respond to, or
assess the effects of "pollutants"; or

(b) Claim or "suit" by or on behalf of a gov-
ernmental authority for damages be-
cause of testing for, monitoring, cleaning
up, removing, containing, treating,
detoxifying or neutralizing, or in any way
responding to, or assessing the effects
of “pollutants”.

"Bodily injury" or "property damage" however
caused, arising directly or indirectly, out of:

BOR ht inGl:1 8304622-78400865

(1) War, including undeclared or civil war;

(2) Warlike action by a military force, including
action in hindering or defending against an
actual or expected attack, by any govern-
ment, sovereign or other authority using
military personnel or other agents; or

(3) Insurrection, rebellion, revolution, usurped
power, or action taken by governmental
authority in hindering or defending against
any of these.

"Bodily injury" or “property damage" for which
the insured is obligated to pay damages by
reason of the assumption of liability in a contract
or agreement. This exclusion does not apply to
liability for damages:

(1) Assumed in a contract or agreement that is
an "insured contract", provided the "bodily
injury" or "property damage" occurs subse-
quent to the execution of the contract or
agreement. However, if the insurance under
this policy does not apply to the liability of
the insured, it also does not apply to such
liability assumed by the insured under an
“insured contract".

(2) That the insured would have in the absence
of the contract or agreement.

“Property damage" to:

(1) Property owned or being transported by, or
rented or loaned to any insured; or

(2) Property in the care, custody or control of
any insured other than "property damage" to
a residence or a private garage by a private
passenger "auto" covered by this coverage.

"Bodily injury" to:

(1) An "employee" of the insured arising out of
and in the course of employment by the
insured; or

(2) The spouse, child, parent, brother or sister
of that “employee" as a consequence of
Paragraph (1) above,

This exclusion applies:

Includes copyrighted material of Insurance Services Office, Inc., with its permission.

Copyright Insurance Services Office, Inc., 1982, 1988, 2002, 2004 Page 2 of 7
Agency codk 296. GF15GV-00178-MCR-EMT Document 1-1 Filed 01/28/21 Page 138 of 182

(1) Whether the insured may be liable as an
employer or in any other capacity; and

(2) To any obligation to share damages with or
repay someone else who must pay dam-
ages because of the injury.

This exclusion does not apply to:

(1) Liability assumed by the insured under an
"insured contract".

(2) “Bodily injury" to any "employee" of the in-
sured arising out of and in the course of his
domestic employment by the insured unless
benefits for such injury are in whole or in
part either payable or required to be pro-
vided under any workers compensation law.

Who Is An Insured

With respect to only this coverage, SECTION II -
WHO IS AN INSURED, is deleted and replaced by
the following:

SECTION II - WHO IS AN INSURED

Each of the following is an insured with respect to
this coverage:

a. You.

b. Your partners if you are designated in the
Declarations as a partnership or a joint venture.

c. Your members if you are designated in the
Declarations as a limited liability company.

d. Your “executive officers" if you are designated in
the Declarations as an organization other than a
partnership, joint venture or limited liability
company.

e. Any person using the "auto" and any person or
organization legally responsible for the use of an
"auto" not owned by such person or organiza-
tion, provided the actual use is with your permis-
sion.

None of the following is an insured:

a. Any person engaged in the business of his or
her employer with respect to "bodily injury" to
any co-"employee” of such person injured in the
course of employment.

Policy Number 204622-78400865

b. Any person using the "auto" and any person
other than you, legally responsible for its use
with respect to an "auto" owned or registered in
the name of:

(1) Such person; or

(2) Any partner or “executive officer" of yours or
a member of his or her household; or

(3) Any "employee" or agent of yours who is
granted an operating allowance of any sort
for the use of such "auto".

c. Any person while employed in or otherwise
engaged in duties in connection with an "auto
business", other than an "auto business" you
operate.

d. The owner or lessee (of whom you are a sub-
lessee) of a hired "auto" or the owner of an
“auto" you do not own or which is not registered
in your name which is used in your business or
any agent or employee of any such owner or
lessee.

e. Any person or organization with respect to the
conduct of any current or past partnership or
joint venture that is not shown as a Named
Insured in the Declarations.

Additional Definitions

The following definition applies to only this coverage:
"Auto business" means the business or occupation
of selling, repairing, servicing, storing or parking
"autos",

Limits of insurance

With respect to only this coverage, SECTION III -
LIMITS OF INSURANCE, is deleted and replaced
by the following:

SECTION Ill - LIMITS OF INSURANCE

‘a. The Limits of Insurance shown in the Dectara-

tions and the rules below fix the most we will
pay regardless of the number of:

(1) Insureds;

(2) Claims made or "suits" brought; or

Includes copyrighted material of Insurance Services Office, Inc., with its permission.

55091 (10-08)

Copyright Insurance Services Office, Inc., 1982, 1988, 2002, 2004 Page 3 of 7
55091 (10-08)

Case 3:21-cv-00178-MCR-EMT Document 1-1 Filed 01/28/21 P
Agency Code = 12-0427-00

(3) Persons or organizations making claims or
bringing "suits".

b. We will pay damages for "bodily injury" or
"property damage" up to the limits of liability
stated in the Declarations for this coverage.
Such damages shall be paid as follows:

(1) When Hired Auto and Non-Owned Auto
Each Occurrence Limit is shown in the
Declarations, such limit is the total amount
of coverage and the most we will pay for all
damages because of or arising out of all
"bodily injury" and "property damage" in any
one “occurrence”.

(2) When Bodily Injury Hired Auto and Non-
Owned Auto Each Occurrence Limit and
Property Damage Hired Auto and Non-
Owned Auto Each Occurrence Limit are
shown in the Declarations:

(a) The limit shown for Bodily Injury Hired
Auto and Non-Owned Auto Each Occur-
rence is the total amount of coverage
and the most we will pay for all dam-
ages because of or arising out of all
"bodily injury" in any one "occurrence".

(b) The limit shown for Property Damage
Hired Auto and Non-Owned Auto Each
Occurrence is the total amount of cover-
age and the most we will pay for all
damages because of or arising out of all
“property damage" in any one “occur-
rence",

3. BROADENED SUPPLEMENTARY PAYMENTS

Under SECTION I - COVERAGES, COVERAGE A.
BODILY INJURY AND PROPERTY DAMAGE
LIABILITY, COVERAGE B. PERSONAL INJURY
AND ADVERTISING INJURY LIABILITY and
SUPPLEMENTARY PAYMENTS - COVERAGES A
AND B:

Paragraph 4., the amount we will pay for the actual
loss of earnings is increased from $250 per day to
$400 per day.

ADDITIONAL PRODUCTS-COMPLETED
OPERATIONS AGGREGATE LIMIT

If the endorsement, EXCLUSION - PRODUCTS
COMPLETED OPERATIONS HAZARD, CG 21 04,

BGG SI Rl 42 404622-78400865

is not attached to this policy, then the following is
added to SECTION III - LIMITS OF INSURANCE:

Commencing with the effective date of this policy,
we will provide one additional Products-Completed
Operations Aggregate Limit, for each annual period,
equal to the amount of the Products-Completed
Operations Aggregate Limit shown in the Declara-
tions. The maximum Products-Completed Opera-
tions Aggregate Limit for any annual period will be
no more than two times the original Products-
Completed Operations Aggregate Limit.

PERSONAL INJURY EXTENSION

a. If the endorsement EXCLUSION - PERSONAL
INJURY AND ADVERTISING INJURY, 55350,
is attached to this policy, then this provision, 5.
PERSONAL INJURY EXTENSION, does not

apply.

b. If the endorsement EXCLUSION - PERSONAL
INJURY AND ADVERTISING INJURY, 55350,
is not attached to this policy, then under SEC-
TION V - DEFINITIONS, 15. "Personal injury" is
deleted and replaced by the following:

15. "Personal injury" means, other than "bodily
injury", arising out of one or more of the
following offenses:

a. False arrest, detention or imprisonment;
b. Malicious prosecution;

c. The wrongful eviction from, wrongful
entry into, or invasion of the right of
private occupancy of a room, dwelling or
premises that a person occupies by or
on behalf of its owner, landlord or
lessor;

_ d. Oral or written publication of material
that slanders or libeis a person or or-
ganization or disparages a person's or
organization's goods, products or
services;

e. Oral or written publication of material
that violates a person's right of privacy;
or

f. Discrimination, humiliation, sexual
harassment and any violation of civil
rights caused by such discrimination,
humiliation or sexual harassment.

Includes copyrighted material of Insurance Services Office, Inc., with its permission.

Copyright Insurance Services Office, Inc., 1982, 1988, 2002, 2004 Page 4 of 7
Agency Coa¥

55091 (10-08)

6. BROADENED KNOWLEDGE OF OCCURRENCE

Under SECTION IV - COMMERCIAL GENERAL
LIABILITY CONDITIONS, 2. Duties In The Event
Of Occurrence, Offense, Claim Or Suit, the follow-
ing paragraph is added:

Paragraphs a. and b. of this condition will not serve
to deny any claim for failure to provide us with notice
as soon as practicable after an "occurrence" or an
offense which may result in a claim:

a. If the notice of a new claim is given to your
"“amployee"; and

b. That "employee" fails to provide us with notice
as soon as practicable.

This exception shall not apply:
a. To you; or

b. To any officer, director, partner, risk manager or
insurance manager of yours.

DAMAGE TO PREMISES RENTED TO YOU

Under SECTION | - COVERAGES, COVERAGE A.
BODILY INJURY AND PROPERTY DAMAGE LIA-
BILITY, the last paragraph is deleted and replaced
by the following:

Exclusions c. through n. do not apply to damage by
fire, lightning, explosion, smoke or water damage to
premises rented to you or temporarily occupied by
you with permission of the owner. A separate limit
of insurance applies to this coverage as described in
7. DAMAGE TO PREMISES RENTED TO YOU, a.
Limits of Insurance.

The following additional exclusions apply to "pro-
perty damage" arising out of Water Damage to
premises rented to you or temporarily occupied by
you with permission of the owner:

(1) "Property damage" to:

(a) The interior of the premises caused by
or resulting from rain or snow, whether
driven by wind or not; or

(b) Heating, air conditioning, plumbing or
fire protection systems, or other equip-
ment or appliances.

‘21-CVv- - - ment 1-1 Filed 01/28/21 Page 140 of 182
ass BFryGv-00178-MCR-EMT Docu g

Policy Number 204622-78400865

(2) "Property damage" caused by or resulting
from any of the following:

(a) Mechanical breakdown, including
bursting or rupture caused by cen-
trifugal force;

(b) Cracking, settling, expansion or
shrinking;

(c) Smoke or smog;

(d) Birds, insects, rodents or other ani-
mals;

(e) Wear and tear:

(f) Corrosion, rust, decay, fungus, dete-
rioration, hidden or latent defect or any
quality in property that causes such
property to destroy or damage itself: or

(g) Water that flows or leaks from any
heating, air conditioning, plumbing or fire
protection system caused by or resulting
from freezing, unless:

1) You make a reasonable effort to
maintain heat in the building or
structure; or

2) You drain the equipment and shut
off the water supply if the heat is not
maintained.

(3) "Property damage" caused directly or
indirectly by any of the following:

(a) Water that backs up from a drain or
sewer:

(b) Mud flow or mudslide;
(c) Volcanic eruption, explosion or effusion;

(d) Any earth movement, such as earth-
quake, landslide, mine subsidence,
earth sinking, earth rising or earth
shifting;

(e) Regardless of the cause, flood, surface
water, waves, tides, tidal waves, storm
surge, overflow of any body of water, or
their spray, all whether wind driven or
not;

Includes copyrighted material of Insurance Services Office, Inc., with its permission.

Copyright Insurance Services Office, Inc., 1982, 1988, 2002, 2004 Page 5 of 7
Case 3:21-cv-00178-MCR-EMT Document i-1 Filed 01/28/21 P
Agency Code

12-0427-00

(f) Water under the ground surface
pressing on, or seeping or flowing
through:

1) Walls, foundations, floors or paved
surfaces;

2) Basements, whether paved or not;
or

3) Doors, windows or other openings.

(4) "Property damage" for which the insured is
obligated to pay as damages by reason of
the assumption of liability in a contract or
agreement. This exclusion does not apply
to liability for damages that the insured
would have in the absence of this contract
or agreement.

Limits of Insurance

With respect to this coverage only, under
SECTION Ill - LIMITS OF INSURANCE,
paragraph 6. is deleted and replaced by the
following:

6. The most we will pay under Coverage A for
damages because of "property damage" to
premises rented to you or temporarily
occupied by you with permission of the
owner arising out of or caused by fire,
lightning, explosion, smoke and water
damage is the amount shown in the
Declarations under Damage to Premises
Rented to You.

Under SECTION IV - COMMERCIAL GEN-
ERAL LIABILITY CONDITIONS, 4. Other
Insurance, paragraph b., the word fire is
amended to include fire, lightning, explosion,
smoke or water damage.

8. BLANKET ADDITIONAL INSURED - LESSOR OF
LEASED EQUIPMENT

a.

55091 (10-08)

SECTION II - WHO IS AN INSURED is

amended to include as an additional insured any
person or organization with whom you have
agreed:

(1) In a written contract or agreement, executed
prior to loss, to name as an additional
insured; or

(2) In an oral contract or agreement, executed
prior to loss, to name as an additional

BO ReylnBb:+8F04622-78400865

insured only if a Certificate of Insurance was
issued prior to loss indicating that the
person or organization was an additional
insured

but only with respect to liability for:

(1) "Bodily injury":

(2) "Property damage";
(3) "Personal injury"; or
(4) "Advertising injury"

caused in whole or in part, by your maintenance,
operation or use of equipment leased to you by
such person or organization.

With respect to the insurance afforded to an
additional insured, this insurance does not apply
to any "occurrence" which takes place after the
equipment lease expires.

The following is added to SECTION Iil - LIMITS
OF INSURANCE:

The Limits of Insurance for the additional in-
sured are those specified in the written contract
or agreement between the insured and the
lessor, not to exceed the limits provided in this
policy. These limits are inclusive of and not in
addition to the Limits of Insurance shown in the
Declarations.

9. BLANKET ADDITIONAL INSURED - MANAGERS
OR LESSORS OF PREMISES

a.

SECTION II - WHO IS AN INSURED is

amended to include as an additional insured any
person or organization with whom you have
agreed:

(1) In a written contract or agreement, executed
prior to loss, to name as an additional
insured; or

(2) In an oral contract or agreement, executed
prior to loss, to name as an additional
insured only if a Certificate of Insurance was
issued prior to loss indicating that the
person or organization was an additional
insured

but only with respect to liability arising out of the
ownership, maintenance or use of that part of
the premises leased to you.

Includes copyrighted material of Insurance Services Office, Inc., with its permission.

Copyright Insurance Services Office, Inc., 1982, 1988, 2002, 2004

Page 6 of 7
Agency Coa

b. This provision is subject to the following addi-
tional exclusions, applicable to this provision
only:

(1) Any “occurrence” which takes place after
you cease to be a tenant in that premises.

(2) Structural alterations, new constructions or
demolition operations performed by or on
behalf of the additional insured.

c. The following is added to SECTION HI - LIMITS
OF INSURANCE:

The Limits of Insurance for the additional in-
sured are those specified in the written contract
or agreement between the insured and the
manager or lessor of the premises, not to
exceed the limits provided in this policy. These
limits are inclusive of and not in addition to the
Limits of Insurance shown in the Declarations,

10. NEWLY FORMED OR ACQUIRED ORGANIZA-
TIONS

Under SECTION II - WHO IS AN INSURED, Para-
graph 4. is deleted and replaced by the following:

4. Any organization you newly acquire or form,
other than a partnership, joint venture or limited
liability company, and over which you maintain
ownership or majority interest, will qualify as a
Named Insured if there is no other similar
insurance available to that organization.
However:

a. Coverage under this provision is afforded
only until the 180th day after you acquire or

ase 3-41 ¢v-00178-MCR-EMT Document 1-1

Filed 01/28/21 Page 142 of 182
Policy Number —204622-78400865

form the organization or the end of the
policy period, whichever is earlier:

b. Coverage A does not apply to "bodily injury"
or “property damage" that occurred before
you acquired or formed the organization;
and

c. Coverage B does not apply to "personal
injury" or “advertising injury" arising out of
an offense committed before you acquired
or formed the organization.

No person or organization is an insured with
respect to the conduct of any current or past
partnership, joint venture or limited liability
company that is not shown as a Named Insured
in the Declarations.

11. BLANKET WAIVER OF SUBROGATION

The following is added to SECTION IV - COMMER-
CIAL GENERAL LIABILITY CONDITIONS, 8.
Transfer Of Rights of Recovery Against Others
To Us.

When you have agreed to waive your right of subro-
gation in a written contract, executed prior to loss,
with any person or organization, we waive any right
to recovery we may have against such person or
organization because of payments we make for
injury or damage arising out of your ongoing opera
tions or "your work" done under a contract with that
person or organization and included in the
“products-completed operations hazard",

All other policy terms and conditions apply.

Includes copyrighted material of Insurance Services Office, Inc., with its permission.

55091 (10-08)

Copyright Insurance Services Office, Inc., 1982, 1988, 2002, 2004 Page 7 of 7
Case 3:21-cv-00178-MCR-EMT Document 1-1 Filed 01/28/21 PAQRylKfitrBhrt83o4622-78400865

Agency Code = 12-0427-00

 

COMMERCIAL GENERAL LIABILITY
55146 (6-04)

THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

UPSET AND OVERSPRAY COVERAGE

This endorsement modifies insurance provided under the following:

COMMERCIAL GENERAL LIABILITY COVERAGE PART

It is agreed the coverage for "property damage" liability with respect to your operations is extended as follows:

1.

COVERAGE

We will pay those sums which you become legally obligated to pay for "property damage" caused directly by
immediate, abrupt and accidental:

a. Upset, overturn or collision of your "mobile equipment" while transporting; or
b. "Overspray" during your application or dispersal of

"pollutants" which are intended for and normally used in your operations. The operations must be in compliance with
local, state, and federal ordinances and laws.

This is not an additional amount of insurance and does not increase the Limits of Insurance stated in the Decla-
rations.

EXCLUSIONS

a. With regard only to the coverage provided by this endorsement, Exclusion f. of Section | - Coverage A - Bodily
Injury And Property Damage Liability is deleted and replaced by the following:

f. Pollution

Any loss, cost or expense arising out of any:

(1) Request, demand, order or statutory or regulatory requirement that any insured or others test for,
monitor, clean up, remove, contain, treat, detoxify or neutralize, or in any way respond to, or assess the
effects of "pollutants"; or

(2) Claim or suit by or on behalf of a governmental authority for damages because of testing for, monitoring,
cleaning up, removing, containing, treating, detoxifying or neutralizing, or in any way responding to, or
assessing the effects of "pollutants".

However, this paragraph does not apply to liability for damages because of covered "property damage" that

the insured would have in the absence of such request, demand, order or statutory or regulatory requirement,
or such claim or "suit" by or on behalf of a governmental authority.

Includes copyrighted material of Insurance Services Office, Inc., with its permission.

55146 (6-04) Copyright, Insurance Services Office, Inc., 2000 Page 1 of 2
“2 1-CV- - - nt 1-1 Filed 01/28/21 Page 144 of 182
Agency Cod’ 298.G4F719GV-00178-MCR-EMT Docume policy Number 204622-78400865

b. The following exclusion is added to Paragraph 2., Exclusions of Section | - Coverage A - Bodily Injury And
Property Damage Liability:

This coverage does not apply to “overspray" resulting from aerial application or dispersal of "pollutants".
3. DEDUCTIBLE

Any deductible provision of the policy which is applicable to Property Damage Liability coverage applies to this
coverage extension.

4. DEFINITIONS
The following definition applies in addition to those in the policy.

“Overspray" means spray, from a device specifically designed for spray application or dispersal, that goes beyond the
entire area of intended application or dispersal.

All other policy terms and conditions apply.

Includes copyrighted material of Insurance Services Office, inc., with its permission.
55146 (6-04) Copyright, Insurance Services Office, Inc., 2000 Page 2 of 2
Case 3:21-cv-00178-MCR-EMT Document i-1 Filed 01/28/21 P

Agency Code 12-0427-00

BGR Bb 8304622-78400865

 

55300 (7-05)

COMMERCIAL GENERAL LIABILITY COVERAGE FORM

Various provisions in this policy restrict coverage. Read the entire policy carefully to determine rights, duties and what is
and is not covered.

Throughout this policy the words "you" and "your"

refer to the Named Insured shown in the Declarations, and any other

person or organization qualifying as a Named Insured under this policy. The words "we", "us" and "our" refer to the
company providing this insurance.

The word "insured" means any person or organization qualifying as such under Section II - Who Is An Insured.

Other words and phrases that appear in quotation marks have special meaning. Refer to Section V - Definitions.

SECTION | - COVERAGES

COVERAGE A. BODILY INJURY AND PROPERTY
DAMAGE LIABILITY

1. Insuring Agreement

a.

b.

55300 (7-05)

We will pay those sums that the insured be-
comes legally obligated to pay as damages
because of "bodily injury" or "property damage"
to which this insurance applies. We will have
the right and duty to defend the insured against
any "suit" seeking those damages. We may at
our discretion investigate any claim or "occur-
rence" and settle any claim or "suit" that may
result. But:

(1) The amount we will pay for damages is
limited as described in Section III - Limits of
Insurance; and

(2) Our right and duty to defend end when we
have used up the applicable limit of
insurance in the payment of judgments or
settlements under Coverage A or B or
medical expenses under Coverage C.

No other obligation or liability to pay sums or
perform acts or services is covered unless
explicitly provided for under Supplementary
Payments - Coverages A and B.

This insurance applies to "bodily injury" and
"property damage" only if:

(1) The "bodily injury" or "property damage" is
caused by an "occurrence" that takes place
in the “coverage territory";

(2) The "bodily injury" or “property damage"
occurs during the policy period; and

(3) Prior to the policy period, no insured listed
under Paragraph 1. of Section HW - Who Is An
Insured and no "employee" authorized by
you to give or receive notice of an
"occurrence" or claim, knew that the "bodily
injury" or “property damage” had occurred,
in whole or in part. If such a listed insured
or authorized "employee" knew, prior to the
policy period, that the "bodily injury" or
“property damage" occurred, then any
continuation, change or resumption of such
"bodily injury" or "property damage" during
or after the policy period will be deemed to
have been known prior to the policy period.

"Bodily injury" or "property damage" will be
deemed to have been known to have occurred
at the earliest time when any insured listed
under Paragraph 1. of Section II - Who Is An
Insured or any "employee" authorized by you to
give or receive notice of an "occurrence" or
claim:

(1) Reports all, or any part, of the "bodily injury”
or "property damage" to us or any other
insurer;

Includes copyrighted material of Insurance Services Office, Inc., with its permission.

Copyright, Insurance Services Office, Inc., 1982, 1988, 1997, 2000, 2002, 2003.

Page 1 of 18
55300 (7-05)

Agency Cod 8S6. 3 F1g5GV-00178-MCR-EMT Document 1-1

(2) Receives a written or verbal demand or
claim for damages because of the “bodily
injury" or "property damage"; or

(3) Becomes aware by any other means that
"bodily injury" or “property damage" has
occurred or has begun to occur.

d. Damages because of "bodily injury” include
damages claimed by any person or organiza-
tion for care, loss of services or death resulting
at any time from the "bodily injury".

2. Exclusions

This insurance does not apply to:
a. Expected Or Intended Injury

"Bodily injury" or “property damage" expected or
intended from the standpoint of the insured.
This exclusion does not apply to "bodily injury“
resulting from the use of reasonable force to
protect persons or property.

b. Contractual Liability

"Bodily injury" or “property damage" for which
the insured is obligated to pay damages by
reason of the assumption of liability in a con-
tract or agreement. This exclusion does not
apply to liability for damages:

(1) Assumed in a contract or agreement that is
an "insured contract", provided the “bodily
injury" or "property damage" occurs subse-
quent to the execution of the contract or
agreement. However, if the insurance under
this policy does not apply to the liability of
the insured, it also does not apply to such
liability assumed by the insured under an
"insured contract".

(2) That the insured would have in the absence
of the contract or agreement.

c. Liquor Liability

"Bodily injury" or "property damage" for which
any insured may be held liable by reason of:

(1) Causing or contributing to the intoxication of
any person;

Filed 01/28/21 Page 146 of 182
Policy Number 204622-78400865

(2) The furnishing of alcoholic beverages to a
person under the legal drinking age or under
the influence of alcohol: or

(3) Any statute, ordinance or regulation relating
to the sale, gift, distribution or use of
alcoholic beverages.

This exclusion applies only if you are in the
business of manufacturing, distributing, selling,
serving or furnishing alcoholic beverages.

Workers Compensation And Similar Laws

Any obligation of the insured under a workers
compensation, disability benefits or unemploy-
ment compensation law or any similar law.

Employer's Liability
“Bodily injury" to:

(1) An "employee" of the insured arising out of
and in the course of employment by the
insured; or

(2) The spouse, child, parent, brother or sister
of that "employee" as a consequence of
Paragraph (1) above.

This exclusion applies:

(1) Whether the insured may be liable as an
employer or in any other capacity; and

(2) To any obligation to share damages with or
repay someone else who must pay
damages because of the injury.

This exclusion does not apply to liability
assumed by the insured under an “insured
contract".

Pollution

(1) “Bodily injury" or "property damage" arising
out of the actual, alleged or threatened
discharge, dispersal, seepage, migration,
release or escape of "pollutants":

(a) At or from any premises, site or location
which is or was at any time owned or
occupied by, or rented or loaned to, any
insured. However, this subparagraph
does not apply to:

includes copyrighted material of Insurance Services Office, Inc., with its permission.

Copyright, Insurance Services Office, Inc., 1982, 1988, 1997, 2000, 2002, 2003. Page 2 of 18
Case 3:21-cv-00178-MCR-EMT Document 1-1

Agency Code

(b)

(c)

(d)

55300 (7-05)

742-0427-00

(i) "Bodily injury" if sustained within a
building and caused by smoke,
fumes, vapor or soot produced by or
originating from equipment that is
used to heat, cool or dehumidify the
building, or equipment that is used
to heat water for personal use by
the building's occupants or their
quests;

(ii) "Bodily injury" or "property damage"
for which you may be held liable, if
you are a contractor and the owner
or lessee of such premises, site or
location has been added to your
policy as an additional insured with
respect to your ongoing operations
performed for that additional insured
at that premises, site or location and
such premises, site or location is not
and never was owned or occupied
by, or rented or loaned to, any
insured, other than that additional
insured; or

(iii) "Bodily injury" or "property damage"
arising out of heat, smoke or fumes
from a “hostile fire";

At or from any premises, site or location
which is or was at any time used by or
for any insured or others for the han-
dling, storage, disposal, processing or
treatment of waste;

Which are or were at any time trans-
ported, handled, stored, treated, dis-
posed of, or processed as waste by or
for:

(i) Any insured; or

(ii) Any person or organization for
whom you may be legally respon-
sible;

At or from any premises, site or location
on which any insured or any contractors
or subcontractors working directly or
indirectly on any insured's behalf are
performing operations if the "pollutants"
are brought on or to the premises, site
or location in connection with such
operations by such insured, contractor
or subcontractor. However, this
subparagraph does not apply to:

Filed 01/28/21 PagteyhtiinBer1834622-78400865

(e)

(i) “Bodily injury" or "property damage"
arising out of the escape of fuels,
lubricants or other operating fluids
which are needed to perform the
normal electrical, hydraulic or mech-
anical functions necessary for the
operation of "mobile equipment" or
its parts, if such fuels, lubricants or
other operating fluids escape from a
vehicle part designed to hold, store
or receive them. This exception
does not apply if the “bodily injury"
or "property damage" arises out of
the intentional discharge, dispersal
or release of the fuels, lubricants or
other operating fluids, or if such
fuels, lubricants or other operating
fluids are brought on or to the
premises, site or location with the
intent that they be discharged,
dispersed or released as part of the
operations being performed by such
insured, contractor or subcontractor,

(ii) "Bodily injury" or "property damage"
sustained within a building and
caused by the release of gases,
fumes or vapors from materials
brought into that building in connec-
tion with operations being performed
by you or on your behalf by a
contractor or subcontractor; or

(iii) "Bodily injury" or "property damage"
arising out of heat, smoke or fumes
from a "hostile fire"; or

At or from any premises, site or location
on which any insured or any contractors
or subcontractors working directly or
indirectly on any insured's behalf are
performing operations if the operations
are to test for, monitor, clean up,
remove, contain, treat, detoxify or
neutralize, or in any way respond to, or
assess the effects of, "pollutants".

(2) Any loss, cost or expense arising out of any:

(a)

Request, demand, order or statutory or
regulatory requirement that any insured
or others test for, monitor, clean up,
remove, contain, treat, detoxify or
neutralize, or in any way respond to, or
assess the effects of, "pollutants"; or

includes copyrighted material of Insurance Services Office, Inc., with its permission.

Copyright, Insurance Services Office, Inc., 1982, 1988, 1997, 2000, 2002, 2003.

Page 3 of 18
Agency Cod

55300 (7-05)

(b) Claim or "suit" by or on behalf of a
governmental authority for damages
because of testing for, monitoring,
cleaning up, removing, containing,
treating, detoxifying or neutralizing, or in
any way responding to, or assessing the
effects of, "pollutants".

However, this paragraph does not apply to
liability for damages because of covered
“property damage" that the insured would
have in the absence of such request,
demand, order or statutory or regulatory
requirement, or such claim or "suit" by or on
behalf of a governmental authority.

g. Aircraft, Auto Or Watercraft

"Bodily injury" or "property damage" arising out
of the ownership, maintenance, use or entrust-
ment to others of any aircraft, "auto" or water-
craft owned or operated by or rented or loaned
to any insured. Use includes operation and
"loading and unloading".

This exclusion applies even if the claims against
any insured allege negligence or other wrong-
doing in the supervision, hiring, employment,
training or monitoring of others by that insured, if
the "occurrence" which caused the "bodily in-
jury" or "property damage" involved the owner-
ship, maintenance, use or entrustment to others
of any aircraft, "auto" or watercraft that is owned
or operated by or rented or loaned to any
insured,

This exclusion does not apply to:

(1) A watercraft while ashore on premises you
own or rent;

(2) A watercraft you do not own that is:

(a) Less than 26 feet long; and

(b) Not being used to carry persons or
property for a charge;

(3) Parking an “auto" on, or on the ways next
to, premises you own or rent, provided the
"auto" is not owned by or rented or loaned to
you or the insured:

Case. giAlygv-00178-MCR-EMT Document 1-1 Filed 01/28/21 Page 148 of 182

Policy Number 204622-78400865

(4) Liability assumed under any "insured con-
tract" for the ownership, maintenance or use
of aircraft or watercraft; or

(5) "Bodily injury" or "property damage" arising
out of the operation of any of the equipment
listed in paragraph f.(2) or f.(3) of the
definition of "mobile equipment".

Mobile Equipment

"Bodily injury" or "property damage" arising out
of:

(1) The transportation of “mobile equipment" by
an "auto" owned or operated by or rented or
loaned to any insured; or

(2) The use of "mobile equipment" in, or while in
practice for, or while being prepared for, any
prearranged racing, speed, demolition, or
stunting activity.

War

"Bodily injury" or “property damage", however
caused, arising, directly or indirectly, out of:

(1) War, including undeclared or civil war:

(2) Warlike action by a military force, including
action in hindering or defending against an
actual or expected attack, by any govern-
ment, sovereign or other authority using
military personnel or other agents; or

(3) Insurrection, rebellion, revolution, usurped
power, or action taken by governmental
authority in hindering or defending against
any of these.

Damage To Property
“Property damage" to:

(1) Property you own, rent, occupy or use, in-
cluding any cost or expense incurred by
you, or any other person, organization or
entity, for repair, replacement, enhance-
ment, restoration or maintenance of such
property for any reason, including prevention
of injury to a person or damage to another's
property;

Includes copyrighted material of Insurance Services Office, inc., with its permission.

Copyright, Insurance Services Office, Inc., 1982, 1988, 1997, 2000, 2002, 2003. Page 4 of 18
55300 (7-05)

Case 3:21-cv-00178-MCR-EMT Document 1-1 Filed 01/28/21 Page 149 of 182

Agency Code = 12-0427-00

(2) Property that any of your:
(a) "Employees’;
(b) “Volunteer workers";

(c) Partners or members (if you are a
partnership or joint venture); or

(d) Members (if you are a limited liability
company)

own, rent, occupy or use. However, this
exclusion j.(2), shall not apply to your
liability for damage to such property;

(3) Premises you sell, give away or abandon, if
the "property damage" arises out of any part
of those premises;

(4) Property loaned to you;

(5) Personal property in the care, custody or
control of, or over which physical control is
being exercised for any purpose by any
insured;

(6) That particular part of real property on which
any insured or any contractors or subcon-
tractors working directly or indirectly on your
behalf are performing operations, if the
"property damage" arises out of those
operations; or

(7) That particular part of any property that
must be restored, repaired or replaced
because "your work" was incorrectly
performed on it.

Paragraphs (1), (2), (4) and (5) of this exclusion
do not apply to “property damage" (other than
damage by fire) to premises, including the
contents of such premises, rented to you for a
period of seven or fewer consecutive days. A
separate limit of insurance applies to Damage
To Premises Rented To You as described in
Section Ill - Limits Of Insurance.

Paragraph (3) of this exclusion does not apply if
the premises are "your work" and were never
occupied, rented or held for rental by you.

Paragraphs (4), (5), (6) and (7) of this exclusion
do not apply to liability assumed under a side-
track agreement.

Policy Number 204622-78400865

Paragraph (7) of this exclusion does not apply to
"property damage" included in the "products-
completed operations hazard".

Damage To Your Product

"Property damage" to "your product" arising out
of it or any part of it.

Damage To Your Work
"Property damage" to "your work" arising out of

it or any part of it and included in the "products-
completed operations hazard".

. Damage To Impaired Property Or Property

Not Physically Injured

"Property damage" to “impaired property" or
property that has not been physically injured,
arising out of:

(1) A defect, deficiency, inadequacy or danger-
ous condition in "your product" or "your
work"; or

(2) A delay or failure by you or anyone acting
on your behalf to perform a contract or
agreement in accordance with its terms.

This exclusion does not apply to the loss of use
of other property arising out of sudden and
accidental physical injury to “your product” or
"your work" after it has been put to its intended
use.

Recall Of Products, Work Or Impaired
Property

Damages claimed for any loss, cost or expense
incurred by you or others for the loss of use,
withdrawal, recall, inspection, repair, replace-
ment, adjustment, removal or disposal of:

(1) "Your product ";

(2) "Your work"; or

(3) "Impaired property“

if such product, work or property is withdrawn or
recalled from the market or from use by any
person or organization because of a known or

suspected defect, deficiency, inadequacy or
dangerous condition in it.

Includes copyrighted material of Insurance Services Office, inc., with its permission.
Copyright, Insurance Services Office, Inc., 1982, 1988, 1997, 2000, 2002, 2003. Page 5 of 18
55300 (7-05)

Case 3:21-cv-00178-MCR-EMT Document 1-1 Filed 01/28/21 Page 150 of 182

Agency Code 12-0427-00

o. Personal Injury And Advertising Injury

"Bodily injury" arising out of "personal injury" or
"advertising injury".

p. Employment-Related Practices
"Bodily injury" to:
(1) A person arising out of any:
(a) Refusal to employ a person;
(b) Termination of a person's employment;

(c) Employment-related practice, policy, act
or omission, including but not limited to
coercion, demotion, evaluation, re-
assignment, discipline, defamation,
harassment, humiliation or discrimina-
tion directed at a person; or

(d) Criminal or civil action brought against a
person by or at the direction of the
insured directly or indirectly related to
any offense described in (a), (b), or (c)
above; or

(2) Anyone as a consequence of "bodily injury"
to a person at whom any of the employ-
ment-related practices described in Para-
graphs (a), (b), (¢), or (d) above is directed.

This exclusion applies:

(1) Whether the insured may be liable as an
employer or in any other capacity;

(2) Whether the offense is alleged to arise out
of the employment during the course or
scope of employment, outside the course or
scope of employment or after termination of
employment;

(3) Whether directly or indirectly related to a
person's prospective, current or past em-
ployment; and

(4) To any obligation to share damages with or
repay someone else who must pay
damages because of the injury.

q. Asbestos

Any claim, "suit", action or proceeding against
any insured arising out of the discharge,

Policy Number 204622-78400865

dispersal, release, escape or inhalation of any
asbestos-related particles, dust, irritants,
contaminants, "pollutants", toxic elements or
materials.

r. Communicable Disease

“Bodily Injury" arising out of or resulting from the
transmission of any communicable disease by
any insured.

s. Silica Or Silica-Related Dust

Any claim, "suit", action or proceeding against
any insured arising out of the discharge, disper-
sal, release, escape or inhalation of any "silica"
or "silica-related dust".

Exclusions c. through n. do not apply to damage by
fire to premises while rented to you or temporarily
occupied by you with permission of the owner. A
separate limit of insurance applies to this coverage
as described in Section II - Limits Of Insurance.

COVERAGE B. PERSONAL INJURY AND ADVER-
TISING INJURY LIABILITY

1. Insuring Agreement

a. We will pay those sums that the insured be-
comes legally obligated to pay as damages
because of "personal injury" or "advertising
injury" to which this insurance applies. We will
have the right and duty to defend the insured
against any "suit" seeking those damages. We
may at our discretion investigate any claim or
offense and settle any claim or "suit" that may
result. But:

(1) The amount we will pay for damages is
limited as described in Section II - Limits Of
Insurance; and

(2) Our right and duty to defend end when we
have used up the applicable limit of insur-
ance in the payment of judgments or set-
tlements under Coverage A or B or medi-
cal expenses under Coverage C.

No other obligation or liability to pay sums or
perform acts or services is covered unless
explicitly provided for under Supplementary
Payments - Coverages A and B.

b. This insurance applies to "personal injury" and
"advertising injury" only if:

includes copyrighted material of Insurance Services Office, Inc., with its permission.

Copyright, Insurance Services Office, Inc., 1982, 1988, 1997, 2000, 2002, 2003. Page 6 of 18
55300 (7-05)

Case 3:21-cv-00178-MCR-EMT D -
| ocument 1-1 Filed 01/28/21 Page ihn be:+8454622-78400865

Agency Code 12-0427-00

(1) The "personal injury" or "advertising injury"
is caused by an offense arising out of your
business; and

(2) The offense causing the "personal injury" or
"advertising injury" was committed in the
"coverage territory" during the policy period.

Exclusions

This insurance does not apply to "personal injury" or
"advertising injury”:

a. Knowing Violation Of Rights Of Another Or
Expected Or Intended Injury

(1) Caused by or at the direction of any insured
with the knowledge that the act would vio-
late the rights of another and would inflict
"personal injury" or "advertising injury"; or

(2) Expected or intended by any insured. This
exclusion a.(2), does not apply to "personal
injury".

b. Material Published With Knowledge Of
Falsity

Arising out of oral or written publication of
material, if done by or at the direction of the
insured with knowledge of its falsity.

c. Material Published Prior To Policy Period

Arising out of oral or written publication of
material whose first publication took place
before the beginning of the policy period.

d. Criminal Acts

Arising out of a criminal act or violation of a
penal statute or ordinance committed by or at
the direction of the insured.

e. Contractual Liability

For which the insured has assumed liability in a
contract or agreement. This exclusion does not
apply to liability for damages that the insured
would have in the absence of the contract or
agreement.

f. Breach of Contract

Arising out of a breach of contract, except an
implied contract to use another's advertising
idea in your "advertisement".

Quality Or Performance Of Goods - Failure
To Conform To Statements Or Representa-
tions

Arising out of the failure of goods, products or
services to conform with any statement or repre-
sentation of quality or performance made in your
“advertisement”.

Wrong Description Of Prices

Arising out of the wrong description of the price
of goods, products or services.

infringement Of Copyright, Patent,
Trademark Or Trade Secret

Arising out of the infringement of copyright,
patent, "trademark", trade secret or other
intellectual property rights.

However, this exclusion does not apply to in-
fringement, in your "advertisement" of copy-
right, "trade dress" or slogan.

Insureds In Media And Internet Type
Businesses

Committed by an insured whose business is:

(1) Advertising, broadcasting, publishing or
telecasting;

(2) Designing or determining content of
websites for others; or

(3) An Internet search, access, content or
service provider.

However, this exclusion does not apply to
Paragraphs 15. a., b. and c. of "personal injury"
under Section V - Definitions.

For the purposes of j.(1) of this exclusion, the
placing of frames, borders, links, or advertising,
for you or others anywhere on the Internet, is
not by itself, considered the business of adver-
tising, broadcasting, publishing or telecasting.

Includes copyrighted material of Insurance Services Office, Inc., with its permission.

Copyright, Insurance Services Office, Inc., 1982, 1988, 1997, 2000, 2002, 2003. Page 7 of 18
Agency Cod

55300 (7-05)

k. Electronic Chatrooms Or Bulletin Boards

Arising out of an electronic chatroom or bulletin
board the insured hosts, owns, or over which the
insured exercises control for any purpose.

1. Unauthorized Use Of Another's Name Or
Product

Arising out of the unauthorized use of another's
name or product in your e-mail address, domain
hame or metatag, or any other similar tactics to
mislead another's potential customers.

m. Pollution

(1) Arising out of the actual, alleged or
threatened discharge, dispersal, seepage,
migration, release or escape of "pollutants"
at any time.

(2) For any loss, cost or expense arising out of
any:

(a) Request, demand, order or statutory or
regulatory requirement that any insured
or others test for, monitor, clean up,
remove, contain, treat, detoxify or
neutralize, or in any way respond to, or
assess the effects of, "pollutants": or

(b) Claim or "suit" by or on behalf of a
governmental authority for damages
because of testing for, monitoring,
cleaning up, removing, containing,
treating, detoxifying or neutralizing, or in
any way responding to, or assessing the
effects of, "pollutants".

hn. Employment-Related Practices
(1) Arising out of any:

(a) Refusal to employ a person;

(b) Termination of a person's employment:

(c) Employment-related practice, policy, act
or omission, including but not limited to
coercion, demotion, evaluation, reas-
signment, discipline, defamation,
harassment, humiliation or discrimina-
tion directed at a person; or

(d) Criminal or civil action brought against a
person by or at the direction of the

Casg Rrfggv 00178-MCR-EMT Document 1-1 Filed 01/28/21 Page 152 of 182

Policy Number 204622-78400865

insured directly or indirectly related to
any offense described in (a), (b), or (c)
above; or

(2) To anyone as a consequence of “personal
injury" or “advertising injury" to a person at
whom any of the employment-related
practices described in Paragraphs (a), (b),
(c), or (d) above is directed,

This exclusion applies:

(1) Whether the insured may be liable as an
employer or in any other capacity;

(2) Whether the offense is alleged to arise out
of the employment during the course or
scope of employment, outside the course or
scope of employment or after termination of
employment;

(3) Whether directly or indirectly related to a
person's prospective, current or past em-
ployment; and

(4) To any obligation to share damages with or
repay someone else who must pay dam-
ages because of the injury.

Asbestos

For any claim, "suit", action or proceeding
against any insured arising out of the discharge,
dispersal, release, escape or inhalation of any
asbestos-related particles, dust, irritants, con-
taminants, "pollutants", toxic elements or
materials.

Communicable Disease

Arising out of or resulting from the transmission
of any communicable disease by any insured.

War

However, caused, arising directly or indirectly,
out of:

(1) War, including undeclared or civil war;

(2) Warlike action by a military force, including
action in hindering or defending against an
actual or expected attack, by any govern-
ment, sovereign or other authority using
military personnel or other agents: or

Includes copyrighted material of Insurance Services Office, Inc., with its permission.

Copyright, Insurance Services Office, Inc., 1982, 1988, 1997, 2000, 2002, 2003. Page 8 of 18
Agency Code

Case 3:21-cv-00178-MCR-EMT Document 1-1 Filed 01/28/21 Page 153 of 182

12-0427-00

(3) Insurrection, rebellion, revolution, usurped
power, or action taken by governmental
authority in hindering or defending against
any of these.

Silica Or Silica-Related Dust

Any claim, "suit", action or proceeding against
any insured arising out of the discharge, disper-
sal, release, escape or inhalation of any "silica"
or "silica-related dust".

COVERAGE C. MEDICAL PAYMENTS

1. Insuring Agreement

a.

55300 (7-05)

We will pay medical expenses as described
below for "bodily injury" caused by an accident:

(1) On premises you own or rent;

(2) On ways next to premises you own or rent;
or

(3) Because of your operations;
provided that:

(1) The accident takes place in the "coverage
territory" and during the policy period;

(2) The expenses are incurred and reported to
us within one year of the date of the
accident; and

(3) The injured person submits to examination,
at our expense, by physicians of our choice
as often as we reasonably require.

We will make these payments regardless of
fault. These payments will not exceed the ap-
plicable limit of insurance. We will pay reason-
able expenses for:

(1) First aid administered at the time of an
accident;

(2) Necessary medical, surgical, x-ray and
dental services, including prosthetic devices;
and

(3) Necessary ambulance, hospital, profes-
sional nursing and funeral services.

Policy Number 204622-78400865

2. Exclusions

We will not pay expenses for “bodily injury":

a.

Any Insured
To any insured, except "volunteer workers",
Hired Person

To a person hired to do work for or on behalf of
any insured or a tenant of any insured.

Injury On Normally Occupied Premises

To a person injured on that part of premises you
own or rent that the person normally occupies.

Workers Compensation And Simiiar Laws
To a person, whether or not an "employee" of
any insured, if benefits for the "bodily injury"
are payable or must be provided under a
workers compensation or disability benefit law or
a similar law.

Athletics Activities

To a person injured while practicing, instructing
or participating in any physical exercises or
games, sports or athletics contests.
Products-Completed Operations Hazard

included within the "products-completed opera-
tions hazard".

Coverage A Exclusions

Excluded under Coverage A.

Asbestos

For any claim, "suit", action or proceeding
against any insured arising out of the discharge,
dispersal, release, escape or inhalation of any
asbestos related particle, dust, irritant, contami-
nant, pollutant, toxic element or material.

Communicable Disease

Arising out of or resulting from the transmission
of any communicable disease by any insured.

includes copyrighted material of Insurance Services Office, Inc., with its permission.

Copyright, Insurance Services Office, Inc., 1982, 1988, 1997, 2000, 2002, 2003.

Page 9 of 18
C
Agency Code 0427-00

SUPPLEMENTARY PAYMENTS - COVERAGES A
AND B

If Coverage A or B apply, we will pay, with respect to
any claim we investigate or settle, or any "suit" against
an insured we defend:

1. All expenses we incur.

2. Up to $2000 for premiums on bail bonds required
because of accidents or traffic law violations arising
out of the use of any vehicle to which the Bodily
Injury Liability Coverage applies. We have no
obligation to apply for or furnish these bonds.

3. Premiums on appeal bonds or bonds to release
attachments, but only for bond amounts within the
applicable limit of insurance. We have no obligation
to apply for or furnish these bonds.

4. All reasonable expenses incurred by the insured at
our request including actual loss of earnings up to
$250 a day because of time off from work.

5. All costs taxed against the insured in the "suit".

6. Prejudgment interest awarded against the insured
on that part of the judgment we pay. If we make an
offer to pay the applicable limit of insurance, we will
not pay any prejudgment interest based on that
period of time after the offer.

7. All interest on the full amount of any judgment that
accrues after entry of the judgment and before we
have paid, offered to pay, or deposited in court the
part of judgment that is within the applicable limit of
insurance.

These payments will not reduce the limits of insurance.
SECTION II - WHO IS AN INSURED
1. If you are designated in the Declarations as:

a. An individual, you and your spouse are insureds,
but only with respect to the conduct of a busi-
ness of which you are the sole owner.

b. A partnership or joint venture, you are an in-
sured. Your members, your partners, and their
spouses are also insureds, but only with respect
to the conduct of your business.

c. A limited liability company, you are an insured,
Your members are also insureds, but only with
respect to the conduct of your business. Your

ase 3:21-cv-00178-MCR-EMT Document 1-1 Filed 01/28/21 Page 154 of 182
2-

Policy Number 204622-78400865

managers are insureds, but only with respect to
their duties as your managers.

An organization other than a partnership, joint
venture or limited liability company, you are an
insured. Your "executive officers" and directors
are insureds, but only with respect to their duties
as your officers or directors. Your stockholders
are also insureds, but only with respect to their
liability as stockholders.

A trust, you are an insured. Your trustees are
also insureds, but only with respect to their
duties as trustees.

2. Each of the following is also an insured:

a. Your "employees", other than either your "exec-

utive officers" (if you are an organization other
than a partnership, joint venture or limited lia-
bility company) or your managers (if you are a
limited liability company), but only for acts within
the scope of their employment by you or while
performing duties related to the conduct of your
business, or your "volunteer workers" only while
performing duties related to the conduct of your
business. However, none of these “amployees"
or "volunteer workers" are insureds for "bodily
injury", "personal injury" or “advertising injury":

(1) To you, to your partners or members (if you
are a partnership or joint venture), to your
members (if you are a limited liability com-
pany), to a co-"employee" while in the
course of his or her employment or perform-
ing duties related to the conduct of your
business, or to your other “volunteer
workers" while performing duties related to
the conduct of your business:

(2) To the spouse, child, parent, brother or sis-
ter of that co-"employee" or "volunteer
worker" as a consequence of Paragraph (1)
above;

(3) For which there is any obligation to share
damages with or repay someone else who
must pay damages because of the injury
described in Paragraphs (1) or (2) above; or

(4) Arising out of his or her providing or failing
to provide professional health care services.

Any person (other than your "employee" or
“volunteer worker"), or any organization while
acting as your real estate manager.

Includes copyrighted material of Insurance Services Office, Inc., with its permission.
55300 (7-05) Copyright, Insurance Services Office, inc., 1982, 1988, 1997, 2000, 2002, 2003. Page 10 of 18
Agency Code 12-0427-00

c. Any person or organization having proper
temporary custody of your property if you die,
but only:

(1) With respect to liability arising out of the
maintenance or use of that property; and

(2) Until your legal representative has been
appointed.

d. Your legal representative if you die, but only with
respect to duties as such. That representative
will have all your rights and duties under this
Coverage Part.

3. With respect to "mobile equipment” registered in
your name under any motor vehicle registration law,
any person is an insured while driving such equip-
ment along a public highway with your permission.
Any other person or organization responsible for the
conduct of such person is also an insured, but only
with respect to liability arising out of the operation of
the equipment, and only if no other insurance of any
kind is available to that person or organization for
this liability. However, no person or organization is
an insured with respect to:

a. "Bodily injury" to a co-"employee" of the person
driving the equipment; or

b. "Property damage" to property owned by, rented
to, in the charge of or occupied by you or the
~ employer of any person who is an insured under
this provision.

4. Any organization you newly acquire or form, other
than a partnership, joint venture or limited liability
company, and over which you maintain ownership or
majority interest, will qualify as a Named Insured if
there is no other similar insurance available to that
organization. However:

a. Coverage under this provision is afforded only
until the 90th day after you acquire or form the
organization or the end of the policy period,
whichever is earlier;

b. Coverage A does not apply to "bodily injury" or
"property damage" that occurred before you
acquired or formed the organization; and

c. Coverage B does not apply to “personal injury"
or "advertising injury" arising out of an offense
committed before you acquired or formed the
organization.

55300 (7-05)

Case 3:21-cv-00178-MCR-EMT -
Document 1-1 Filed 01/28/21 Page A Rinblr 2 8404622-78400865

No person or organization is an insured with respect to
the conduct of any current or past partnership, joint
venture or limited liability company that is not shown as
a Named Insured in the Declarations.

SECTION III - LIMITS OF INSURANCE

1.

The Limits of Insurance shown in the Declarations
and the rules below fix the most we will pay re-
gardless of the number of:

a. Insureds;
b. Claims made or "suits" brought; or

c. Persons or organizations making claims or
bringing "suits".

The General Aggregate Limit is the most we will pay
for the sum of:

a. Medical expenses under Coverage C;

b. Damages under Coverage A, except damages
because of "bodily injury" or "property damage"
included in the "products completed operations
hazard"; and

c. Damages under Coverage B.

The Products-Completed Operations Aggregate
Limit is the most we will pay under Coverage A for
damages because of "bodily injury" and "property
damage" included in the "products-completed
operations hazard".

Subject to 2. above, the Personal Injury and Adver-
tising Injury Limit is the most we will pay under
Coverage B for the sum of all damages because of
all "personal injury" and all "advertising injury”
sustained by any one person or organization.

Subject to 2. or 3. above, whichever applies, the
Each Occurrence Limit is the most we will pay for
the sum of:

a. Damages under Coverage A; and

b. Medical expenses under Coverage C

because of all "bodily injury" and "property damage"
arising out of any one “occurrence”.

The Damage To Premises Rented To You Limit is
the most we will pay under Coverage A for damages
because of "property damage" to any one premises,

Includes copyrighted material of Insurance Services Office, Inc., with its permission.
Copyright, Insurance Services Office, Inc., 1982, 1988, 1997, 2000, 2002, 2003.

Page 11 of 18
2 L-=CV- - - ment 1-1 Filed 01/28/21 Page 156 of 182
Agency cod 298. FF SGV 00178-MCR-EMT Docume

while rented to you, or in the case of damage by fire,
while rented to you or temporarily occupied by you
with permission of the owner.

7. Subject to 5. above, the Medical Expense Limit is
the most we will pay under Coverage C for all medi-
cal expenses because of "bodily injury" sustained by
any one person.

8. Beginning with the effective date of this policy, we
will provide twice the General Aggregate Limit (other
than Products-Completed Operations), shown in the
Declarations.

If this policy is written for more than one 12 month
period, the General Aggregate Limit for each 12
month period shall never exceed twice the General
Aggregate Limit shown in the Declarations. The
General Aggregate Limit applies separately to each
12 month period starting with the beginning of the
policy period shown in the Declarations.

The Limits of Insurance of this Coverage Part apply
separately to each consecutive annual period and to any
remaining period of less than 12 months, starting with
the beginning of the policy period shown in the Declara-
tions, unless the policy period is extended after issuance
for an additional period of less than 12 months. In that
case, the additional period will be deemed part of the
last preceding period for purposes of determining the
Limits of Insurance.

SECTION IV - COMMERCIAL GENERAL LIABILITY
CONDITIONS

1. Bankruptcy

Bankruptcy or insolvency of the insured or the in-
sured's estate will not relieve us of our obligations
under this Coverage Part.

2. Duties in The Event Of Occurrence, Offense,
Claim Or Suit

a. You must see to it that we are notified as soon
as practicable of an "occurrence" or an offense
which may result in a claim. To the extent
possible, notice should include:

(1) How, when and where the "occurrence" or
offense took place:

(2) The names and addresses of any injured
persons and witnesses; and

Policy Number 204622-78400865

(3) The nature and location of any injury or
damage arising out of the "occurrence" or
offense.

b. If any claim is made or "suit" is brought against
any insured, you must:

(1) Immediately record the specifics of any
claim or "suit" and the date received: and

(2) Notify us as soon as practicable.

You must see to it that we receive written no-
tice of any claim or "suit" as soon as practi-
cable.

c. You and any other involved insured must:

(1) Immediately send us copies of any corre-
spondence, demands, notices, summonses
Or papers in connection with any claim or
"suit";

(2) Authorize us to obtain records and other
information;

(3) Cooperate with us in the investigation or
settlement of any claim or defense of any
"suit"; and

(4) Assist us, upon our request, in the enforce-
ment of any right against any person or
organization which may be liable to the
insured because of injury or damage to
which this insurance may also apply.

d. No insured will, except at that insured's own
cost, voluntarily make a payment, assume any
obligation, or incur any expense, other than for
first aid, without our consent.

Legal Action Against Us

No person or organization has a right under this
Coverage Part:

a. To join us as a party or otherwise bring us into a
"suit" asking for damages from an insured; or

b. To sue us on this Coverage Part unless all of its
terms have been fully complied with.

A person or organization may sue us to recover on
an agreed settlement or on a final judgment against

Includes copyrighted material of Insurance Services Office, inc., with its permission.
55300 (7-05) Copyright, Insurance Services Office, Inc., 1982, 1988, 1997, 2000, 2002, 2003. Page 12 of 18
55300 (7-05)

Case 3:21-cv-00178-MCR-EMT Document i-1 Filed 01/28/21 P
Agency Code 12-0427-00

an insured obtained after an actual trial; but we will
not be liable for damages that are not payable under
the terms of this Coverage Part or that are in excess
of the applicable limit of insurance. An agreed set-
tlement means a settlement and release of liability
signed by us, the insured and the claimant or the
claimant's legal representative.

Other Insurance

If other valid and collectible insurance is available to
the insured for a loss we cover under Coverage A or
B of this Coverage Part, our obligations are limited
as follows:

a. Primary Insurance

This insurance is primary except when b. below
applies. If this insurance is primary, our obliga-
tions are not affected unless any of the other
insurance is also primary. Then, we will share
with all that other insurance by the method
described in c. below.

b. Excess Insurance
This insurance is excess over:

(1) Any of the other insurance, whether primary,
excess, contingent or on any other basis:

(a) That is Fire, Extended Coverage,
Builder's Risk, Installation Risk or similar
coverage for "your work”;

(b) That is Fire insurance for premises
rented to you or temporarily occupied by
you with permission of the owner;

(c) That is insurance purchased by you to
cover your liability as a tenant for
"property damage” to premises rented to
you or temporarily occupied by you with
permission of the owner, or

(d) If the loss arises out of the maintenance
or use of aircraft, "autos" or watercraft
to the extent not subject to Exclusion g.
of Section | - Coverage A - Bodily Injury
And Property Damage Liability.

(2) Any other primary insurance available to an
insured, other than an additional insured,
covering liability for damages arising out of
the premises or operations, or the products

BOR humble 18554622-78400865

and completed operations, for which you
have been added as an additional insured
by attachment of an endorsement.

When this insurance is excess, we will have no
duty under Coverage A or B to defend the
insured against any "suit" if any other insurer
has a duty to defend the insured against that
"suit". If no other insurer defends, we will
undertake to do so, but we will be entitled to the
insured's rights against all those other insurers.

When this insurance is excess over other insur-
ance, we will pay only our share of the amount
of the loss, if any, that exceeds the sum of:

(1) The total amount that all such other insur-
ance would pay for the loss in the absence
of this insurance; and

(2) The total of all deductible and self-insured
amounts under all that other insurance.

We will share the remaining loss, if any, with any
other insurance that is not described in this
Excess Insurance provision and was not bought
specifically to apply in excess of the Limits of
Insurance shown in the Declarations of this
Coverage Part.

c. Method Of Sharing

if all of the other insurance permits contribution
by equal shares, we will follow this method also.
Under this approach each insurer contributes
equal amounts until it has paid its applicable
limit of insurance or none of the loss remains,
whichever comes first.

if any of the other insurance does not permit
contribution by equal shares, we will contribute
by limits. Under this method, each insurer's
share is based on the ratio of its applicable limit
of insurance to the total applcable limits of
insurance of all insurers.

5. Premium Audit

a. We will compute all premiums for this Coverage
Part in accordance with our rules and rates.

b. Premium shown in this Coverage Part as ad-
vance premium is a deposit premium only. At
the close of each audit period we will compute
the eamed premium for that period and send

Includes copyrighted material of Insurance Services Office, Inc., with its permission.

Copyright, insurance Services Office, Inc., 1982, 1988, 1997, 2000, 2002, 2003. Page 13 of 18

 
Agency Cod’

notice to the first Named Insured. The due date
for audit and retrospective premiums is the date
shown as the due date on the bill. If the sum of
the advance and audit premiums paid for the
policy period is greater than the earned
premium, we will return the excess to the first
Named Insured.

c. The first Named Insured must keep records of
the information we need for premium computa-
tion, and send us copies at such times as we
may request.

6. Representations
By accepting this policy, you agree:

a. The statements in the Declarations are accurate
and complete;

b. Those statements are based upon representa-
tions you made to us; and

c. We have issued this policy in reliance upon your
representations.

7. Separation Of Insureds

Except with respect to the Limits of Insurance, and
any rights or duties specifically assigned in this
Coverage Part to the first Named Insured, this
insurance applies:

a. As if each Named Insured were the only Named
Insured; and

b. Separately to each insured against whom claim
is made or "suit" is brought.

8. Transfer Of Rights Of Recovery Against Others
To Us

If the insured has rights to recover all or part of any
payment we have made under this Coverage Part,
those rights are transferred to us. The insured must
do nothing after loss to impair them. At our request,
the insured will bring "suit" or transfer those rights to
us and help us enforce them.

9. Motor Vehicle Laws
We will provide coverage:

a. Up to the minimum required limits; and

eL-=CV- - - ment 1-1 Filed 01/28/21 Page 158 of 182
ass RFl5Gv-00178-MCR-EMT Docu

Policy Number 204622-78400865

b. Subject to all the terms and conditions of the
policy

to comply with any motor vehicle insurance law to
the extent such law applies to the "mobile equip-
ment" covered by this Coverage Part.

However, this coverage only applies in the absence
of any other applicable insurance.

SECTION V - DEFINITIONS

1.

"Advertisement" means a notice that is broadcast or
published to the general public or specific market
segments about your goods, products or services for
the purpose of attracting customers or supporters.
For the purposes of this definition:

a. Notices that are published include material
placed on the Internet or on similar electronic
means of communication: and

b. Regarding web-sites, only that part of a web-
site that is about your goods, products or ser-
vices for the purpose of attracting customers or
supporters is considered an advertisement.

"Advertising injury" means injury arising out of one
or more of the following offenses:

a. Oral or written publication, in any manner, of
material that slanders or libels a person or
organization or disparages a person's or or-
ganization's goods, products or services in your
"advertisement":

b. Oral or written publication, in any manner, of
material that violates a person's right of privacy
in your "advertisement";

c. The use of another's advertising idea in your
"advertisement"; or

d. Infringing upon another's copyright, "trade
dress" or slogan in your "advertisement".

“Auto” means a land motor vehicle, trailer or semi-
trailer designed for travel on public roads, including
any attached machinery or equipment. But "auto"

does not include "mobile equipment".

"Bodily injury" means bodily injury, bodily sickness or
bodily disease sustained by a person, including
death resulting from any of these at any time.

Includes copyrighted material of Insurance Services Office, Inc., with its permission.

55300 (7-05)

Copyright, Insurance Services Office, Inc., 1982, 1988, 1997, 2000, 2002, 2003.

Page 14 of 18
55300 (7-05)

Case 3:21-cv-00178-MCR-EMT Document 1-1 Filed 01/28/21 Page 159 of 182

Agency Code 12-0427-00

"Coverage territory" means:

a. The United States of America (including its
territories and possessions), Puerto Rico and
Canada;

b. International waters or airspace, but only if the
injury or damage occurs in the course of travel
or transportation between any places included in
a. above; or

c. All other parts of the world if the injury or
damage arises out of:

(1) Goods or products made or sold by you in
the territory described in a. above;

(2) The activities of a person whose home is in
the territory described in a. above, but is
away for a short time on your business; or

(3) “Personal injury" or “advertising injury" of-
fenses that take place through the Internet
or similar electronic means of comunication

provided the insured's responsibility to pay
damages is determined in a "suit" on the merits,
in the territory described in a. above or ina
settlement we agree to.

"Employee" includes a "leased worker". "Employee"
does not include a "temporary worker".

“Executive officer’ means a person holding any of
the officer positions created by your charter, con-
stitution, by-laws or any other similar governing
document.

"Hostile fire" means one which becomes uncontrol-
lable or breaks out from where it was intended to be.

"Impaired property" means tangible property, other
than "your product" or "your work", that cannot be
used or is less useful because:

a. It incorporates "your product" or “your work" that
is known or thought to be defective, deficient,
inadequate or dangerous; or

b. You have failed to fulfill the terms of a contract
or agreement

if such property can be restored to use by:

Policy Number 204622-78400865

The repair, replacement, adjustment or removal
of "your product" or "your work"; or

Your fulfilling the terms of the contract or agree-
ment.

10. "Insured contract" means:

A contract for a lease of premises. However,
that portion of the contract for a lease of pre-
mises that indemnifies any person or organiza-
tion for damage by fire to premises while rented
to you or temporarily occupied by you with
permission of the owner is not an "insured
contract";

A sidetrack agreement;

Any easement or license agreement, except in
connection with construction or demolition
operations on or within 50 feet of a railroad;

An obligation, as required by ordinance, to in-
demnify a municipality, except in connection with
work for a municipality;

An elevator maintenance agreement; or

That part of any other contract or agreement
pertaining to your business (including an indem-
nification of a municipality in connection with
work performed for a municipality) under which
you assume the tort liability of another party to
pay for "bodily injury" or "property damage” to a
third person or organization. Tort liability means
a liability that would be imposed by law in the
absence of any contract or agreement.

Paragraph f. does not include that part of any
contract or agreement:

(1) That indemnifies a railroad for "bodily injury"
or "property damage" arising out of con-
struction or demolition operations, within 50
feet of any railroad property and affecting
any railroad bridge or trestle, tracks, road-
beds, tunnel, underpass or crossing;

(2) That indemnifies an architect, engineer or
surveyor for injury or damage arising out of:

(a) Preparing, approving, or failing to pre-
pare or approve, maps, shop drawings,

Includes copyrighted material of Insurance Services Office, Inc., with its permission.

Copyright, Insurance Services Office, Inc., 1982, 1988, 1997, 2000, 2002, 2003. Page 15 of 18
11,

12.

13.

55300 (7-05)

Case 3:21-cv-00178-MCR-EMT Document 1-1 Filed 01/28/21 Page 160 of 182
Agency Code  12-0427-00

opinions, reports, surveys, field orders,
change orders or drawings and specifi-
cations; or

(b) Giving directions or instructions, or
failing to give them, if that is the primary
cause of the injury or damage; or

(3) Under which the insured, if an architect,
engineer or surveyor, assumes liability for
an injury or damage arising out of the in-
sured's rendering or failure to render profes-
sional services, including those listed in (2)
above and supervisory, inspection, archi-
tectural or engineering activities.

“Leased worker" means a person leased to you by a
labor leasing firm under an agreement between you
and the labor leasing firm, to perform duties related
to the conduct of your business. "Leased worker"
does not include a "temporary worker".

"Loading or unloading" means the handling of pro-
perty:

a. After it is moved from the place where it is
accepted for movement into or onto an aircraft,
watercraft or "auto";

b. While it is in or on an aircraft, watercraft or
"auto"; or

c. While it is being moved from an aircraft, water-
craft or “auto" to the place where it is finally
delivered

but “loading or unloading" does not include the
movement of property by means of a mechanical
device, other than a hand truck, that is not attached
to the aircraft, watercraft or "auto".

"Mobile equipment" means any of the following
types of land vehicles, including any attached ma-
chinery or equipment:

a. Bulldozers, farm machinery, forklifts and other
vehicles designed for use principally off public
roads;

b. Vehicles maintained for use solely on or next to
premises you own or rent;

c. Vehicles that travel on crawler treads:

Policy Number 204622-78400865

d. Vehicles, whether self-propelled or not, main-

tained primarily to provide mobility to perma-
nently mounted:

(1) Power cranes, shovels, loaders, diggers or
drilis; or

(2) Road construction or resurfacing equipment
such as graders, scrapers or rollers;

Vehicles not described in a., b., ¢., or d. above
that are not self-propelled and are maintained
primarily to provide mobility to permanently
attached equipment of the following types:

(1) Air compressors, pumps and generators,
including spraying, welding, building clean-
ing, geophysical exploration, lighting and
well servicing equipment; or

(2) Cherry pickers and similar devices used to
raise or lower workers; or

Vehicles not described in a., b., c., or d. above
maintained primarily for purposes other than the
transportation of persons or cargo.

However, self-propelled vehicles with the follow-
ing types of permanently attached equipment
are not "mobile equipment" but will be consid-
ered "autos":

(1) Equipment designed primarily for:
(a) Snow removal:

(b) Road maintenance, but not construction
or resurfacing; or

(c) Street cleaning;

(2) Cherry pickers and similar devices mounted
on automobile or truck chassis and used to
raise or lower workers; or

(3) Air compressors, pumps and generators,
including spraying, welding, building
cleaning, geophysical exploration, lighting —
and well servicing equipment.

14, "Occurrence" means an accident, including con-
tinuous or repeated exposure to substantially the
same general harmful conditions.

includes copyrighted material of Insurance Services Office, inc., with its permission.

Copyright, Insurance Services Office, Inc., 1982, 1988, 1997, 2000, 2002, 2003.

Page 16 of 18
Case 3:21-cv-00178-MCR-EMT Document 1-1 Filed 01/28/21 Page 161 of 182

Agency Code = 12-0427-00

15. "Personal injury" means other than "bodily injury"
arising out of one or more of the following offenses:

a. False arrest, detention or imprisonment;
b. Malicious prosecution;

c. The wrongful eviction from, wrongful entry into,
or invasion of the right of private occupancy of a
room, dwelling or premises that a person
occupies, committed by or on behalf of its
owner, landlord or lessor;

d. Oral or written publication, in any manner, of
material that slanders or libels a person or
organization or disparages a person's or organi-
zation's goods, products or services; or

e. Oral or written publication, in any manner, of
material that violates a person's right of privacy.

16. "Pollutants" mean any solid, liquid, gaseous or
thermal irritant or contaminant, including smoke,
vapor, soot, fumes, acids, alkalis, chemicals and
waste. Waste includes materials to be recycled,
reconditioned or reclaimed.

17. "Products-completed operations hazard":

a. Includes all "bodily injury" and "property dam-
age" occurring away from premises you own or
rent and arising out of "your product" or "your
work" except:

(1) Products that are still in your physical
possession; or

(2) Work that has not yet been completed or
abandoned. However, "your work" will be
deemed completed at the earliest of the
following times:

(a) When all of the work called for in your
contract has been completed.

(b) When all of the work to be done at the
job site has been completed if your con-
tract calls for work at more than one job
site.

(c) When that part of the work done at a job
site has been put to its intended use by
any person or organization other than
another contractor or subcontractor
working on the same project.

18

19.

20.

Policy Number 204622-78400865

Work that may need service, maintenance,
correction, repair or replacement, but which
is otherwise complete, will be treated as
completed.

b. Does not include “bodily injury" or "property
damage" arising out of:

(1) The transportation of property, unless the
injury or damage arises out of a condition in
or on a vehicle not owned or operated by
you, and that condition was created by the
“loading or unloading" of that vehicle by any
insured;

(2) The existence of tools, uninstalled equip-
ment or abandoned or unused materials; or

(3) Products or operations for which the clas-
sification, shown in the Declarations, states
that products-completed operations are
included.

. "Property damage" means:

a. Physical injury to tangible property, including all
resulting loss of use of that property. All such
loss of use shall be deemed to occur at the time
of the physical injury that caused it; or

b. Loss of use of tangible property that is not physi-
cally injured. All such loss shall be deemed to
occur at the time of the "occurrence" that
caused it.

For the purposes of this insurance, electronic data is
not tangible property.

As used in this definition, electronic data means
information, facts or programs stored as or on,
created or used on, or transmitted to or from
computer software, including systems and appli-
cations software, hard or floppy disks, CD-ROMS,
tapes, drives, cells, data processing devices or any
other media which are used with electronically
controlled equipment.

"Silica" means silicon dioxide (occurring in crystal-
line, amorphous and impure forms), silica particles,
silica dust or silica compounds.

"Silica-related dust" means a mixture or combination
of silica and other dust or particles.

Includes copyrighted material of Insurance Services Office, Inc., with its permission.

35300 (7-05)

Copyright, Insurance Services Office, Inc., 1982, 1988, 1997, 2000, 2002, 2003.

Page 17 of 18
21.

22.

23.

24.

25.

55300 (7-05)

Case 3:21-cv-00178-MCR-EMT Document 1-1 Filed 01/28/21 Page 162 of 182
Agency Code 12-0427-00

"Suit" means a civil proceeding in which damages
because of "bodily injury", "property damage",
“personal injury" or "advertising injury" to which this
insurance applies are alleged. "Suit" includes:

a. An arbitration proceeding in which such dam-
ages are claimed and to which the insured must
submit or does submit with our consent; or

b. Any other alternative dispute resolution proceed-
ing in which such damages are claimed and to
which the insured submits with our consent.

“Temporary worker" means a person who is fur-
nished to you to substitute for a permanent "em-
ployee" on leave or to meet seasonal or short-term
workload conditions.

"Trademark" means any registered or unregistered
word, name, symbol, sign, device or any combi-
nation thereof used to identify or distinguish a
person's or organization's goods, products or
services from those of others and to indicate or
identify the origin or source of such goods, prod-
ucts or services, even if the origin or source is
unknown. "Trademark" includes registered "trade
dress" and "trade dress" which is used with or in-
corporates any "trademark".

"Trade dress" means the unregistered and non-
functional distinctive packaging, appearance, image,
design, color scheme or shape or combination
thereof used to identify or distinguish a person's or
organization's goods, products or services from
those of others and to indicate or identify the origin
or source of such goods, products or services, even
if the source is unknown. "Trade dress" does not
include:

a. Registered "trade dress";
b. “Trademark"; or

c. "Trade dress" which is used with or incorporates
any "trademark".

"Volunteer worker" means a person who is not your
"employee", and who donates his or her work and
acts at the direction of and within the scope of duties
determined by you, and is not paid a fee, salary or
other compensation by you or anyone else for their
work performed for you.

Policy Number 204622-78400865

26. "Your product":

Means:

(1) Any goods or products, other than real
property, manufactured, sold, handled,
distributed or disposed of by:

(a) You;
(b) Others trading under your name; or

(c) A person or organization whose busi-
ness or assets you have acquired; and

(2) Containers (other than vehicles), materials,
parts or equipment furnished in connection
with such goods or products.

b. Includes:

(1) Warranties or representations made at any
time with respect to the fitness, quality,
durability, performance or use of "your pro-
duct"; and

(2) The providing of or failure to provide
warnings or instructions.

Does not include vending machines or other
property rented to or located for the use of
others but not sold.

27. "Your work":

Means:

(1) Work or operations performed by you or on
your behalf; and

(2) Materials, parts or equipment furnished in
connection with such work or operations.

Includes:

(1) Warranties or representations made at any
time with respect to the fitness, quality,
durability, performance or use of "your
work"; and

(2) The providing of or failure to provide
warnings or instructions.

includes copyrighted material of Insurance Services Office, Inc., with its permission.

Copyright, Insurance Services Office, Inc., 1982, 1988, 1997, 2000, 2002, 2003.

Page 18 of 18
Case 3:21-cv-00178-MCR-EMT Document i-1 Filed 01/28/21 Page 163 of 182

Agency Code = 12-0427-00

dlicy Number 204622-78400865

 

COMMERCIAL GENERAL LIABILITY
55513 (11-11)

THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

EMPLOYER'S LIABILITY EXCLUSION

This endorsement modifies insurance provided under the following:

COMMERCIAL GENERAL LIABILITY COVERAGE PART

1. SECTION | - COVERAGES is amended as follows.
Under COVERAGE A. BODILY INJURY AND
PROPERTY DAMAGE LIABILITY, 2. EXCLU-
SIONS, exclusion e. Employer's Liability is deleted
and replaced by the following exclusion.

e. Employer's Liability

“Bodily injury" to:

(1) An "employee" of any insured arising out of
and in the course of employment by any in-
sured; or

(2) The spouse, child, parent, brother or sister
of that "employee" as a consequence of
Paragraph (1) above.

This exclusion applies:

(1) Whether any insured may be liable as an
employer or in any other capacity; and

(2) To any obligation to share damages with or
repay someone else who must pay dam-
ages because of the injury.

This exclusion does not apply to liability as-

sumed by any insured under an "insured con-

tract".

2. SECTION Il- WHO IS AN INSURED is amended as

~ follows.
Paragraph 1. is deleted and replaced by the follow-
ing.
1. If you are designated in the Declarations as:

a. An individual, you and your spouse are
insureds, but only with respect to the con-
duct of a business of which you are the sole
owner.

b. A partnership or joint venture, you are an in-
sured. Your members, your partners, and
their spouses are also insureds, but only
with respect to the conduct of your busi-
ness.

c. A limited liability company, you are an in-
sured. Your members are also insureds, but
only with respect to the conduct of your
business.

d. An organization other than a partnership,

joint venture or limited liability company, you
are an insured. Your "executive officers"
and directors are insureds, but only with re-
spect to their duties as your officers or direc-
tors. Your stockholders are also insureds,
but only with respect to their liability as
stockholders.

A trust, you are an insured. Your trustees
are also insureds, but only with respect to
their duties as trustees.

However, with respect to paragraphs 1.a.
through 1.e. above, no person is an insured for
“bodily injury", "personal injury" or "advertising
injury":

a.

To:

(1) You and your spouse if the Named In-
sured is an individual;

(2) Your members, your partners and their
spouses if the Named Insured is a part-
nership or joint venture;

(3) Your members if the Named Insured is
a Limited Liability Company;

(4) Your "executive officers" and directors if
the Named Insured is other than a part-
nership, joint venture or limited liability
company; or

(5) Your trustees if the Named Insured is a
trust.

To an "employee" of any insured while in the

course of his or her employment or perform-

ing duties related to the conduct of any in-
sured's business.

To any insured's "volunteer workers" while

performing duties related to the conduct of

any insured's business;

To the spouse, child, parent, brother or sis-

ter of any "employee” or "volunteer worker"

as a consequence of Paragraphs b. or c.

immediately above.

55513 (11-11) Includes copyrighted material of Insurance Services Office, Inc., with its permission. Page 1 of 2
Case 3:21-cv-00178-MCR-EMT Document 1-1 Filed 01/28/21 Page 164 of 182

Agency Code 12-0427-00 Policy Number 204622-78400865
e. For which there is any obligation to share f. Arising out of his or her providing or failing
damages with or repay someone else who to provide professional health care services.
must pay damages because of the injury
described in Paragraphs a., b. and c. imme- All other policy terms and conditions apply.

diately above.

55513 (11-11) Includes copyrighted material of Insurance Services Office, Inc., with its permission. Page 2 of 2
Case 3:21-cv-00178-MCR-EMT Document 1-1 Filed 01/28/21 Page 165 of 182
Agency Code = 12-0427-00 Policy Number  204622-78400865

 

55718 (11-15)

THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

EXCLUSION - UNMANNED AIRCRAFT

This endorsement modifies insurance provided under the following:

COMMERCIAL GENERAL LIABILITY COVERAGE PART

A. Exclusion 2.g. Aircraft, Auto Or Watercraft under use or entrustment to others of any air-
SECTION I - COVERAGES, COVERAGE A. craft (other than "unmanned aircraft"),
BODILY INJURY AND PROPERTY DAMAGE LIA- “auto" or watercraft that is owned or
BILITY is deleted and replaced by the following. operated by or rented or loaned to any
2. Exclusions insured.

This insurance does not apply to: This Paragraph g.(2) does not apply to:
g. Aircraft, Auto Or Watercraft (a) A watercraft while ashore on

55718 (11-15)

(1) Unmanned Aircraft
"Bodily injury” or "property damage"
arising out of the ownership, mainte-
nance, use or entrustment to others of
any aircraft that is an "unmanned air-
craft". Use includes operation and
“loading or unloading".
This Paragraph g.(1) applies even if the
claims against any insured allege negli-
gence or other wrongdoing in the super-
vision, hiring, employment, training or
monitoring of others by that insured, if
the "occurrence" which caused the
“bodily injury" or “property damage"
involved the ownership, maintenance,
use or entrustment to others of any air-
craft that is an "unmanned aircraft”.

(2) Aircraft (Other Than Unmanned
Aircraft), Auto Or Watercraft

"Bodily injury" or "property damage" B.

arising out of the ownership, mainte-
nance, use or entrustment to others of
any aircraft (other than “unmanned air-
craft"), "auto" or watercraft owned or op-
erated by or rented or loaned to any in-
sured, Use includes operation and
"loading or unloading".

This Paragraph g.(2) applies even if the
claims against any insured allege negli-
gence or other wrongdoing in the super-
vision, hiring, employment, training or
monitoring of others by that insured, if
the "occurrence" which caused the
"bodily injury" or “property damage"
involved the ownership, maintenance,

premises you own or rent;

(b) A watercraft you do not own that is:
(i) Less than 26 feet long; and
(ii) Not being used to carry persons

or property for a charge;

(c) Parking an "auto" on, or on the
ways next to, premises you own or
rent, provided the "auto" is not
owned by or rented or loaned to you
or the insured;

(d) Liability assumed under any "in-
sured contract” for the ownership,
maintenance or use of aircraft or
watercraft; or

(e) "Bodily injury" or "property damage"
arising out of the operation of any of
the equipment listed in Paragraph
f.(2) or £.(3) of the definition of
“mobile equipment".

The following exclusion is added to Paragraph 2.
Exclusions of COVERAGE B. PERSONAL IN-
JURY AND ADVERTISING INJURY LIABILITY.
2. Exclusions
This insurance does not apply to:
Unmanned Aircraft
"Personal injury" or "advertising injury" arising
out of the ownership, maintenance, use or en-
trustment to others of any aircraft that is an "un-
manned aircraft". Use includes operation and
“loading or unloading".
This exclusion applies even if the claims against
any insured allege negligence or other wrong-
doing in the supervision, hiring, employment,
training or monitoring of others by that insured, if
the offense which caused the "personal injury"

Includes copyrighted material of Insurance Services Office, Inc., with its permission. Page 1 of 2
Case 3:21-cv-00178-MCR-EMT Document 1-1 Filed 01/28/21 Page 166 of 182

Agency Code 12-0427-00 Policy Number 204622-78400865
or “advertising injury" involved the ownership, "Unmanned aircraft" means an aircraft that is not:
maintenance, use or entrustment to others of 1. Designed;
any aircraft that is an “unmanned aircraft". 2. Manufactured; or
This exclusion does not apply to: 3. Modified after manufacture
a. The use of another's advertising idea in your to be controlled directly by a person from within or

"advertisement"; or on the aircraft.
b. infringing upon another's copyright, trade
dress or slogan in your "advertisement". All other policy terms and conditions apply.
C. The following definition is added to SECTION V -
DEFINITIONS.

55718 (11-15) Includes copyrighted material of Insurance Services Office, Inc., with its permission. Page 2 of 2
Case 3:21-cv-00178-MCR-EMT Document 1-1 Filed 01/28/21 Page 167 of 182

Agency Code 12-0427-00

Policy Number  204622-78400865

 

COMMERCIAL GENERAL LIABILITY

CG 00 33 12 07

LIQUOR LIABILITY COVERAGE FORM

Various provisions in this policy restrict coverage. Read
the entire policy carefully to determine rights, duties and
what is and is not covered.

Throughout this policy the words "you" and "your" refer
to the Named Insured shown in the Declarations, and
any other person or organization qualifying as a Named
Insured under this policy. The words "we", “us”, and
"our" refer to the Company providing this insurance.

The word "insured" means any person or organization
qualifying as such under SECTION II - WHO IS AN IN-
SURED.

Other words and phrases that appear in quotation marks
have special meaning. Refer to SECTION V - DEFINI-
TIONS.

SECTION | - LIQUOR LIABILITY COVERAGE

1. Insuring Agreement
a. Wevwill pay those sums that the insured be-

comes legally obligated to pay as damages be-
cause of "injury" to which this insurance applies
if liability for such "injury" is imposed on the in-
sured by reason of the selling, serving or fur-
nishing of any alcoholic beverage. We will have
the right and duty to defend the insured against
any "suit" seeking those damages. However, we
will have no duty to defend the insured against
any "suit" seeking damages for "injury" to which
this insurance does not apply. We may, at our
discretion, investigate any "injury" and settle any
claim or “suit" that may result. But:

(1) The amount we will pay for damages is
limited as described in SECTION III -
LIMITS OF INSURANCE; and

(2) Our right and duty to defend ends when we
have used up the applicable limit of insur-
ance in the payment of judgments or settle-
ments.

No other obligation or liability to pay sums or

perform acts or services is covered unless ex-

plicitly provided for under SUPPLEMENTARY

PAYMENTS.

b. This insurance applies to "injury" only if:

(1) The "injury" occurs during the policy period

in the "coverage territory"; and

CG 06 33 1207

© ISO Properties, Inc., 2006

(2) Prior to the policy period, no insured listed
under Paragraph 1. of SECTION II - WHO

IS AN INSURED and no "employee" author-

ized by you to give or receive notice of an

injury or claim, knew that the "injury" had
occurred, in whole or in part. If such a listed
insured or authorized "employee" knew,
prior to the policy period, that the "injury"
occurred, then any continuation, change or
resumption of such “injury" during or after
the policy period will be deemed to have
been known prior to the policy period.

c. "Injury" which occurs during the policy period
and was not, prior to the policy period, known to
have occurred by any insured listed under Para-
graph 1. of SECTION II - WHO IS AN INSUR-
ED or any "employee" authorized by you to give
or receive notice of an “injury” or claim, includes
any continuation, change or resumption of that
"injury" after the end of the policy period.

d. "Injury" will be deemed to have been known to
have occurred at the earliest time when any
insured listed under Paragraph 1. of SECTION II
- WHO IS AN INSURED or any "employee"
authorized by you to give or receive notice of an
"injury" or claim: /

(1) Reports all, or any part, of the “injury” to
us or any other insurer;

(2) Receives a written or verbal demand or
claim for damages because of the "in-
jury"; or

(3) Becomes aware by any other means
that "injury" has occurred or has begun
to occur,

2. Exclusions

This insurance does not apply to:

a. Expected Or Intended Injury
"Injury" expected or intended from the stand-
point of the insured. This exclusion does not
apply to “bodily injury" resulting from the use of
reasonable force to protect persons or property.

b. Workers' Compensation And Similar Laws
Any obligation of the insured under a workers’
compensation, disability benefits or unemploy-
ment compensation law or any similar law.

¢c. Employers Liability
"Bodily injury" to:

(1) An "employee" of the insured arising out of
and in the course of:

Page 1 of 5

 
€ 3:21-cv-00178-MCR-EMT Document 1-1 Filed 01/28/21 Page 168 of 182

Agency coat’ OPS 9459-00

(a) Employment by the insured; or
(b) Performing duties related to the conduct
of the insured's business; or

(2) The spouse, child, parent, brother or sister
of that "employee" as a consequence of
Paragraph (1) above.

This exclusion applies whether the insured may

be liable as an employer or in any other capacity

and to any obligation to share damages with or
repay someone else who must pay damages
because of the "injury".

d. Liquor License Not In Effect

"Injury" arising out of any alcoholic beverage

sold, served or furnished while any required

license is not in effect.
e. Your Product

"Injury" arising out of "your product". This exclu-

sion does not apply to "injury" for which the in-

sured or the insured's indemnitees may be held
liable by reason of:

(1) Causing or contributing to the intoxication of
any person;

(2) The furnishing of alcoholic beverages to a
person under the legal drinking age or under
the influence of alcohol; or

(3) Any statute, ordinance or regulation relating
to the sale, gift, distribution or use of alco-
holic beverages.

f. Other Insurance

Any “injury" with respect to which other insur-

ance is afforded, or would be afforded but for

the exhaustion of the limits of insurance.

This exclusion does not apply if the other insur-

ance responds to liability for “injury" imposed on

the insured by reason of the selling, serving or
furnishing of any alcoholic beverage.
g. War

"Injury", however caused, arising, directly or in-

directly, out of:

(1) War, including undeclared or civil war;

(2) Warlike action by a military force, including
action in hindering or defending against an
actual or expected attack, by any govern-
ment, sovereign or other authority using
military personnel or other agents; or

(3) Insurrection, rebellion, revolution, usurped
power, or action taken by governmental
authority in hindering or defending against
any of these.

SUPPLEMENTARY PAYMENTS

We will pay, with respect to any claim we investigate or
settle, or any “suit" against an insured we defend:

1. All expenses we incur.

2. The cost of bonds to release attachments, but only

CG 00 33 12 07

© ISO Properties, Inc., 2006

Policy Number  204622-78400865

for bond amounts within the applicable limit of insur-
ance. We do not have to furnish these bonds.

3. All reasonable expenses incurred by the insured at
our request to assist us in the investigation or de-
fense of the claim or "suit", including actual loss of
earnings up to $250 a day because of time off from
work.

4. All court costs taxed against the insured in the "suit".
However, these payments do not include attorneys’
fees or attorneys' expenses taxed against the
insured.

5. Prejudgment interest awarded against the insured on
that part of the judgment we pay. If we make an of-
fer to pay the applicable limit of insurance, we will
not pay any prejudgment interest based on that per-
iod of time after the offer.

6. All interest on the full amount of any judgment that
accrues after entry of the judgment and before we
have paid, offered to pay, or deposited in court the
part of the judgment that is within the applicable limit
of insurance.

7. Expenses incurred by the insured for first aid ad-
ministered to others at the time of an event to which
this insurance applies.

These payments will not reduce the limits of insurance.

SECTION II - WHO IS AN INSURED

1. If you are designated in the Declarations as:

a. An individual, you and your spouse are insureds.

b. A partnership or joint venture, you are an in-
sured. Your members, your partners, and their
spouses are also insureds, but only with respect
to the conduct of your business.

c. A limited liability company, you are an insured.
Your members are also insureds, but only with
respect to the conduct of your business. Your
managers are insureds, but only with respect to
their duties as your managers.

d. An organization other than a partnership, joint
venture or limited liability company, you are an
insured. Your "executive officers” and directors
are insureds, but only with respect to their duties
as your officers or directors. Your stockholders
are also insureds, but only with respect to their
liability as stockholders.

2. Each of the following is also an insured:

a. Your "employees", other than either your "ex-
ecutive officers" (if you are an organization other
than a partnership, joint venture or limited liabil-
ity company) or your managers (if you are a limi-
ted liability company), but only for acts within the
scope of their employment by you or while per-
forming duties related to the conduct of your
business. However, none of these "employees"

Page 2 of 5
Case 3:21-cv-00178-MCR-EMT Document 1-1 Filed 01/28/21 Page 169 of 182

Agency Code 12-0427-00

is an insured for:
(1) "Injury":

(a) To you, to your partners or members (if
you are a partnership or joint venture),
to your members (if you are a limited
liability company), or to a co-"employee"
while that co-"employee" is either in the
course of his or her employment or per-
forming duties related to the conduct of
your business;

(b) To the spouse, child, parent, brother or
sister of that co-"employee" as a conse-
quence of Paragraph (a) above; or

(c) For which there is any obligation to
share damages with or repay someone
else who must pay damages because of
the injury described in Paragraphs (a) or
(b) above.

(2) "Property damage" to property:

(a) Owned or occupied by; or

(b) Rented or loaned

to that "employee", any of your other "em-

ployees", by any of your partners or mem-

bers (if you are a partnership or joint ven-
ture), or by any of your members (if you are

a limited liability company).

b. Any person or organization having proper temp-
orary custody of your property if you die, but
only:

(1) With respect to liability arising out of the
maintenance or use of that property; and

(2) Until your legal representative has been ap-
pointed.

c. Your legal representative if you die, but only with
respect to duties as such. That representative
will have all your rights and duties under this
Coverage Part.

3. Any organization you newly acquire or form, other
than a partnership, joint venture or limited liability
company, and over which you maintain ownership or

_ majority interest, will qualify as a Named Insured if
there is no other similar insurance available to that
organization. However:

a. Coverage under this provision is afforded only
until the 90th day after you acquire or form the
organization or the end of the policy period,
whichever is earlier; and

b. Coverage does not apply to "injury" that oc-
curred before you acquired or formed the or-
ganization.

No person or organization is an insured with respect to

the conduct of any current or past partnership, joint

venture or limited liability company that is not shown as

a Named Insured in the Declarations.

Policy Number 204622-78400865

SECTION Ill - LIMITS OF INSURANCE

1. The Limits of Insurance shown in the Declarations
and the rules below fix the most we will pay regard-
less of the number of:

a. Insureds;

b. Claims made or "suits" brought; or

c. Persons or organizations making claims or
bringing "suits".

2. The Aggregate Limit is the most we will pay for all
"injury" as the result of the selling, serving or fur-
nishing of alcoholic beverages.

3. Subject to the Aggregate Limit, the Each Common
Cause Limit is the most we will pay for all "injury"
sustained by one or more persons or organizations
as the result of the selling, serving or furnishing of
any alcoholic beverage to any one person.

The Limits of Insurance of this Coverage Part apply

separately to each consecutive annual period and to any

remaining period of less than 12 months, starting with
the beginning of the policy period shown in the Declara-
tions, unless the policy period is extended after issuance
for an additional period of less than 12 months. In that
case, the additional period will be deemed part of the
last preceding period for purposes of determining the

Limits of Insurance.

SECTION IV - LIQUOR LIABILITY CONDITIONS

1. Bankruptcy
Bankruptcy or insolvency of the insured or of the
insured's estate will not relieve us of our obligations
under this Coverage Part.
2. Duties In The Event Of Injury, Claim Or Suit
a. You must see to it that we are notified as soon
as practicable of an “injury” which may result in

a claim. To the extent possible, notice should

include:

(1) How, when and where the "injury" took
place;

(2) The names and addresses of any injured
persons and witnesses; and

(3) The nature and location of any “injury".

b. If aclaim is made or "suit" is brought against
any insured, you must:

(1) Immediately record the specifics of the claim
or "suit" and the date received; and

(2) Notify us as soon as practicable.

You must see to it that we receive written notice

of the claim or "suit" as soon as practicable.

c. You and any other involved insured must:

(1) Immediately send us copies of any de-
mands, notices, summonses or legal papers
received in connection with the claim or
"suit";

CG 00 33 12 07 © ISO Properties, Inc., 2006 Page 3 of 5
CG 00 33 12 07

Case 3:21-cv-00178-MCR-EMT Document 1-1 Filed 01/28/21 Page 170 of 182

Agency Code 12-0427-00

(2) Authorize us to obtain records and other
information;

(3) Cooperate with us in the investigation or
settlement of the claim or defense against
the "suit"; and

(4) Assist us, upon our request, in the enforce-
ment of any right against any person or
organization which may be liable to the in-
sured because of "injury" to which this in-
surance may also apply.

d. No insured will, except at that insured's own
cost, voluntarily make a payment, assume any
obligation, or incur any expense, other than for
first aid, without our consent.

3. Legal Action Against Us

No person or organization has a right under this

Coverage Part:

a. To join us as a party or otherwise bring us into a
“suit” asking for damages from an insured; or

b. To sue us on this Coverage Part unless all of its
terms have been fully complied with.

A person or organization may sue us to recover on

an agreed settlement or on a final judgment against

an insured; but we will not be liable for damages that

are not payable under the terms of this Coverage

Part or that are in excess of the applicable limit of

insurance. An agreed settlement means a settle-

ment and release of liability signed by us, the insured

and the claimant or the claimant's legal representa-

tive.

Other Insurance

If other valid and collectible insurance is available to

the insured for a loss we cover under this Coverage

Part, our obligations are limited as follows:

a. Primary Insurance
This insurance is primary. Our obligations are
not affected unless any of the other insurance is
also primary. Then, we will share with all that
other insurance by the method described in b.
below.

b. Method of Sharing
If all of the other insurance permits contribution
by equal shares, we will follow this method also.
Under this approach each insurer contributes
equal amounts until it has paid its applicable
limit of insurance or none of the loss remains,
whichever comes first.
If any of the other insurance does not permit
contribution by equal shares, we will contribute
by limits. Under this method, each insurer's
share is based on the ratio of its applicable limit
of insurance to the total applicable limits of
insurance of all insurers.

5. Premium Audit

a. We will compute all premiums for this Cover-

Policy Number 204622-78400865

age Part in accordance with our rules and rates.

b. Premium shown in this Coverage Part as ad-
vance premium is a deposit premium only, At
the close of each audit period we will compute
the earned premium for that period and send
notice to the first Named Insured. The due date
for audit and retrospective premiums is the date
shown as the due date on the bill. If the sum of
the advance and audit premiums paid for the
policy period is greater than the earned pre-
mium, we will return the excess to the first
Named Insured.

c. The first Named Insured must keep records of
the information we need for premium compu-
tation, and send us copies at such times as we
may request.

Representations

By accepting this policy, you agree:

a. The statements in the Declarations are accurate
and complete;

b. Those statements are based upon representa-
tions you made to us; and

c. We have issued this policy in reliance upon your
representations.

Separation Of insureds

Except with respect to the Limits of Insurance, and

any rights or duties specifically assigned in this cov-

erage part to the first Named Insured, this insurance
applies:

a. As if each Named Insured were the only Named
Insured; and

b. Separately to each insured against whom claim
is made or "suit" is brought.

Transfer Of Rights Of Recovery Against Others
To Us
If the insured has rights to recover all or part of any
payment we have made under this Coverage Part,
those rights are transferred to us. The insured must
do nothing after loss to impair them. At our request,
the insured will bring "suit" or transfer those rights to
us and help us enforce them.

When We Do Not Renew

If we decide not to renew this Coverage Part, we will

mail or deliver to the first Named Insured shown in

the Declarations written notice of the nonrenewal not
less than 30 days before the expiration date.

If notice is mailed, proof of mailing will be sufficient

proof of notice.

SECTION V - DEFINITIONS

"Bodily injury” means bodily injury, sickness or
disease sustained by a person, including death
resulting from any of these at any time.

© 1SO Properties, Inc., 2006 Page 4 of 5
Case 3:21-cv-00178-MCR-EMT Document 1-1 Filed 01/28/21 Page 171 of 182
Agency Code 12-0427-00 Policy Number  204622-78400865

2. "Coverage territory" means: b. Loss of use of tangible property that is not

CG 00 33 12 07

a. The United States of America (including its
territories and possessions), Puerto Rico and
Canada;

physically injured. All such loss of use shall be
deemed to occur at the time of the occurrence
that caused it.

b. International waters or airspace, but only if the 8. "Suit" means a civil proceeding in which damages
"injury" occurs in the course of travel or trans- because of "injury" to which this insurance applies
portation between any place included in Para- are alleged. "Suit" includes:
graph a. above; or a. An arbitration proceeding in which such dam-

c. All other parts of the world if the "injury" arises ages are claimed and to which the insured must
out of: submit or does submit with our consent; or
(1) Goods or products made or sold by you in b. Any other alternative dispute resolution proceed-

the territory described in Paragraph a. ing in which such damages are claimed and to
above; or which the insured submits with our consent.

(2) The activities of a person whose home is in 9. "Temporary worker" means a person who is fur-
the territory described in Paragraph a. nished to you to substitute for a permanent "em-
above, but is away for a short time on your ployee" on leave or to meet seasonal or short-term
business workload conditions.

provided the insured's responsibility to pay dam- 10. "Your product":

ages is determined in a "suit" on the merits, in
the territory described in Paragraph a. above or
in a settlement we agree to.

“Employee" includes a “leased worker". "Employee"

does not include a "temporary worker".

“Executive Officer" means a person holding any of

the officer positions created by your charter, consti-

tution, by-laws or any other similar governing docu-
ment.

"Injury" means damages because of "bodily injury"

and "property damage", including damages for care,

loss of services or loss of support.

“Leased worker" means a person leased to you by a

labor leasing firm under an agreement between you

and the labor leasing firm, to perform duties related
to the conduct of your business. "Leased worker"
does not include a "temporary worker".

"Property damage” means:

a. Physical injury to tangible property, including all
resulting loss of use of that property. All such
loss of use shall be deemed to occur at the time
of the physical injury that caused it; or

© ISO Properties, Inc., 2006

a. Means:

(1) Any goods or products, other than real pro-
perty manufactured, sold, handled, distrib-
uted or disposed of by:

(a) You;

(b) Others trading under your name; or

(c) A person or organization whose busi-
ness or assets you have acquired; and

(2) Containers (other than vehicles), materials,
parts or equipment furnished in connection
with such goods or products.

b. Includes:

(1) Warranties or representations made at any
time with respect to the fitness, quality, dur-
ability, performance or use of "your product",
and

(2) The providing of or failure to provide warn-
ings or instructions.

c. Does not include vending machines or other
property rented to or located for the use of
others but not sold.

Page 5 of 5
Case 3:21-cv-00178-MCR-EMT Document 1-1 Filed 01/28/21 Page 172 of 182
Agency Code 12-0427-00 Policy Number 204622-78400865

 

COMMERCIAL GENERAL LIABILITY
CG 02 20 03 12

THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

FLORIDA CHANGES -
CANCELLATION AND NONRENEWAL

This endorsement modifies insurance provided under the following:

COMMERCIAL GENERAL LIABILITY COVERAGE PART

LIQUOR LIABILITY COVERAGE PART
POLLUTION LIABILITY COVERAGE PART

PRODUCTS/COMPLETED OPERATIONS LIABILITY COVERAGE PART

ELECTRONIC DATA LIABILITY COVERAGE PART
PRODUCT WITHDRAWAL COVERAGE PART

A. Paragraph 2. of the Cancellation Common Policy
Condition is replaced by the following:
2. Cancellation Of Policies In Effect:
a. For 90 Days Or Less

If this policy has been in effect for 90 days

or less, we may cancel this policy by mailing

or delivering to the first Named Insured writ-
ten notice of cancellation, accompanied by
the reasons for cancellation, at least:

(1) 10 days before the effective date of can-
cellation if we cancel for non-payment of
premium; or

(2) 20 days before the effective date of can-
cellation if we cancel for any other rea-
son, except we may cancel immediately
if there has been:

(a) A material misstatement or misrep-
resentation; or
(b) A failure to comply with the under-
writing requirements established by
the insurer,
b. For More Than 90 Days

If this policy has been in effect for more than

90 days, we may cancel this policy only for

one or more of the following reasons:

(1) Nonpayment of premium;

(2) The policy was obtained by a material
misstatement;

(3) Failure to comply with underwriting re-
quirements established by the insurer
within 90 days of the effective date of
coverage;

(4) A substantial change in the risk covered
by the policy; or

(5) The cancellation is for all insureds under
such policies for a given class of in-
sureds.

If we cancel this policy for any of these rea-

sons, we will mail or deliver to the first

Named Insured written notice of cancella-

tion, accompanied by the reasons for can-

cellation, at least:

(a) 10 days before the effective date of can-
cellation if we cancel for non-payment of
premium;

(b) 45 days before the effective date of can-
cellation if we cancel for any of the other
reasons stated in paragraph 2.b.

Paragraph 3. of the Cancellation Common Policy
Condition is replaced by the following:

3.

We will mail or deliver our notice to the first
Named Insured at the last mailing address
known to us.

Paragraph 5. of the Cancellation Common Policy
Condition is replaced by the following:

5.

If this policy is cancelled, we will send the first
Named Insured any premium refund due. If we
cancel, the refund will be pro rata. If the first
Named Insured cancels, the refund may be less
than pro rata. If the return premium is not re-
funded with the notice of cancellation or when
this policy is returned to us, we will mail the re-
fund within 15 working days after the date can-
cellation takes effect, unless this is an audit
policy.

if this is an audit policy, then, subject to your full
cooperation with us or our agent in securing the
necessary data for audit, we will return any pre-

CG 02 20 03 12 Copyright, Insurance Services Office, Inc., 1992 Page 1 of 2
Case 3:21-cv-00178-MCR-EMT Document 1-1
Agency Code = 12-0427-00

mium refund due within 90 days of the date can-
cellation takes effect. If our audit is not com-
pleted within this time limitation, then we shall
accept your own audit, and any premium refund
due shall be mailed within 10 working days of
receipt of your audit.

The cancellation will be effective even if we have
not made or offered a refund.

Filed 01/28/21 Page 173 of 182

Policy Number  204622-78400865

If we decide not to renew this policy we will mail
or deliver to the first Named Insured written no-
tice of nonrenewal, accompanied by the reason
for nonrenewal, at least 45 days prior to the ex-
piration of this policy.

Any notice of nonrenewal will be mailed or deliv-
ered to the first Named Insured's last mailing ad-
dress known to us. If notice is mailed, proof of

D. The following is added and supersedes any other mailing will be sufficient proof of notice.
provision to the contrary:

Nonrenewal

CG 02 20 03 12 Copyright, Insurance Services Office, Inc., 1992 Page 2 of 2
Case 3:21-cv-00178-MCR-EMT Document 1-1 Filed 01/28/21 Page 174 of 182

Agency Code 12-0427-00 Policy Number 204622-78400865

 

59351 (1-15)

EXCLUSION OF CERTIFIED ACTS OF TERRORISM
and
IMPORTANT INFORMATION REGARDING TERRORISM RISK
INSURANCE COVERAGE

It is agreed:

1.

The following definition applies:
Certified act of terrorism means any act certified by the Secretary of the Treasury, in consultation with:

a. the Secretary of Homeland Security; and
b. the Attorney General of the United States

to be an act of terrorism as defined and in accordance with the federal Terrorism Risk Insurance Act of 2002 (includ-
ing ensuing Congressional actions pursuant to the Act).

Under the federal Terrorism Risk Insurance Act of 2002 (including ensuing Congressional actions pursuant to the Act)
a terrorist act may be certified:

a. if the aggregate covered commercial property and casualty insurance losses resulting from the terrorist act ex-
ceed $5 million; and

b. (1) if the act of terrorism is:
a) a violent act; or
b) an act that is dangerous to human life, property or infrastructure; and
(2) if the act is committed:
a) by an individual or individuals as part of an effort to coerce the civilian population of the United States; or
b) to influence the policy or affect the conduct of the United States government by coercion.
The following exclusion is added:
We shall not pay:

a. for any loss caused directly or indirectly by a certified act of terrorism, whether or not any other cause or event
contributed concurrently or in any sequence to the loss.

b. sums any insured becomes legally obligated to pay because of or arising out of bodily injury, property damage,
personal injury or advertising injury, if covered by this insurance, caused by a certified act of terrorism.

All other policy terms and conditions apply.

59351 (1-15) Page 1 of 2
Case 3:21-cv-00178-MCR-EMT Document 1-1 Filed 01/28/21 Page 175 of 182
Agency Code = 12-0427-00 olicy Number 204622-78400865

IMPORTANT INFORMATION REGARDING TERRORISM RISK
INSURANCE COVERAGE

The Terrorism Risk Insurance Act of 2002 was signed into law on November 26, 2002. The Act (including ensuing Con-
gressional actions pursuant to the Act) defines an act of terrorism, to mean any act that is certified by the Secretary of the
Treasury, in consultation with the Secretary of Homeland Security and the Attorney General of the United States to be (i)
an act of terrorism; (ii) to be a violent act or an act that is dangerous to human life, property or infrastructure; (iii) to have
resulted in damage within the United States or outside the United States in the case of certain air carriers or vessels or
the premises of a United States mission; and (iv) to have been committed by an individual or individuals as part of an ef-
fort to coerce the civilian population of the United States or to influence the policy or affect the conduct of the United
States government by coercion.

At your request, this policy does not provide insurance coverage for certified acts of terrorism as defined in the Act. "Ex-
cluded" is shown on the Declarations page under this coverage. In the event of a certified act of terrorism, future policies
also may include a government assessed terrorism loss risk-spreading premium in accordance with the provisions of the
Act.

59351 (1-15) Page 2 of 2
Case 3:21-cv-00178-MCR-EMT Document 1-1 Filed 01/28/21 Page 176 of 182
Agency Code 12-0427-00 Policy Number 204622-78400865

 

IL 00 03 07 02

THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

CALCULATION OF PREMIUM

This endorsement modifies insurance provided under the following:

BOILER AND MACHINERY COVERAGE PART

CAPITAL ASSETS PROGRAM (OUTPUT POLICY) COVERAGE PART
COMMERCIAL AUTOMOBILE COVERAGE PART

COMMERCIAL GENERAL LIABILITY COVERAGE PART
COMMERCIAL INLAND MARINE COVERAGE PART

COMMERCIAL PROPERTY COVERAGE PART

CRIME AND FIDELITY COVERAGE PART

EMPLOYMENT-RELATED PRACTICES LIABILITY COVERAGE PART
FARM COVERAGE PART

LIQUOR LIABILITY COVERAGE PART

OWNERS AND CONTRACTORS PROTECTIVE LIABILITY COVERAGE PART
POLLUTION LIABILITY COVERAGE PART

PRODUCTS/COMPLETED OPERATIONS LIABILITY COVERAGE PART
PROFESSIONAL LIABILITY COVERAGE PART

RAILROAD PROTECTIVE LIABILITY COVERAGE PART

The following is added:

The premium shown in the Declarations was computed based on rates in effect at the time the policy was issued. On
each renewal, continuation, or anniversary of the effective date of this policy, we will compute the premium in accordance
with our rates and rules then in effect.

Copyright, Insurance Services Office, Inc., 1983
IL 00 03 07 02 Copyright, ISO Commercial Risk Services, Inc., 1983 Page 1 of 1
Case 3:21-cv-00178-MCR-EMT Document 1-1 Filed 01/28/21 Page 177 of 182
Agency Code  12-0427-00 olicy Number  204622-78400865

 

IL 01 75 09 93
THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

FLORIDA CHANGES - LEGAL ACTION AGAINST US

This endorsement modifies insurance provided under the following:

BOILER AND MACHINERY COVERAGE PART
BUSINESSOWNERS POLICY

COMMERCIAL INLAND MARINE COVERAGE PART
COMMERCIAL PROPERTY COVERAGE PART
FARM COVERAGE PART

The following replaces the second paragraph of the Legal Action Against Us condition:

LEGAL ACTION AGAINST US

Legal action against us involving direct physical loss or damage to property must be brought within 5 years from the date
the loss occurs.

Copyright, Insurance Services Office, Inc., 1993
IL 01 75 09 93 Copyright, ISO Commercial Risk Services, Inc., 1993 Page 1 of 1
Case 3:21-cv-00178-MCR-EMT Document 1-1 Filed 01/28/21 Page 178 of 182

Agency Code 12-0427-00

Policy Number 204622-78400865

 

IL 00 17 11 85

COMMON POLICY CONDITIONS

All Coverage Parts included in this policy are subject to the following conditions.

A. CANCELLATION

1. The first Named Insured shown in the Declara-
tions may cancel this policy by mailing or
delivering to us advance written notice of
cancellation.

2. We may cancel this policy by mailing or deliver-
ing to the first Named Insured written notice of
cancellation at least:

a. 10 days before the effective date of cancel-
lation if we cancel for nonpayment of pre-
mium; or

b. 30 days before the effective date of cancel-
lation if we cancel for any other reason.

3. We will mail or deliver our notice to the first
Named Insured's last mailing address known to
us.

4, Notice of cancellation will state the effective date
of cancellation. The policy period will end on
that date.

5. If this policy is cancelled, we will send the first
Named Insured any premium refund due. If we
cancel, the refund will be pro rata. If the first
Named Insured cancels, the refund may be less
than pro rata. The cancellation will be effective
even if we have not made or offered a refund.

6. If notice is mailed, proof of mailing will be suffi-
_cient proof of notice.

B. CHANGES

This policy contains all the agreements between you
and us concerning the insurance afforded. The first
Named Insured shown in the Declarations is autho-
rized to make changes in the terms of this policy
with our consent. This policy's terms can be
amended or waived only by endorsement issued by
us and made a part of this policy.

IL 00 17 11 85

Cc.

Copyright, Insurance Services Office, 1982, 1983

EXAMINATIONS OF YOUR BOOKS AND
RECORDS

We may examine and audit your books and records
as they relate to this policy at any time during the
policy period and up to three years afterward.
INSPECTIONS AND SURVEYS

We have the right but are not obligated to:

1. Make inspections and surveys at any time;

2, Give you reports on the conditions we find; and
3, Recommend changes.

Any inspections, surveys, reports or recommenda-
tions relate only to insurability and the premiums to
be charged. We do not make safety inspections.
We do not undertake to perform the duty of any
person or organization to provide for the health or
safety of workers or the public. And we do not
warrant that conditions:

1. Are safe or healthful; or

2. Comply with laws, regulations, codes or stan-
dards.

This condition applies not only to us, but also to any
rating, advisory, rate service or similar organization
which makes insurance inspections, surveys, reports
or recommendations.

PREMIUMS

The first Named Insured shown in the Declarations:

1. Is responsible for the payment of all premiums;
and

2. Will be the payee for any return premiums we
pay.

Page 1 of 2
-21-cv- - - - 01/28/21 Page 179 of 182
Agency Co (EASE 3154 Cv 00178-MCR-EMT Document 1-1 Filed /28/ 1g fy Nonher" 904622-78400865

F. TRANSFER OF YOUR RIGHTS AND DUTIES If you die, your rights and duties will be transferred
UNDER THIS POLICY to your legal representative but only while acting
within the scope of duties as your legal representa-
Your rights and duties under this policy may not be tive. Until your legal representative is appointed,
transferred without our written consent except in the anyone having proper temporary custody of your
case of death of an individual named insured. property will have your rights and duties but only

with respect to that property.

IL 00 17 11 85 Copyright, Insurance Services Office, 1982, 1983 Page 2 of 2

 
Case 3:21-cv-00178-MCR-EMT Document i-1 Filed 01/28/21 Page 180 of 182

Agency Code

12-0427-00

Policy Number 204622-78400865

 

IL 00 21 07 02

THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

NUCLEAR ENERGY LIABILITY
EXCLUSION ENDORSEMENT

This endorsement modifies insurance provided under the following:

(Broad Form)

COMMERCIAL AUTOMOBILE COVERAGE PART

COMMERCIAL GENERAL LIABILITY COVERAGE PART

FARM

COVERAGE PART

LIQUOR LIABILITY COVERAGE ‘PART
OWNERS AND CONTRACTORS PROTECTIVE LIABILITY COVERAGE PART
POLLUTION LIABILITY COVERAGE PART
PRODUCTS/COMPLETED OPERATIONS LIABILITY COVERAGE PART
PROFESSIONAL LIABILITY COVERAGE PART
RAILROAD PROTECTIVE LIABILITY COVERAGE PART
UNDERGROUND STORAGE TANK POLICY

1. The insurance does not apply:

A. Under any Liability Coverage, to "bodily injury"
or "property damage":

(1)

(2)

IL 00 21 07 02

With respect to which an “insured” under the
policy is also an insured under a nuclear
energy liability policy issued by Nuclear
Energy Liability Insurance Association,
Mutual Atomic Energy Liability Underwriters,
Nuclear Insurance Association of Canada or
any of their successors, or would be an in-
sured under any such policy but for its term-
ination upon exhaustion of its limit of liab-
ility; or

Resulting from the "hazardous properties" of
"nuclear material" and with respect to which
(a) any person or organization is required to
maintain financial protection pursuant to the
Atomic Energy Act of 1954, or any law
amendatory thereof, or (b) the "insured" is,
or had this policy not been issued would be,
entitled to indemnity from the United States
of America, or any agency thereof, under
any agreement entered into by the United
States of America, or any agency thereof,
with any person or organization.

Copyright, Insurance Services Office, Inc., 1983, 1984

. Under any Medical Payments coverage, to ex-

penses incurred with respect to "bodily injury"
resulting from the “hazardous properties" of
"nuclear material" and arising out of the oper-
ation of a "nuclear facility" by any person or
organization.

. Under any Liability Coverage, to"bodily injury" or

"property damage" resulting from "hazardous
properties" of "nuclear material", if:

(1) The "nuclear material" (a) is at any "nuclear
facility” owned by, or operated by or on
behalf of, an "insured" or (b) has been
discharged or dispersed therefrom;

(2) The "nuclear material" is contained in "spent
fuel" or "waste" at any time possessed,
handled, used, processed, stored, trans-
ported or disposed of, by or on behalf of an
"insured"; or

(3) The “bodily injury" or "property damage"
arises out of the furnishing by an "insured"
of services, materials, parts or equipment in
connection with the planning, construction,
maintenance, operation or use of any
“nuclear facility", but if such facility is located

Page 1 of 2
Agency Cod

IL 00 21 07 02

within the United States of America, its
territories or possessions or Canada, this
exclusion (3) applies only to "property
damage" to such "nuclear facility” and any
property thereat.

2. As used in this endorsement:

"Hazardous properties" include radioactive, toxic or
explosive properties.

"Nuclear material" means "source material", "Special
nuclear material" or "by-product material".

"Source material", "special nuclear material", and
"by-product material" have the meanings given them
in the Atomic Energy Act of 1954 or in any law
amendatory thereof.

“Spent fuel" means any fuel element or fuel
component, solid or liquid, which has been used or
exposed to radiation in a "nuclear reactor’.

"Waste" means any waste material (a) containing
“by-product material" other than the tailings or
wastes produced by the extraction or concentration
of uranium or thorium from any ore processed
primarily for its "source material” content, and (b)
resulting from the operation by any person or or-
ganization of any “nuclear facility" included under the
first two paragraphs of the definition of "nuclear
facility".

“Nuclear facility" means:

Cag¢.giglgGv-00178-MCR-EMT Document 1-1 Filed 01/28/21 Page tt Ob18

Copyright, Insurance Services Office, Inc., 1983, 1984

$04622-78400865

(a) Any "nuclear reactor",

(b) Any equipment or device designed or used for
(1) separating the isotopes of uranium or
plutonium, (2) processing or utilizing “spent
fuel", or (3) handling, processing or packaging
"waste";

(c) Any equipment or device used for the process-
ing, fabricating or alloying of “special nuclear
material" if at any time the total amount of such
material in the custody of the "insured" at the
premises where such equipment or device is
located consists of or contains more than 25
grams of plutonium or uranium 233 or any com-
bination thereof, or more than 250 grams of
uranium 235;

(d) Any structure, basin, excavation, premises or
place prepared or used for the storage or
disposal of "waste";

and includes the site on which any of the foregoing
is located, all operations conducted on such site and
all premises used for such operations.

"Nuclear reactor" means any apparatus designed or
used to sustain nuclear fission in a self-supporting
chain reaction or to contain a critical mass of fis-
sionable material,

"Property damage" includes all forms of radioactive
contamination of property.

Page 2 of 2

 
Case 3:21-cv-00178-MCR-EMT Document 1-1 Filed 01/28/21 Page 182 of 182
